

EXHIBIT 10.1


SEQUOIA RESIDENTIAL FUNDING, INC.
Depositor


WELLS FARGO BANK, N.A.
Master Servicer and Securities Administrator


and


U.S. BANK NATIONAL ASSOCIATION
Trustee
 

--------------------------------------------------------------------------------



POOLING AND SERVICING AGREEMENT


dated as of January 1, 2012
 

--------------------------------------------------------------------------------



SEQUOIA MORTGAGE TRUST 2012-1
  
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


ARTICLE I DEFINITIONS
  9          
Section 1.01
 
Definitions
  9
Section 1.02
 
Calculations Respecting Mortgage Loans
  9          
ARTICLE II DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES
  35          
Section 2.01
 
Creation and Declaration of Trust Fund; Conveyance of Mortgage Loans
    35
Section 2.02
 
Acceptance of Trust Fund by Trustee; Review of Documentation for Trust Fund
    36
Section 2.03
 
Representations and Warranties of the Depositor
    36
Section 2.04
 
Discovery of Seller Breach; Repurchase of Mortgage Loans
    38
Section 2.05
 
Obligations in Respect of Alleged Breach of Originator Representations and
Warranties
    39
Section 2.06
 
Intention of Parties
    40
Section 2.07
 
Controlling Holder Assumption of Purchase Agreement and Servicing Agreement
Rights
    41          
ARTICLE III THE CERTIFICATES
   42          
Section 3.01
 
The Certificates
    42
Section 3.02
 
Registration
    42
Section 3.03
 
Transfer and Exchange of Certificates
    43
Section 3.04
 
Cancellation of Certificates
    46
Section 3.05
 
Replacement of Certificates
    46
Section 3.06
 
Persons Deemed Owners
    47
Section 3.07
 
Temporary Certificates
    47
Section 3.08
 
Appointment of Paying Agent
    47
Section 3.09
 
Book-Entry Certificates
    48          
ARTICLE IV ADMINISTRATION OF THE TRUST FUND
   49          
Section 4.01
 
Custodial Accounts; Distribution Account
    49
Section 4.02
 
Reports to Trustee and Certificateholders
    50
Section 4.03
 
Rule 17g-5 Compliance
    53
Section 4.04
 
Rule 15Ga-1 Compliance
    54          
ARTICLE V DISTRIBUTIONS TO HOLDERS OF CERTIFICATES
   54          
Section 5.01
 
Distributions Generally
    54
Section 5.02
 
Distributions From the Distribution Account
    55
Section 5.03
 
Allocation of Losses
    57
Section 5.04
 
Servicer Obligations
    58
Section 5.05
 
Advances by Master Servicer
    59
Section 5.06
 
Master Servicer Compensating Interest Payments
    59          
ARTICLE VI CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF
DEFAULT
    59          
Section 6.01
 
Duties of Trustee and the Securities Administrator
    59
Section 6.02
 
Certain Matters Affecting the Trustee and the Securities Administrator
    62
Section 6.03
 
Trustee and Securities Administrator Not Liable for Certificates
    63
Section 6.04
 
Trustee and Securities Administrator May Own Certificates
    63
Section 6.05
 
Eligibility Requirements for Trustee and Securities Administrator
    64
Section 6.06
 
Resignation and Removal of Trustee and the Securities Administrator
    64
Section 6.07
 
Successor Trustee and Successor Securities Administrator
    65
Section 6.08
 
Merger or Consolidation of Trustee or Securities Administrator
    66
Section 6.09
 
Appointment of Co-Trustee, Separate Trustee or Custodian
    66
Section 6.10
 
Authenticating Agents
    67

 

 
2

--------------------------------------------------------------------------------

 
 
Section 6.11
 
Indemnification of the Trustee, the Securities Administrator and the Master
Servicer
    68
Section 6.12
 
Fees and Expenses of the Securities Administrator, the Certificate Registrar,
the Paying Agent, Authenticating Agent, the Trustee and the Custodian
    69
Section 6.13
 
Collection of Monies
    69
Section 6.14
 
Events of Default; Trustee to Act; Appointment of Successor
    69
Section 6.15
 
Additional Remedies of Trustee Upon Event of Default
    73
Section 6.16
 
Waiver of Defaults
    73
Section 6.17
 
Notification to Holders
    73
Section 6.18
 
Directions by Certificateholders and Duties of Trustee During Event of Default
    74
Section 6.19
 
Action Upon Certain Failures of the Master Servicer and Upon Event of Default
    74
Section 6.20
 
Preparation of Tax Returns and Other Reports
    74
Section 6.21
 
Reporting to the Commission
    75
Section 6.22
 
Annual Statements of Compliance
    80
Section 6.23
 
Annual Assessments of Compliance
    80
Section 6.24
 
Accountant’s Attestation
    81
Section 6.25
 
Intention of the Parties and Interpretation; Indemnification
    82          
ARTICLE VII PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND
   83          
Section 7.01
 
Purchase of Mortgage Loans; Termination of Trust Fund Upon Purchase or
Liquidation of All Mortgage Loans
    83
Section 7.02
 
Procedure Upon Redemption and Termination of Trust Fund
    83
Section 7.03
 
Additional Trust Fund Termination Requirements
    84          
ARTICLE VIII RIGHTS OF CERTIFICATEHOLDERS
    85          
Section 8.01
 
Limitation on Rights of Holders
    85
Section 8.02
 
Access to List of Holders
    85
Section 8.03
 
Acts of Holders of Certificates
    86          
ARTICLE IX  ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER
SERVICER
    87          
Section 9.01
 
Duties of the Master Servicer; Enforcement of Servicer’s and Master Servicer’s
Obligations
    87
Section 9.02
 
Assumption of Master Servicing by Trustee
    89
Section 9.03
 
Representations, Warranties and Covenants of the Master Servicer
    89
Section 9.04
 
Compensation to the Master Servicer
    91
Section 9.05
 
Merger or Consolidation
    92
Section 9.06
 
Resignation of Master Servicer
    92
Section 9.07
 
Assignment or Delegation of Duties by the Master Servicer
    92
Section 9.08
 
Limitation on Liability of the Master Servicer and Others
    93
Section 9.09
 
Indemnification; Third-Party Claims
    93
Section 9.10
 
Master Servicer Fidelity Bond and Master Servicer Errors and Omissions Insurance
Policy
    93          
ARTICLE X REMIC ADMINISTRATION
   94          
Section 10.01
 
REMIC Administration
    94
Section 10.02
 
Prohibited Transactions and Activities
    96
Section 10.03
 
Indemnification With Respect to Prohibited Transactions or Loss of REMIC Status
    96
Section 10.04
 
REO Property
    96

 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE XI MISCELLANEOUS PROVISIONS
    97          
Section 11.01
 
Binding Nature of Agreement; Assignment
   97
Section 11.02
 
Entire Agreement
    97
Section 11.03
 
Amendment
    97
Section 11.04
 
Voting Rights
    98
Section 11.05
 
Provision of Information
    98
Section 11.06
 
Governing Law
    99
Section 11.07
 
Notices
    99
Section 11.08
 
Severability of Provisions
    100
Section 11.09
 
Indulgences; No Waivers
    101
Section 11.10
 
Headings Not to Affect Interpretation
    101
Section 11.11
 
Benefits of Agreement
    101
Section 11.12
 
Special Notices to the Rating Agencies
    101
Section 11.13
 
Conflicts
    102
Section 11.14
 
Counterparts
    102
Section 11.15
 
No Petitions
    102

 
ATTACHMENTS
             
Exhibit A
 
Forms of Certificates
   A-1
Exhibit B
 
Form of Residual Certificate Transfer Affidavit (Transferee)
   B-1
Exhibit C
 
Residual Certificate Transfer Affidavit (Transferor)
   C-1
Exhibit D
 
Form of Custodial Agreement
   D-1
Exhibit E-1
 
Form of Rule 144A Transfer Certificate
   E-1-1
Exhibit E-2
 
Form of Purchaser’s Letter for Qualified Institutional Buyer
   E-2-1
Exhibit F
 
Form of Purchaser’s Letter for Institutional Accredited Investor
   F-1
Exhibit G
 
Form of ERISA Transfer Affidavit
   G-1
Exhibit H-1
 
List of Purchase Agreements
   H-1
Exhibit H-2
 
List of Servicing Agreements
   H-2
Exhibit I
 
Additional Disclosure Notification
   I-1
Exhibit J
 
Back-Up Certificate to Form 10-K Certificate
   J-1
Exhibit K
 
Servicing Criteria to Be Addressed in Assessment of Compliance
   K-1
Exhibit L
 
Additional Form 10-D Disclosure
   L-1
Exhibit M
 
Additional Form 10-K Disclosure
   M-1
Exhibit N
 
Additional Form 8-K Disclosure
   N-1
Exhibit O
 
Form of Certification for NRSROs and Depositor
   O-1          
Schedule A
 
Mortgage Loan Schedule
  Schedule A-1

 

 
4

--------------------------------------------------------------------------------

 
  
This POOLING AND SERVICING AGREEMENT, dated as of January 1, 2012 (the
“Agreement”), by and among SEQUOIA RESIDENTIAL FUNDING, INC., a Delaware
corporation, as depositor (the “Depositor”), U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as trustee (the “Trustee”), and WELLS FARGO BANK,
N.A., a national banking association, in its dual capacities as master servicer
(the “Master Servicer”) and securities administrator (the “Securities
Administrator”).


PRELIMINARY STATEMENT


The Depositor has acquired the Mortgage Loans from the Seller and at the Closing
Date is the owner of the Mortgage Loans and related property being conveyed by
the Depositor to the Trustee hereunder for inclusion in the Trust Fund.  On the
Closing Date, the Depositor will acquire the Certificates from the Trustee as
consideration for the Depositor’s transfer to the Trust Fund of the Mortgage
Loans, and the other property constituting the Trust Fund.  The Depositor has
duly authorized the execution and delivery of this Agreement to provide for the
conveyance to the Trustee of the Mortgage Loans and the related property
constituting the Trust Fund.  All covenants and agreements made by the Seller in
the Mortgage Loan Purchase and Sale Agreement, each Purchase Agreement, each
Servicing Agreement and in this Agreement and by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee herein, with respect to
the Mortgage Loans and the other property constituting the Trust Fund, are for
the benefit of the Holders from time to time of the Certificates.  The
Depositor, the Master Servicer, the Securities Administrator and the Trustee are
entering into this Agreement, and the Trustee is accepting the Trust Fund
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.


As provided herein, the Trustee, at the direction of the Securities
Administrator, shall elect that the Trust Fund be treated for federal income tax
purposes as comprising three real estate mortgage investment conduits (each, a
“REMIC” or, in the alternative, the “Lower-Tier REMIC” , the “Middle-Tier REMIC”
and the “Upper-Tier REMIC,” respectively). Each Certificate, other than the
Class R Certificate and Class LT-R Certificate, is hereby designated as a
regular interest in the Upper-Tier REMIC, as described herein. The Class R
Certificate represents and is hereby designated as the sole class of residual
interest in the Upper-Tier REMIC.


The Class LT-R Certificate evidences ownership of each of the sole class of
residual interest in the Lower-Tier REMIC (the “LT-R Interest”) and the sole
class of residual interest in the Middle-Tier REMIC (the “MT-R Interest”). The
Lower-Tier REMIC shall hold as its assets all property of the Trust Fund, other
than the interests in any REMIC formed hereby. Each Lower-Tier Interest other
than the LT-R Interest shall be uncertificated and is hereby designated as a
regular interest in the Lower-Tier REMIC and the LT-R Interest is hereby
designated as the sole Class of residual interest in the Lower-Tier REMIC.


The Middle-Tier REMIC shall hold as its assets the Lower-Tier Interests other
than the LT-R Interest. Each Middle-Tier Interest other than the MT-R Interest
shall be uncertificated and is hereby designated as a regular interest in the
Middle-Tier REMIC and the MT-R Interest is hereby designated as the sole Class
of residual interest in the Middle-Tier REMIC.


The Upper-Tier REMIC shall hold as its assets the Middle-Tier Interests other
than the MT-R Interest. The REMICs shall be administered for tax purposes as
provided in this Preliminary Statement and in Article X.

 
5

--------------------------------------------------------------------------------

 
  
The Lower-Tier REMIC Interests


The following table sets forth (or describes) the Class designation, interest
rate, and initial Class Principal Amount for each Class of Lower-Tier Interests:


Lower-Tier
REMIC Interest
Designation
 
Interest Rate
   
Initial Class
Principal
Amount
 
Corresponding
Pool
LT-Y1
    (1)       (3)  
Pool 1
LT-Y2
    (2)       (4)  
Pool 2
LT-Z1
    (1)       (5)  
Pool 1
LT-Z2
    (2)       (6)  
Pool 2
LT-R
    (7)       (7)  
Pool 1 & Pool 2



(1)         The interest rate with respect to any Distribution Date (and the
related Accrual Period) for this Lower-Tier Interest shall be a per annum rate
equal to the Net WAC Rate for Pool 1 for such Distribution Date.


(2)         The interest rate with respect to any Distribution Date (and the
related Accrual Period) for this Lower-Tier Interest shall be a per annum rate
equal to the Net WAC Rate for Pool 2 for such Distribution Date.


(3)         This interest has an initial Class Principal Amount equal to the
product of (i) 0.5 and (ii) an amount equal to the initial Subordinated
Percentage times the Aggregate Stated Principal Balance of Pool 1 as of the
Cut-off Date.


(4)         This interest has an initial Class Principal Amount equal to the
product of (i) 0.5 and (ii) an amount equal to the initial Subordinated
Percentage times the Aggregate Stated Principal Balance of Pool 2 as of the
Cut-off Date.


(5)         This interest has an initial Class Principal Amount equal to the
excess of the Aggregate Stated Principal Balance of Pool 1 as of the Cut-off
Date over the initial Class Principal Amount of the Class LT-Y1 Interest.


(6)         This interest has an initial Class Principal Amount equal to the
excess of the Aggregate Stated Principal Balance of Pool 2 as of the Cut-off
Date over the initial Class Principal Amount of the Class LT-Y2 Interest.


(7)         The LT-R Interest is the sole class of residual interest in the
Lower-Tier REMIC. It has an initial Class Principal Balance of zero and does not
bear interest.


On each Distribution Date, the Available Distribution Amount distributable as
interest shall be deemed to have been distributed as interest with respect to
the Lower-Tier Interests based on the applicable interest rate described above
having accrued on the Class Principal Amount for the related Lower-Tier Interest
immediately before such Distribution Date. On each Distribution Date, Interest
Shortfalls shall be allocated among the Lower-Tier Interests in the same
proportion that interest has accrued on such Lower-Tier Interests.


On each Distribution Date, the remaining Available Distribution Amount
distributable with respect to principal shall be deemed to have been distributed
to the Lower-Tier Interests as follows:


(i)          An amount equal to the Lower-Tier REMIC Y Principal Distribution
Amount shall be distributed to the LT-Y1 and LT-Y2 Interests, and allocated
among them in accordance with such definition.

 
6

--------------------------------------------------------------------------------

 
  
(ii)         An amount equal to the Lower-Tier REMIC Z Principal Distribution
Amount shall be distributed to the LT-Z1 and LT-Z2 Interests, and allocated
among them in accordance with such definition.


In addition, on each Distribution Date, Realized Losses and Certificate
Writedown Amounts shall be allocated to each Lower-Tier Interest in accordance
with the definition of Lower-Tier REMIC Realized Losses.


The Middle-Tier REMIC Interests


The following table sets forth (or describes) the Class designation, interest
rate, and initial Class Principal Amount for each Class of Middle-Tier
Interests:


Middle-Tier
REMIC Interest
Designation
 
Interest Rate
   
Initial Class
Principal
Amount
   
Corresponding
Class of
Certificate(s)
 
Corresponding
Pool
MT-A1
    (1)       (4)    
1-A1, 1-AX
 
Pool 1
MT-A2
    (2)       (4)    
2-A1, 2-AX
 
Pool 2
MT-B
    (3)       (4)    
B-1, B-2, B -3,B-4, B-5
 
Pool 1 & Pool 2
MT-R
    (5)       (5)     N/A  
Pool 1 & Pool 2

 

--------------------------------------------------------------------------------

(1)
The interest rate with respect to any Distribution Date (and the related Accrual
Period) for this Middle-Tier Interest will be a per annum rate equal to the Net
WAC Rate for Pool 1 for such Distribution Date.



(2)
The interest rate with respect to any Distribution Date (and the related Accrual
Period) for this Middle-Tier Interest will be a per annum rate equal to the Net
WAC Rate for Pool 2 for such Distribution Date.



(3)
The interest rate with respect to any Distribution Date (and the related Accrual
Period) for this Middle-Tier Interest will be a per annum rate equal to the Net
WAC Rate, which represents the weighted average of the rates on the LT-Y1
Interest and LT-Y2 Interest.

 
(4)
This interest has an initial Class Principal Amount equal to the aggregate
initial Class Principal Amount of its Corresponding Class(es) of Certificates
(other than any interest-only certificates).



(5)
Amounts allocated to the Class LT-R Interest pursuant to Sections 5.02(a)(vi)
and 5.02(d) shall be excluded from the Available Distribution Amount for the
Middle-Tier REMIC.  The MT-R Interest is the sole class of residual interest in
the Middle-Tier REMIC.  It has an initial  Class Principal Balance of zero and
does not bear interest.



On each Distribution Date, the Available Distribution Amount distributable as
interest shall be deemed to have been distributed as interest with respect to
the Middle-Tier Interests based on the applicable interest rate described above
having accrued on the Class Principal Amount for the related Middle-Tier
Interest immediately before such Distribution Date. On each Distribution Date,
Interest Shortfalls shall be allocated to each Middle-Tier Interest to the same
extent that such Interest Shortfalls are allocated to the related Class of
Upper-Tier Interests.

 
7

--------------------------------------------------------------------------------

 
  
On each Distribution Date, the remaining Available Distribution Amount
distributable with respect to principal shall be deemed to have been distributed
to the Middle-Tier Interests as follows:


 
(i)
first, an amount equal to the remaining Available Distribution Amount for Pool 1
plus any Available Distribution Amount for Pool 2 that has been reallocated to
Pool 1 pursuant to Section 5.02(h) or as a Principal Transfer Amount pursuant to
Section 5.02(i), to the Lower-Tier Interest LT-A1 until its Class Principal
Amount equals the sum of the Class Principal Amount of the Class 1-A1
Certificate immediately after taking account of the distributions to such Class
of Certificates pursuant to Section 5.02;



 
(ii)
second, an amount equal to the remaining Available Distribution Amount for Pool
2 plus any Available Distribution Amount for Pool 1 that has been reallocated to
Pool 2 pursuant to Section 5.02(h) or as a Principal Transfer Amount pursuant to
Section 5.02(i), to the Lower-Tier Interest LT-A2, until its Class Principal
Amount equals the sum of the Class Principal Amount of the Class 2-A1
Certificate immediately after taking account of the distributions to such Class
of Certificates pursuant to Section 5.02;



 
(iii)
third, from the remaining Available Distribution Amount for Pool 1 and Pool 2,
to the MT-B Interest until its Class Principal Amount equals the sum of the
Class Principal Amounts for the Class B-1, B-2, B-3, B-4 and B-5 Certificates
immediately after taking account of the distributions to such Classes of
Certificates pursuant to Section 5.02; and



 
(iv)
finally, to the MT-R Interest, any remaining amounts.



On each Distribution Date, Realized Losses, Certificate Writedown Amounts and
Subsequent Recoveries shall be allocated to each Middle-Tier Interest as further
provided in Sections 5.03(f) and (g).


The Certificates and the Upper-Tier REMIC


The following table sets forth (or describes) the Class designation, Certificate
Interest Rate, initial Class Principal Amount (or initial Class Notional Amount)
and minimum denomination for each Class of Certificates comprising interests in
the Trust Fund created hereunder. The Class 1-A1, Class 1-AX, Class 2-A1, Class
2-AX, Class B-1, Class B-2, Class B-3, Class B-4 and Class B-5 Certificates
represent regular interests in the Upper-Tier REMIC; the Class R Certificate
represents the sole class of residual interest in the Upper-Tier REMIC. The
Class LT-R Certificate evidences each of the sole class of residual interest in
the Middle-Tier REMIC and the sole class of residual interest in the Lower-Tier
REMIC and does not represent an interest in the Upper-Tier REMIC.


Class
Designation
 
Certificate
Interest Rate
   
Initial
Class Principal
Amount or
Class Notional
Amount
   
Minimum
Denominations or
Percentage Interest
 
Class 1-A1
    (1)     $ 179,733,000     $ 100,000  
Class 1-AX
    (2)          (3)     100 %
Class 2-A1
    (4)     $ 201,698,000     $ 100,000  
Class 2-AX
    (5)          (6)     100 %
Class B-1
    (7)     $ 11,016,000     $ 100,000  
Class B-2
    (7)     $ 8,315,000     $ 100,000  
Class B-3
    (7)     $ 5,197,000     $ 100,000  
Class B-4
    (7)     $ 5,404,000     $ 100,000  
Class B-5
    (7)     $ 4,365,134     $ 100,000  
Class R
    (8)         (8)     100 %

 

 
8

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

(1)
The Certificate Interest Rate of the Class 1-A1 Certificates will be an annual
rate equal to the lesser of (a) the Net WAC Rate for Pool 1 and (b) 2.865000%.



(2)
The Certificate Interest Rate of the Class 1-AX Certificates will be an annual
rate equal to the excess, if any, of the Net WAC Rate for Pool 1 over 2.865000%.



(3)
The Class 1-AX Certificate is an interest only Certificate and for any
Distribution Date the Class Notional Amount of the Class 1-AX Certificates is
equal to the Class Principal Amount of the Class 1-A1 Certificates immediately
before such Distribution Date.  The initial Class Notional Amount of the Class
1-AX Certificates is $179,733,000.



(4)
The Certificate Interest Rate on the Class 2-A1 Certificates will be an annual
rate equal to the lesser of (i) the Net WAC Rate for Pool 2 and (ii) 3.474000%.



(5)
The Certificate Interest Rate of the Class 2-AX Certificates will be an annual
rate equal to the excess, if any, of the Net WAC Rate for Pool 2 over 3.474000%.



(6)
The Class 2-AX Certificate is an interest only Certificate and for any
Distribution Date the Class Notional Amount of the Class 2-AX Certificates is
equal to the Class Principal Amount of the Class 2-A1 Certificates immediately
before such Distribution Date.  The initial Class Notional Amount of the Class
2-AX Certificates is $201,698,000.



(7)
The Certificate Interest Rate on this Class of Certificates will be an annual
rate equal to the Net WAC Rate, which represents a pass through of the interest
rate on the MT- B Interest.



(8)
Amounts allocated to the Class MT-R Interest pursuant to Sections 5.02(a)(vi)
and 5.02(d) shall be excluded from the Available Distribution Amount for the
Upper-Tier REMIC.  The initial Class Principal Balance for the Class R
Certificate is zero and it does not bear interest.



As of the Cut-off Date, the Mortgage Loans had an Aggregate Stated Principal
Balance of $415,728,134.01.


In consideration of the mutual agreements herein contained, the Depositor, the
Master Servicer, the Securities Administrator and the Trustee hereby agree as
follows.


ARTICLE I


DEFINITIONS


Section 1.01         Definitions.  The following words and phrases, unless the
context otherwise requires, shall have the following meanings:


10-K Filing Deadline:  As defined in Section 6.21(b)(i) hereof.


Accepted Master Servicing Practices:  With respect to any Mortgage Loan, those
mortgage master servicing practices of prudent mortgage master servicing
institutions which master service mortgage loans of the same type as such
Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located.


Accountant:  A Person engaged in the practice of accounting who (except when
this Agreement provides that an Accountant must be Independent) may be employed
by or affiliated with the Depositor or an Affiliate of the Depositor.


Accountant’s Attestation:  As defined in Section 6.24.

 
9

--------------------------------------------------------------------------------

 

 
Accrual Period:  With respect to any Distribution Date and for each Class of
Certificates, the calendar month preceding the month in which the Distribution
Date occurs.  Interest shall accrue on all Classes of Certificates and on all
Lower-Tier Interests on the basis of a 360-day year consisting of twelve 30-day
months.


Acknowledgements:  The Assignment of Representations and Warranties Agreements
and the Assignment, Assumption and Recognition Agreements, each dated January
27, 2012, assigning rights under the Purchase Agreements and the Servicing
Agreements, respectively, from the Seller to the Depositor and from the
Depositor to the Trustee, for the benefit of the Certificateholders,
acknowledged by the Master Servicer, and providing certain rights to the
Controlling Holder.


Additional Form 10-D Disclosure:  As defined in Section 6.21(a)(i).


Additional Form 10-K Disclosure:  As defined in Section 6.21(b)(i).


Additional Servicer: Each affiliate of a Servicer that services any of the
Mortgage Loans and each Person who is not an affiliate of the Depositor or a
Servicer, who services 10% or more of the Mortgage Loans (measured by aggregate
Stated Principal Balance of the Mortgage Loans annually at the commencement of
the calendar year prior to the year in which an Item 1123 Certificate is
required to be delivered). For clarification purposes, the Master Servicer and
the Securities Administrator are Additional Servicers.


Advance:  The payments required to be made by the Master Servicer or the
applicable Servicer (other than Cenlar FSB) or the Servicing Administrator with
respect to any Distribution Date pursuant to this Agreement or the Servicing
Agreements, as applicable, the amount of any such payment being equal to the
aggregate of the payments of principal and interest (net of the Master Servicing
Fee and the applicable Servicing Fee) on the Mortgage Loans that were due on the
related Due Date and not received as of the close of business on the related
Determination Date, less the aggregate amount of any such delinquent payments
that the Master Servicer, the applicable Servicer (other than Cenlar FSB) or the
Servicing Administrator have determined would constitute Nonrecoverable Advances
if advanced.


Adverse REMIC Event:  Either (i) loss of status as a REMIC, within the meaning
of Section 860D of the Code, for any group of assets identified as a REMIC in
the Preliminary Statement to this Agreement, or (ii) imposition of any tax,
including the tax imposed under Section 860F(a)(1) on prohibited transactions,
and the tax imposed under Section 860G(d) on certain contributions to a REMIC,
on any REMIC created hereunder to the extent such tax would be payable from
assets held as part of the Trust Fund.


Affiliate:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


Aggregate Expense Rate:  The sum of the Master Servicing Fee Rate and the
applicable Servicing Fee Rate.


Aggregate Stated Principal Balance:  As to any Distribution Date, the aggregate
of the Stated Principal Balances for all Mortgage Loans (or, with respect to any
Mortgage Pool, all Mortgage Loans in such Mortgage Pool) that were outstanding
as of the most recent Due Date.


Aggregate Subordinate Percentage: As to any Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the aggregate Class
Principal Amount of the Subordinate Certificates prior to any distributions of
principal or allocations of Realized Losses on such Distribution Date, and the
denominator of which is the aggregate Stated Principal Balance of all of the
Mortgage Loans for such Distribution Date. The initial Aggregate Subordinate
Percentage is 8.25%.

 
10

--------------------------------------------------------------------------------

 
  
Aggregate Voting Interests:  The aggregate of the Voting Interests of all the
Certificates under this Agreement.


Agreement:  This Pooling and Servicing Agreement and all amendments and
supplements hereto.


Applicable Credit Support Percentage:  As to any Class of Subordinate
Certificates and any Distribution Date, the sum of the Class Subordination
Percentage of such Class and the aggregate of the Class Subordination
Percentages of all other Classes (if any) of Subordinate Certificates having
higher numerical Class designations than such Class.


Apportioned Principal Balance: As to any Class of Subordinate Certificates and
any Distribution Date, the Class Principal Amount of that Class of Subordinate
Certificates prior to distributions of principal or allocations of Realized
Losses on such Distribution Date multiplied by a fraction, the numerator of
which is the applicable Pool Subordinate Amount for that date and the
denominator of which is the sum of the Pool Subordinate Amounts (in the
aggregate) for that date.


Appraised Value:  With respect to any Mortgage Loan, the Appraised Value of the
related Mortgaged Property shall be the lesser of:  (i) the value (or the
Reconciled Market Value if more than one appraisal is received) thereof as
determined by a Qualified Appraiser at the time of origination of the Mortgage
Loan, and (ii) the purchase price paid for the related Mortgaged Property by the
Mortgagor with the proceeds of the Mortgage Loan; provided, however, that in the
case of a Refinancing Mortgage Loan, such value (or the Reconciled Market Value
if more than one appraisal is received) of the Mortgaged Property is based
solely upon the value determined by an appraisal or appraisals made for the
originator of such Refinancing Mortgage Loan at the time of origination of such
Refinancing Mortgage Loan by a Qualified Appraiser.


Appraiser Independence Requirements: The Appraiser Independence Requirements
effective as of October 15, 2010, as amended and in effect from time to time.


Assessment of Compliance:  As defined in Section 6.23(a).


Authenticating Agent:  Any authenticating agent appointed by the Trustee
pursuant to Section 6.10 until any successor authenticating agent for the
Certificates is named, and thereafter  “Authenticating Agent” shall mean any
such successor.  The initial Authenticating Agent shall be the Securities
Administrator under this Agreement.


Authorized Officer:  Any Person who may execute an Officer’s Certificate on
behalf of the Depositor or the Servicing Administrator, as applicable.


Available Distribution Amount:  With respect to any Distribution Date and any
Mortgage Pool, the sum of the following amounts with respect to the Mortgage
Loans included in the applicable Mortgage Pool: (i) all scheduled payments of
interest (net of the Servicing Fees, the Servicing Administrator Fee and the
Master Servicing Fee) and principal due during the related Due Period, together
with any Advances in respect thereof; (ii) Insurance Proceeds received during
the related Prepayment Period; (iii) Liquidation Proceeds received during the
related Prepayment Period (net of unreimbursed expenses incurred in connection
with a liquidation or foreclosure and unreimbursed Advances and Servicing
Advances, if any); (iv) Subsequent Recoveries received during the related
Prepayment Period; (v) all Principal Prepayments, together with any accrued
interest thereon, identified as having been received on the Mortgage Loans
during the related Prepayment Period, plus any amounts received from the
Servicers (other than Cenlar FSB), the Servicing Administrator or the Master
Servicer in respect of Prepayment Interest Shortfalls on such Mortgage Loans;
(vi) amounts received with respect to such Distribution Date as the Substitution
Amount and the Repurchase Price in respect of a Deleted Mortgage Loan or a
Mortgage Loan purchased by an Originator or the Seller as of such Distribution
Date as a result of a breach of a representation or warranty; and (vii) the
Clean-up Call Price paid by the Master Servicer to purchase the Mortgage Loans
and terminate the Trust Fund, if applicable; minus

 
11

--------------------------------------------------------------------------------

 
  
(A) amounts applied to reimburse Advances and Servicing Advances previously made
and other amounts as to which the Servicers (other than Cenlar FSB) and the
Servicing Administrator are entitled to be reimbursed pursuant to the Servicing
Agreements; (B) amounts applied to reimburse Advances and Servicing Advances
previously made as to which the Master Servicer is entitled to be reimbursed
pursuant to this Agreement; and (C) an amount equal to the product of (a) the
applicable Pool Percentage and (b) the sum of all related fees, charges and
other costs, including indemnification amounts and costs of arbitration (other
than the Master Servicing Fee and amounts required to be paid by the Master
Servicer from the Master Servicing Fee) payable or reimbursable to the Master
Servicer, the Securities Administrator and the Trustee from the Trust Fund under
this Agreement and the Custodian under the Custodial Agreement, subject to an
aggregate maximum amount of $300,000 annually (per year from the Closing Date to
the first anniversary of the Closing Date and each subsequent anniversary year
thereafter) to be paid to such parties collectively, whether from collections
from Pool 1 or Pool 2, in the order claims for payment of such amounts are
received by the Securities Administrator; provided, however, that if a claim is
presented for an amount that, when combined with the amount of prior claims paid
during that year, would exceed $300,000, then only a portion of such claim will
be paid that will make the total amount paid during that year equal to $300,000
and the excess remaining unpaid, together with any additional claims received
during that year, will be deferred until the following anniversary year and if
the total amount of such deferred claims exceeds $300,000 then payment in such
following anniversary year (and each subsequent anniversary year as may be
needed until such deferred claims are paid in full) shall be apportioned among
the Master Servicer, the Securities Administrator, the Custodian and the
Trustee, in proportion to the aggregate amount of deferred claims submitted by
such entity as of the last day of the prior year; provided that, in no event
will the aggregate amount reimbursable to the Trustee exceed $100,000 annually
(per year from the Closing Date to the first anniversary of the Closing Date and
each subsequent anniversary year thereafter).


Back-Up Certificate:  As defined in Section 6.21(e).


Bankruptcy:  As to any Person, the making of an assignment for the benefit of
creditors, the filing of a voluntary petition in bankruptcy, adjudication as a
bankrupt or insolvent, the entry of an order for relief in a bankruptcy or
insolvency proceeding, the seeking of reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief, or seeking, consenting
to or acquiescing in the appointment of a trustee, receiver or liquidator,
dissolution, or termination, as the case may be, of such Person pursuant to the
provisions of either the Bankruptcy Code or any other similar state laws.


Bankruptcy Code:  The United States Bankruptcy Code, as amended.


Benefit Plan Opinion:  An Opinion of Counsel satisfactory to the Certificate
Registrar, the Depositor and the Trustee to the effect that any proposed
transfer will not (i) cause the assets of the Trust Fund to be regarded as plan
assets for purposes of the Plan Asset Regulations or (ii) give rise to any
fiduciary duty on the part of the Depositor or the Trustee.


Book-Entry Certificates:  Beneficial interests in Certificates designated as
“Book-Entry Certificates” in this Agreement, ownership and transfers of which
shall be evidenced or made through book entries by a Clearing Agency as
described in Section 3.09; provided, that after the occurrence of a Book-Entry
Termination whereupon book-entry registration and transfer are no longer
permitted and Definitive Certificates are to be issued to Certificate Owners,
such Book-Entry Certificates shall no longer be “Book-Entry Certificates.”  As
of the Closing Date, the following Classes of Certificates constitute Book-Entry
Certificates:  Class 1-A1, Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class
B-2 and Class B-3.

 
12

--------------------------------------------------------------------------------

 
  
Book-Entry Termination:  As defined in Section 3.09(c).


Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the States of California, Maryland, Minnesota, Missouri or New York,
(iii) a day on which banking institutions in the States of California, Maryland,
Minnesota, Missouri or New York are authorized or obligated by law or executive
order to be closed or (iv) a day on which the New York Stock Exchange or the
Federal Reserve Bank of New York is closed.


Certificate:  Any one of the certificates signed by the Trustee and
authenticated by the Securities Administrator as Authenticating Agent in
substantially the forms attached hereto as Exhibit A.


Certificate Group: Each of the Pool 1 Certificates and the Pool 2 Certificates.


Certificate Interest Rate:  With respect to each Class of Certificates and any
Distribution Date, the applicable per annum rate described in the Preliminary
Statement to this Agreement.


Certificate Owner:  With respect to a Book-Entry Certificate, the Person who is
the owner of such Book-Entry Certificate, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).


Certificate Principal Amount:  With respect to any Certificate (other than the
Class 1-AX, Class 2-AX, Class R and Class LT-R Certificates) and any
Distribution Date, the maximum specified dollar amount of principal to which the
Holder thereof is then entitled hereunder, such amount being equal to the
initial principal amount set forth on the face of such Certificate, less (i) the
amount of all principal distributions previously made with respect to such
Certificate; (ii) the principal portion of all Realized Losses previously
allocated to such Certificate; and (iii) any Certificate Writedown Amount
previously allocated to such Certificate; provided, however, that on any
Distribution Date on which a Subsequent Recovery is distributed, the Certificate
Principal Amount of any Certificate then outstanding to which a Certificate
Writedown Amount or Realized Loss amount has been applied will be increased
sequentially, in order of seniority, by an amount equal to the lesser of (A) the
principal portion of any Certificate Writedown Amount or Realized Loss amount
previously allocated to that Certificate to the extent not previously recovered
and (B) the principal portion of any Subsequent Recovery allocable to such
Certificate after application (for this purpose) to more senior Classes of
Certificates pursuant to this Agreement; and provided further that on any
Distribution Date on which the Aggregate Stated Principal Balance of the
Mortgage Loans exceeds the aggregate Certificate Principal Amount, such excess
(including any excess attributable to the allocation of Principal Forbearance
Amounts) will be allocated to increase the Certificate Principal Amount of any
Certificate then outstanding to which a Certificate Writedown Amount or Realized
Loss amount has previously been allocated, sequentially in order of seniority
(and with respect to the Class 1-A1 Certificates and the Class 2-A1
Certificates, to the Class of Certificates related to the Mortgage Pool that
sustained such Certificate Writedown Amount or Realized Loss), up to the
principal amount of such Certificate Writedown Amount or Realized Loss to the
extent not previously recovered. The Class 1-AX, Class 2-AX, Class R and Class
LT-R Certificates are issued without Certificate Principal Amounts.


Certificate Register and Certificate Registrar:  The register maintained and the
registrar appointed pursuant to Section 3.02.  The Securities Administrator will
act as the initial Certificate Registrar.


Certificate Writedown Amount:  The amount by which the aggregate Certificate
Principal Amount of all the Certificates (other than the Class 1-AX, Class 2-AX,
Class R and Class LT-R Certificates) on any Distribution Date (after giving
effect to distributions of principal and allocations of Realized Losses on that
Distribution Date) exceeds the Aggregate Stated Principal Balance of the
Mortgage Loans for the Distribution Date.

 
13

--------------------------------------------------------------------------------

 
  
Certificateholder:  The meaning provided in the definition of “Holder.”


Certification:  As defined in the Custodial Agreement.


Civil Relief Act:  The Servicemembers Civil Relief Act, as amended, or any
similar state or local law.


Class:  Collectively, Certificates bearing the same class designation.  In the
case of the Lower-Tier REMIC, the term “Class” refers to all Lower-Tier
Interests having the same alphanumeric designation.


Class LT-R Certificate:  The Class LT-R Certificate executed by the Trustee and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed as Exhibit A and evidencing ownership of the LT-R Interest and the
MT-R Interest.


Class R Certificate:  The Class R Certificate executed by the Trustee, and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed hereto as Exhibit A, and evidencing the ownership of the sole
residual interest in the Upper-Tier REMIC.


Class Notional Amount:  With respect to the Interest-Only Certificates, the
applicable class notional amount calculated as provided in the Preliminary
Statement to this Agreement.


Class Principal Amount: With respect to each Class of Certificates (other than
the Class 1-AX, Class 2-AX, Class R and Class LT-R Certificates), the aggregate
of the Certificate Principal Amounts of all Certificates of such Class at the
date of determination. With respect to each Middle-Tier Interest, the initial
Class Principal Amount as shown or described in the table set forth in the
Preliminary Statement to this Agreement for the Middle-Tier REMIC, as reduced by
principal distributed with respect to such Middle-Tier Interest and Realized
Losses or Certificate Writedown Amounts allocated to such Middle-Tier Interest
at the date of determination. With respect to each Lower-Tier Interest, the
initial Class Principal Amount as shown or described in the table set forth in
the Preliminary Statement to this Agreement for the Lower-Tier REMIC, as reduced
by principal distributed with respect to such Lower-Tier Interest and Realized
Losses or Certificate Writedown Amounts allocated to such Lower-Tier Interest at
the date of determination.


Class Subordination Percentage:  With respect to each Class of Subordinate
Certificates, for each Distribution Date, the percentage obtained by dividing
the Class Principal Amount of such Class prior to any distributions of principal
or allocations of Realized Losses on that Distribution Date by the aggregate of
the Class Principal Amounts of all Classes of Certificates (other than the Class
1-AX, Class 2-AX, Class R and Class LT-R Certificates) prior to any
distributions of principal or allocations of Realized Losses on that
Distribution Date.


Clean-up Call:  The optional purchase of the Mortgage Loans and all property
acquired in respect of any Mortgage Loan remaining in the Trust Fund on any date
on which the Aggregate Stated Principal Balance is less than 10% of the
Aggregate Stated Principal Balance as of the Cut-off Date, in accordance with
Section 7.01(d) of this Agreement.


Clean-up Call Price:  The price paid by the Master Servicer pursuant to Section
7.01(d) of this Agreement, which is equal to the sum of (i) 100% of the
aggregate outstanding principal balance of the Mortgage Loans plus accrued
interest thereon, to, but not including, the first day of the month in which the
Clean-up Call Price is to be distributed and (ii) the fair market value of any
REO Property; provided, however, that such purchase price may be increased as is
necessary, as determined by the Depositor, to avoid disqualification of any
REMIC created under this Agreement as a REMIC.


Clearing Agency:  An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.  As of the Closing Date, the Clearing Agency
shall be The Depository Trust Company.

 
14

--------------------------------------------------------------------------------

 
  
Clearing Agency Participant:  A broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.


Closing Date:  January 27, 2012.


Code:  The Internal Revenue Code of 1986, as amended, and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.


Commission:  U.S. Securities and Exchange Commission.


Controlling Holder:  At any time, the Holder of the majority of the Class
Principal Amount of the Class B-5 Certificates or, if the Class Principal Amount
of the Class B-5 Certificates has been reduced to zero, the holder of the
majority of the Class Principal Amount of the Class B-4 Certificates. If the
Class Principal Amount of the Class B-4 Certificates has been reduced to zero,
then no entity will have any rights under this Agreement as a Controlling
Holder. Neither the Depositor nor the Seller shall be a Controlling Holder.


Cooperative Corporation:  The entity that holds title (fee or an acceptable
leasehold estate) to the real property and improvements constituting the
Cooperative Property and which governs the Cooperative Property, which
Cooperative Corporation must qualify as a Cooperative Housing Corporation under
Section 216 of the Code.


Cooperative Loan:  Any Mortgage Loan secured by Cooperative Shares and a
Proprietary Lease.


Cooperative Property:  The real property and improvements owned by the
Cooperative Corporation, that includes the allocation of individual dwelling
units to the holders of the shares of the Cooperative Corporation.


Cooperative Shares:  Shares issued by a Cooperative Corporation.


Corporate Trust Office:  With respect to the Trustee, the corporate trust office
of the Trustee located at 60 Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota,
55107, Attention: Structured Finance/Sequoia Mortgage Loan Trust 2012-1, or at
such other address as the Trustee may designate from time to time by notice to
the Certificateholders, the Depositor, the Master Servicer and the Securities
Administrator or the principal corporate trust office of any successor Trustee. 
With respect to the Certificate Registrar and presentment of Certificates for
registration of transfer, exchange or final payment, Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services
Sequoia Mortgage Trust 2012-1.


Corresponding Class of Certificates:  With respect to each Lower-Tier Interest,
the Class or Classes of Certificates appearing opposite such Lower-Tier
Interest, as described in the Preliminary Statement to this Agreement.


Credit Support Depletion Date:  The first Distribution Date, if any, on which
the aggregate of the Class Principal Amounts of the Subordinate Certificates has
been reduced to zero.


Current Interest:  With respect to each Class of Certificates and any
Distribution Date, the aggregate amount of interest accrued at the applicable
Certificate Interest Rate during the related Accrual Period on the Class
Principal Amount or Class Notional Amount, as applicable, of such Class prior to
any distributions of principal or allocations of Realized Losses prior to such
Distribution Date.

 
15

--------------------------------------------------------------------------------

 
  
Custodial Accounts:  Each Custodial Account (other than an Escrow Account)
established and maintained by a Servicer pursuant to a Servicing Agreement with
respect to the Mortgage Loans.


Custodial Agreement:  The Custodial Agreement, dated as of January 1, 2012,
among the Depositor, the Seller, the Trustee, Wells Fargo Bank, N.A., as
Custodian and Wells Fargo Bank, N.A., as Master Servicer, as amended from time
to time.  A copy of the Custodial Agreement is attached hereto as Exhibit D.


Custodian:  A Person who is at any time appointed by the Trustee as a custodian
of all or a portion of the Mortgage Documents and the Trustee Mortgage Files and
listed on the Mortgage Loan Schedule as the Custodian of such Mortgage Documents
and Trustee Mortgage Files.  The initial Custodian is Wells Fargo Bank, N.A.


Cut-off Date:  January 1, 2012.


Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the
Scheduled Payment for such Mortgage Loan by a court of competent jurisdiction in
a proceeding under the Bankruptcy Code, which became final and non-appealable,
except such a reduction resulting from a Deficient Valuation or any reduction
that results in a permanent forgiveness of principal.


Defective Mortgage Loan:  The meaning specified in Section 2.04.


Deficient Valuation:  With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding indebtedness under the Mortgage Loan, or any
reduction in the amount of principal to be paid in connection with any Scheduled
Payment that results in a permanent forgiveness of principal, which valuation or
reduction results from an order of such court which is final and non-appealable
in a proceeding under the Bankruptcy Code.


Definitive Certificate:  A Certificate of any Class issued in definitive, fully
registered, certificated form, which shall initially be the Class B-4, Class
B-5, Class LT-R and Class R Certificates.


Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan in accordance with a Purchase Agreement or
Servicing Agreement.


Delinquent:  Any Mortgage Loan with respect to which the Scheduled Payment due
on a Due Date is not received, based on the Mortgage Bankers Association method
of calculating delinquency.


Demand: As defined in Section 4.04(a).


Depositor:  Sequoia Residential Funding, Inc., a Delaware corporation having its
principal place of business in California, or its successors in interest.


Determination Date:  With respect to each Distribution Date, the 16th day of the
month in which such Distribution Date occurs, or, if such 16th day is not a
Business Day, the next succeeding Business Day; provided, however, that with
respect to a Servicer and such Servicer's Advance obligations pursuant to the
related Servicing Agreement, the Determination Date is the date set forth in the
related Servicing Agreement.


Disqualified Organization:  A “disqualified organization” as defined in Section
860E(e)(5) of the Code.

 
16

--------------------------------------------------------------------------------

 
  
Distribution Account:  The separate Eligible Account created and maintained by
the Securities Administrator, on behalf of the Trustee, pursuant to Section
4.01.  Funds in the Distribution Account (exclusive of any earnings on
investments made with funds deposited in the Distribution Account) shall be held
in trust for the Certificateholders for the uses and purposes set forth in this
Agreement.


Distribution Date:  The 25th day of each month or, if such 25th day is not a
Business Day, the next succeeding Business Day, commencing in February 2012.


Distribution Date Statement:  As defined in Section 4.02.


Due Date:  With respect to any Mortgage Loan, the date on which a Scheduled
Payment is due under the related Mortgage Note as indicated in the applicable
Servicing Agreement, exclusive of any days of grace.


Due Period:  As to any Distribution Date, the period beginning on the second day
of the calendar month preceding the month in which such Distribution Date
occurs, and ending on the first day of the calendar month in which such
Distribution Date occurs.


Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
each Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of each Rating Agency with respect to
long-term unsecured debt obligations at the time any amounts are held on deposit
therein. Eligible Accounts may bear interest, and may include, if otherwise
qualified under this definition, accounts maintained with the Trustee or the
Paying Agent.  If the rating of the short-term or long-term unsecured debt
obligations of the depository institution or trust company that maintains the
account or accounts is no longer in the highest rating category of each Rating
Agency with respect to short-term unsecured debt obligations or in one of the
two highest rating categories of each Rating Agency with respect to long-term
unsecured debt obligations, the funds on deposit therewith in connection with
this transaction shall be transferred to an Eligible Account within 30 days of
such downgrade.


Eligible Investments:  At any time, any one or more of the following obligations
and securities:


(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;


(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 
17

--------------------------------------------------------------------------------

 
  
(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by each Rating
Agency for long-term unsecured debt with a maturity of more than one year or in
the highest rating category with respect to short-term obligations, in each case
at the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;


(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by each Rating Agency at the time of such
investment; and


(vi)        any money market funds rated in one of the two highest rating
categories by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations, including any such fund managed or advised by the Trustee or any of
its Affiliates;


provided, however, that no instrument or security shall be a Eligible Investment
if such instrument or security evidences a right to receive only interest
payments with respect to the obligations underlying such instrument or if such
security provides for payment of both principal and interest with a yield to
maturity in excess of 120% of the yield to maturity at par or if such instrument
or security is purchased at a price greater than par.


ERISA:  The Employee Retirement Income Security Act of 1974, as amended.


ERISA-Qualifying Underwriting:  A best efforts or firm commitment underwriting
or private placement that meets the requirements of an Underwriter’s Exemption.


ERISA-Restricted Certificate:  The Class 1-AX, Class 2-AX, Class B-1, Class B-2
and Class B-3 Certificates that have not been the subject of an ERISA-Qualifying
Underwriting, the Class B-4, Class B-5, Class R and Class LT-R Certificates and
any Certificate that does not satisfy the applicable rating requirement under
the Underwriter’s Exemption.


Escrow Account:  As defined in Section 1.01 of each Servicing Agreement.


Event of Default:  Any one of the conditions or circumstances enumerated in
Section 6.14.


Exception Report:  As defined in the Custodial Agreement.


Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.


Fannie Mae:  Fannie Mae or any successor thereto.


FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.


FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.


Fitch:  Fitch, Inc., or any successor in interest.


Form 8-K Disclosure Information:  As defined in Section 6.21(c)(i).

 
18

--------------------------------------------------------------------------------

 
  
Freddie Mac:  Freddie Mac, or any successor thereto.


Holder or Certificateholder:  The registered owner of any Certificate as
recorded on the books of the Certificate Registrar except that, solely for the
purposes of taking any action or giving any consent pursuant to this Agreement,
any Certificate registered in the name of the Trustee, the Master Servicer, the
Securities Administrator or either Servicer, or any Affiliate thereof shall be
deemed not to be outstanding in determining whether the requisite percentage
necessary to take such action or effect such consent has been obtained, and, in
determining whether the Trustee shall be protected in taking such action or in
relying upon such consent, only Certificates which a Responsible Officer of the
Trustee actually knows to be so owned shall be disregarded.  The Trustee, the
Certificate Registrar and the Securities Administrator may request and
conclusively rely on certifications by the Master Servicer, the Securities
Administrator or either Servicer in determining whether any Certificates are
registered to an Affiliate of the Master Servicer, the Securities Administrator
or either Servicer.


HUD:  The United States Department of Housing and Urban Development, or any
successor thereto.


Independent:  When used with respect to any Accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Securities and Exchange
Commission’s Regulation S-X.  When used with respect to any other Person, a
Person who (a) is in fact independent of another specified Person and any
Affiliate of such other Person, (b) does not have any material direct financial
interest in such other Person or any Affiliate of such other Person, and (c) is
not connected with such other Person or any Affiliate of such other Person as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.


Insurance Policy:  With respect to any Mortgage Loan, any insurance policy,
including all names and endorsements thereto in effect, including any
replacement policy or policies for any Insurance Policies.


Insurance Proceeds:  Proceeds paid by any Insurance Policy (excluding proceeds
required to be applied to the restoration and repair of the related Mortgaged
Property or released to the Mortgagor), in each case other than any amount
included in such Insurance Proceeds in respect of Insured Expenses.


Insured Expenses:  Expenses covered by an Insurance Policy or any other
insurance policy with respect to the Mortgage Loans.


Interest Distribution Amount:  For each Class of Certificates on any
Distribution Date, the Current Interest for such Class as reduced by such
Class’s share of Net Prepayment Interest Shortfalls and Relief Act Shortfalls,
which shall be allocated to each Class on a pro rata basis based on the amount
of Current Interest payable to each such Class.


Interest-Only Certificates:  The Class 1-AX and Class 2-AX Certificates.


Interest Shortfall:  As to any Class of Certificates and any Distribution Date,
the amount by which (i) the Interest Distribution Amount for such Class on all
prior Distribution Dates exceeds (ii) amounts distributed in respect of interest
to such Class on prior Distribution Dates.


Interest Transfer Amount: With respect to any Distribution Date and for any
Undercollateralized Group, an amount equal to one month’s interest on the
applicable Principal Transfer Amount at such Mortgage Pool’s Net WAC Rate, plus
any shortfall of interest on the Senior Certificates of such Undercollateralized
Group from prior Distribution Dates.


Item 1123 Certificate:  As defined in Section 6.22.

 
19

--------------------------------------------------------------------------------

 
  
KBRA: Kroll Bond Rating Agency, Inc.


Latest Possible Maturity Date:  The Distribution Date occurring in January 2042.


Liquidated Mortgage Loan:  With respect to any Distribution Date, a defaulted
Mortgage Loan (including any REO Property) as to which, prior to the close of
business on the Business Day immediately preceding the Due Date, the applicable
Servicer has determined that all recoverable Liquidation Proceeds and Insurance
Proceeds have been received.


Liquidation Proceeds:  All cash amounts, including Insurance Proceeds, received
in connection with the partial or complete liquidation of defaulted Mortgage
Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other net proceeds received in connection with the disposition
of an REO Property.


Loan-To-Value Ratio:  With respect to any Mortgage Loan and as to any date of
determination, the fraction (expressed as a percentage) the numerator of which
is the principal balance of the related Mortgage Loan at such date of
determination and the denominator of which is the Appraised Value of the related
Mortgaged Property.


Lower-Tier Interest:  Any one of the interests in the Lower-Tier REMIC as
described in the Preliminary Statement to this Agreement.


Lower-Tier REMIC:  As described in the Preliminary Statement to this Agreement.


Lower-Tier REMIC Y Principal Distribution Amount: On each Distribution Date, the
following amounts shall be deemed distributed in respect of principal on the
Lower-Tier Interests Y-1 and Y-2:


(1)           if, after the calculation of all distributions to be made to and
Realized Losses to be applied to the principal balance of the Certificates, the
ratio of the Pool Subordinate Amount for Pool 1 to the Pool Subordinate Amount
for Pool 2 is less than, or equal to, such ratio on the immediately preceding
Distribution Date, from the Available Distribution Amount for Pool 1 remaining
after distributions of interest on the Lower-Tier Interests Y-1 and Z-1 to the
LT-Y-1 the amount necessary to reduce the principal balance of the Lower-Tier
Interest Y-1 to an amount whose ratio to the principal balance of the Lower-Tier
Interest Y-2 after distributions on the prior Distribution Date is equal to the
ratio of the Pool Subordinate Amount for Pool 1 to the Pool Subordinate Amount
for Pool 2 referred to above;


(2) ) if, after the calculation of all distributions to be made to and Realized
Losses to be applied to the principal balance of the Certificates, the ratio of
the Pool Subordinate Amount for Pool 1 to the Pool Subordinate Amount for Pool 2
is greater than, or equal to, such ratio on the immediately preceding
Distribution Date, from the Available Distribution Amount for Pool 2 remaining
after distributions of interest on the Lower-Tier Interests Y-2 and Z-2 to the
LT-Y-2 the amount necessary to reduce the principal balance of the Lower-Tier
Interest Y-2 to an amount such that the ratio of the principal balance of the
Lower-Tier Interest Y-1 after distributions on the prior Distribution Date to
the principal balance of the Lower-Tier Interest Y-2 so reduced is equal to the
ratio of the Pool Subordinate Amount for Pool 1 to the Pool Subordinate Amount
for Pool 2 referred to above; and


(3) if, after making the distributions set forth in (1) and (2) above, the sum
of the principal balances of the Lower-Tier Interests Y-1 and Y-2 is greater
than half of the Subordinated Percentage of the Aggregate Stated Principal
Balance, amounts from the remaining Pool 1 and Pool 2 Available Distribution
Amounts shall be distributed respectively to the Lower-Tier Interests Y-1 and
Y-2 pro-rata according to their respective Class Principal Amounts as reduced by
the distributions pursuant to (1) and (2) above sufficient to reduce such sum to
half of the Subordinated Percentage of the Aggregate Stated Principal Balance
after accounting for distributions on such Distribution Date.

 
20

--------------------------------------------------------------------------------

 
  
The amounts distributed to the Lower-Tier Interests Y-1 and Y-2, respectively,
pursuant to paragraphs (1) through (3) above shall be known as the Lower-Tier
REMIC Y-1 Principal Distribution Amount and the Lower-Tier REMIC Y-2 Principal
Distribution Amount, respectively. In the event that there are insufficient
funds in the Available Distribution Amounts for Pool 1 or Pool 2 to accomplish
the principal reductions on the Lower-Tier Interests Y-1 and Y-2 as provided for
pursuant to this definition, Realized Losses from Pool 1 or Pool 2 shall be
allocated respectively to the Lower-Tier Interests Y-1 and Y-2 in amounts
sufficient to accomplish such principal reductions.


Lower-Tier REMIC Z Principal Distribution Amount: On each Distribution Date, the
amounts of the Available Distribution Amounts for Pool 1 and the Pool 2,
respectively, remaining following the distributions to the Lower-Tier Interests
Y-1 and Y-2 pursuant to the definition of Lower-Tier REMIC Y Principal
Distribution Amount shall be deemed distributed to the Lower-Tier Interests Z-1
and Z-2, respectively, in respect of the principal thereof.


Lower-Tier REMIC Realized Losses: Realized Losses and Certificate Writedown
Amounts derived from Pool 1 and Pool 2 shall be allocated (1) to the Lower-Tier
Interests Y-1 and Y-2 as provided for in the definition of Lower-Tier REMIC Y
Principal Distribution Amount and (2) any remaining Realized Losses for Pool 1
and Pool 2, respectively, shall be allocated to the Lower-Tier Interests Z-1 and
Z-2, respectively.


LT-R Interest:  The residual interest in the Lower-Tier REMIC, as described in
the Preliminary Statement to this Agreement.


Master Servicer:  Wells Fargo Bank, N.A., a national banking association
organized under the laws of the United States in its capacity as Master Servicer
and any successor in interest, or if any successor master servicer shall be
appointed as herein provided, then such successor master servicer.


Master Servicer Compensating Interest Payment:  As to any Distribution Date and
the Master Servicer, the lesser of (1) the Master Servicing Fee for such date
and (2) any Prepayment Interest Shortfalls for such date (to the extent such
Prepayment Interest Shortfalls are required to be paid but are not actually paid
by the Servicers (other than Cenlar FSB) or the Servicing Administrator as a
Servicer Compensating Interest Payment).


Master Servicing Fee:  With respect to any Distribution Date, an amount equal to
the product of one-twelfth of the Master Servicing Fee Rate and the Stated
Principal Balance of each Mortgage Loan as of the first day of the related Due
Period.


Master Servicing Fee Rate:  0.0225% per annum.


Master Servicing Transfer Costs:  All reasonable costs and expenses incurred by
the Trustee in connection with the appointment of a successor master servicer
and the transfer of master servicing from a predecessor master servicer,
including, without limitation, any reasonable costs or expenses associated with
the identification and engagement of a successor master servicer, the
documentation of the assumption of master servicing by the successor master
servicer, the complete transfer of all master servicing data and the completion,
correction or manipulation of such master servicing data as may be required by
the Trustee or the successor master servicer to correct any errors or
insufficiencies in the master servicing data or otherwise to enable the Trustee
or other successor master servicer to master service the Mortgage Loans properly
and effectively.


Middle-Tier REMIC:  As described in the Preliminary Statement to this Agreement.


Moody’s:  Moody’s Investors Service, Inc., or any successor in interest.

 
21

--------------------------------------------------------------------------------

 
  
Mortgage:  A mortgage, deed of trust or other instrument creating a first lien
on, or first priority ownership interest in, an estate in fee simple in real
property securing a Mortgage Note, together with improvements thereto.


Mortgage Documents:  With respect to each Mortgage Loan, the mortgage documents
required to be delivered to the Custodian pursuant to the Custodial Agreement.


Mortgage Loan:  A Mortgage and the related Mortgage Note or other evidences of
indebtedness secured by each such Mortgage conveyed, transferred, sold, assigned
to or deposited with the Trustee pursuant to Section 2.01 (including any
Qualified Substitute Mortgage Loan and REO Property), including without
limitation, each Mortgage Loan listed on the Mortgage Loan Schedule, as amended
from time to time.


Mortgage Loan Purchase and Sale Agreement:  The mortgage loan purchase and sale
agreement, dated as of January 27, 2012, between the Seller and the Depositor.


Mortgage Loan Schedule:  The schedule attached hereto as Schedule A, which shall
identify each Mortgage Loan, as such schedule may be amended by the Depositor or
the Servicers from time to time to reflect the addition of Qualified Substitute
Mortgage Loans to, or the deletion of Deleted Mortgage Loans from, the Trust
Fund.


Mortgage Note:  The original executed note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage under a Mortgage Loan.


Mortgage Pool: Either of Pool 1 or Pool 2.


Mortgaged Property:  The underlying property securing a Mortgage Loan which,
with respect to a Cooperative Loan, is the related Cooperative Shares and
Proprietary Lease.


Mortgage Rate:  As to any Mortgage Loan and any Distribution Date, the annual
rate of interest borne by the related Mortgage Note as of the related Due Date,
taking into account any Servicing Modification or other amendments to the
Mortgage Note.


Mortgagor:  The obligor on a Mortgage Note.


MT-R Interest:  The residual interest in the Middle-Tier REMIC, as described in
the Preliminary Statement to this Agreement.


Net Liquidation Proceeds:  With respect to any Liquidated Mortgage Loan or any
other disposition of related Mortgaged Property, the related Liquidation
Proceeds net of Advances, Servicing Advances, related Servicing Fees, Servicing
Administrator Fees and/or Master Servicing Fees and any other accrued and unpaid
servicing fees received and retained in connection with the liquidation of such
Mortgage Loan or Mortgaged Property.


Net Mortgage Rate:  With respect to any Mortgage Loan and any Distribution Date,
the related Mortgage Rate as of the Due Date in the month preceding the month of
such Distribution Date reduced by the Aggregate Expense Rate.


Net Prepayment Interest Shortfall:  With respect to any Mortgage Loan and any
Distribution Date, the amount by which any Prepayment Interest Shortfall for the
related Due Period exceeds the amount of Master Servicer Compensating Interest
Payment paid by the Master Servicer and Servicer Compensating Interest Payment
paid by the applicable Servicer (other than Cenlar FSB) and/or the Servicing
Administrator in respect of such shortfall for such Due Period.

 
22

--------------------------------------------------------------------------------

 
  
Net WAC Rate:  With respect to (a) either Mortgage Pool and any Distribution
Date, the weighted average of the Net Mortgage Rates of the Mortgage Loans in
such Mortgage Pool as of the first day of the related Due Period, weighted on
the basis of their Stated Principal Balances and (b) for the Mortgage Pools in
the aggregate and any Distribution Date, the weighted average of the Net WAC
Rate for each Mortgage Pool, weighted on the basis of the Pool Subordinate
Amount for such pool, immediately prior to such Distribution Date.


Non-Book-Entry Certificate:  Any Certificate other than a Book-Entry
Certificate.


Non-permitted Foreign Holder:  As defined in Section 3.03(f).


Nonrecoverable Advance:  Any portion of an Advance or Servicing Advance
previously made or proposed to be made by the Master Servicer, a Servicer (other
than Cenlar FSB) and/or the Servicing Administrator (as certified in an
Officer’s Certificate of the Master Servicer, a Servicer (other than Cenlar FSB)
and/or the Servicing Administrator, as applicable), which in the good faith
judgment of such party, shall not be ultimately recoverable by such party from
the related Mortgagor, related Liquidation Proceeds or otherwise.


Non-Upper-Tier REMIC:  As defined in Section 10.01(d).


Non-U.S. Person:  Any person other than a “United States person” within the
meaning of Section 7701(a)(30) of the Code.


Notional Amount:  With respect to an Interest-Only Certificate and any
Distribution Date, such Certificate’s Percentage Interest of the Class Notional
Amount of such Class of Certificates for such Distribution Date.


NRSRO:  Any nationally recognized statistical rating organization for purposes
of Rule 17g-5 under the Exchange Act.


NRSRO Certification:  A certification in the form of Exhibit O hereto.


Officer’s Certificate:  (a) With respect to the Depositor, a certificate signed
by two Authorized Officers of the Depositor, (b) with respect to the Master
Servicer or the Securities Administrator, a certificate signed by the Chairman
of the Board, any Vice Chairman, the President, any Vice President or any
Assistant Vice President of the Master Servicer or the Securities Administrator,
(c) with respect to a Servicer, a certificate signed by the Chairman of the
Board, the Vice Chairman of the Board, the President, a Managing Director, a
Vice President (however denominated), an Assistant Vice President, the
Treasurer, the Secretary, one of the Assistant Treasurers or Assistant
Secretaries of a Servicer, or any other duly authorized officers or agents of a
Servicer and (d) with respect to the Servicing Administrator, a certificate
signed by an Authorized Officer of the Servicing Administrator, and in each case
delivered to the Trustee, the Securities Administrator or the Master Servicer,
as required hereby.


Opinion of Counsel:  A written opinion of counsel, reasonably acceptable in form
and substance to the Trustee, the Securities Administrator or the Master
Servicer, as required hereby, and who may be in-house or outside counsel to the
Depositor, the Master Servicer, the Securities Administrator or the Trustee but
which must be Independent outside counsel with respect to any such opinion of
counsel concerning the transfer of any Residual Certificate or concerning
certain matters with respect to ERISA or the taxation, or the federal income tax
status, of each REMIC.

 
23

--------------------------------------------------------------------------------

 
  
Original Applicable Credit Support Percentage:  With respect to each Class of
Subordinate Certificates, the related Applicable Credit Support Percentage as of
the Closing Date, which shall be equal to the corresponding approximate
percentage set forth in the table below opposite its Class designation:


Class B-1
    8.25 %
Class B-2
    5.60 %
Class B-3
    3.60 %
Class B-4
    2.35 %
Class B-5
    1.05 %



Original Subordinate Class Principal Amount:  The aggregate of the Class
Principal Amounts of the Classes of Subordinate Certificates as of the Closing
Date.


Originator:  Each of First Republic Bank, PrimeLending, a PlainsCapital Company,
PHH Mortgage Corporation, Wintrust Mortgage, a division of Barrington Bank and
Trust, N.A., Flagstar Capital Markets Corporation, Sterling Savings Bank,
Guardhill Financial Corporation and Cole Taylor Bank, each as seller under the
related Purchase Agreement, and any successor thereto.


Overcollateralized Group: On any Distribution Date, if there is an
Undercollateralized Group, the Certificate Group which is not an
Undercollateralized Group.


Paying Agent:  Any paying agent appointed pursuant to Section 3.08.  The initial
Paying Agent shall be the Securities Administrator under this Agreement.


Percentage Interest:  With respect to any Certificate, its percentage interest
in the undivided beneficial ownership interest in the Trust Fund evidenced by
all Certificates of the same Class as such Certificate.  With respect to any
Certificate, other than an Interest-Only Certificate, if applicable, or the
Class R Certificates and the Class LT-R Certificates, the Percentage Interest
evidenced thereby shall equal the initial Certificate Principal Amount thereof
divided by the initial Class Principal Amount of all Certificates of the same
Class.  With respect to each of the Class R Certificates and the Class LT-R
Certificates, the Percentage Interest evidenced thereby shall be as specified on
the face thereof, or otherwise, be equal to 100%.  With respect to an
Interest-Only Certificate, the Percentage Interest evidenced thereby shall equal
its initial Notional Amount as set forth on the face thereof divided by the
initial Class Notional Amount of such Class.


Person:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.


Plan:  An employee benefit plan or other retirement arrangement which is subject
to Section 406 of ERISA and/or Section 4975 of the Code or any entity whose
underlying assets include “plan assets” of such plan or arrangement under the
Plan Asset Regulations by reason of their investment in the entity.


Plan Asset Regulations:  The U.S. Department of Labor regulations set forth in
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.


Pool 1: The aggregate of the Mortgage Loans identified on the Mortgage Loans
Schedule as being included in Pool 1.


Pool 1 Certificates: The Class 1-A1 and Class 1-AX Certificates.


Pool 2: The aggregate of the Mortgage Loans identified on the Mortgage Loans
Schedule as being included in Pool 2.

 
24

--------------------------------------------------------------------------------

 


Pool 2 Certificates: The Class 2-A1 and Class 2-AX Certificates.


Pool Percentage: With respect to each Mortgage Pool and any Distribution Date, a
fraction, expressed as a percentage, the numerator of which is the Aggregate
Stated Principal Balance of the Mortgage Loans in such Mortgage Pool as of such
date and the denominator of which is the Aggregate Stated Principal Balance of
all of the Mortgage Loans as of such date.


Pool Subordinate Amount: With respect to each Mortgage Pool and any Distribution
Date, the excess of the Aggregate Stated Principal Balance of the Mortgage Loans
in such Mortgage Pool over the sum of the Class Principal Amounts of the Pool 1
Certificates or the Pool 2 Certificates, as applicable, immediately before such
Distribution Date.


Prepayment Interest Shortfall:  With respect to a Mortgage Loan and any
Distribution Date, the amount by which interest paid by the related Mortgagor in
connection with a Principal Prepayment on the Mortgage Loan is less than one
month’s interest at the related Mortgage Rate on the Stated Principal Balance of
that Mortgage Loan as of the preceding Distribution Date.


Prepayment Period:  With respect to each Distribution Date, the calendar month
immediately preceding the month in which the Distribution Date occurs.


Primary Mortgage Insurance Policy:  Each policy of primary mortgage guaranty
insurance or any replacement policy therefor with respect to any Mortgage Loan.


Principal Distribution Amount:  With respect to any Mortgage Pool and any
Distribution Date, the sum of (a) the principal portion of each Scheduled
Payment on the related Mortgage Loans (before taking into account any Deficient
Valuations or Debt Service Reductions) due on the related Due Date, whether or
not received, (b) the principal portion of each Principal Prepayment on the
related Mortgage Loans made by a Mortgagor during the related Prepayment Period;
(c) the principal portion of each other unscheduled collection on the related
Mortgage Loans, including any Subsequent Recoveries, Insurance Proceeds and Net
Liquidation Proceeds (other than with respect to any related Mortgage Loan that
became a Liquidated Mortgage Loan during the related Prepayment Period) received
during the related Prepayment Period; (d) that portion of the Repurchase Price
representing principal of any Mortgage Loans in such Mortgage Pool repurchased
by an Originator or the Seller in accordance with a Purchase Agreement or by the
Seller in accordance with Section 2.04 herein, in each case to the extent
received during the related Prepayment Period; (e) the principal portion of any
related Substitution Amount received during the related Prepayment Period; and
(f) on the Distribution Date on which the Trust Fund is to be terminated
pursuant to Article VII hereof, that portion of the Clean-up Call Price in
respect of principal for such Mortgage Pool.


Principal Forbearance Amount:  With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan, if any, that has been deferred and that does not accrue interest.


Principal Prepayment: Any full or partial payment or other recovery of principal
on a Mortgage Loan that is received in advance of its scheduled Due Date and
that is not accompanied by an amount of interest representing scheduled interest
due on any date or dates in any month or months subsequent to the month of
prepayment.


Principal Transfer Amount: For any Distribution Date and for any
Undercollateralized Group, the excess, if any, of the aggregate Class Principal
Amount of the Senior Certificates related to that Undercollateralized Group
prior to any distributions of principal or allocations of Realized Losses on
such Distribution Date over the Aggregate Stated Principal Balance of the
Mortgage Loans in that Mortgage Pool for such Distribution Date.


Proceeding:  Any suit in equity, action at law or other judicial or
administrative proceeding.

 
25

--------------------------------------------------------------------------------

 


Proprietary Lease:  With respect to any Cooperative Property, a lease or
occupancy agreement between a Cooperative Corporation and a holder of related
Cooperative Shares.


Prospectus:  The prospectus supplement dated January 25, 2012 and the
accompanying prospectus dated January 19, 2012, relating to the Class 1-A1,
Class 1-AX, Class 2-A1, Class 2-AX, Class B-1, Class B-2 and Class B-3
Certificates, together with any supplement thereto.


Purchase Agreement: Each agreement listed on Exhibit H-1, as amended or
supplemented from time to time as permitted thereunder and as modified by the
related Acknowledgment.


Qualified Appraiser:  With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac (including but not limited to the
Appraiser Independence Requirements) and Title XI of FIRREA and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated.


Qualified Substitute Mortgage Loan:  A mortgage loan substituted by an
Originator or the Seller, as applicable, for a Deleted Mortgage Loan in
accordance with the applicable Purchase Agreement or the Mortgage Loan Purchase
and Sale Agreement, as applicable, which must, on the date of such substitution,
(a) have an outstanding principal balance, after deduction of all scheduled
payments due in the month of substitution (or in the case of a substitution of
more than one mortgage loan for a Deleted Mortgage Loan, an aggregate principal
balance), not in excess of the Stated Principal Balance of the Deleted Mortgage
Loan (the amount of any shortfall will be paid by the Originator or the Seller,
as applicable, and distributed to Trust Fund in the month of substitution), (b)
have a Mortgage Rate not less than, and not more than one percentage point
greater than, the Mortgage Rate of the Deleted Mortgage Loan, (c) have a
remaining term to maturity not greater than (and not more than one year less
than) that of the Deleted Mortgage Loan, (d) have a Loan-to-Value Ratio at
origination no greater than that of the Deleted Mortgage Loan and (e) comply as
of the date of substitution with each representation and warranty relating to
the Mortgage Loans set forth in the applicable Purchase Agreement.


Rapid Prepayment Conditions: As to any Distribution Date, if (1) the Aggregate
Subordinate Percentage on such date is less than the Aggregate Subordinate
Percentage on the Closing Date; or (2) the outstanding Stated Principal Balance
of the Mortgage Loans in any Mortgage Pool that are 60 days or more Delinquent
(including such Mortgage Loans in foreclosure, REO Property or bankruptcy
status) and any Mortgage Loan in Pool 1 or Pool 2 subject to a Servicing
Modification within the 12 months prior to that Distribution Date (averaged over
the preceding six month period), as a percentage of the Pool Subordinate Amount
of such Mortgage Pool, is greater than or equal to 50%.


Rating Agency:  Each of Fitch and KBRA; provided, however, that references to a
“Rating Agency” as used in the definition of “Eligible Account” and “Eligible
Investments” shall not include KBRA unless KBRA rates the applicable entity or
investment.


Rating Agency Information:  The notices, information, reports, certifications
and oral and written statements required to be provided to each Rating Agency
pursuant to this Agreement or Rule 17g-5 under the Exchange Act.


Realized Loss:  (a) With respect to each Liquidated Mortgage Loan, an amount
(not less than zero or more than the Stated Principal Balance of the Mortgage
Loan plus accrued interest) as of the date of such liquidation, equal to (i) the
unpaid principal balance of the Liquidated Mortgage Loan as of the date of such
liquidation, plus (ii) interest at the Net Mortgage Rate from the Due Date as to
which interest was last paid by the borrower to Certificateholders up to the Due
Date in the month in which Liquidation Proceeds are required to be distributed
on the Stated Principal Balance of such Liquidated Mortgage Loan from time to
time, minus (iii) the Net Liquidation Proceeds received during the month in
which such liquidation occurred, to the extent not previously applied as
recoveries of interest at the Net Mortgage Rate and to principal of the
Liquidated Mortgage Loan;

 
26

--------------------------------------------------------------------------------

 


(b) with respect to each Mortgage Loan that has become the subject of a
Deficient Valuation, if the principal amount due under the related Mortgage Note
has been reduced, the difference between the principal balance of the Mortgage
Loan outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation;


(c) with respect to each Mortgage Loan that has been the subject of a Servicing
Modification, any principal due on the Mortgage Loan that has been written off
by a Servicer and any Principal Forbearance Amount; and


(d) with respect to each Class of Certificates, the amount by which the Class
Principal Amount is reduced as a result of clauses (a), (b) or (c) above.


Reconciled Market Value:  The estimated market value of a Mortgaged Property or
REO Property as reasonably determined by the applicable Servicer based on
different results obtained from different permitted valuation methods or at
different time periods, all in accordance with such Servicer's customary
servicing procedures.


Record Date:  As to any Distribution Date, the last Business Day of the month
preceding the month of such Distribution Date.


Refinancing Mortgage Loan:  Any Mortgage Loan originated in connection with the
refinancing of an existing mortgage loan.


Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarifications and interpretations as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.


Relevant Servicing Criteria:  The Servicing Criteria applicable to each party,
as set forth on an exhibit to each Servicing Agreement and Exhibit K hereto. 
Multiple parties can have responsibility for the same Relevant Servicing
Criteria.  With respect to a Servicing Function Participant engaged by the
Master Servicer, the Securities Administrator or any Servicer, the term
“Relevant Servicing Criteria” may refer to a portion of the Relevant Servicing
Criteria applicable to such parties.


Relief Act Shortfalls:  With respect to any Distribution Date and any Mortgage
Loan as to which there has been a reduction in the amount of interest
collectible thereon for the most recently ended calendar month as a result of
the application of the Civil Relief Act, the amount, if any, by which (i)
interest collectible on such Mortgage Loan for the most recently ended calendar
month is less than (ii) interest accrued thereon for such month pursuant to the
Mortgage Note.


REMIC:  Each pool of assets in the Trust Fund designated as a REMIC as described
in the Preliminary Statement to this Agreement.


REMIC Provisions:  The provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at sections 860A through 860G
of the Code, and related provisions, and regulations, including proposed
regulations and rulings, and administrative pronouncements promulgated
thereunder, as the foregoing may be in effect from time to time.

 
27

--------------------------------------------------------------------------------

 


REO Property:  A Mortgaged Property acquired by the Trust Fund through
foreclosure or deed-in-lieu of foreclosure in connection with a defaulted
Mortgage Loan or otherwise treated as having been acquired pursuant to the REMIC
Provisions.


Reportable Event:  As defined in Section 6.21(c)(i).


Reporting Servicer:  As defined in Section 6.21(b)(i).


Repurchase Price: With respect to any Mortgage Loan and the applicable
Originator, the “Repurchase Price” as defined in the applicable Purchase
Agreement or Servicing Agreement or in the case of the Seller, the “Repurchase
Price” as defined in the Mortgage Loan Purchase and Sale Agreement.


Residual Certificate:  The Class LT-R Certificates and the Class R Certificates.


Responsible Officer:  With respect to any party, any officer in the corporate
trust, servicing or master servicing department or similar group of such party
with direct responsibility for the administration of this Agreement and also,
with respect to a particular matter related to this transaction, any other
officer to whom such matter is referred because of his or her knowledge of and
familiarity with the particular subject.


Restricted Certificate: Any Class B-4, Class B-5, Class R or Class LT-R
Certificate.


Rule 15Ga-1 Information: As defined in Section 4.04(a).


Rule 17g-5 Information Provider: The Securities Administrator.


Rule 17g-5 Website:  The website maintained by the Securities Administrator
pursuant to Section 4.03.


S&P:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, or any successor in interest.


Scheduled Payment:  The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and/or interest on such Mortgage Loan which,
unless otherwise specified in the Servicing Agreements, shall give effect to any
related Debt Service Reduction, any Deficient Valuation and any Servicing
Modification that affects the amount of the monthly payment due on such Mortgage
Loan.


Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations thereunder.


Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator, or any successor in interest,
or if any successor Securities Administrator shall be appointed as herein
provided, then such successor Securities Administrator. Wells Fargo Bank, N.A.
shall act as Securities Administrator for so long as it is Master Servicer under
this Agreement.


Seller:  Redwood Residential Acquisition Corporation, a Delaware corporation.


Senior Certificate:  Any one of the Class 1-A1, Class 1-AX, Class 2-A1 and Class
2-AX Certificates, as applicable.

 
28

--------------------------------------------------------------------------------

 


Senior Percentage:  With respect to each Distribution Date and (i) Pool 1, the
percentage equivalent of a fraction, the numerator of which is the Class
Principal Amount of the Class 1-A1 Certificates prior to any distributions of
principal or allocations of Realized Losses on such Distribution Date, and the
denominator of which is the Aggregate Stated Principal Balance of all of the
Mortgage Loans in Pool 1 as of the preceding Distribution Date and (ii) Pool 2,
the percentage equivalent of a fraction, the numerator of which is the Class
Principal Amount of the Class 2-A1 Certificates prior any distributions of
principal or allocations of Realized Losses on such Distribution Date, and the
denominator of which is the Aggregate Stated Principal Balance of all of the
Mortgage Loans as of the preceding Distribution Date.


Senior Prepayment Percentage:  With respect to either Mortgage Pool and any
Distribution Date occurring before the Distribution Date in February 2017,
100%.  Except as provided herein, the Senior Prepayment Percentage for either
Mortgage Pool and any Distribution Date occurring in or after February 2017
shall be as follows:


(i) in or after February 2017 to and including January 2018, the related Senior
Percentage plus 70% of the related Subordinate Percentage for that Distribution
Date;


(ii) in or after February 2018 to and including January 2019, the related Senior
Percentage plus 60% of the related Subordinate Percentage for that Distribution
Date;


(iii) in or after February 2019 to and including January 2020, the related
Senior Percentage plus 40% of the related Subordinate Percentage for that
Distribution Date;


(iv) in or after February 2020 to and including January 2021, the related Senior
Percentage plus 20% of the related Subordinate Percentage for that Distribution
Date; and


(v) in or after February 2021, the related Senior Percentage for that
Distribution Date;


provided, however, that there shall be no reduction in the Senior Prepayment
Percentage for the related Mortgage Pool (other than as a result of a reduction
of the related Senior Percentage) on any Distribution Date unless the Step-Down
Test is satisfied; and provided, further, that if on any such Distribution Date
on or after the Distribution Date in February 2017, the Senior Percentage for a
Mortgage Pool exceeds the initial Senior Percentage for such Mortgage Pool, the
related Senior Prepayment Percentage for that Distribution Date shall again
equal 100%.


If on any Distribution Date the allocation to the Pool 1 or Pool 2 Certificates
then entitled to distributions of principal of Principal Prepayments and other
amounts in the percentage required above would reduce the aggregate of the Class
Principal Amounts of those Certificates to below zero, the related Senior
Prepayment Percentage of those amounts for such Distribution Date shall be
limited to the percentage necessary to reduce the related Class Principal Amount
to zero.


Senior Principal Distribution Amount:  With respect to each Mortgage Pool and
any Distribution Date, the sum of:


(1)         the related Senior Percentage of all amounts described in clause (a)
of the definition of “Principal Distribution Amount” for that Distribution Date;


(2)         the related Senior Prepayment Percentage of the amounts described in
clauses (b), (c), (d), (e) and (f) of the definition of “Principal Distribution
Amount”;


(3)         with respect to each related Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period, the lesser of:


(x)           Net Liquidation Proceeds allocable to principal received with
respect to that Mortgage Loan; and

 
29

--------------------------------------------------------------------------------

 


(y)           the related Senior Prepayment Percentage of the Stated Principal
Balance of that Mortgage Loan; and


(4)         any amounts described in clauses (1) through (3) that remain unpaid
with respect to the related Senior Certificates from prior Distribution Dates;


plus the sum of:



 
(1)
the amount of principal distributions made to the related Senior Certificates
pursuant to Section 5.02(h); and




 
(2)
the amount of principal distributions made to the related Senior Certificates
pursuant to Section 5.02(i);



provided, however, that


 
(A)
if on any Distribution Date the allocation to the Class 1-A1 or Class 2-A1
Certificates then entitled to distributions of principal of related Principal
Prepayments and other amounts in the percentage required above would reduce the
related Class Principal Amount of those Certificates to below zero, the
distribution to the Class of Certificates of the related Senior Prepayment
Percentage of those amounts  for such Distribution Date shall be limited to the
percentage necessary to reduce that Class Principal Amount to zero;



 
(B)
if on any Distribution Date the aggregate of the Class Principal Amounts of the
Subordinate Certificates has been reduced to less than or equal to 1.05% of the
Stated Principal Balance of the Mortgage Loans as of the Closing Date, the
Senior Principal Distribution Amounts for each succeeding Distribution Date will
include all principal collections on the Mortgage Loans in the related Mortgage
Pool distributable on that Distribution Date, and the Subordinate Principal
Distribution Amounts will be zero, until the aggregate of the Class Principal
Amounts of the Class 1-A1 and Class 2-A1 Certificates is reduced to zero; and



 
(C)
until the Class Principal Amount of each of the Class 1-A1 and Class 2-A1
Certificates is reduced to zero, if on any Distribution Date, the Aggregate
Subordinate Percentage for such Distribution Date is less than 8.25%, the Senior
Principal Distribution Amounts for such Distribution Date will include all
principal collections on the Mortgage Loans in the related Mortgage Pool
distributable on that Distribution Date, and the Subordinate Principal
Distribution Amounts will be zero.



Servicer:  Each Servicer under a Servicing Agreement.


Servicer Compensating Interest Payment:  As to any Distribution Date and any
Servicer (other than Cenlar FSB) and the Servicing Administrator, the lesser of
(1) the Servicing Fee for such Servicer (other than Cenlar FSB) or the aggregate
of Cenlar FSB’s Servicing Fee and the Servicing Administrator Fee (in the case
of the Servicing Administrator) for such date and (2) any Prepayment Interest
Shortfalls with respect to any Mortgage Loans serviced by such Servicer (or in
the case of the Servicing Administrator, the Mortgage Loans serviced by Cenlar
FSB) for such date.


Servicer Remittance Date:  The 18th day of each calendar month or, if such 18th
day is not a Business Day, the next succeeding Business Day, commencing in
February 2012.


Servicing Administrator: Redwood Residential Acquisition Corporation, as
servicing administrator under the Cenlar FSB Servicing Agreement.

 
30

--------------------------------------------------------------------------------

 
  
Servicing Administrator Fee:  As to any Distribution Date and each Mortgage Loan
serviced by Cenlar FSB, an amount equal to the difference, if positive, between
the Servicing Fee with respect to such Mortgage Loan and the servicing
compensation payable to Cenlar FSB under the applicable Servicing Agreement.


Servicing Advances:  As defined in the applicable Servicing Agreement.


Servicing Agreement:  Each agreement listed on Exhibit H-2, as amended or
supplemented from time to time as permitted thereunder and as modified by the
related Acknowledgment.


Servicing Criteria:  The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.


Servicing Fee:  As to any Distribution Date and each Mortgage Loan, an amount
equal to the product of (a) one-twelfth of the Servicing Fee Rate and (b) the
Stated Principal Balance of such Mortgage Loan as of the first day of the
related Due Period. The Servicing Fee payable with respect to the Mortgage Loans
serviced by Cenlar FSB will be allocated by Cenlar FSB between the Servicing
Administrator and Cenlar FSB as provided in the related Servicing Agreement.


Servicing Fee Rate:   For each Servicer, a per annum rate equal to 0.25% (or, in
the case of the Mortgage Loans serviced by PHH Mortgage Corporation that provide
for interest at a fixed rate for an initial period from origination and an
adjustable rate thereafter, 0.375%); or such other rate as may be agreed to by
the Master Servicer pursuant to Section 9.01(b) of this Agreement and the
related Servicing Agreement.


Servicing Function Participant:  Any Subservicer or Subcontractor, other than
each Servicer, the Servicing Administrator, the Master Servicer, the Securities
Administrator or the Trustee, that is participating in the servicing function
within the meaning of Regulation AB, unless such Person’s activities relate only
to 5% or less of the Mortgage Loans.


Servicing Modification:  Any reduction of the Mortgage Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the Stated Principal Balance
of a Mortgage Loan by adding to the Stated Principal Balance unpaid principal
and interest and other amounts owing under the Mortgage Loan, any Principal
Forbearance Amount and any other modification, in each case pursuant to a
modification of a Mortgage Loan that is in default or for which, in the judgment
of the Servicer of such Mortgage Loan, default is reasonably foreseeable in
accordance with the related Servicing Agreement.


Servicing Officer:  Any officer of a Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name and facsimile
signature appear on a list of servicing officers furnished to the Master
Servicer by the Servicers on the Closing Date pursuant to the Servicing
Agreements, as such list may from time to time be amended.


Sponsor: RWT Holdings, Inc., a Delaware corporation.


Startup Day:  The day designated as such pursuant to Section 10.01(b) hereof.


Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.
For the avoidance of doubt, the Stated Principal Balance of any Mortgage Loan
that has been prepaid in full or has become a Liquidated Mortgage Loan during
the related Prepayment Period shall be zero.

 
31

--------------------------------------------------------------------------------

 
  
Step-Down Test:  As to any Distribution Date, the test will be satisfied if both
of the following conditions are met:


First, the aggregate outstanding principal balance of all Mortgage Loans 60 days
or more Delinquent (including Mortgage Loans in foreclosure, REO Property or
bankruptcy status) and Mortgage Loans subject to a Servicing Modification within
the twelve months prior to that Distribution Date, averaged over the preceding
six month period, as a percentage of the aggregate Class Principal Amount of the
Subordinate Certificates on such Distribution Date (without giving effect to any
payments on such Distribution Date), does not equal or exceed 50%; and


Second, cumulative Realized Losses with respect to the Mortgage Loans do not
exceed (a) with respect to each Distribution Date occurring in the period from
February 2017 to and including January 2018, 30% of the Original Subordinate
Class Principal Amount, (b) with respect to each Distribution Date occurring in
the period from February 2018 to and including January 2019, 35% of the Original
Subordinate Class Principal Amount, (c) with respect to each Distribution Date
occurring in the period from February 2019 to and including January 2020, 40% of
the Original Subordinate Class Principal Amount, (d) with respect to each
Distribution Date in the period from February 2020 to and including January
2021, 45% of the Original Subordinate Class Principal Amount and (e) with
respect to the Distribution Date occurring in February 2021 and thereafter, 50%
of the Original Subordinate Class Principal Amount.


Subcontractor:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing of Mortgage Loans but performs one or more
discrete functions identified in Item 1122(d) of Regulation AB with respect to
Mortgage Loans under the direction or authority of any Servicer (or a
Subservicer of any Servicer), the Master Servicer or the Securities
Administrator.


Subordinate Certificate:  Any of the Class B-1, Class B-2, Class B-3, Class B-4
or Class B-5 Certificates.


Subordinate Class Percentage:  As to any Distribution Date and any Class of
Subordinate Certificates, a fraction, expressed as a percentage, the numerator
of which is the Class Principal Amount of such Class on such date, and the
denominator of which is the aggregate of the Class Principal Amounts of all
Classes of Subordinate Certificates on such date.


Subordinate Percentage:  With respect to any Distribution Date and a Mortgage
Pool, the difference between 100% and the related Senior Percentage for such
Distribution Date. The initial Subordinate Percentage for Pool 1 is 8.25% and
the initial Subordinate Percentage for Pool 2 is 8.25%.


Subordinate Prepayment Percentage:  With respect to any Distribution Date and a
Mortgage Pool, the difference between 100% and the related Senior Prepayment
Percentage for that Distribution Date.


Subordinate Principal Distribution Amount:  With respect to any Distribution
Date and Mortgage Pool, an amount equal to the sum of:


(1)           the related Subordinate Percentage of all amounts described in
clause (a) of the definition of “Principal Distribution Amount” for that
Distribution Date;


(2)           the related Subordinate Prepayment Percentage of all amounts
described in clauses (b), (c), (d), (e) and (f) of the definition of “Principal
Distribution Amount” for that Distribution Date; and

 
32

--------------------------------------------------------------------------------

 


(3)           with respect to each Mortgage Loan in the related Mortgage Pool
that became a Liquidated Mortgage Loan during the related Prepayment Period, the
amount of the Net Liquidation Proceeds allocated to principal received with
respect thereto remaining after application thereof pursuant to clause (3) of
the definition of “Senior Principal Distribution Amount” for that Distribution
Date; and


(4)           any amounts described in clauses (1) through (3) for any previous
Distribution Date that remain unpaid


Minus the sum of:


 
(1)
the amount of principal distributions made to the related Senior Certificates
pursuant to Section 5.02(h); and



 
(2)
the amount of principal distributions made to the related Senior Certificates
pursuant to Section 5.02(i).



Notwithstanding the above, with respect to any Class of Subordinate Certificates
(other than the Class B-1 Certificates), if on any Distribution Date the sum of
the Class Subordination Percentage of such Class and the aggregate Class
Subordinate Percentages of all Classes of Subordinate Certificates which have
higher numerical Class designations than that Class is less than the Original
Applicable Credit Support Percentage for that Class, no distribution of
principal will be made to any such Classes on that Distribution Date. Instead,
the Subordinate Principal Distribution Amounts on that Distribution Date will be
allocated among the more senior Classes of Subordinate Certificates, pro rata,
based on their respective Class Principal Amounts.


Notwithstanding the above, with respect to each Class of Subordinate
Certificates other than the Class B-1 Certificates, if on any Distribution Date
the Class Principal Amount of that Class and the aggregate of the Class
Principal Amount of all Classes of Subordinate Certificates that have a lower
payment priority than that Class was reduced to less than or equal to 1.05% of
the Stated Principal Balance of the Mortgage Loans as of the Closing Date, the
portion of the Subordinate Principal Distribution Amounts otherwise
distributable to such Class or Classes on each succeeding Distribution Date will
be allocated among the Subordinate Certificates with a higher payment priority,
pro rata, based on their respective Class Principal Amounts and the excess, if
any, will be included in the related Senior Principal Distribution Amount for
such Distribution Date.


In addition, until the Class Principal Amount of each of the Class 1-A1 and
Class 2-A1Certificates is reduced to zero, if on any Distribution Date, the
Aggregate Subordinate Percentage for such Distribution Date is less than 8.25%,
the Senior Principal Distribution Amounts for such Distribution Date will
include all principal collections on the Mortgage Loans in the related Mortgage
Pool distributable on that Distribution Date, and the Subordinate Principal
Distribution Amounts will be zero.


If on any Distribution Date the aggregate of the Class Principal Amounts of the
Subordinate Certificates was reduced to less than or equal to 1.05% of the
Stated Principal Balance of the Mortgage Loans as of the Closing Date, the
Senior Principal Distribution Amounts on each succeeding Distribution Date will
include all principal collections on the Mortgage Loans in the related Mortgage
Pool on that Distribution Date, and the Subordinate Principal Distribution
Amounts will be zero, until the Class Principal Amounts of the Class 1-A1 and
Class 2-A1 Certificates are reduced to zero, then all principal collections on
the related Mortgage Loans distributable on that Distribution Date will be paid
to the Subordinate Certificates then outstanding, sequentially in order of
payment priority, until the Class Principal Amount of each such Certificate is
reduced to zero.


Subsequent Recovery:  Any amount recovered by a Servicer (i) with respect to a
Liquidated Mortgage Loan (after reimbursement of any unreimbursed Advances or
expenses relating to such Liquidated Mortgage Loan as well as any other
previously Liquidated Mortgage Loans) with respect to which a Realized Loss was
incurred after the liquidation or disposition of such Mortgage Loan or (ii) as a
Principal Forbearance Amount.

 
33

--------------------------------------------------------------------------------

 


Subservicer:  Any Person that (i) services Mortgage Loans on behalf of any
Servicer, and (ii) is responsible for the performance (whether directly or
through sub-servicers or Subcontractors) of Servicing functions that are
identified in Item 1122(d) of Regulation AB required to be performed under this
Agreement, any related Servicing Agreement or any sub-servicing agreement.


Substitution Amount:  For any month in which an Originator or the Seller
substitutes one or more Qualified Substitute Mortgage Loans for one or more
Deleted Mortgage Loans pursuant to a Purchase Agreement or the Mortgage Loan
Purchase and Sale Agreement, as applicable, the amount by which the aggregate
Repurchase Price of all such Deleted Mortgage Loans exceeds the aggregate Stated
Principal Balance of the Qualified Substitute Mortgage Loans, together with one
month's interest at the applicable Net Mortgage Rate.


Tax Matters Person:  With respect to each of the Lower Tier REMIC, the Middle
Tier REMIC and the Upper Tier REMIC, the “tax matters person” as specified in
the REMIC Provisions which shall initially be the party described as such in
Section 10.01(k).


Trust Fund:  As defined in Section 2.01 herein.


Trustee:  U.S. Bank National Association, not in its individual capacity but
solely as Trustee, or any successor in interest, or if any successor trustee or
any co-trustee shall be appointed as herein provided, then such successor
trustee and such co-trustee, as the case may be.


Trustee Mortgage Files:  With respect to each Mortgage Loan, the Mortgage
Documents to be retained in the custody and possession of the Trustee or the
Custodian on behalf of the Trustee pursuant to the Custodial Agreement.


UCC:  The Uniform Commercial Code as enacted in any applicable jurisdiction from
time to time.


Undercollateralized Group: With respect to any Distribution Date, any
Certificate Group with respect to which the aggregate Class Principal Amount of
such Certificate Group is greater than the Aggregate Stated Principal Balance of
the Mortgage Loans in the related Mortgage Pool prior to any distributions of
principal or allocations of Realized Losses on such Distribution Date.


Underwriter:  Each of Credit Suisse Securities (USA) LLC, Wells Fargo
Securities, LLC and J.P. Morgan Securities LLC.


Underwriter’s Exemption:  Prohibited Transaction Exemption (“PTE”) 89-90 (58
Fed. Reg. 52899 (1990)), as most recently amended and restated by PTE 2007-5 (72
Fed. Reg. 13130 (March 20, 2007)) or any substantially similar administrative
exemption granted by the U.S. Department of Labor to the Underwriters.


Underwriting Agreement:  The Underwriting Agreement, dated January 20, 2012,
among the Seller, the Depositor, Redwood Trust, Inc. and the Underwriters.


Upper-Tier REMIC:  As described in the Preliminary Statement to this Agreement.

 
34

--------------------------------------------------------------------------------

 


Voting Interests:  The portion of the voting rights of all the Certificates that
is allocated to any Certificate for purposes of the voting provisions of this
Agreement.  At all times during the term of this Agreement, 98.00% of all Voting
Interests shall be allocated to the Class 1-A1, Class 2-A1, Class B-1, Class
B-2, Class B-3, Class B-4 and Class B-5 Certificates in proportion to their
respective Certificate Principal Amounts.  At all times during the term of this
Agreement, 1.00% of all Voting Interests shall be allocated to the Class 1-AX
Certificates and 1.00% of all Voting Interests shall be allocated to the Class
2-AX Certificates.  Voting Interests shall be allocated among the Certificates
of each Class based on their Percentage Interests and no Certificate with a
principal amount equal to zero will have any voting rights.  The Class R
Certificates and Class LT-R Certificate shall not have any voting rights.


Section 1.02         Calculations Respecting Mortgage Loans.


Calculations required to be made pursuant to this Agreement with respect to any
Mortgage Loan in the Trust Fund shall be made based upon current information as
to the terms of the Mortgage Loans and reports of payments received from the
Mortgagor on such Mortgage Loans and payments to be made to the Securities
Administrator as supplied to the Securities Administrator by the Master
Servicer.  The Securities Administrator shall not be required to recompute,
verify or recalculate the information supplied to it by the Master Servicer or
any Servicer.


ARTICLE II


DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES


Section 2.01         Creation and Declaration of Trust Fund; Conveyance of
Mortgage Loans.


Concurrently with the execution and delivery of this Agreement, the Depositor
does hereby sell, transfer, assign, set over, deposit with and otherwise convey
to the Trustee, without recourse, subject to Sections 2.02 and 2.04, in trust,
all right, title and interest of the Depositor in and to the Trust Fund
consisting of: (i) the Mortgage Loans, including the Mortgage Notes, the
Mortgages, and the right to all payments of principal and interest received on
or with respect to the Mortgage Loans after the Cut-off Date (other than
Scheduled Payments due on or before such date), and all such payments due after
such date but received on or prior to such date and intended by the related
Mortgagors to be applied after such date; (ii) all of the Depositor’s right,
title and interest, if any, in and to all amounts from time to time credited to
and the proceeds of the Distribution Account, any Custodial Accounts or any
Escrow Account established with respect to the Mortgage Loans; (iii) with
respect to the Mortgage Loans, to the extent set forth in the Acknowledgements,
the Depositor’s rights under the Purchase Agreements and the Servicing
Agreements and all of the Depositor’s rights under the Mortgage Loan Purchase
and Sale Agreement; (iv) all of the Depositor’s right, title and interest, if
any, in REO Property and the proceeds thereof; (v) all of the Depositor’s rights
under any Insurance Policies related to the Mortgage Loans; and (vi) the
Depositor’s security interest in any collateral pledged to secure the Mortgage
Loans, including the Mortgaged Properties (collectively, the “Trust Fund”); and
the Trustee declares that, subject to the Custodian's review provided for in
Section 2.02, it has received and shall hold the Trust Fund, as trustee, in
trust, for the benefit and use of the Holders of the Certificates and for the
purposes and subject to the terms and conditions set forth in this Agreement,
and, concurrently with such receipt, has caused to be executed, authenticated
and delivered to or upon the order of the Depositor, in exchange for the Trust
Fund, all of the Certificates in the authorized denominations specified by the
Depositor pursuant to Section 3.01(b).


The foregoing sale, transfer, assignment, set-over, deposit and conveyance does
not and is not intended to result in the creation or assumption by the Trustee
of any obligation of the Depositor, the Seller or any other Person in connection
with the Mortgage Loans or any other agreement or instrument relating thereto
except as specifically set forth therein.


Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the functions of the Trustee with respect to the custody,
acceptance and inspection of the Trustee Mortgage Files and release of Mortgage
Documents, and preparation and delivery of the certifications relating to the
Trustee Mortgage Files shall be performed by the Custodian pursuant to the terms
and conditions of the Custodial Agreement. In addition, the Trustee is hereby
directed to execute, not in its individual capacity but solely as Trustee
hereunder, and deliver the Acknowledgements and the Custodial Agreement. The
Master Servicer, the Depositor, the Securities Administrator and the
Certificateholders (by their acceptance of such Certificates) acknowledge and
agree that the Trustee is executing and delivering the Custodial Agreement and
the Acknowledgements solely in its capacity as Trustee and not in its individual
capacity.

 
35

--------------------------------------------------------------------------------

 

In connection with such sale, transfer and assignment of the Mortgage Loans, the
Depositor does hereby deliver to, and deposit with, or cause to be delivered to
and deposited with, the Custodian acting on the Trustee's behalf, the Trustee
Mortgage Files.


Section 2.02         Acceptance of Trust Fund by Trustee; Review of
Documentation for Trust Fund.


(a)         The Trustee, by execution and delivery hereof and the
below-referenced delivery to the Trustee of the Certification and Exception
Report, acknowledges receipt by it (or by the Custodian on its behalf) of the
Trustee Mortgage Files pertaining to the Mortgage Loans listed on the Mortgage
Loan Schedule, subject to review thereof by the Custodian on behalf of the
Trustee in accordance with Section 3.2 of the Custodial Agreement and the
exceptions set forth on the Exception Report.  The Custodian, on behalf of the
Trustee, will execute and deliver to the Trustee and the Depositor a
Certification and Exception Report on the Closing Date in the forms required by
the Custodial Agreement.


(b)         Within 270 days after the Closing Date, the Custodian, on behalf of
the Trustee, will, for the benefit of Holders of the Certificates, review each
related Trustee Mortgage File to ascertain that all required documents set forth
in the Custodial Agreement have been received and appear on their face to
conform with the requirements set forth in Sections 3.2 and 3.3 of the Custodial
Agreement.


(c)         Nothing in this Agreement shall be construed to constitute an
assumption by the Trust Fund, the Trustee, the Custodian or the
Certificateholders of any unsatisfied duty, claim or other liability on any
Mortgage Loan or to any Mortgagor.


(d)         Each of the parties hereto acknowledges that the Custodian shall
perform the applicable review of the related Mortgage Loans and respective
certifications as provided in the Custodial Agreement.


(e)         Upon execution of this Agreement, the Depositor hereby delivers to
the Trustee and the Trustee acknowledges receipt of the Acknowledgements,
together with the Purchase Agreements, the Servicing Agreements and the Mortgage
Loan Purchase and Sale Agreement.


Section 2.03         Representations and Warranties of the Depositor.


(a)         The Depositor hereby represents and warrants to the Trustee, for the
benefit of the Certificateholders, and to the Master Servicer and the Securities
Administrator, as of the Closing Date or such other date as is specified, that:


(i)          the Depositor is a corporation duly organized, validly existing and
in good standing under the laws governing its creation and existence and has
full corporate power and authority to own its property, to carry on its business
as presently conducted, to enter into and perform its obligations under this
Agreement, and to create the trust pursuant hereto;


(ii)         the execution and delivery by the Depositor of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Depositor; neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
certificate of incorporation or bylaws of the Depositor;

 
36

--------------------------------------------------------------------------------

 


(iii)        the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except such as has been obtained, given,
effected or taken prior to the date hereof;


(iv)        this Agreement has been duly executed and delivered by the Depositor
and, assuming due authorization, execution and delivery by the Trustee, the
Master Servicer and the Securities Administrator, constitutes a valid and
binding obligation of the Depositor enforceable against it in accordance with
its terms except as such enforceability may be subject to (A) applicable
bankruptcy and insolvency laws and other similar laws affecting the enforcement
of the rights of creditors generally and (B) general principles of equity
regardless of whether such enforcement is considered in a proceeding in equity
or at law;


(v)         there are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened or likely to be asserted, against or
affecting the Depositor, before or by any court, administrative agency,
arbitrator or governmental body (A) with respect to any of the transactions
contemplated by this Agreement or (B) with respect to any other matter which in
the judgment of the Depositor will be determined adversely to the Depositor and
will if determined adversely to the Depositor materially and adversely affect it
or its business, assets, operations or condition, financial or otherwise, or
adversely affect its ability to perform its obligations under this Agreement;


(vi)        immediately prior to the transfer and assignment of the Mortgage
Loans to the Trustee, the Depositor was the sole owner and holder of each
Mortgage Loan, and the Depositor had good and marketable title thereto, and had
full right to transfer and sell each Mortgage Loan to the Trustee free and
clear, subject only to (1) liens of current real property taxes and assessments
not yet due and payable and, if the related Mortgaged Property is a condominium
unit, any lien for common charges permitted by statute, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of such Mortgage acceptable to
mortgage lending institutions in the area in which the related Mortgaged
Property is located and specifically referred to in the lender’s title insurance
policy or attorney’s opinion of title and abstract of title delivered to the
originator of such Mortgage Loan, and (3) such other matters to which like
properties are commonly subject which do not, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Mortgage, of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest, and had full right and authority,
subject to no interest or participation of, or agreement with, any other party,
to sell and assign each Mortgage Loan pursuant to this Agreement;


(vii)       This Agreement creates either a sale or a valid and continuing
security interest (as defined in the UCC), in the Mortgage Loans in favor of the
Trustee, which security interest is prior to all other liens, and is enforceable
as such against creditors of and purchasers from the Depositor;


(viii)      The Mortgage Notes constitute “instruments” within the meaning of
the applicable UCC;


(ix)        Other than the security interest or ownership interest granted to
the Trustee pursuant to this Agreement, the Depositor has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Mortgage
Loans.  The Depositor has not authorized the filing of and is not aware of any
financing statement against the Depositor that includes a description of the
collateral covering the Mortgage Loans other than a financing statement relating
to the security interest granted to the Trustee hereunder or that has been
terminated.  The Depositor is not aware of any judgment or tax lien filings
against the Depositor;

 
37

--------------------------------------------------------------------------------

 


(x)         None of the Mortgage Loans have any marks or notations indicating
that such Mortgage Loans have been pledged, assigned or otherwise conveyed to
any Person other than the Trustee; and


(xi)        The Depositor has received all consents and approvals required by
the terms of the Mortgage Loans to convey the Mortgage Loans hereunder to the
Trustee.


The foregoing representations made in this Section 2.03 shall survive the
termination of this Agreement and shall not be waived by any party hereto.


Section 2.04         Discovery of Seller Breach; Repurchase of Mortgage Loans.


(a)         Pursuant to Section 2 of the Mortgage Loan Purchase and Sale
Agreement, the Seller has (i) represented and warranted as of the Closing Date
that, immediately prior to its transfer of Mortgage Loans under the Mortgage
Loan Purchase and Sale Agreement, the Seller owned and had good, valid and
marketable title to the Mortgage Loans free and clear of any Lien, claim or
encumbrance of any Person and (ii) made certain other representations and
warranties with respect to the Mortgage Loans, and each of the Depositor and the
Trustee intend that the Mortgage Loans (including any Qualified Substitute
Mortgage Loans) included in the Trust Fund satisfy such representations and
warranties.  The Depositor, for the benefit of the Trustee and the
Certificateholders, hereby assigns any rights it has against the Seller with
respect to such representations and warranties to the Trustee, and the Seller
acknowledges that it has agreed to comply with the provisions of this Section
2.04 in respect of a breach of any of such representations and warranties.


It is understood and agreed that the representations and warranties set forth in
Section 2 of the Mortgage Loan Purchase and Sale Agreement shall survive
delivery of the Trustee Mortgage Files and the sale and assignment of each
Mortgage Loan to the Trustee and shall continue throughout the term of this
Agreement.  Upon discovery by the Depositor or the Seller of the breach by the
Seller of any representation or warranty under the Mortgage Loan Purchase and
Sale Agreement in respect of any Mortgage Loan, which materially adversely
affects the value of that Mortgage Loan or the interest therein of the
Certificateholders (a “Defective Mortgage Loan”) (each of such parties hereby
agreeing to give written notice thereof to the Trustee and the other of such
parties), the Trustee, or its designee, shall promptly notify the Depositor in
writing of such breach and request that the Depositor cure or cause the cure of
such breach within 90 days from the earlier of the date that the Depositor
discovered or was notified of such breach, and if the Depositor does not cure or
cause the cure of such breach in all material respects during such period, the
Trustee shall enforce the Seller’s obligation under the Mortgage Loan Purchase
and Sale Agreement to repurchase at the Repurchase Price or substitute that
Mortgage Loan from the Trust Fund on or prior to the Determination Date
following the expiration of such 90-day period; provided, however, that, in
connection with any such breach that could not reasonably have been cured within
such 90-day period, the Seller shall be required to repurchase or substitute the
Mortgage Loan no later than 120 days after its discovery or notice of such
breach, and provided further, that, if such breach would cause the Mortgage Loan
to be other than a “qualified mortgage” (as defined in the Code), then
notwithstanding the previous provisions of this paragraph, the Seller shall be
required to repurchase or substitute the Defective Mortgage Loan within 60 days
from the date the defect was discovered. The Repurchase Price for the
repurchased Mortgage Loan shall be deposited in the Distribution Account, and
the Trustee, or its designee, upon receipt of written certification of such
deposit, shall release to the Seller, the related Trustee Mortgage File and
shall execute and deliver such instruments of transfer or assignment, in each
case without recourse, representation or warranties, as either party shall
furnish to the Trustee and as shall be necessary to vest in such party any
Mortgage Loan released pursuant hereto and the Trustee, or its designee, shall
have no further responsibility with regard to such Trustee Mortgage File (it
being understood that the Trustee shall have no responsibility for determining
the sufficiency of such assignment for its intended purpose).  It is understood
and agreed that the obligation of the Seller to cure, to cause the cure of or to
repurchase or substitute any Mortgage Loan as to which such a breach has
occurred and is continuing shall constitute the sole remedy against the such
party respecting such omission, defect or breach available to the Trustee on
behalf of the Certificateholders. Costs and expenses incurred by the Trustee
pursuant to this Section 2.04, to the extent not reimbursed by the Seller, shall
be reimbursed by the Trust Fund, subject to the limitation in clause (C) of the
definition of Available Distribution Amount. The Trustee hereby directs the
Master Servicer, and the Master Servicer hereby accepts such direction, to
pursue any such claim in accordance with this Section 2.04(a) on behalf of the
Trustee.

 
38

--------------------------------------------------------------------------------

 


(b)          The Seller indemnifies and holds the Trust Fund, the Trustee, the
Master Servicer, the Securities Administrator, the Depositor and each
Certificateholder harmless against any and all taxes, claims, losses, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments, and any
other costs, fees and expenses that the Trust Fund, the Trustee, the Master
Servicer, the Securities Administrator, the Depositor and any Certificateholder
may sustain in connection with any actions of the Seller relating to a
repurchase of a Mortgage Loan other than in compliance with the terms of this
Section 2.04 and the Mortgage Loan Purchase and Sale Agreement, to the extent
that any such action causes an Adverse REMIC Event.


Section 2.05         Obligations in Respect of Alleged Breach of Originator
Representations and Warranties.


(a)          For so long as there is a Controlling Holder under this Agreement,
the Trustee may pursue an action against an Originator, or may direct the Master
Servicer to pursue an action against an Originator in respect of any alleged
breach of a representation and warranty set forth in the applicable Purchase
Agreement only upon its receipt of (i) written direction to do so by the Holders
of 66 2/3% of the aggregate Voting Interests of the Class 1-A1, Class 1-AX,
Class 2-A1 and Class 2-AX Certificates and (ii) an agreement by Holders
directing the Trustee to take such action to provide in advance to the Trustee
funds to pay for any costs and expenses incurred by the Trustee or the Master
Servicer, and to provide any indemnification reasonably requested by the Trustee
and the Master Servicer. The Trustee shall provide notice to the Controlling
Holder prior to taking any such action. However, Certificateholders shall not
have the right to require the Trustee to pursue any action with respect to any
Mortgage Loan as to which a final and binding decision by an arbitrator has
already been issued, regardless of the particular claims made. In connection
with any such action, the Master Servicer shall seek reimbursement for the
Master Servicer's costs and expenses from the applicable Originator under the
terms of the related Purchase Agreement. If the Master Servicer recovers any
such costs and expenses from the Originator, the Master Servicer will pay such
amounts to the Certificateholders that provided funds to the Trustee pursuant to
the agreement described in clause (ii) above. Costs and expenses incurred by the
Trustee and the Master Servicer pursuant to this Section 2.05(a) shall not be
reimbursed by the Trust Fund. The Trustee hereby directs the Master Servicer,
and the Master Servicer hereby accepts such direction, to pursue any such claim
in accordance with this Section 2.05(a) on behalf of the Trustee.


(b)          The Master Servicer shall review or cause to be reviewed each
Mortgage Loan that has been Delinquent for more than 120 days, other than any
such Mortgage Loan that was the subject of a previous arbitration proceeding
under the related Purchase Agreement, to review whether there is evidence of the
occurrence of any breaches of the representations and warranties given by an
Originator under the related Purchase Agreement or if the Seller has a related
repurchase obligation in the case of such breach that existed only as of the
Closing Date. The Master Servicer may engage a third party to perform, or may
itself perform, such review and report its findings to the Master Servicer. Any
such review shall include, at a minimum, a review as to whether the Mortgage
Loan was underwritten in accordance with the Originator's underwriting standards
in effect at the time of origination, whether the Mortgage Loan was originated
in accordance with all applicable laws and regulations, and whether any fraud
may have occurred in connection with the origination of the Mortgage Loan. If as
a result of such review, there is evidence that a breach of representation or
warranty may have occurred requiring the Originator or the Seller to repurchase
the related Mortgage Loan, then the Master Servicer will enforce such repurchase
obligation, including participating in an arbitration proceeding pursuant to the
related Purchase Agreement, if necessary. Any fees, costs and expenses incurred
by the Master Servicer pursuant to this Section 2.05(b), to the extent not
reimbursed by the Originator within ninety days of written request from the
Master Servicer, shall be reimbursed by the Trust Fund, subject to the
limitation in clause (C) of the definition of Available Distribution Amount. In
connection with any such action against an Originator, the Master Servicer shall
pursue reimbursement for the fees, costs and expenses of the Master Servicer
from such Originator under the terms of the related Purchase Agreement. If the
Master Servicer recovers any such fees, costs and expenses from the Originator,
the Master Servicer will pay such amounts to the Trust Fund.

 
39

--------------------------------------------------------------------------------

 


(c)          Furthermore, if there is no Controlling Holder under this
Agreement, the Trustee may pursue an action against an Originator, or may direct
the Master Servicer to pursue an action against an Originator, in respect of any
alleged breach by an Originator of a representation and warranty set forth in
the applicable Purchase Agreement, or against the Seller in the case of a
circumstance where the Seller has an obligation to cure a breach, or repurchase
or substitute for a Mortgage Loan, relating to the characteristics of the
Mortgage Loans only upon its receipt of (i) written direction to do so by the
Holders of more than 50% of the Aggregate Voting Interests of the Certificates
and (ii) an agreement by Holders directing the Trustee to take such action to
provide in advance to the Trustee funds to pay for any costs and expenses
incurred by the Trustee and the Master Servicer, and to provide any
indemnification reasonably requested by the Trustee and the Master Servicer. In
connection with any such action, the Master Servicer shall seek reimbursement
for the Master Servicer’s costs and expenses from such Originator under the
terms of the applicable Purchase Agreement. If the Master Servicer recovers any
such costs and expenses from the Originator, the Master Servicer will pay such
amounts to the Certificateholders that provided funds to the Trustee pursuant to
the agreement described in clause (ii) above. Costs and expenses incurred by the
Trustee and the Master Servicer pursuant to this Section 2.05(c), to the extent
not reimbursed by the Originator or the applicable Certificateholders, shall be
reimbursed by the Trust Fund, subject to the limitation in clause (C) of the
definition of Available Distribution Amount. The Trustee hereby directs the
Master Servicer, and the Master Servicer hereby accepts such direction, to
pursue any such claim in accordance with this Section 2.05(c) on behalf of the
Trustee.


(d)          If an Originator has breached a representation under the related
Purchase Agreement stating that a Mortgage Loan is a “qualified mortgage” (as
defined in the REMIC Provisions) and the Originator fails to repurchase such
non-qualified Mortgage Loan within ninety days from the date the defect was
discovered, the Depositor shall use commercially reasonable efforts to sell such
Mortgage Loan for its fair market value, as determined by the Depositor and
which may be less than its outstanding principal balance, within ninety days
from the date the defect was discovered. The Trustee will release the applicable
Mortgage Loan upon receipt of the sale price in accordance with the procedures
set forth in Section 2.04(a) hereof.


Section 2.06         Intention of Parties.


(a)          Notwithstanding any other provision of this Agreement, it is
intended by each of the parties hereto that the conveyance of the Depositor’s
right, title and interest in and to property constituting the Trust Fund
pursuant to this Agreement shall constitute, and shall be construed as, a sale
of such property and not a grant of a security interest to secure a loan or
other obligation, so that the Trustee shall be the owner of the Trust Fund for
the benefit of the holders of the Certificates.


However, in the event that, notwithstanding the intent of the parties, the Trust
Fund is held to be the property of the Depositor, or if for any other reason
this Agreement is held or deemed to create a security interest in the Trust
Fund, then (a) this Agreement shall constitute a security agreement, and (b) the
conveyance provided for in Section 2.01 shall be deemed to be a grant by the
Depositor to the Trustee of, and the Depositor hereby grants to the Trustee, to
secure all of the Depositor’s obligations hereunder, a security interest in all
of the Depositor’s right, title, and interest, whether now owned or hereafter
acquired, in and to (i) the Mortgage Loans, (ii) all other property in the Trust
Fund, (iii) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter of credit rights,
letters of credit, money, and oil, gas, and other minerals, consisting of,
arising from, or relating to, any of the foregoing, and (iv) all proceeds of the
foregoing.

 
40

--------------------------------------------------------------------------------

 


(b)           The Depositor shall, to the extent consistent with this Agreement,
take such reasonable actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Trust Fund, such
security interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement.  The Depositor will, at its own expense, make all initial filings on
or about the Closing Date and shall forward a copy of such filing or filings to
the Trustee.  Without limiting the generality of the foregoing, the Depositor
shall prepare and forward for filing, or shall cause to be forwarded for filing,
at the expense of the Depositor, all filings necessary to maintain the
effectiveness of any original filings necessary under the relevant UCC to
perfect the Trustee’s security interest in the Trust Fund, including without
limitation (i) continuation statements, and (ii) such other statements as may be
occasioned by (A) any change of name of the Seller, the Depositor or the
Trustee, (B) any change of location of the Seller or the Depositor, or (C) any
change under the relevant UCC or other applicable laws.  Neither of the Seller
nor the Depositor shall organize under the law of any jurisdiction other than
the State under which each is organized as of the Closing Date (whether changing
its jurisdiction of organization or organizing under the laws of an additional
jurisdiction) without giving 30 days prior written notice of such action to its
immediate and intermediate transferee, including the Trustee.  Before effecting
such change, the Seller or the Depositor proposing to change its jurisdiction of
organization shall prepare and file in the appropriate filing office any
financing statements or other statements necessary to continue the perfection of
the interests of its immediate and mediate transferees, including the Trustee,
in the Mortgage Loans.  In connection with the transactions contemplated by this
Agreement, each of the Seller and the Depositor authorizes its immediate or
mediate transferee to file in any filing office any initial financing
statements, any amendments to financing statements, any continuation statements,
or any other statements or filings described in this paragraph (b).


Section 2.07         Controlling Holder Assumption of Purchase Agreement and
Servicing Agreement Rights.


(a)          [Reserved].


(b)          By its purchase of the applicable Class of Subordinate
Certificates, the Controlling Holder assumes the rights and all related
responsibilities of the Trustee as “Purchaser” under each Purchase Agreement and
Servicing Agreement as set forth in the “Controlling Holder Rights” section of
each applicable Acknowledgement, and shall be entitled to exercise such rights
in its sole discretion. The Depositor, the Controlling Holder and each other
Certificateholder, by its acceptance of any Certificate or any beneficial
ownership interest therein, each acknowledges and agrees that (i) the
Controlling Holder may exercise such rights in such a manner that may not be in
the best interests of all of the Certificateholders, (ii) none of the Master
Servicer, the Securities Administrator or the Trustee shall have any liability
with respect to any acts or omissions of the Controlling Holder in the exercise
of such rights, and (iii) none of the Master Servicer, the Securities
Administrator or the Trustee shall have any duty or obligation to exercise any
such rights in the place or stead of the Controlling Holder (so long as there is
a Controlling Holder) or to monitor or oversee the exercise of any such rights
by the Controlling Holder. The Controlling Holder agrees that it shall exercise
its rights in such a manner as will maximize returns to all Classes of
Certificateholders taken as a whole.


(c)          Each of the Master Servicer, the Securities Administrator and the
Trustee shall cooperate with the Controlling Holder as may be reasonably
necessary for the Controlling Holder to exercise its rights hereunder and under
the Purchase Agreements and the Servicing Agreements; provided, however, that,
except as otherwise provided in Section 2.05, neither the Master Servicer nor
the Trustee shall be required to take any legal action or participate in or
facilitate any arbitration proceeding or other litigation relating to the
Mortgage Loans or the obligations of the Originators or Servicers with respect
thereto unless and until it is directed in writing by the Controlling Holder and
it is assured of the recovery of its expenses from the Controlling Holder.


(d)          The Controlling Holder shall indemnify each of the Master Servicer,
the Securities Administrator and the Trustee and hold it harmless from and
against any claim, loss, liability, damage, cost or expense (including, without
limitation, reasonable legal fees and expenses) incurred or expended by the
Master Servicer, the Securities Administrator or the Trustee (without negligence
or willful misconduct on the part of the Master Servicer, the Securities
Administrator or the Trustee) with respect to claims of a third party arising
from any act or omission of the Controlling Holder in the exercise of its rights
as Controlling Holder hereunder and under the Purchase Agreements and the
Servicing Agreements.

 
41

--------------------------------------------------------------------------------

 


(e)          If the Controlling Holder transfers its ownership interest in any
Class of Certificates in a manner resulting in there being no Controlling Holder
under this Agreement or a change in the Controlling Holder, it shall so notify
the Master Servicer, the Securities Administrator and the Trustee. If the
Depositor has actual knowledge of a change in Controlling Holder or that there
is no Controlling Holder under this Agreement, it shall so notify the Master
Servicer, the Securities Administrator and the Trustee.


ARTICLE III


THE CERTIFICATES


Section 3.01         The Certificates.


(a)           The Certificates shall be issuable in registered form only and
shall be securities governed by Article 8 of the New York UCC.  The Certificates
will be evidenced by one or more certificates, ownership of which will be held
in the minimum denominations in Certificate Principal Amount or Notional Amount
specified in the Preliminary Statement to this Agreement and in integral
multiples of $1 in excess thereof, or in the Percentage Interests specified in
the Preliminary Statement to this Agreement, as applicable.


(b)           The Certificates shall be executed by manual or facsimile
signature on behalf of the Trustee by an authorized officer of the Trustee. 
Each Certificate shall, on original issue, be authenticated by the
Authenticating Agent upon the order of the Depositor upon the sale of the
Mortgage Loans to the Trustee as described in Section 2.01.  No Certificate
shall be entitled to any benefit under this Agreement, or be valid for any
purpose, unless there appears on such Certificate a certificate of
authentication substantially in the form provided for herein, executed by an
authorized officer of the Authenticating Agent, by manual signature, and such
certification upon any Certificate shall be conclusive evidence, and the only
evidence, that such Certificate has been duly authenticated and delivered
hereunder.  All Certificates shall be dated the date of their authentication.


(c)           The Class B-4, Class B-5, Class R and Class LT-R Certificates are
offered and sold in reliance on the exemption from registration under Rule 144A
under the Securities Act and shall be issued with the applicable legends set
forth in Exhibit A. The Class B-4 and Class B-5 Certificates shall be issued
initially as Definitive Certificates and the Class R and Class LT-R Certificates
shall be issued only as Definitive Certificates.


Section 3.02         Registration.


The Securities Administrator is hereby appointed, and the Securities
Administrator hereby accepts its appointment as, initial Certificate Registrar
in respect of the Certificates and shall maintain books for the registration and
for the transfer of Certificates (the “Certificate Register”).  A registration
book shall be maintained for the Certificates collectively.  The Certificate
Registrar may at any time resign by giving at least 30 days' advance written
notice of resignation to the Trustee, the Depositor and the Master Servicer. The
Trustee may at any time remove the Certificate Registrar by giving written
notice of such removal to such Certificate Registrar, the Depositor and the
Master Servicer. Upon receiving a notice of resignation or upon such a removal,
the Trustee may appoint a bank or trust company to act as successor certificate
registrar, shall give written notice of such appointment to the Depositor and
the Master Servicer and shall mail notice of such appointment to all Holders of
Certificates. Any successor certificate registrar upon acceptance of its
appointment hereunder shall become vested with all the rights, powers, duties
and responsibilities of its predecessor hereunder, with like effect as if
originally named as Certificate Registrar. The Certificate Registrar may
appoint, by a written instrument delivered to the Holders and the Master
Servicer, any bank or trust company to act as co-registrar under such conditions
as the Certificate Registrar may prescribe; provided, however, that the
Certificate Registrar shall not be relieved of any of its duties or
responsibilities hereunder by reason of such appointment.

 
42

--------------------------------------------------------------------------------

 


Section 3.03         Transfer and Exchange of Certificates.


(a)           A Certificate (other than Book-Entry Certificates which shall be
subject to Section 3.09 hereof) may be transferred by the Holder thereof only
upon presentation and surrender of such Certificate at the office of the
Certificate Registrar duly endorsed or accompanied by an assignment duly
executed by such Holder or his duly authorized attorney in such form as shall be
satisfactory to the Certificate Registrar.  Upon the transfer of any Certificate
in accordance with the preceding sentence, the Trustee shall execute, and the
Authenticating Agent shall authenticate and deliver to the transferee, one or
more new Certificates of the same Class and evidencing, in the aggregate, the
same aggregate Certificate Principal Amount (or Notional Amount) as the
Certificate being transferred.  No service charge shall be made to a
Certificateholder for any registration of transfer of Certificates, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any registration
of transfer of Certificates.


(b)           A Certificate may be exchanged by the Holder thereof for any
number of new Certificates of the same Class, in authorized denominations,
representing in the aggregate the same Certificate Principal Amount (or Notional
Amount) as the Certificate surrendered, upon surrender of the Certificate to be
exchanged at the office of the Certificate Registrar duly endorsed or
accompanied by a written instrument of transfer duly executed by such Holder or
his duly authorized attorney in such form as is satisfactory to the Certificate
Registrar.  Certificates delivered upon any such exchange will evidence the same
obligations, and will be entitled to the same rights and privileges, as the
Certificates surrendered.  No service charge shall be made to a
Certificateholder for any exchange of Certificates, but the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any exchange of
Certificates.  Whenever any Certificates are so surrendered for exchange, the
Trustee shall execute, and the Authenticating Agent shall authenticate, date and
deliver the Certificates which the Certificateholder making the exchange is
entitled to receive.


(c)           By acceptance of a Restricted Certificate, whether upon original
issuance or subsequent transfer, each Holder of such a Certificate acknowledges
the restrictions on the transfer of such Certificate set forth thereon and
agrees that it will transfer such a Certificate only as provided herein. The
Class A-IO Certificates may be purchased by and transferred only to QIBs (as
defined in clause (i) below).


The following restrictions shall apply with respect to the transfer and
registration of transfer of a Restricted Certificate to a transferee that takes
delivery in the form of a Definitive Certificate:


(i)           The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is (x) to the Depositor or an
affiliate (as defined in Rule 405 under the Securities Act) of the Depositor or
(y) being made to a “qualified institutional buyer” (a “QIB”) as defined in Rule
144A under the Securities Act by a transferor that has provided the Certificate
Registrar with a certificate in the form of Exhibit E-1 hereto and has furnished
to the Certificate Registrar a certificate of the transferee in the form of
Exhibit E-2 hereto; and


(ii)          The Certificate Registrar shall register the transfer of a
Restricted Certificate, other than a Class A-IO Certificate, if the requested
transfer is being made to an “accredited investor” under Rule 501(a)(1), (2),
(3) or (7) under the Securities Act, or to any Person all of the equity owners
in which are such accredited investors, by a transferor who furnishes to the
Certificate Registrar a letter of the transferee substantially in the form of
Exhibit F hereto.

 
43

--------------------------------------------------------------------------------

 


(d) (i) No transfer of an ERISA-Restricted Certificate in the form of a
Definitive Certificate shall be made to any Person or shall be effective unless
the Certificate Registrar, on behalf of the Securities Administrator, has
received (A) a certificate substantially in the form of Exhibit G hereto (or
Exhibit B, in the case of a Residual Certificate) from such transferee or (B) in
the case of an ERISA-Restricted Certificate that is not a Residual Certificate,
an Opinion of Counsel satisfactory to the Certificate Registrar to the effect
that the purchase and holding of such a Certificate will not constitute or
result in prohibited transactions under Title I of ERISA or Section 4975 of the
Code and will not subject the Certificate Registrar, the Trustee, the Master
Servicer, the Depositor or the Securities Administrator to any obligation in
addition to those undertaken in this Agreement; provided, however, that the
Certificate Registrar will not require such certificate or opinion in the event
that, as a result of a change of law or otherwise, counsel satisfactory to the
Certificate Registrar has rendered an opinion to the effect that the purchase
and holding of an ERISA-Restricted Certificate (other than a Residual
Certificate) by a Plan or a Person that is purchasing or holding such a
Certificate with the assets of a Plan will not constitute or result in a
prohibited transaction under Title I of ERISA or Section 4975 of the Code.  Each
Transferee of an ERISA-Restricted Certificate or a Certificate that is not an
ERISA-Restricted Certificate but is not subject to an ERISA-Qualifying
Underwriting that is a Book-Entry Certificate shall be deemed to have made the
representations set forth in Exhibit G.  The preparation and delivery of the
certificate and opinions referred to above shall not be an expense of the Trust
Fund, the Certificate Registrar, the Trustee, the Master Servicer, the Depositor
or the Securities Administrator.


Notwithstanding the foregoing, no opinion or certificate shall be required for
the initial issuance of the ERISA-Restricted Certificates.  The Certificate
Registrar shall have no obligation to monitor transfers of Book-Entry
Certificates that are ERISA-Restricted Certificates and shall have no liability
for transfers of such Certificates in violation of the transfer restrictions. 
The Certificate Registrar shall be under no liability to any Person for any
registration of transfer of any ERISA-Restricted Certificate that is in fact not
permitted by this Section 3.03(d) and none of the Securities Administrator, the
Trustee or the Paying Agent shall have any liability for making any payments due
on such Certificate to the Holder thereof or taking any other action with
respect to such Holder under the provisions of this Agreement so long as the
transfer was registered by the Certificate Registrar in accordance with the
foregoing requirements.  The Securities Administrator, on behalf of the Trustee,
shall be entitled, but not obligated, to recover from any Holder of any
ERISA-Restricted Certificate that was in fact a Plan or a Person acting on
behalf of, or an entity holding “plan assets” of, a Plan any payments made on
such ERISA-Restricted Certificate at and after either such time.  Any such
payments so recovered by the Securities Administrator shall be paid and
delivered by the Securities Administrator to the last preceding Holder of such
Certificate that is not such a Plan or Person acting on behalf of, or an entity
holding “plan assets” of, a Plan.


(ii) If any ERISA-Restricted Certificate, or any interest therein, is acquired
or held in violation of the provisions of the preceding two paragraphs, then
upon receipt by the Certificate Registrar of written notice that the
registration of transfer of such ERISA-Restricted Certificate was not permitted
by this Section 3.03(d), the next preceding permitted beneficial owner will be
treated as the beneficial owner of that ERISA-Restricted Certificate,
retroactive to the date of transfer to the purported beneficial owner.  Any
purported beneficial owner whose acquisition or holding of an ERISA-Restricted
Certificate, or interest therein, was effected in violation of the provisions of
the preceding paragraph shall indemnify to the extent permitted by law and hold
harmless the Depositor and the Certificate Registrar from and against any and
all liabilities, claims, costs or expenses incurred by such parties as a result
of such acquisition or holding.


(e)           As a condition of the registration of transfer or exchange of any
Certificate, the Certificate Registrar may require the certified taxpayer
identification number of the owner of the Certificate and the payment of a sum
sufficient to cover any tax or other governmental charge imposed in connection
therewith; provided, however, that the Certificate Registrar shall have no
obligation to require such payment or to determine whether or not any such tax
or charge may be applicable.  No service charge shall be made to the
Certificateholder for any registration, transfer or exchange of a Certificate.


(f)           Notwithstanding anything to the contrary contained herein, no
Residual Certificate may be owned, pledged or transferred, directly or
indirectly, by or to (i) a Disqualified Organization or (ii) an individual,
corporation or partnership or other person unless such person is (A) not a
Non-U.S. Person or (B) is a Non-U.S. Person that holds a Residual Certificate in
connection with the conduct of a trade or business within the United States and
has furnished the transferor and the Certificate Registrar with an effective
Internal Revenue Service Form W-8ECI or successor form at the time and in the
manner required by the Code (any such person who is not covered by clause (A) or
(B) above is referred to herein as a “Non-permitted Foreign Holder”).

 
44

--------------------------------------------------------------------------------

 


Prior to and as a condition of the registration of any transfer, sale or other
disposition of a Residual Certificate, the proposed transferee shall deliver to
the Certificate Registrar, on behalf of the Trustee, an affidavit in
substantially the form attached hereto as Exhibit B representing and warranting,
among other things, that such transferee is neither a Disqualified Organization,
an agent or nominee acting on behalf of a Disqualified Organization, nor a
Non-permitted Foreign Holder (any such transferee, a “Permitted Transferee”),
and the proposed transferor shall deliver to the Certificate Registrar an
affidavit in substantially the form attached hereto as Exhibit C.  In addition,
the Certificate Registrar may (but shall have no obligation to) require, prior
to and as a condition of any such transfer, the delivery by the proposed
transferee of an Opinion of Counsel, addressed to the Certificate Registrar and
the Depositor, that such proposed transferee or, if the proposed transferee is
an agent or nominee, the proposed beneficial owner, is not a Disqualified
Organization, agent or nominee thereof, or a Non-permitted Foreign Holder. 
Notwithstanding the registration in the Certificate Register of any transfer,
sale, or other disposition of a Residual Certificate to a Disqualified
Organization, an agent or nominee thereof, or Non-permitted Foreign Holder, such
registration shall be deemed to be of no legal force or effect whatsoever and
such Disqualified Organization, agent or nominee thereof, or Non-permitted
Foreign Holder shall not be deemed to be a Certificateholder for any purpose
hereunder, including, but not limited to, the receipt of distributions on such
Residual Certificate.  The Depositor, the Certificate Registrar, the Trustee,
the Securities Administrator and the Paying Agent shall be under no liability to
any Person for any registration or transfer of a Residual Certificate to a
Disqualified Organization, agent or nominee thereof or Non-permitted Foreign
Holder or for the Paying Agent making any payments due on such Residual
Certificate to the Holder thereof or for taking any other action with respect to
such Holder under the provisions of this Agreement, so long as the transfer was
effected in accordance with this Section 3.03(f), unless a Responsible Officer
of the Certificate Registrar shall have actual knowledge at the time of such
transfer or the time of such payment or other action that the transferee is a
Disqualified Organization, or an agent or nominee thereof, or Non-permitted
Foreign Holder.  The Certificate Registrar shall be entitled, but not obligated,
to recover from any Holder of a Residual Certificate that was a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder at the
time it became a Holder or any subsequent time it became a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder, all
payments made on such Residual Certificate at and after either such times (and
all costs and expenses, including but not limited to attorneys’ fees, incurred
in connection therewith).  Any payment (not including any such costs and
expenses) so recovered by the Certificate Registrar shall be paid and delivered
to the last preceding Holder of such Residual Certificate.


If any purported transferee shall become a registered Holder of a Residual
Certificate in violation of the provisions of this Section 3.03(f), then upon
receipt by the Certificate Registrar of written notice that the registration of
transfer of such Residual Certificate was not in fact permitted by this Section
3.03(f), the last preceding Permitted Transferee shall be restored to all rights
as Holder thereof retroactive to the date of such registration of transfer of
such Residual Certificate.  The Depositor, the Certificate Registrar, the
Securities Administrator, the Trustee and the Paying Agent shall be under no
liability to any Person for any registration of transfer of a Residual
Certificate that is in fact not permitted by this Section 3.03(f), or for the
Paying Agent making any payment due on such Certificate to the registered Holder
thereof or for taking any other action with respect to such Holder under the
provisions of this Agreement so long as the transfer was registered upon receipt
of the affidavit described in the preceding paragraph of this Section 3.03(f).

 
45

--------------------------------------------------------------------------------

 


The following legend shall appear on all Residual Certificates:


ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE CERTIFICATE REGISTRAR, ON BEHALF OF THE TRUSTEE THAT (1) SUCH TRANSFEREE IS
NOT EITHER (A) THE UNITED STATES, ANY STATE OR POLITICAL SUBDIVISION THEREOF,
ANY FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR
INSTRUMENTALITY OF ANY OF THE FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A
COOPERATIVE DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX
IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (D) AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING
OF SECTION 775 OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES
(A), (B), (C) OR (D) BEING HEREINAFTER REFERRED TO AS A “DISQUALIFIED
ORGANIZATION”), OR (E) AN AGENT OF A DISQUALIFIED ORGANIZATION AND (2) NO
PURPOSE OF SUCH TRANSFER IS TO ENABLE THE TRANSFEROR TO IMPEDE THE ASSESSMENT OR
COLLECTION OF TAX. SUCH AFFIDAVIT SHALL INCLUDE CERTAIN REPRESENTATIONS AS TO
THE FINANCIAL CONDITION OF THE PROPOSED TRANSFEREE AND ITS STATUS AS A NON-US
PERSON (IF APPLICABLE). NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OF ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CLASS [R] [LT-R]
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED
ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER
FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS [R] [LT-R]
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.


(g)           Each Holder or Certificate Owner of a Restricted Certificate,
ERISA-Restricted Certificate or Residual Certificate, or an interest therein, by
such Holder’s or Owner’s acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this section.


(h)           Neither the Seller nor the Depositor shall be the Holder of any
Subordinate Certificates.


Section 3.04         Cancellation of Certificates.


Any Certificate surrendered for registration of transfer or exchange shall be
cancelled and retained in accordance with normal retention policies with respect
to cancelled certificates maintained by the Trustee or the Certificate
Registrar.


Section 3.05         Replacement of Certificates.


If (i) any Certificate is mutilated and is surrendered to the Certificate
Registrar or (ii) the Certificate Registrar receives evidence to its
satisfaction of the destruction, loss or theft of any Certificate, and there is
delivered to the Certificate Registrar such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of written
notice to the Certificate Registrar that such destroyed, lost or stolen
Certificate has been acquired by a protected purchaser, the Trustee shall
execute and the Authenticating Agent shall authenticate and deliver, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a
new Certificate of like tenor and Certificate Principal Amount.  Upon the
issuance of any new Certificate under this Section 3.05, the Depositor or the
Certificate Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee, the Depositor,
the Certificate Registrar or the Securities Administrator) connected therewith. 
Any replacement Certificate issued pursuant to this Section 3.05 shall
constitute complete and indefeasible evidence of ownership in the applicable
Trust Fund, as if originally issued, whether or not the lost, stolen or
destroyed Certificate shall be found at any time.

 
46

--------------------------------------------------------------------------------

 
  
If after the delivery of such new Certificate, a protected purchaser of the
original Certificate in lieu of which such new Certificate was issued presents
for payment such original Certificate, the Depositor, the Securities
Administrator, the Certificate Registrar, the Paying Agent and the Trustee or
any agent shall be entitled to recover such new Certificate from the Person to
whom it was delivered or any Person taking therefrom, except a protected
purchaser, and shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expenses incurred
by the Depositor, the Securities Administrator, the Certificate Registrar, the
Paying Agent, the Trustee or any agent in connection therewith.


Section 3.06         Persons Deemed Owners.


Subject to the provisions of Section 3.09 with respect to Book-Entry
Certificates, the Depositor, the Securities Administrator, the Master Servicer,
the Trustee, the Certificate Registrar, the Paying Agent and any agent of any of
them shall treat the Person in whose name any Certificate is registered upon the
books of the Certificate Registrar as the owner of such Certificate for the
purpose of receiving distributions pursuant to Sections 5.01 and 5.02 and for
all other purposes whatsoever, and none of the Depositor, the Securities
Administrator, the Master Servicer, the Trustee, the Certificate Registrar, the
Paying Agent or any agent of any of them shall be affected by notice to the
contrary.


Section 3.07         Temporary Certificates.


(a)           Pending the preparation of definitive Certificates, upon the order
of the Depositor, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver temporary Certificates that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Certificates in lieu of which they
are issued and with such variations as the authorized officers executing such
Certificates may determine, as evidenced by their execution of such
Certificates.


(b)           If temporary Certificates are issued, the Depositor will cause
definitive Certificates to be prepared without unreasonable delay.  After the
preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office or agency of the Certificate Registrar without charge
to the Holder.  Upon surrender for cancellation of any one or more temporary
Certificates, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver in exchange therefor a like aggregate Certificate
Principal Amount of definitive Certificates of the same Class in the authorized
denominations.  Until so exchanged, the temporary Certificates shall in all
respects be entitled to the same benefits under this Agreement as definitive
Certificates of the same Class.


Section 3.08         Appointment of Paying Agent.


The Trustee may appoint a Paying Agent (which may be the Trustee) for the
purpose of making distributions to the Certificateholders hereunder.  The
Trustee hereby appoints the Securities Administrator as the initial Paying
Agent.  The Trustee shall cause any Paying Agent, other than the Securities
Administrator or itself, to execute and deliver to the Trustee an instrument in
which such Paying Agent shall agree with the Trustee and the Securities
Administrator, and the Securities Administrator as initial Paying Agent hereby
agrees with the Trustee, that such Paying Agent will hold all sums held by it
for the payment to the Certificateholders in an Eligible Account (which shall be
the Distribution Account) in trust for the benefit of the Certificateholders
entitled thereto until such sums shall be paid to the Certificateholders.  All
funds remitted by the Securities Administrator to any such Paying Agent for the
purpose of making distributions shall be paid to the Certificateholders on each
Distribution Date and any amounts not so paid shall be returned on such
Distribution Date to the Securities Administrator.  If the Paying Agent is not
the Securities Administrator, the Securities Administrator shall cause to be
remitted to the Paying Agent on or before the Business Day prior to each
Distribution Date, by wire transfer in immediately available funds, the funds to
be distributed on such Distribution Date. Any Paying Agent shall be either a
bank or trust company or otherwise authorized under law to exercise corporate
trust powers.

 
47

--------------------------------------------------------------------------------

 

Section 3.09         Book-Entry Certificates.


(a)           Each Class of Book-Entry Certificates, upon original issuance,
shall be issued in the form of one or more typewritten Certificates representing
the Book-Entry Certificates.  The Book-Entry Certificates shall initially be
registered on the Certificate Register in the name of the nominee of the
Clearing Agency, and no Certificate Owner will receive a definitive certificate
representing such Certificate Owner’s interest in the Book-Entry Certificates,
except as provided in Section 3.09(c).  Unless Definitive Certificates have been
issued to Certificate Owners of Book-Entry Certificates pursuant to Section
3.09(c):


(i)           the provisions of this Section 3.09 shall be in full force and
effect;


(ii)          the Certificate Registrar, the Securities Administrator, the
Paying Agent and the Trustee shall deal with the Clearing Agency for all
purposes (including the making of distributions on the Book-Entry Certificates)
as the authorized representatives of the Certificate Owners and the Clearing
Agency and shall be responsible for crediting the amount of such distributions
to the accounts of such Persons entitled thereto, in accordance with the
Clearing Agency’s normal procedures;


(iii)         to the extent that the provisions of this Section 3.09 conflict
with any other provisions of this Agreement, the provisions of this Section 3.09
shall control; and


(iv)         the rights of Certificate Owners shall be exercised only through
the Clearing Agency and the Clearing Agency Participants and shall be limited to
those established by law and agreements between such Certificate Owners and the
Clearing Agency and/or the Clearing Agency Participants.  Unless and until
Definitive Certificates are issued pursuant to Section 3.09(c), the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal of and interest
on the Book-Entry Certificates to such Clearing Agency Participants.


(b)          Whenever notice or other communication to the Certificateholders is
required under this Agreement, unless and until Definitive Certificates shall
have been issued to Certificate Owners pursuant to Section 3.09(c), the
Securities Administrator or the Trustee, as the case may be, shall give all such
notices and communications specified herein to be given to Holders of the
Book-Entry Certificates to the Clearing Agency.


(c)           If (i) (A) the Clearing Agency or the Depositor advises the Paying
Agent in writing that the Clearing Agency is no longer willing or able to
discharge properly its responsibilities with respect to the Book-Entry
Certificates, and (B) the Depositor is unable to locate a qualified successor
satisfactory to the Depositor and the Paying Agent or (ii) after the occurrence
of an Event of Default, Certificate Owners representing beneficial interests
aggregating not less than 50% of the Class Principal Amount of a Class of
Book-Entry Certificates advise the Paying Agent and the Clearing Agency through
the Clearing Agency Participants in writing that the continuation of a
book-entry system through the Clearing Agency is no longer in the best interests
of the Certificate Owners of a Class of Book-Entry Certificates (each such
event, a “Book-Entry Termination”), the Certificate Registrar shall notify the
Clearing Agency to effect notification to all Certificate Owners, through the
Clearing Agency, of the occurrence of any such event and of the availability of
Definitive Certificates to Certificate Owners.  Upon surrender to the
Certificate Registrar of the Book-Entry Certificates by the Clearing Agency,
accompanied by registration instructions from the Clearing Agency for
registration, the Certificate Registrar shall issue the Definitive
Certificates.  None of the Depositor, the Certificate Registrar, the Securities
Administrator, the Paying Agent or the Trustee shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions.  Upon the issuance of Definitive
Certificates all references herein to obligations imposed upon or to be
performed by the Clearing Agency shall be deemed to be imposed upon and
performed by the Certificate Registrar, to the extent applicable, with respect
to such Definitive Certificates and the Certificate Registrar shall recognize
the holders of the Definitive Certificates as Certificateholders hereunder.

 
48

--------------------------------------------------------------------------------

 

ARTICLE IV


ADMINISTRATION OF THE TRUST FUND


Section 4.01         Custodial Accounts; Distribution Account.


(a)         On or prior to the Closing Date, each Servicer will be required to
establish and maintain one or more Custodial Accounts, as provided in the
related Servicing Agreements, into which all Scheduled Payments and unscheduled
payments with respect to the Mortgage Loans, net of any deductions or
reimbursements permitted under the related Servicing Agreement, shall be
deposited.  On each Servicer Remittance Date, the Servicers will remit to the
Securities Administrator, for deposit into the Distribution Account, all amounts
so required to be deposited into such account in accordance with the terms of
the related Servicing Agreement.


(b)         The Securities Administrator, as Paying Agent for the Trustee, shall
establish and maintain an Eligible Account entitled “Distribution Account of
U.S. Bank National Association, as Trustee for the benefit of Sequoia Mortgage
Trust 2012-1 Holders of Mortgage Pass-Through Certificates.”  The Securities
Administrator shall hold the Distribution Account and all money and other
property therein in trust for the benefit of the Certificateholders. The
Securities Administrator shall, promptly upon receipt from the Servicers on each
Servicer Remittance Date, deposit into the Distribution Account and retain on
deposit until the related Distribution Date the following amounts:


(i)          the aggregate of collections with respect to the Mortgage Loans
remitted by the Servicers from the related Custodial Accounts in accordance with
the Servicing Agreements;


(ii)         any amounts required to be deposited by the Master Servicer with
respect to the Mortgage Loans for the related Due Period pursuant to this
Agreement, including the amount of any Advances or Master Servicer Compensating
Interest Payments with respect to the Mortgage Loans not paid by the Servicers
or the Servicing Administrator; and


(iii)        any other amounts so required to be deposited in the Distribution
Account in the related Due Period pursuant to this Agreement.


(c)         In the event the Master Servicer or a Servicer has remitted in error
to the Distribution Account any amount not required to be remitted in accordance
with the definition of Available Distribution Amount, it may at any time direct
the Securities Administrator to withdraw such amount from the Distribution
Account for repayment to the Master Servicer or Servicer, as applicable, by
delivery of an Officer’s Certificate to the Securities Administrator and the
Trustee which describes the amount deposited in error.


(d)         On each Distribution Date and the final Distribution Date of the
Certificates in accordance with Section 7.01, the Securities Administrator, as
Paying Agent, shall distribute the Available Distribution Amount to the
Certificateholders and any other parties entitled thereto in the amounts and
priorities set forth in Section 5.02.  The Securities Administrator may, with
the consent of the Depositor, from time to time withdraw from the Distribution
Account and pay to itself, the Master Servicer, the Trustee, the Custodian, the
Servicers or the Servicing Administrator any amounts permitted to be paid or
reimbursed to such Person from funds in the Distribution Account pursuant to
clauses (A) and (B) of the definition of Available Distribution Amount.

 
49

--------------------------------------------------------------------------------

 


(e)         Funds in the Distribution Account for the period from each Servicer
Remittance Date to the related Distribution Date shall, if invested, be invested
in Eligible Investments selected by the Securities Administrator, which shall
mature not later than the Distribution Date and any such Eligible Investment
shall not be sold or disposed of prior to its maturity. All such Eligible
Investments shall be made in the name of the Trustee in trust for the benefit of
the Trustee and Holders of the Sequoia Mortgage Trust 2012-1 Certificates. All
income and gain realized from any Eligible Investment in the Distribution
Account shall be compensation to the Securities Administrator. The Securities
Administrator shall deposit the amount of any losses incurred in respect of any
such investments out of its own funds, without any right of reimbursement
therefor, immediately as realized.


Section 4.02         Reports to Trustee and Certificateholders.


On each Distribution Date, the Securities Administrator shall have prepared and
shall make available to the Trustee and each Certificateholder a written report
setting forth the following information (on the basis of Mortgage Loan level
information obtained from the Master Servicer and the Servicers) (the
“Distribution Date Statement”):


(a)         the amount of the distributions, separately identified, with respect
to each Class of Certificates;


(b)         the amount of the distributions set forth in clause (a) allocable to
principal, separately identifying the aggregate amount of any Principal
Prepayments or other unscheduled recoveries of principal included in that
amount;


(c)         the amount of the distributions set forth in clause (a) allocable to
interest;


(d)         the amount of any unpaid Interest Shortfall, Net Prepayment Interest
Shortfalls and Relief Act Shortfalls with respect to each Class of Certificates;


(e)         the Class Principal Amount of each Class of Certificates (other than
the Interest-Only Certificates) and the Class Notional Amount of the
Interest-Only Certificates, in each case after giving effect to the distribution
of principal on that Distribution Date;


(f)          the Aggregate Stated Principal Balance of each Mortgage Pool
(separately and in the aggregate), the Mortgage Rates (in incremental ranges)
and the weighted average remaining term of the Mortgage Loans, at the beginning
and at the end of the related Prepayment Period;


(g)         the aggregate Substitution Amount and the aggregate Repurchase Price
deposited into the Distribution Account with respect to the Mortgage Loans ,
which information may be presented in a footnote;


(h)         the Senior Percentage and the Subordinate Percentage for each
Mortgage Pool for the following Distribution Date;


(i)          the Senior Prepayment Percentage and the Subordinate Prepayment
Percentage for each Mortgage Pool for the following Distribution Date;


(j)          in the aggregate and with respect to each Mortgage Pool, the amount
of the Master Servicing Fee and the Servicing Fee paid to or retained by the
Master Servicer and each Servicer, respectively, and the amount of any fees paid
to the Custodian and the Trustee;


(k)         the aggregate amount of Advances for the related Due Period;

 
50

--------------------------------------------------------------------------------

 

 
(l)          in the aggregate and with respect to each Mortgage Pool,  the
number and Stated Principal Balance of the Mortgage Loans that were (A)
Delinquent (exclusive of Mortgage Loans in foreclosure) (1) 30 to 59 days, (2)
60 to 89 days and (3) 90 or more days, (B) in foreclosure and Delinquent (1) 30
to 59 days, (2) 60 to 89 days and (3) 90 or more days and (C) in bankruptcy as
of the close of business on the last day of the calendar month preceding that
Distribution Date;


(m)        the amount of cash flow received for such Distribution Date, and the
sources thereof;


(n)         for any Mortgage Loan as to which the related Mortgaged Property was
an REO Property during the preceding calendar month, the principal balance of
such Mortgage Loan as of the close of business on the last day of the related
Due Period;


(o)         in the aggregate and with respect to each Mortgage Pool, the
aggregate number and principal balance of any REO Properties as of the close of
business on the last day of the preceding Due Period;


(p)         in the aggregate and with respect to each Mortgage Pool, the amount
of Realized Losses incurred during the preceding calendar month;


(q)         in the aggregate and with respect to each Mortgage Pool, the
cumulative amount of Realized Losses incurred since the Closing Date;


(r)          the Realized Losses, if any, allocated to each Class of
Certificates on that Distribution Date;


(s)         the Certificate Interest Rate for each Class of Certificates for
that Distribution Date;


(t)          the amount of any Principal Transfer Amounts or Interest Transfer
Amounts paid to an Undercollateralized Group;


(u)         any Servicing Modifications with respect to any Mortgage Loan during
the related Due Period;


(v)         the applicable Record Date, Accrual Period and calculation date for
each Class of Certificates and such Distribution Date;


(w)        the amount on deposit in the Distribution Account as of such
Distribution Date (after giving effect to distributions on such date) and as of
the prior Distribution Date;


(x)          the nature of any material breach of a representation and warranty
relating to the characteristics of the Mortgage Loans or any transaction
covenants;


(y)         in the aggregate and with respect to each Mortgage Pool, the amount
of Advances and Servicing Advances reimbursed during the related Due Period;


(z)          in the aggregate and with respect to each Mortgage Pool, the amount
of any Subsequent Recoveries;


(aa)       in the aggregate and with respect to each Mortgage Pool, the amount
of any fees, charges and costs paid or reimbursed to the Master Servicer and the
Custodian from the Distribution Account pursuant to this Agreement or the
Custodial Agreement;

 
51

--------------------------------------------------------------------------------

 


(bb)       in the aggregate and with respect to each Mortgage Pool, the amounts
of any Master Servicer Compensating Interest Payments and Servicer Compensating
Interest Payments for such Distribution Date; and


(cc)       whether the Step-Down Test has been satisfied for such Distribution
Date.


On each Distribution Date, the Securities Administrator shall provide Bloomberg
Financial Markets, L.P. (“Bloomberg”) CUSIP level factors for each Class of
Offered Certificates as of such Distribution Date, using a format and media
mutually acceptable to the Securities Administrator and Bloomberg.


In addition to the information listed above, such Distribution Date Statement
shall also include such other information as is required to be reported on Form
10-D by Item 1121(a) and (b) (§229.1121) of Regulation AB.


The Securities Administrator shall make such reports, any Form 10-K's and Form
10-D's relating to the Certificates filed under the Exchange Act and such other
loan level information as the Depositor and the Securities Administrator shall
agree available each month via the Securities Administrator’s website at
http://www.ctslink.com.  Assistance in using the website may be obtained by
calling the Securities Administrator’s customer service desk at 1-866-846-4526. 
Certificateholders and other parties that are unable to use the website are
entitled to have a paper copy mailed to them via first class mail by contacting
the Securities Administrator and indicating such.  In preparing or furnishing
the foregoing information to the Certificateholders, the Securities
Administrator shall be entitled to rely conclusively on the accuracy of the
information or data regarding the Mortgage Loans and the related REO Properties
that has been provided to the Securities Administrator by the Master Servicer
and the Servicers, and the Securities Administrator shall not be obligated to
verify, recompute, reconcile or recalculate any such information or data.


Upon request, within a reasonable period of time after the end of each calendar
year, the Securities Administrator shall cause to be furnished to each Person
who at any time during the calendar year was a Certificateholder, a statement
containing the information listed above aggregated for such calendar year or
applicable portion thereof during which such Person was a Certificateholder. 
Such obligation of the Securities Administrator shall be deemed to have been
satisfied to the extent that substantially comparable information shall be
provided by the Securities Administrator pursuant to any requirements of the
Code as from time to time in effect.


Upon the reasonable advance written request of any Certificateholder that is a
savings and loan, bank or insurance company (which request, if received by the
Trustee or the Certificate Registrar, shall be promptly forwarded to the
Securities Administrator), the Securities Administrator shall provide, or cause
to be provided (or, to the extent that such information or documentation is not
required to be provided by a Servicer under the applicable Servicing Agreement,
shall use reasonable efforts to obtain such information and documentation from
such Servicer, and provide) to such Certificateholders such reports and access
to information and documentation regarding the Mortgage Loans as such
Certificateholders may reasonably deem necessary to comply with applicable
regulations of the Office of Thrift Supervision or its successor or other
regulatory authorities with respect to an investment in the Certificates;
provided, however, that (i) such Certificateholders shall pay in advance for the
Securities Administrator’s actual expenses incurred in providing such reports
and access and such expenses shall not be paid by the Trust Fund and (ii) the
Securities Administrator shall provide such information and documentation only
to the extent that the Securities Administrator would not be in violation of any
applicable privacy laws.

 
52

--------------------------------------------------------------------------------

 
  
Section 4.03         Rule 17g-5 Compliance.


(a)          The Rule 17g-5 Information Provider shall, upon receipt of an NRSRO
certification in the form of Exhibit O,  make available on its Rule 17g-5
Website solely to the Depositor, each Rating Agency and to any NRSRO the
following items, but only to the extent such items are delivered to it by
electronic mail to rmbs17g5informationprovider@wellsfargo.com, specifically with
a subject reference of “SEMT 2012-1” and an identification of the type of
information being provided in the body of such notice, or any other delivery
method established or approved by the Rule 17g-5 Information Provider if or as
may be necessary or beneficial, :


 
(i)
any Rating Agency Information provided to the Rule 17g-5 Information Provider in
accordance with Sections 6.06, 6.07, 6.14, 9.01, 9.02, 11.03 and 11.12 of this
Agreement, as well as reports prepared in accordance with Sections 6.21, 6.22,
6.23 and 6.24 (provided that the Rule 17g-5 Information Provider shall not be
required to post to its Rule 17g-5 Website any such information previously
posted to and available on the Securities Administrator’s website);



 
(ii)
any notice of any amendment that modifies the procedures herein relating to
Exchange Act Rule 17g-5 pursuant to this Agreement; and



 
(iii)
a summary of any oral conversation with a Rating Agency regarding any Mortgage
Loan, any Mortgaged Property or any REO Property, to the extent required to be
provided pursuant to Rule 17g-5.



The foregoing information shall be made available by the Rule 17g-5 Information
Provider on its Rule 17g-5 Website.   Such information shall be posted to the
Rule 17g-5 Website on the same Business Day as it is received, provided that
such information is received by 12:00 p.m. (eastern time) or, if received after
12:00 p.m., on the next Business Day.  The Rule 17g-5 Information Provider shall
have no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the requirements
of this Agreement, or otherwise is or is not anything other than what it
purports to be.  The Rule 17g-5 Information Provider shall not be deemed to have
obtained actual knowledge of any information by virtue of the receipt and
posting of such information to the Rule 17g-5 Website.  Further, notwithstanding
anything to the contrary herein, in the event the Depositor determines that any
information previously posted to the Rule 17g-5 Website should not have been
posted thereto pursuant to the terms of this Agreement, the Depositor shall
direct the Rule 17g-5 Information Provider in writing to remove such information
from the Rule 17g-5 Website, such written notice to specify the information to
be so removed.  The Rule 17g-5 Information Provider (i) shall have no obligation
or duty to verify, confirm or otherwise determine the accuracy of the
information contained in such written direction, (ii) shall be entitled to rely
fully upon such written direction and (iii) shall not be held liable in
connection with removing any such information from the Rule 17g-5 Website upon
the receipt of such written direction.


The Rule 17g-5 Information Provider shall provide a mechanism to notify any
party that has submitted an NRSRO Certification each time the Rule 17g-5
Information Provider posts an additional document to the Rule 17g-5 Website.


In connection with providing access to the Rule 17g-5 Website, the Rule 17g-5
Information Provider may require registration and the acceptance of a
disclaimer.  The Rule 17g-5 Information Provider shall not be liable for the
dissemination of information in accordance with the terms of this Agreement,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, has no obligation to review such
information, and assumes no responsibility for such information.  The Rule 17g-5
Information Provider shall not be liable for its failure to make any information
available to each Rating Agency or NRSROs unless such information was delivered
to the Rule 17g-5 Information Provider at the email address specified in writing
to the Depositor, with a subject heading of “SEMT 2012-1” and sufficient detail
to indicate that such information is required to be posted on the Rule 17g-5
Website.

 
53

--------------------------------------------------------------------------------

 
  
If any NRSRO that has previously submitted an NRSRO Certification and whose
NRSRO Certification has been accepted, notifies the Rule 17g-5 Information
Provider that it is unable to access information posted to the Rule 17g-5
Website and such access issue is determined to be the result of a problem with
the Rule 17g-5 Website, if such access issue is not resolved within one Business
Day of such determination, the Rule 17g-5 Information Provider shall so notify
the Depositor.


(b)          Each of the Master Servicer and the Trustee hereby agrees that,
except as otherwise expressly permitted herein, it shall not communicate with
(including verbally) or provide information to a Rating Agency without the prior
consent of and consultation with the Depositor, and that any permitted
communication by it to a Rating Agency will be made by it only in the manner
prescribed by the procedures established by the Depositor to ensure compliance
with Rule 17g-5 under the Exchange Act, including to the extent set forth
herein, providing any such communications to the Depositor for posting on the
Rule 17g-5 Website pursuant to this Section 4.03 prior to communicating with
such Rating Agency.


Section 4.04         Rule 15Ga-1 Compliance.


(a)           To the extent a Responsible Officer of the Master Servicer
receives a demand for the repurchase or substitution of a Mortgage Loan based on
a breach of a representation or warranty made by the Seller or the Originator of
such Mortgage Loan (each, a “Demand”), the Master Servicer agrees (i) if such
Demand is in writing, promptly to forward such Demand to the Trustee, and (ii)
if such Demand is oral, to instruct the requesting party to submit such Demand
in writing to the Trustee.  To the extent a Responsible Officer of the Trustee
receives a Demand, it shall provide the Depositor with prompt written notice of
such Demand.


(b)          In connection with the repurchase or substitution of a Mortgage
Loan pursuant to a Demand, any dispute with respect to a Demand, or the
withdrawal or final rejection of a Demand (i) the Master Servicer agrees, to the
extent a Responsible Officer of the Master Servicer has actual knowledge
thereof, promptly to notify the Trustee in writing, and (ii) the Trustee agrees,
to the extent a Responsible Officer of the Trustee has actual knowledge thereof,
promptly to notify the Depositor in writing.


(c)           To the extent in its possession, the Trustee shall provide the
Depositor with any applicable information required under Rule 15Ga-1 of the
Exchange Act (the “Rule 15Ga-1 Information”) in a timely manner so as to enable
the Depositor to meet its reporting obligations under Rule 15Ga-1.  The
Depositor shall be entitled conclusively to rely on the Rule 15Ga-1 Information
provided to it by the Trustee in connection with the compilation by the
Depositor of the Rule 15Ga-1 Information required to be reported on Form 10-D. 
For the avoidance of doubt, the Depositor shall have sole responsibility for
compiling the Rule 15Ga-1 Information required to be reported on Form 10-D, and
the Securities Administrator shall be entitled conclusively to rely on any Rule
15Ga-1 Information provided to it by the Depositor for inclusion on each Form
10-D.


ARTICLE V


DISTRIBUTIONS TO HOLDERS OF CERTIFICATES


Section 5.01         Distributions Generally.


(a)           Subject to Section 7.01 respecting the final distribution on the
Certificates, on each Distribution Date the Paying Agent on behalf of the
Trustee shall make distributions to holders of Certificates as of the related
Record Date in accordance with this Article V.  Such distributions shall be made
by check mailed to each Certificateholder’s address as it appears on the
Certificate Register of the Certificate Registrar or, upon written request made
to the Securities Administrator at least five Business Days prior to the related
Record Date by any Certificateholder owning an aggregate initial Certificate
Principal Amount or Notional Amount of at least $1,000,000, or in the case
of  any Residual Certificate, a Percentage Interest of not less than 100%, by
wire transfer in immediately available funds to an account specified in the
request and at the expense of such Certificateholder; provided, however, that
the final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Certificate Registrar’s
Corporate Trust Office; provided, further, that the foregoing provisions shall
not apply to any Class of Certificates as long as such Certificate remains a
Book-Entry Certificate in which case all payments made shall be made through the
Clearing Agency and its Clearing Agency Participants.  Wire transfers will be
made at the expense of the Holder requesting such wire transfer by deducting a
wire transfer fee from the related distribution.  Notwithstanding such final
payment of principal of any of the Certificates, each Certificate will remain
outstanding until the termination of each REMIC and the payment in full of all
other amounts due with respect to the Certificates and at such time such final
payment in retirement of any Certificate will be made only upon presentation and
surrender of such Certificate at the Certificate Registrar’s Corporate Trust
Office.  If any payment required to be made on the Certificates is to be made on
a day that is not a Business Day, then such payment will be made on the next
succeeding Business Day.

 
54

--------------------------------------------------------------------------------

 


(b)           All distributions or allocations made with respect to the
Certificateholders within each Class on each Distribution Date shall be
allocated among the outstanding Certificates in such Class equally in proportion
to their respective initial Class Principal Amounts or initial Class Notional
Amounts (or Percentage Interests).


Section 5.02         Distributions From the Distribution Account.


(a)          Subject to Sections 5.02(b), (h) and (i), on each Distribution
Date, the Available Distribution Amount for the related Mortgage Pool (in the
case of the Senior Certificates) and for the Mortgage Pools in the aggregate (in
the case of the Subordinate Certificates), to the extent received by the
Securities Administrator, shall be withdrawn by the Paying Agent from funds in
the Distribution Account and allocated among the Classes of Senior Certificates
and Subordinate Certificates in the following order of priority:


(i)           From the  Available Distribution Amount for Pool 1, to the payment
of the Interest Distribution Amount and any accrued but unpaid Interest
Shortfalls on the Class 1-A1 Certificates, and then to the Class 1-AX
Certificates, the Interest Distribution Amount for each such Class on such date
and any accrued but unpaid Interest Shortfalls for such date and each such
Class;


(ii)          From the Available Distribution Amount for Pool 1 remaining after
application of priority (i) above,  to the Class 1-A1 Certificates, the related
Senior Principal Distribution Amount, until its Class Principal Amount has been
reduced to zero;


(iii)          From the  Available Distribution Amount for Pool 2, to the
payment of the Interest Distribution Amount and any accrued but unpaid Interest
Shortfalls on the Class 2-A1 Certificates, and then to the Class 2-AX
Certificates, the Interest Distribution Amount for each such Class on such date
and any accrued but unpaid Interest Shortfalls for such date and each such
Class;


(iv)         From the Available Distribution Amount for Pool 2 remaining after
application of priority (iii) above,  to the Class 2-A1 Certificates, the
related Senior Principal Distribution Amount, until its Class Principal Amount
has been reduced to zero;  


(v)          From the remaining Available Distribution Amount for Pool 1 and
Pool 2 in the aggregate remaining after application of priorities, (i), (ii),
(iii) and (iv) above, in the following order of priority:


(1)         to the Class B-1 Certificates, the Interest Distribution Amount and
any accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;


(2)         to the Class B-1 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amounts for each
of Pool 1 and Pool 2, until its Class Principal Amount has been reduced to zero;

 
55

--------------------------------------------------------------------------------

 


(3)          to the Class B-2 Certificates, the Interest Distribution Amount and
any accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;


(4)         to the Class B-2 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amounts for each
of Pool 1 and Pool 2, until its Class Principal Amount has been reduced to zero;


(5)         to the Class B-3 Certificates, the Interest Distribution Amount and
any accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;


(6)         to the Class B-3 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amounts for each
of Pool 1 and Pool 2, until its Class Principal Amount has been reduced to zero;


(7)         to the Class B-4 Certificates, the Interest Distribution Amount and
any accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;


(8)         to the Class B-4 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amounts for each
of Pool 1 and Pool 2, until its Class Principal Amount has been reduced to zero;


(9)         to the Class B-5 Certificates, the Interest Distribution Amount and
any accrued but unpaid Interest Shortfalls, in each case, for such Class on such
date;


(10)       to the Class B-5 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amounts for each
of Pool 1 and Pool 2, until its Class Principal Amount has been reduced to zero;
and


(vi)          To the Class LT-R Certificate and the Class R Certificate, any
remaining amount of the Available Distribution Amount allocated as provided in
Section 5.02(d).


(b)          Notwithstanding the priority of distributions set forth in Section
5.02(a), on each Distribution Date on and after the Credit Support Depletion
Date, the Available Distribution Amount for Pool 1 and Pool 2 will be combined
and distributed to the remaining Classes of Pool 1 and Pool 2 Certificates,
first, to pay the Interest Distribution Amount and any accrued but unpaid
Interest Shortfalls, concurrently on a pro rata basis (based on the amount of
Current Interest payable to each such Class); second, to pay principal on a pro
rata basis (based on the Class Principal Amount of each such Class); and third,
to the Class R and Class LT-R Certificates, any remaining Available Distribution
Amount from Pool 1 and Pool 2 (in the aggregate) allocated as provided in
Section 5.02(d).


(c)          Notwithstanding the priority and allocation set forth in Section
5.02(a), if with respect to any Class of Subordinate Certificates other than the
Class B-1 Certificates on any Distribution Date the sum of the Class
Subordination Percentages of such Class and of all other Classes of Subordinate
Certificates which have a higher numerical Class designation than such Class is
less than the Original Applicable Credit Support Percentage for such Class, no
distribution of principal shall be made to any such Classes.  The Subordinate
Principal Distribution Amount shall be allocated among the Classes of
Subordinate Certificates having lower numerical Class designations than such
Class, pro rata, based on the Class Principal Amounts of the respective Classes
immediately prior to such Distribution Date and shall be distributed in the
sequential order provided in Section 5.02(a) above.


(d)           Amounts distributed to the Residual Certificates pursuant to
Section 5.02(a)(vi) on any Distribution Date shall be allocated among the REMIC
residual interests represented thereby such that each such interest is allocated
the excess of funds available to the related REMIC over required distributions
to the regular interests in such REMIC on such Distribution Date; provided,
however, that the Class LT-R Interest shall be entitled to any amounts
representing net gain resulting from the sale of any REO Properties or other
Liquidation Proceeds due to the Residual Certificates with respect to the
Mortgage Loans.

 
56

--------------------------------------------------------------------------------

 


(e)          For purposes of distributions provided in Section 5.02(a), each
Mortgage Pool shall “relate” to the Senior Class of the applicable related
Certificate Group.


(f)           For purposes of distributions of interest in Section 5.02(a) such
distributions to a Class of Certificates on any Distribution Date shall be made
first, in respect of Current Interest; and second, in respect of Interest
Shortfalls.


(g)          Amounts distributed to the Certificates (other than the Class LT-R
Certificate pursuant to this Section shall be deemed to have first been
distributed by the Lower Tier REMIC to the  Middle Tier REMIC in respect of the
Lower Tier REMIC regular interests in accord with the distribution provisions
for the Lower Tier REMIC set forth in the Preliminary Statement, and then from
the Middle Tier REMIC to the Upper Tier REMIC in respect of the Middle Tier
REMIC regular interests in accordance with the distribution provisions for the
Middle Tier REMIC set forth in the Preliminary Statement.


(h)          Notwithstanding the priority of distributions set forth in Section
5.02(a), if on any Distribution Date prior to the Credit Support Depletion Date
(1) either one of the Rapid Prepayment Conditions is satisfied on such date and
(2) the aggregate of the Class Principal Amounts of the Senior Certificates
relating to one of the Mortgage Pools has been reduced to zero or will be
reduced to zero after giving effect to distributions on such Distribution Date,
then that portion of the Available Distribution Amount for each Mortgage Pool
described in Section 5.02(a)(ii) or 5.02(a)(iv), as applicable,  that represents
principal collections on the Mortgage Loans shall be applied as an additional
distribution to the remaining Classes of Senior Certificates in the other
Certificate Group, in reduction of, and in proportion to, the Class Principal
Amounts thereof.


(i)           If, on any Distribution Date, any Certificate Group would
constitute an Undercollateralized Group and the other Certificate Group would
constitute an Overcollateralized Group, then notwithstanding Section 5.02(a)(ii)
and 5.02(a)(iv), the Available Distribution Amount for an Overcollateralized
Group, to the extent remaining following distributions of interest and principal
to the related Senior Certificates of that Certificate Group shall be
distributed, up to the sum of the Interest Transfer Amount and the Principal
Transfer Amount for the Undercollateralized Group, to the Senior Certificates
related to the Undercollateralized Group, in payment of accrued but unpaid
interest, if any, and then to such Senior Certificates as principal, in the same
order and priority as such Certificates would receive other distributions of
principal.


Section 5.03         Allocation of Losses.


(a)          On or prior to each Distribution Date, the Master Servicer shall
calculate the aggregate Realized Losses for such Distribution Date based on the
information with respect to losses as reported to it by each Servicer.


(b)          On each Distribution Date, the Securities Administrator shall
allocate the principal portion of Realized Losses as follows:


first, to the Classes of Subordinate Certificates in reverse order of their
respective numerical Class designations (beginning with the Class B-5
Certificates and ending with the Class B-1 Certificates) until the Class
Principal Amount of each such Class is reduced to zero; and


second, in the case of a Mortgage Loan in Pool 1 that sustained such loss, to
the Class 1-A1 Certificates, and in the case of a Mortgage Loan in Pool 2 that
sustained such loss, to the Class 2-A1 Certificates, in each case, until the
Class Principal Amount of such Class of Senior Certificates is reduced to zero.

 
57

--------------------------------------------------------------------------------

 

 
(c)           On each Distribution Date, the Class Principal Amount of the Class
of Subordinate Certificates then outstanding with the highest numerical Class
designation shall be reduced on each Distribution Date by the Certificate
Writedown Amount and if no Subordinate Certificates are then outstanding the
Class Principal Amount of the Class 1-A1 or Class 2-A1 Certificates, as
applicable, relating to the Mortgage Pool that sustained such loss shall be
reduced by the Certificate Writedown Amount.


(d)           Any allocation of a loss pursuant to this section to a Class of
Certificates shall be achieved by reducing the Class Principal Amount thereof by
the amount of such loss.


(e)           Subsequent Recoveries in respect of the Mortgage Loans  in a
Mortgage Pool shall be distributed to the Certificates still outstanding, in
accordance with Section 5.02, and the Class Principal Amount of each Class of
Certificates then outstanding that has been reduced due to application of a
Certificate Writedown Amount or Realized Loss relating to such Mortgage Pool (in
the case of any Senior Certificates)  will be increased, in order of seniority,
by the amount of such Subsequent Recovery.


(f)           Realized Losses and any Certificate Writedown Amounts allocated by
this Section to a Class of Certificates shall be allocated to the Middle-Tier
Interest that corresponds to both such Class of Certificates and to the Pool
giving rise to such Realized Losses or Certificate Writedown Amounts, as
applicable, and shall reduce the Class Principal Amount of such Middle-Tier
Interest by the same amount that the Class Principal Amount of the Corresponding
Class of Certificates is reduced pursuant to the provisions of this Section as a
result of the Realized Losses or Certificate Writedown Amounts derived from such
corresponding Pool.  Realized Losses and any Certificate Writedown Amounts shall
be allocated to the Lower-Tier Interests in the manner set forth in the
definition for Lower-Tier REMIC Realized Losses.  Subsequent Recoveries
distributed to a Class of Certificates pursuant to the provisions of subsection
5.03(e) shall be deemed to have been distributed to the Middle-Tier Interest
that corresponds to both such Class of Certificates and to the Pool giving rise
to such Subsequent Recoveries.  Such Subsequent Recoveries shall be deemed to
have been distributed to the Lower-Tier Interest Z-1 or Z-2 that corresponds to
the Pool giving rise to such Subsequent Recoveries.  To the extent that the
Class Principal Amount of any Class of Certificates has been increased on
account of Subsequent Recoveries pursuant to the provisions of subsection
5.03(e), the Class Principal Amount of the corresponding Middle-Tier Interest
shall be increased by the same amount that the Class Principal Amount of such
Class of Certificates is increased pursuant to the provisions of this Section as
a result of the Subsequent Recoveries derived from such Pool and the Class
Principal Amount of the Lower-Tier Interests Z-1 and Z-2 shall be increased by
the same amount as derives from Pool 1 or Pool 2, respectively.


(g)          Any Class of Certificates, Middle-Tier Interest or Lower-Tier
Interest whose Class Principal Amount has been reduced to zero due to the
allocation of Realized Losses will nonetheless remain outstanding under this
Agreement and will continue to be entitled to receive Subsequent Recoveries
until the termination of the Trust Fund; provided, however, that no such Class
of Certificates will have voting rights with respect to matters under this
Agreement requiring or permitting actions to be taken by any Certificateholders.


Section 5.04         Servicer Obligations.


In the event of any inconsistency between this Agreement and a Servicing
Agreement with respect to obligations of a Servicer, the provisions of the
applicable Servicing Agreement shall govern such obligations.

 
58

--------------------------------------------------------------------------------

 


Section 5.05         Advances by Master Servicer.


If any Servicer (other than Cenlar FSB) or the Servicing Administrator fails to
remit any Advance required to be funded under the applicable Servicing
Agreement, the Master Servicer shall itself fund, or shall cause the successor
Servicer or successor Servicing Administrator to fund, such Advance. If the
Master Servicer determines that an Advance is required, it shall on the Business
Day preceding the related Distribution Date immediately following such
Determination Date remit to the Securities Administrator from its own funds (or
funds advanced by the applicable Servicer or the Servicing Administrator) for
deposit in the Distribution Account immediately available funds in an amount
equal to such Advance. The Master Servicer, each Servicer (other than Cenlar
FSB) and the Servicing Administrator shall be entitled to be reimbursed for all
Advances funded by it. Notwithstanding anything to the contrary herein, in the
event the Master Servicer determines in its reasonable judgment that an Advance
is nonrecoverable, the Master Servicer shall be under no obligation to make such
Advance. If the Master Servicer determines that an Advance is nonrecoverable, it
shall, on or prior to the related Distribution Date, deliver an Officer’s
Certificate to the Trustee to such effect.


Section 5.06         Master Servicer Compensating Interest Payments.


The amount of the aggregate Master Servicing Fees payable to the Master Servicer
in respect of any Distribution Date shall be reduced (but not below zero) by the
amount of any Master Servicer Compensating Interest Payment for such
Distribution Date. Such amount shall not be treated as an Advance and shall not
be reimbursable to the Master Servicer.


ARTICLE VI


CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT


Section 6.01         Duties of Trustee and the Securities Administrator.


(a)           The Trustee, except during the continuance of an Event of Default,
and the Securities Administrator each undertake to perform their respective
duties and only such duties as are specifically set forth in this Agreement. 
Any permissive right of the Trustee and the Securities Administrator provided
for in this Agreement shall not be construed as a duty of the Trustee or the
Securities Administrator, as the case may be. If an Event of Default has
occurred and has not otherwise been cured or waived, the Trustee shall exercise
such of the rights and powers vested in it by this Agreement and use the same
degree of care and skill in their exercise as a prudent Person would exercise or
use under the circumstances in the conduct of such Person’s own affairs.


(b)           Each of the Trustee and the Securities Administrator, upon receipt
of all resolutions, certificates, statements, opinions, reports, documents,
orders or other instruments furnished to the Trustee or the Securities
Administrator, as applicable, which are specifically required to be furnished
pursuant to any provision of this Agreement, shall examine them to determine
whether they are in the form required by this Agreement; provided, however, that
neither the Trustee nor the Securities Administrator shall be responsible for
the accuracy or content of any such resolution, certificate, statement, opinion,
report, document, order or other instrument furnished to the Trustee or the
Securities Administrator pursuant to this Agreement and shall not be required to
recalculate or verify any numerical information furnished to the Trustee or the
Securities Administrator pursuant this Agreement.  Subject to the immediately
preceding sentence, if any such resolution, certificate, statement, opinion,
report, document, order or other instrument is found not to conform to the form
required by this Agreement in a material manner the Trustee or the Securities
Administrator, as applicable, shall take such action as it deems appropriate to
cause the instrument to be corrected, and if the instrument is not corrected to
the Trustee’s or the Securities Administrator’s satisfaction, the Trustee or the
Securities Administrator, as applicable, will provide notice thereof to the
Certificateholders and take such further action as directed by the
Certificateholders pursuant to Sections 6.02(d) and 6.02(f).


(c)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall have any liability arising out of or in
connection with this Agreement, except for its negligence or willful
misconduct.   No provision of this Agreement shall be construed to relieve the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct; provided, however, that:

 
59

--------------------------------------------------------------------------------

 


(i)           The Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of Holders of Certificates as provided in Section 6.18
hereof;


(ii)          For all purposes under this Agreement, the Trustee shall not be
deemed to have notice of any Event of Default unless a Responsible Officer of
the Trustee has actual knowledge thereof or unless written notice of any event
which is in fact such a default is received by the Trustee at the Corporate
Trust Office of the Trustee, and such notice references the Holders of the
Certificates and this Agreement;


(iii)         For all purposes under this Agreement, except when the Master
Servicer is the Securities Administrator, the Securities Administrator shall not
be deemed to have notice of any Event of Default (other than resulting from a
failure by the Master Servicer to furnish information to the Securities
Administrator or payment on a Distribution Date when required to do so) unless a
Responsible Officer of the Securities Administrator has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Securities Administrator at the at the address provided in
Section 11.07, and such notice references the Holders of the Certificates and
this Agreement;


(iv)         No provision of this Agreement shall require the Trustee or the
Securities Administrator (regardless of the capacity in which it is acting) to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; and none of the provisions contained in this
Agreement shall in any event require the Trustee or the Securities Administrator
to perform, or be responsible for the manner of performance of, any of the
obligations of the Depositor, the Master Servicer or any other Person under this
Agreement, the Servicing Agreements or the Custodial Agreement; and


(v)          None of the Trustee, the Securities Administrator, the Paying Agent
or the Certificate Registrar shall be responsible for any act or omission of the
Master Servicer (other than, in the case of the Securities Administrator, as
provided in the next sentence), the Depositor, the Seller, the Servicers, the
Custodian or the Controlling Holder.  If the Master Servicer is the Securities
Administrator, the Securities Administrator shall be responsible for any act or
omission of the Master Servicer.


(d)          The Trustee shall have no duty hereunder with respect to any
complaint, claim, demand, notice or other document it may receive or which may
be alleged to have been delivered to or served upon it by the parties as a
consequence of the assignment of any Mortgage Loan hereunder; provided, however,
that the Trustee shall promptly remit to the applicable Servicer (with a copy to
the Master Servicer) upon receipt any such complaint, claim, demand, notice or
other document (i) which is delivered to the Corporate Trust Office of the
Trustee, (ii) of which a Responsible Officer has actual knowledge, and (iii)
which contains information sufficient to permit the Trustee to make a
determination that the real property to which such document relates is a
Mortgaged Property.


(e)          None of the Trustee, the Securities Administrator or the Master
Servicer shall be personally liable with respect to any action taken, suffered
or omitted to be taken by it in good faith in accordance with the direction of
the Certificateholders of any Class holding Certificates which evidence, as to
such Class, Percentage Interests aggregating not less than 25% as to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, the Securities Administrator or the Master Servicer or exercising any
trust or power conferred upon the Trustee, the Securities Administrator or the
Master Servicer under this Agreement.

 
60

--------------------------------------------------------------------------------

 
  
(f)           Neither the Trustee nor the Securities Administrator shall be
required to perform services under this Agreement, or to expend or risk its own
funds or otherwise incur financial liability for the performance of any of its
duties hereunder or the exercise of any of its rights or powers if there is
reasonable ground for believing that the timely payment of its fees and expenses
or the repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it, and none of the provisions contained
in this Agreement shall in any event require the Trustee or the Securities
Administrator to perform, or be responsible for the manner of performance of,
any of the obligations of the Master Servicer or any Servicer under this
Agreement or any Servicing Agreement except, with respect to the Master
Servicer, during such time, if any, as the Trustee shall be the successor to,
and be vested with the rights, duties, powers and privileges of, the Master
Servicer in accordance with the terms of this Agreement.


(g)          Except as otherwise provided herein, neither the Trustee nor the
Securities Administrator shall have any duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, refiling or redepositing of any thereof, (B)
to see to any insurance, (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Trust Fund
other than from funds available in the Distribution Account, or (D) to confirm
or verify the contents of any reports or certificates of the Master Servicer or
any Servicer delivered to the Trustee or the Securities Administrator pursuant
to this Agreement or any Servicing Agreement believed by the Trustee or the
Securities Administrator, as applicable, to be genuine and to have been signed
or presented by the proper party or parties.


(h)          None of the Trustee, the Securities Administrator, the Paying Agent
or the Certificate Registrar shall be liable in its individual capacity for an
error of judgment made in good faith by a Responsible Officer or other officers
of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar, as applicable, unless it shall be proved that the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar, as applicable, was negligent in ascertaining the pertinent facts.


(i)           Notwithstanding anything in this Agreement to the contrary, none
of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar shall be liable for special, indirect or consequential
losses or damages of any kind whatsoever (including, but not limited to, lost
profits), even if the Trustee, the Securities Administrator, the Paying Agent or
the Certificate Registrar, as applicable, has been advised of the likelihood of
such loss or damage and regardless of the form of action.


(j)           Neither the Trustee nor the Securities Administrator (regardless
of the capacity in which it is acting) shall be responsible for the acts or
omissions of the other, it being understood that this Agreement shall not be
construed to render them agents of one another.


(k)           The duties and obligations of the Trustee, the Securities
Administrator, the Paying Agent and the Certificate Registrar shall be
determined solely by the express provisions of this Agreement, none of the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar shall be liable except for the performance of its duties and
obligations as are specifically set forth in this Agreement, no implied
covenants or obligations shall be read into this Agreement against the Trustee,
the Securities Administrator, the Paying Agent or the Certificate Registrar and,
in the absence of bad faith on the part of the Trustee, the Securities
Administrator, the Paying Agent or the Certificate Registrar, the Trustee, the
Securities Administrator, the Paying Agent or the Certificate Registrar, as
applicable, may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to such party that conform to the requirements of this Agreement.

 
61

--------------------------------------------------------------------------------

 


Section 6.02         Certain Matters Affecting the Trustee and the Securities
Administrator.


Except as otherwise provided in Section 6.01:


(a)          Before taking or refraining from taking any actions hereunder, each
of the Trustee and the Securities Administrator may request, and may rely and
shall be protected in acting or refraining from acting upon, any resolution,
Officer’s Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties;


(b)          Each of the Trustee and the Securities Administrator may consult
with counsel and any advice of its counsel or Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;


(c)          Neither the Trustee nor the Securities Administrator shall be
personally liable for any action taken, suffered or omitted by it in good faith
and reasonably believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement;


(d)          Unless an Event of Default shall have occurred and be continuing,
the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document (provided the same appears regular on its face), unless requested in
writing to do so by the Holders of at least a majority in Class Principal Amount
(or Percentage Interest) of each Class of Certificates or such other percentage
specified in Section 2.05 with respect to actions described in Section 2.05;
provided, however, that, if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, not reasonably assured
to the Trustee by the security afforded to it by the terms of this Agreement,
the Trustee may require reasonable indemnity against such expense or liability
or payment of such estimated expenses from the Certificateholders as a condition
to proceeding.  Except as otherwise provided in Section 2.05, the reasonable
expense thereof shall be paid by the party requesting such investigation and
shall not be paid by the Trust Fund; and, provided further, that in the case of
an alleged breach of an Originator's representations and warranties, the
provisions of Section 2.05 must be satisfied.


(e)          Each of the Trustee and the Securities Administrator may execute
any of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents, custodians or attorneys, which agents,
custodians or attorneys shall have any and all of the rights, powers, duties and
obligations of the Trustee and the Securities Administrator conferred on them by
such appointment; provided that each of the Trustee and the Securities
Administrator shall continue to be responsible for its duties and obligations
hereunder to the extent provided herein; provided further that the Trustee shall
not be responsible for the duties and obligations of Wells Fargo Bank, N.A. in
its capacity as any of the Custodian, the Paying Agent, the Authenticating
Agent, the Securities Administrator or the Certificate Registrar under this
Agreement or the Custodial Agreement, as applicable;


(f)           Neither the Trustee nor the Securities Administrator shall be
under any obligation to exercise any of the trusts or powers vested in it by
this Agreement, and the Trustee shall not be under any obligation to institute,
conduct or defend any litigation hereunder or in relation hereto, in each case
at the request, order or direction of any of the Certificateholders pursuant to
the provisions of this Agreement, unless such Certificateholders shall have
offered to the Trustee or the Securities Administrator, as applicable, security
or indemnity reasonably satisfactory to the Trustee or the Securities
Administrator against the costs, expenses and liabilities which may be incurred
therein or thereby;


(g)          The right of the Trustee and the Securities Administrator to
perform any discretionary act enumerated in this Agreement shall not be
construed as a duty, and neither the Trustee nor the Securities Administrator
shall be answerable for other than its negligence or willful misconduct in the
performance of such act;

 
62

--------------------------------------------------------------------------------

 


(h)          Neither the Trustee nor the Securities Administrator shall be
required to give any bond or surety in respect of the execution of the Trust
Fund created hereby or the powers granted hereunder; and


(i)           Neither the Trustee nor the Securities Administrator shall have
any duty to conduct any affirmative investigation (including, but not limited
to, reviewing any reports delivered to the Trustee in connection with the review
of the Trustee Mortgage Files) as to the occurrence of any condition requiring
the repurchase of any Mortgage Loan pursuant to this Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Purchase Agreements or the Servicing
Agreements, as applicable, or the eligibility of any Mortgage Loan for purposes
of this Agreement including, without limitation, whether any mortgage loan is a
Qualified Substitute Mortgage Loan, except as set forth in Section 2.05 with
respect to the Trustee.  In the event that the Trustee receives written
direction from the requisite percentage of Certificateholders in accordance with
Section 2.05 to make such investigation, then the Trustee shall direct the
Master Servicer to engage a third party or Wells Fargo Bank, N.A. to perform
such investigation and report its findings, the expense of which shall be
included in the costs and expenses for which the Master Servicer is entitled to
be reimbursed in accordance with Section 2.05.


In the event either the Trustee or the Securities Administrator deems the nature
of any action required on its part to be unclear, the Trustee or the Securities
Administrator, as applicable, may require prior to such action that it be
provided by the Depositor with reasonable further written instructions.


Section 6.03         Trustee and Securities Administrator Not Liable for
Certificates.


The Trustee and the Securities Administrator make no representations as to the
validity or sufficiency of this Agreement, the Custodial Agreement, the Purchase
Agreements, the Servicing Agreements, the Mortgage Loan Purchase and Sale
Agreement or the Certificates (other than the certificate of authentication on
the Certificates) or of any Mortgage Loan or related document, save that the
Trustee and the Securities Administrator represent that, assuming due execution
and delivery by the other parties hereto, this Agreement has been duly
authorized, executed and delivered by it and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms except that such
enforceability may be subject to (A) applicable bankruptcy and insolvency laws
and other similar laws affecting the enforcement of the rights of creditors
generally, and (B) general principles of equity regardless of whether such
enforcement is considered in a proceeding in equity or at law.   The recitals
contained herein and in the Certificates (other than the signature of the
Trustee on the Certificates and the acknowledgements of the Trustee contained in
Article II) shall not be taken as the statements of the Trustee and the Trustee
does not assume any responsibility for their correctness.  Neither the Trustee
nor the Securities Administrator shall be accountable for the use or application
by the Depositor of any of the Certificates or of the proceeds of such
Certificates, or of funds paid to the Depositor in consideration of the sale of
the Mortgage Loans to the Trustee by the Depositor or for the use or application
of any funds deposited into the Distribution Account or any other fund or
account maintained with respect to the Certificates.  Neither the Trustee nor
the Securities Administrator shall be responsible for the legality or validity
of this Agreement or the validity, priority, perfection or sufficiency of the
security for the Certificates issued or intended to be issued hereunder. 
Neither the Trustee nor the Securities Administrator shall have any
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or lien granted to it hereunder or to record this Agreement.


Section 6.04         Trustee and Securities Administrator May Own Certificates.


Each of the Trustee and the Securities Administrator (and any Affiliate or agent
of either of them) in its individual or any other capacity may become the owner
or pledgee of Certificates and may transact banking and trust business with the
other parties hereto and their Affiliates with the same rights it would have if
it were not Trustee, Securities Administrator or such Affiliate or agent, as
applicable.

 
63

--------------------------------------------------------------------------------

 


Section 6.05         Eligibility Requirements for Trustee and Securities
Administrator.


The Trustee hereunder shall at all times (i) be an institution insured by the
FDIC, (ii) be a corporation or national banking association, organized and doing
business under the laws of any State or the United States of America, authorized
under such laws to exercise corporate trust powers, having a combined capital
and surplus of not less than $50,000,000 and subject to supervision or
examination by federal or state authority and (iii) not be an Affiliate of the
Master Servicer, any Servicer or the Servicing Administrator.  If such
corporation or national banking association publishes reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then, for the purposes of this Section, the
combined capital and surplus of such corporation or national banking association
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.  In case at any time the Trustee shall
cease to be eligible in accordance with provisions of this Section, the Trustee
shall resign immediately in the manner and with the effect specified in Section
6.06.


The Securities Administrator hereunder shall at all times (i) be an institution
authorized to exercise corporate trust powers under the laws of its jurisdiction
of organization, (ii) be rated at least “A/F1” by Fitch, or if not rated by
Fitch, the equivalent rating by KBRA, Moody’s or S&P, and (iii) not be the
originator of any of the Mortgage Loans, a Servicer, the Depositor or an
Affiliate of the Depositor.


Section 6.06         Resignation and Removal of Trustee and the Securities
Administrator.


(a)           Each of the Trustee and the Securities Administrator may at any
time resign and be discharged from the trust hereby created by giving 60 days’
written notice thereof to the Trustee or the Securities Administrator, as
applicable, the Depositor and the Master Servicer.  Upon receiving such notice
of resignation, the Depositor will promptly appoint a successor trustee or a
successor securities administrator, as applicable, by written instrument, one
copy of which instrument shall be delivered to the resigning Trustee or
resigning Securities Administrator, as applicable, one copy to the successor
trustee or successor securities administrator, as applicable, and one copy to
the Master Servicer.  If no successor trustee or successor securities
administrator shall have been so appointed and shall have accepted appointment
within 30 days after the giving of such notice of resignation, the resigning
Trustee or resigning Securities Administrator, as applicable, may petition any
court of competent jurisdiction for the appointment of a successor trustee or
successor securities administrator, as applicable.  In the case of any such
resignation by the Securities Administrator, if no successor securities
administrator shall have been appointed and shall have accepted appointment
within 60 days after the Securities Administrator ceases to be the Securities
Administrator pursuant to this Section 6.06, then the Trustee shall perform the
duties of the Securities Administrator pursuant to this Agreement and shall be
entitled to the fees of the Securities Administrator for so long as the Trustee
performs such duties; provided, however, that the Trustee may engage a qualified
entity to perform the duties of the Securities Administrator under
Sections 6.21, 6.22, 6.23, 6.24 and 11.16 of this Agreement.  The successor
trustee shall notify each Rating Agency through the Rule 17g-5 Information
Provider, the Servicers, the Servicing Administrator and the Master Servicer of
any change of Trustee and the successor securities administrator shall notify
each Rating Agency through the Rule 17g-5 Information Provider, the Servicers,
the Servicing Administrator and the Master Servicer of any change of Securities
Administrator.


(b)           If at any time any of the following events shall occur: (i) the
Trustee or the Securities Administrator ceases to be eligible in accordance with
the provisions of Section 6.05 and fails to resign after written request
therefor by the Depositor, (ii) the Securities Administrator fails to perform
its obligations pursuant to Section 5.02 to make distributions to
Certificateholders, which failure continues unremedied for a period of one
Business Day after the date upon which written notice of such failure shall have
been given to the Securities Administrator by the Trustee or the Depositor,
(iii) the Securities Administrator fails to provide a Back-up Certificate,
Assessment of Compliance or an Accountant’s Attestation required under Sections
6.21, 6.23 and 6.24, respectively, by March 15 of each year in which Exchange
Act reports are required, (iv) the Trustee or the Securities Administrator
becomes incapable of acting, or is adjudged a bankrupt or insolvent, or a
receiver of the Trustee or the Securities Administrator of its property is
appointed, or any public officer takes charge or control of the Trustee or the
Securities Administrator or of the property or affairs of either for the purpose
of rehabilitation, conservation or liquidation, (v) a tax is imposed or
threatened with respect to the Trust Fund by any state in which the Trustee or
the Trust Fund held by the Trustee is located, or (vi) the continued use of the
Trustee or the Securities Administrator would result in a downgrading of the
rating by a Rating Agency of any Class of Certificates with a rating; then, in
each such case, the Depositor shall remove the Trustee or the Securities
Administrator, as applicable, and the Depositor shall appoint a successor
trustee or successor securities administrator, as applicable, by written
instrument, one copy of which instrument shall be delivered to the Trustee or
Securities Administrator so removed, one copy to the successor trustee or
successor securities administrator, as applicable, and one copy to the Master
Servicer.  If the same Person is acting as both the Securities Administrator and
the Master Servicer, then the Depositor shall direct the Trustee to remove the
Master Servicer in accordance with the provisions of Section 6.14, and the
Trustee promptly upon such direction shall remove the Master Servicer in
accordance therewith.

 
64

--------------------------------------------------------------------------------

 


(c)           The Holders of more than 50% of the Class Principal Amount (or
Percentage Interest) of each Class of Certificates may at any time upon 30 days’
written notice to the Trustee or the Securities Administrator, as applicable,
and to the Depositor remove the Trustee or the Securities Administrator, as
applicable, by such written instrument, signed by such Holders or their
attorney-in-fact duly authorized, one copy of which instrument shall be
delivered to the Depositor, one copy to the Trustee or Securities Administrator,
as applicable, and one copy to the Master Servicer.  The Depositor shall
thereupon appoint a successor trustee or successor securities administrator, as
applicable, in accordance with this Section.


(d)           Any resignation or removal of the Trustee or the Securities
Administrator, as applicable, and appointment of a successor trustee or
successor securities administrator pursuant to any of the provisions of this
Section shall only become effective upon acceptance of appointment by the
successor trustee or the successor securities administrator, as applicable, as
provided in Section 6.07.


Section 6.07         Successor Trustee and Successor Securities Administrator.


(a)           Any successor trustee or successor securities administrator
appointed as provided in Section 6.06 shall execute, acknowledge and deliver to
the Depositor and to its predecessor trustee or predecessor securities
administrator, as applicable, an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
or predecessor securities administrator, as applicable, shall become effective
and such successor trustee or successor securities administrator, as applicable,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
like effect as if originally named as trustee or securities administrator, as
applicable, herein.  The predecessor trustee shall deliver to the successor
trustee (or assign to the Trustee its interest under the Custodial Agreement, to
the extent permitted thereunder), all Trustee Mortgage Files and documents and
statements related to each Trustee Mortgage File held by it hereunder, the
predecessor trustee shall duly assign, transfer, deliver and pay over to the
successor trustee the entire Trust Fund, together with all necessary instruments
of transfer and assignment or other documents properly executed necessary to
effect such transfer and the predecessor trustee or the predecessor securities
administrator, as applicable, shall deliver such of the records or copies
thereof maintained by the predecessor trustee or predecessor securities
administrator, as applicable, in the administration hereof as may be requested
by the successor trustee and shall thereupon be discharged from all duties and
responsibilities under this Agreement.  In addition, the Depositor and the
predecessor trustee or predecessor securities administrator, as applicable,
shall execute and deliver such other instruments and do such other things as may
reasonably be required to more fully and certainly vest and confirm in the
successor trustee or successor securities administrator, as applicable, all such
rights, powers, duties and obligations.  The predecessor securities
administrator shall also deliver to the Depositor the Back-up Certificate with
respect to the portion of the calendar year in which the predecessor securities
administrator acted as Securities Administrator hereunder.


(b)           No successor trustee or successor securities administrator shall
accept appointment as provided in this Section unless at the time of such
appointment such successor trustee or successor securities administrator, as
applicable, shall be eligible under the provisions of Section 6.05.

 
65

--------------------------------------------------------------------------------

 


(c)          Upon acceptance of appointment by a successor trustee or successor
securities administrator, as applicable, as provided in this Section 6.07, the
predecessor trustee or predecessor securities administrator, as applicable,
shall mail notice of the succession of such trustee or securities administrator,
as applicable, hereunder to all Holders of Certificates at their addresses as
shown in the Certificate Register and to each Rating Agency through the Rule
17g-5 Information Provider.  The expenses of such mailing shall be borne by the
Master Servicer.


Section 6.08         Merger or Consolidation of Trustee or Securities
Administrator.


Any Person into which the Trustee or Securities Administrator may be merged or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Trustee or Securities Administrator
shall be a party, or any Persons succeeding to the corporate trust business of
the Trustee or Securities Administrator, shall be the successor to the Trustee
or Securities Administrator hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding, provided that such Person shall be
eligible under the applicable provisions of Section 6.05.


Section 6.09         Appointment of Co-Trustee, Separate Trustee or Custodian.


(a)          Notwithstanding any other provisions hereof, at any time, the
Trustee, the Depositor or the Certificateholders evidencing more than 50% of the
Class Principal Amount (or Percentage Interest) of every Class of
Certificates shall have the power from time to time to appoint one or more
Persons, approved by the Trustee, to act either as co-trustees jointly with the
Trustee, or as separate trustees, or as custodians, for the purpose of holding
title to, foreclosing or otherwise taking action with respect to any Mortgage
Loan outside the state where the Trustee has its principal place of business
where such separate trustee or co-trustee is necessary or advisable (or the
Trustee has been advised by the Master Servicer that such separate trustee or
co-trustee is necessary or advisable) under the laws of any state in which a
property securing a Mortgage Loan is located or for the purpose of otherwise
conforming to any legal requirement, restriction or condition in any state in
which a property securing a Mortgage Loan is located or in any state in which
any portion of the Trust Fund is located.  The separate trustees, co-trustees,
or custodians so appointed shall be trustees or custodians for the benefit of
all the Certificateholders and shall have such powers, rights and remedies as
shall be specified in the instrument of appointment; provided, however, that no
such appointment shall, or shall be deemed to, constitute the appointee an agent
of the Trustee.  The obligation of the Master Servicer to make Advances pursuant
to Section 5.05 hereof shall not be affected or assigned by the appointment of a
co-trustee.


(b)          Every separate trustee, co-trustee, and custodian shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:


(i)           all powers, duties, obligations and rights conferred upon the
Trustee in respect of the receipt, custody and payment of moneys shall be
exercised solely by the Trustee;


(ii)          all other rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee, co-trustee, or custodian
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations, including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction, shall be exercised and performed by
such separate trustee, co-trustee, or custodian;


(iii)         no trustee or custodian hereunder shall be personally liable by
reason of any act or omission of any other trustee or custodian hereunder; and

 
66

--------------------------------------------------------------------------------

 


(iv)         the Trustee may at any time, by an instrument in writing executed
by it, with the concurrence of the Depositor, accept the resignation of or
remove any separate trustee, co-trustee or custodian, so appointed by it or
them, if such resignation or removal does not violate the other terms of this
Agreement.


(c)          Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them.  Every instrument appointing any
separate trustee, co-trustee or custodian shall refer to this Agreement and the
conditions of this Article VI.  Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trustee.  Every such instrument shall be filed with the Trustee and a copy given
to the Master Servicer.


(d)          Any separate trustee, co-trustee or custodian may, at any time,
constitute the Trustee, its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf and in its name.  If any separate
trustee, co-trustee or custodian shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.


(e)          No separate trustee, co-trustee or custodian hereunder shall be
required to meet the terms of eligibility as a successor trustee under Section
6.05 hereunder and no notice to the Certificateholders of the appointment shall
be required under Section 6.07 hereof.


(f)           The Trustee agrees to instruct the co-trustees, if any, to the
extent necessary to fulfill the Trustee’s obligations hereunder.


(g)          The Trust Fund shall pay the reasonable compensation of the
co-trustees (which compensation shall not reduce any compensation payable to the
Trustee).


Section 6.10         Authenticating Agents.


(a)           The Trustee may appoint one or more Authenticating Agents which
shall be authorized to act on behalf of the Trustee in authenticating
Certificates.  The Trustee hereby appoints the Securities Administrator as
initial Authenticating Agent, and the Securities Administrator hereby accepts
such appointment.  Wherever reference is made in this Agreement to the
authentication of Certificates by the Trustee or the Trustee’s certificate of
authentication, such reference shall be deemed to include authentication on
behalf of the Trustee by an Authenticating Agent and a certificate of
authentication executed on behalf of the Trustee by an Authenticating Agent. 
Each Authenticating Agent must be a national banking association or a
corporation organized and doing business under the laws of the United States of
America or of any state, having a combined capital and surplus of at least
$15,000,000, authorized under such laws to exercise corporate trust powers and
subject to supervision or examination by federal or state authorities.


(b)          Any Person into which any Authenticating Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which any Authenticating Agent shall be a
party, or any Person succeeding to the corporate agency business of any
Authenticating Agent, shall continue to be the Authenticating Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or the Authenticating Agent.

 
67

--------------------------------------------------------------------------------

 


(c)          Any Authenticating Agent may at any time resign by giving at least
30 days’ advance written notice of resignation to the Trustee and the
Depositor.  The Trustee may at any time terminate the agency of any
Authenticating Agent by giving written notice of termination to such
Authenticating Agent and the Depositor.  Upon receiving a notice of resignation
or upon such a termination, or in case at any time any Authenticating Agent
shall cease to be eligible in accordance with the provisions of this Section
6.10, the Trustee may appoint a successor authenticating agent, shall give
written notice of such appointment to the Depositor and shall mail notice of
such appointment to all Holders of Certificates.  Any successor authenticating
agent upon acceptance of its appointment hereunder shall become vested with all
the rights, powers, duties and responsibilities of its predecessor hereunder,
with like effect as if originally named as Authenticating Agent.  No successor
authenticating agent shall be appointed unless eligible under the provisions of
this Section 6.10.  No Authenticating Agent shall have responsibility or
liability for any action taken by it as such at the direction of the Trustee or
in accordance with the provisions of this Agreement.


Section 6.11         Indemnification of the Trustee, the Securities
Administrator and the Master Servicer.


Subject to the limitations described in clause (C) of  the definition of
Available Distribution Amount, U.S. Bank National Association, both in its
individual capacity and in its capacity as Trustee hereunder, and Wells Fargo
Bank, N.A., both in its individual capacity and in its capacities as Securities
Administrator, Certificate Registrar, Paying Agent, Authenticating Agent and
Master Servicer hereunder, and each of their respective directors, officers,
employees and agents shall be indemnified and held harmless by, and entitled to
reimbursement from, the Trust Fund for any claim, loss, liability, damage, cost
or expense, including without limitation any reasonable legal fees and expenses
and any extraordinary or unanticipated expense, incurred or expended (without
negligence or willful misconduct on its or their part) in connection with,
(a) investigating, preparing for, defending itself or themselves against, or
prosecuting for itself or themselves or for the sake of the Trust Fund any legal
proceeding, whether pending or threatened, that is related directly or
indirectly in any way to the Trust Fund, this Agreement, the Purchase
Agreements, the Servicing Agreements, the Mortgage Loan Purchase and Sale
Agreement, the Custodial Agreement, the Mortgage Loans or other assets of the
Trust Fund, or  the Certificates (including without limitation the initial
offering, any secondary trading and any transfer and exchange of the
Certificates), (b) the acceptance or administration of the trusts created
hereunder, (c) the performance or exercise or the lack of performance or
exercise of any or all of its or their powers, duties, rights, responsibilities,
or privileges hereunder, including without limitation (i) complying with any new
or updated laws or regulations directly related to the performance by the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer as applicable, of its
obligations under this Agreement and (ii) addressing any bankruptcy in any way
related to or affecting this Agreement, the Purchase Agreements, the Servicing
Agreements, the Custodial Agreement, the Mortgage Loan Purchase and Sale
Agreement or any party to such agreements, including, as applicable, all costs
incurred in connection with the use of default specialists within or outside
U.S. Bank National Association (in the case of U.S. Bank National Association
personnel, such costs to be calculated using standard market rates), in the case
of the Trustee, or Wells Fargo Bank, N.A. (in the case of Wells Fargo Bank, N.A.
personnel, such costs to be calculated using standard market rates), in the case
of the Master Servicer and the Securities Administrator.


In connection with any claim as to which indemnification is to be sought
hereunder:


(i)           the Trustee, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Authenticating Agent or the Master Servicer as
applicable, shall give the Depositor written notice thereof promptly after the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer as applicable, shall have
knowledge thereof; provided that failure of the Trustee, the Securities
Administrator, the Certificate Registrar, the Paying Agent, the Authenticating
Agent or the Master Servicer, as applicable, to provide such written notice
shall not relieve the Trust Fund of the obligation to indemnify the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer as applicable, under this Section
6.11;

 
68

--------------------------------------------------------------------------------

 


(ii)          while maintaining control over its own defense, the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer as applicable, shall cooperate and
consult fully with the Depositor in preparing such defense; and


(iii)         notwithstanding anything to the contrary in this Section 6.11, the
Trust Fund shall not be liable for settlement of any such claim by the Trustee,
the Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer, as applicable, entered into without
the prior consent of the Depositor, which consent shall not be unreasonably
withheld.


The indemnification obligations set forth in this Section shall survive the
discharge of this Agreement and the termination or resignation of the Trustee,
the Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer, as applicable.


Section 6.12         Fees and Expenses of the Securities Administrator, the
Certificate Registrar, the Paying Agent, Authenticating Agent, the Trustee and
the Custodian.


(a)          Compensation for the services of the Securities Administrator, the
Certificate Registrar, the Paying Agent and the Authenticating Agent hereunder
shall be paid from the Master Servicing Fee. The Securities Administrator shall
be entitled to all disbursements and advancements incurred or made by the
Securities Administrator in accordance with this Agreement (including fees and
expenses of its counsel and all persons not regularly in its employment), except
any such expenses arising from its negligence, bad faith or willful misconduct.
Wells Fargo Bank, N.A. shall act as Securities Administrator for so long as it
is Master Servicer under this Agreement.


(b)          As compensation for its services hereunder, the Trustee shall be
entitled to receive a Trustee fee equal to $3,500  per annum, which shall be
paid by the Master Servicer pursuant to a separate agreement between the Trustee
and the Master Servicer.  Each successor master servicer and each successor
trustee hereby agree to be bound by the terms of such agreement.  Any costs and
expenses incurred by the Trustee shall be reimbursed in accordance with Section
6.11.


(c)          The Master Servicer shall pay, from the Master Servicing Fee, the
fees and expenses of the Custodian as specified in the Custodial Agreement, and
if the Custodial Agreement is terminated, the Master Servicer shall pay such
fees and expenses of any successor custodian pursuant to a new custodial
agreement to be entered into among the Depositor, the Seller, the Trustee, the
successor custodian and the Master Servicer.


Section 6.13         Collection of Monies.


Except as otherwise expressly provided in this Agreement, the Trustee and the
Securities Administrator may demand payment or delivery of, and shall receive
and collect, all money and other property payable to or receivable by it
pursuant to this Agreement.  The Trustee or the Securities Administrator, as
applicable, shall hold all such money and property received by it as part of the
Trust Fund and shall distribute it as provided in this Agreement.


Section 6.14         Events of Default; Trustee to Act; Appointment of
Successor.


(a)          The occurrence of any one or more of the following events shall
constitute an “Event of Default”:


(i)           Any failure by the Master Servicer to furnish the Securities
Administrator the Mortgage Loan data sufficient to prepare the reports described
in Section 4.02 which continues unremedied for a period of one Business Day
after the date upon which written notice of such failure shall have been given
to the Master Servicer by the Trustee or the Securities Administrator or to the
Master Servicer, the Securities Administrator and the Trustee by the Holders of
not less than 25% of the Class Principal Amount (or Class Notional Amount) of
each Class of Certificates affected thereby;

 
69

--------------------------------------------------------------------------------

 


(ii)          Any failure on the part of the Master Servicer duly to observe or
perform in any material respect any other of the covenants or agreements (other
than those referred to in (vii) and (viii) below) on the part of the Master
Servicer contained in this Agreement which continues unremedied for a period of
30 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Master Servicer by the Trustee
or the Securities Administrator, or to the Master Servicer, the Securities
Administrator and the Trustee by the Holders of more than 50% of the Aggregate
Voting Interests of the Certificates (or in the case of a breach of its
obligation to provide an Item 1123 Certificate, an Assessment of Compliance or
an Accountant’s Attestation pursuant to Sections 6.22, 6.23 and 6.24,
immediately without a cure period);


(iii)         A decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Master Servicer, and such decree or
order shall have remained in force undischarged or unstayed for a period of
60 days or a Rating Agency reduces or withdraws or threatens to reduce or
withdraw the rating of the Certificates because of the financial condition or
loan servicing capability of such Master Servicer;


(iv)         The Master Servicer shall consent to the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities, voluntary liquidation or similar
proceedings of or relating to the Master Servicer or of or relating to all or
substantially all of its property;


(v)          The Master Servicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations;


(vi)         The Master Servicer shall be dissolved, or shall dispose of all or
substantially all of its assets, or consolidate with or merge into another
entity or shall permit another entity to consolidate or merge into it, such that
the resulting entity does not meet the criteria for a successor servicer as
specified in Section 9.05 hereof;


(vii)        If a representation or warranty set forth in Section 9.03 hereof
shall prove to be incorrect as of the time made in any respect that materially
and adversely affects the interests of the Certificateholders, and the
circumstance or condition in respect of which such representation or warranty
was incorrect shall not have been eliminated or cured within 30 days after the
date on which written notice of such incorrect representation or warranty shall
have been given to the Master Servicer by the Trustee or the Securities
Administrator, or to the Master Servicer, the Securities Administrator and the
Trustee by the Holders of more than 50% of the Aggregate Voting Interests of the
Certificates;


(viii)       A sale or pledge of any of the rights of the Master Servicer
hereunder or an assignment of this Agreement by the Master Servicer or a
delegation of the rights or duties of the Master Servicer hereunder shall have
occurred in any manner not otherwise permitted hereunder and without the prior
written consent of the Trustee and Certificateholders holding more than 50% of
the Aggregate Voting Interests of the Certificates;


(ix)          The purchase or holding of any Certificates by the Master Servicer
or any master servicer transferee that is an insured depository institution (as
such term is defined in the Federal Deposit Insurance Act) such that the Master
Servicer or such master servicer transferee is required to consolidate any
assets of the issuing entity on its financial statements under U.S. generally
accepted accounting principles;


(x)           Any failure of the Master Servicer to make any Advances when such
Advances are due, which failure continues unremedied for a period of one
Business Day.
 

 
70

--------------------------------------------------------------------------------

 

If an Event of Default described in clauses (i) through (ix) of this Section
shall occur, then, in each and every case, subject to applicable law, so long as
any such Event of Default shall not have been remedied within any period of time
as prescribed by this Section, the Trustee, by notice in writing to the Master
Servicer may, and, if so directed in writing by Certificateholders evidencing
either (i) more than 50% of the Class Principal Amount (or Class Notional
Amount) of each Class of Certificates, or (ii) 50% of the aggregate Class
Principal Amount of the Subordinate Certificates, or upon the occurrence of an
Event of Default described in clause (x) of this Section, shall, terminate all
of the rights and obligations of the Master Servicer hereunder and in and to the
Mortgage Loans and the proceeds thereof; provided, however, that in the case of
the preceding clause (ii), the Trustee shall provide written notice to all of
the Certificateholders within two Business Days of receiving such direction and
shall not terminate the Master Servicer if, within 30 days of sending such
written notice, the Trustee has received contrary instructions from
Certificateholders evidencing more than 50% of the Aggregate Voting Interests of
the Certificateholders.  On or after the receipt by the Master Servicer of such
written notice, all authority and power of the Master Servicer, and only in its
capacity as Master Servicer under this Agreement, whether with respect to the
Mortgage Loans or otherwise, shall pass to and be vested in the Trustee; and the
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the defaulting Master Servicer as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents or otherwise. The defaulting Master
Servicer agrees to cooperate with the Trustee and the Securities Administrator
in effecting the termination of the defaulting Master Servicer’s
responsibilities and rights hereunder as Master Servicer including, without
limitation, notifying Servicers of the assignment of the master servicing
function and providing the Trustee or its designee all documents and records in
electronic or other form reasonably requested by it to enable the Trustee or its
designee to assume the defaulting Master Servicer’s functions hereunder and the
transfer to the Trustee for administration by it of all amounts which shall at
the time be or should have been deposited by the defaulting Master Servicer in
the Distribution Account and any other account or fund maintained with respect
to the Certificates or thereafter received with respect to the Mortgage Loans.
The Master Servicer being terminated pursuant to this Section 6.14 shall bear
all costs of a master servicing transfer, including but not limited to those of
the Trustee or Securities Administrator reasonably allocable to specific
employees and overhead, legal fees and expenses, accounting and financial
consulting fees and expenses, and costs of amending this Agreement, if
necessary.  If the same Person is acting as both the Securities Administrator
and the Master Servicer, then the Trustee shall direct the Depositor to remove
the Securities Administrator in accordance with the provisions of Section
6.06(b), and the Depositor promptly upon such direction shall remove the
Securities Administrator in accordance therewith.


Notwithstanding the termination of its activities as Master Servicer, each
terminated Master Servicer shall continue to be entitled to reimbursement under
this Agreement to the extent such reimbursement relates to the period prior to
such Master Servicer’s termination.  The successor master servicer shall not be
required to purchase or reimburse the terminated Master Servicer's Advance
receivables.  For the avoidance of doubt, to the extent that the terminated
Master Servicer and a successor master servicer have each made Advances in
respect of the same Mortgage Loan, recovered amounts shall be used to reimburse
the terminated Master Servicer and a successor master servicer in the order in
which such Advances were made.


When a Responsible Officer of the Trustee has actual knowledge of the occurrence
of an Event of Default, the Trustee shall promptly notify the Securities
Administrator and each Rating Agency through the  Rule 17g-5 Information
Provider of the nature and extent of such Event of Default. The Trustee or the
Securities Administrator shall promptly give written notice to the Master
Servicer upon the Master Servicer’s failure to fund Advances as required under
this Agreement.

 
71

--------------------------------------------------------------------------------

 


(b)          On and after the time the Master Servicer receives a notice of
termination from the Trustee pursuant to Section 6.14(a) or the Trustee receives
the written resignation of the Master Servicer pursuant to Section 9.06, the
Trustee, unless, in either case,  another master servicer shall have been
appointed by the Trustee, shall be the successor in all respects to the Master
Servicer in its capacity as such under this Agreement and with respect to the
transactions set forth or provided for herein and shall have all the rights and
powers and be subject to all the responsibilities, duties and liabilities
relating thereto and arising thereafter placed on the Master Servicer hereunder,
including the obligation to make Advances in accordance with Section 5.04;
provided, however, that any failure to perform such duties or responsibilities
caused by the Master Servicer’s failure to provide information required by this
Agreement shall not be considered a default by the Trustee hereunder. The
Trustee shall have no responsibility for any act or omission of the Master
Servicer other than any act or omission performed by the Trustee in its capacity
as a successor master servicer. In addition, the Trustee shall have no liability
relating to the representations and warranties of the Master Servicer set forth
in Section 9.03. In the Trustee’s capacity as successor master servicer, the
Trustee shall have the same limitations on liability herein granted to the
Master Servicer. As compensation for acting as successor master servicer
hereunder, the Trustee shall be entitled to receive all compensation payable to
the Master Servicer under this Agreement, including the Master Servicing Fee,
subject to Section 6.14(d).


(c)          Notwithstanding the above, the Trustee may, if it shall be
unwilling to continue to so act, or shall, if it is unable to so act, petition a
court of competent jurisdiction to appoint, or appoint on its own behalf any
established housing and home finance institution servicer, master servicer,
servicing or mortgage servicing institution having a net worth of not less than
$15,000,000, which is a Fannie Mae or Freddie Mac-approved master servicer, and
meeting such other standards for a successor master servicer as are set forth in
this Agreement, as the successor to such Master Servicer in the assumption of
all of the responsibilities, duties and liabilities of a master servicer, like
the Master Servicer. Any entity designated by the Trustee as a successor master
servicer may be an Affiliate of the Trustee; provided, however, that, unless
such Affiliate meets the net worth requirements and other standards set forth
herein for a successor master servicer, the Trustee, in its individual capacity,
shall agree, at the time of such designation, to be and remain liable to the
Trust Fund for such Affiliate’s actions and omissions in performing its duties
hereunder.


The Trustee and such successor shall take such actions, consistent with this
Agreement, as shall be necessary to effectuate any such succession and may make
other arrangements with respect to the master servicing to be conducted
hereunder which are not inconsistent herewith. The Master Servicer shall
cooperate with the Trustee and any successor master servicer in effecting the
termination of the Master Servicer’s responsibilities and rights hereunder
including, without limitation, notifying Mortgagors of the assignment of the
master servicing functions and providing the Trustee and successor master
servicer, as applicable, all documents and records in electronic or other form
reasonably requested by it to enable it to assume the Master Servicer’s
functions hereunder and transferring to the Trustee or such successor master
servicer, as applicable, all amounts which shall at the time be or which should
have been deposited by the Master Servicer in the Distribution Account and any
other account or fund maintained with respect to the Certificates or thereafter
be received with respect to the Mortgage Loans. Neither the Trustee nor any
other successor master servicer shall be deemed to be in default hereunder by
reason of any failure to make, or any delay in making, any distribution
hereunder or any portion thereof caused by (i) the failure of the predecessor
master servicer to deliver, or any delay in delivering, cash, documents or
records to it, (ii) the failure of the predecessor master servicer to cooperate
as required by this Agreement, (iii) the failure of the predecessor master
servicer to deliver the Mortgage Loan data to the Securities Administrator as
required by this Agreement or (iv) restrictions imposed by any regulatory
authority having jurisdiction over the predecessor master servicer. No successor
master servicer (other than the Trustee, with respect to the failure of the
Trustee to cooperate as set forth in subclause (ii) below) shall be deemed to be
in default hereunder by reason of any failure to make, or any delay in making,
any distribution hereunder or any portion thereof caused by (i) the failure of
the Securities Administrator to deliver, or any delay in delivering cash,
documents or records to it related to such distribution, or (ii) the failure of
Trustee or the Securities Administrator to cooperate as required by this
Agreement.


Any successor master servicer shall execute and deliver to the Depositor, the
Seller and the predecessor master servicer the certification required pursuant
to the first sentence of Section 6.20(e).

 
72

--------------------------------------------------------------------------------

 


(d)          In connection with such appointment and assumption of a successor
master servicer, the Trustee may make such arrangements for the compensation of
such successor out of payments on Mortgage Loans as it and such successor shall
agree; provided, however, that no such compensation shall be in excess of that
permitted to the Master Servicer hereunder.


(e)          To the extent that the costs and expenses incurred by the Trustee
in connection with any alleged or actual default by the Master Servicer, the
termination of the Master Servicer, any appointment of a successor master
servicer and/or any transfer and assumption of master servicing by the Trustee
or any successor master servicer (including, without limitation, (i) all legal
costs and expenses and all due diligence costs and expenses associated with the
investigation of any alleged or actual default by the Master Servicer, the
evaluation of the potential termination and/or the actual termination of the
Master Servicer and the appointment of a successor master servicer and (ii) all
Master Servicing Transfer Costs) are not fully and timely reimbursed by the
terminated master servicer, then (a) the successor master servicer shall deduct
such amounts from any amounts that it otherwise would have paid to the
predecessor master servicer in reimbursement of outstanding Advances, and the
successor master servicer shall reimburse itself and the Trustee for any
unreimbursed costs and expenses, and (b) if the Trustee is not required to be
reimbursed by the Master Servicer or if such costs and expenses are not
satisfied pursuant to clause (a) within 90 days, then the Trustee and the
successor master servicer shall be entitled to reimbursement of such costs and
expenses from the Distribution Account, subject to the limitations described in
clause (C) of the definition of Available Distribution Amount.


Section 6.15         Additional Remedies of Trustee Upon Event of Default.


During the continuance of any Event of Default, so long as such Event of Default
shall not have been remedied, the Trustee, in addition to the rights specified
in Section 6.14, shall have the right, in its own name and as trustee of the
Trust Fund, to take all actions now or hereafter existing at law, in equity or
by statute to enforce its rights and remedies and to protect the interests, and
enforce the rights and remedies, of the Certificateholders (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filing of proofs of claim and debt in connection
therewith).  Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default.


Section 6.16         Waiver of Defaults.


More than 50% of the Aggregate Voting Interests of the Certificateholders may
waive any event of default of a Servicer or the Servicing Administrator under
the related Servicing Agreement or Event of Default by the Master Servicer in
the performance of its obligations hereunder, except that a default in the
making of any Advances or any required deposit to the Distribution Account that
would result in a failure of the Paying Agent to make any required payment of
principal of or interest on the Certificates may only be waived with the consent
of 100% of the Certificateholders.  Upon any such waiver of a past default, such
default shall cease to exist, and any event of default under a Servicing
Agreement or Event of Default hereunder arising therefrom shall be deemed to
have been remedied for every purpose of the related Servicing Agreement and/or
this Agreement, as applicable.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.


Section 6.17         Notification to Holders.


Upon termination of the Master Servicer or appointment of a successor to the
Master Servicer, in each case as provided herein, the Trustee (i) so long as the
Master Servicer and the Securities Administrator are not the same Person, shall
promptly notify the Securities Administrator in writing, and (ii) shall promptly
mail notice thereof by first class mail to the Certificateholders at their
respective addresses appearing on the Certificate Register.  The Trustee shall
also, within 45 days after the date when a Responsible Officer of the Trustee
has actual knowledge of the occurrence of any Event of Default, give written
notice thereof to the Securities Administrator and the Certificateholders,
unless such Event of Default shall have been cured or waived prior to the
issuance of such notice and within such 45-day period.

 
73

--------------------------------------------------------------------------------

 


Section 6.18         Directions by Certificateholders and Duties of Trustee
During Event of Default.


Subject to the provisions of Sections 6.16 and 8.01 hereof, during the
continuance of any Event of Default, Holders of Certificates evidencing not less
than 25% of the Class Principal Amount (or Percentage Interest) of each Class of
Certificates affected thereby may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Agreement; provided,
however, that the Trustee shall be under no obligation to pursue any such
remedy, or to exercise any of the trusts or powers vested in it by this
Agreement (including, without limitation, (i) the conducting or defending of any
administrative action or litigation hereunder or in relation hereto and (ii) the
terminating of the Master Servicer or any successor master servicer from its
rights and duties as Master Servicer hereunder) at the request, order or
direction of any of the Certificateholders, unless such Certificateholders shall
have offered to the Trustee reasonable security or indemnity against the cost,
expenses and liabilities which may be incurred therein or thereby; and, provided
further, that, subject to the provisions of Section 8.01, the Trustee shall have
the right to decline to follow any such direction if the Trustee, in accordance
with an Opinion of Counsel, (a) determines that the action or proceeding so
directed may not lawfully be taken or (b) in good faith determines that the
action or proceeding so directed would involve it in personal liability for
which it is not indemnified to its satisfaction or be unjustly prejudicial to
the non-assenting Certificateholders.


Section 6.19         Action Upon Certain Failures of the Master Servicer and
Upon Event of Default.


In the event that a Responsible Officer of the Trustee shall have actual
knowledge of any action or inaction of the Master Servicer that would become an
Event of Default upon the Master Servicer’s failure to remedy the same after
notice, the Trustee shall give prompt written notice thereof to the Master
Servicer.


Section 6.20         Preparation of Tax Returns and Other Reports.


(a)           The Securities Administrator shall prepare or cause to be prepared
on behalf of the Trust Fund, based upon information calculated in accordance
with this Agreement pursuant to instructions given by the Depositor, and the
Securities Administrator shall file federal tax returns, all in accordance with
Article X hereof.  If the Securities Administrator is notified in writing that a
state tax return or other return is required, then, at the sole expense of the
Trust Fund, the Securities Administrator shall prepare and file such state
income tax returns and such other returns as may be required by applicable law
relating to the Trust Fund, and, if required by state law, and shall file any
other documents to the extent required by applicable state tax law (to the
extent such documents are in the Securities Administrator’s possession).  The
Securities Administrator shall forward copies to the Depositor of all such
returns and Form 1099 supplemental tax information and such other information
within the control of the Securities Administrator as the Depositor may
reasonably request in writing, and shall distribute to each Certificateholder
such forms and furnish such information within the control of the Securities
Administrator as are required by the Code and the REMIC Provisions to be
furnished to them, and will prepare and distribute to Certificateholders Form
1099 (supplemental tax information) (or otherwise furnish information within the
control of the Securities Administrator) to the extent required by applicable
law.  The Master Servicer will indemnify the Securities Administrator and the
Trustee for any liability of or assessment against the Securities Administrator
and the Trustee, as applicable, resulting from any error in any of such tax or
information returns directly resulting from errors in the information provided
by such Master Servicer.

 
74

--------------------------------------------------------------------------------

 


(b)           The Securities Administrator shall prepare and file with the
Internal Revenue Service (“IRS”), on behalf of the Trust Fund and each REMIC
created hereunder, an application for an employer identification number on IRS
Form SS-4 or by any other acceptable method.  The Securities Administrator shall
also file a Form 8811 as required.  The Securities Administrator, upon receipt
from the IRS of the Notice of Taxpayer Identification Number Assigned, shall
upon request promptly forward a copy of such notice to the Depositor.  The
Securities Administrator shall furnish any other information that is required by
the Code and regulations thereunder to be made available to the
Certificateholders.  The Master Servicer shall cause each Servicer to provide
the Securities Administrator with such information as is necessary for the
Securities Administrator to prepare such reports.


Section 6.21         Reporting to the Commission.


Each of Form 10-D and Form 10-K requires the registrant to indicate (by checking
“yes” or “no”) that it “(1) has filed all reports required to be filed by
Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for
such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days.”  The
Depositor hereby represents to the Securities Administrator that the Depositor
has filed all such required reports during the preceding 12 months and that it
has been subject to such filing requirement for the past 90 days.  The Depositor
shall notify the Securities Administrator in writing, no later than the fifth
calendar day after the related Distribution Date with respect to the filing of a
report on Form 10-D and no later than March 15th with respect to the filing of a
report on Form 10-K, if the answer to the questions should be “no.”  The
Securities Administrator shall be entitled to rely on such representations in
preparing and/or filing any such report.


(a)          Reports Filed on Form 10-D.


(i)           Within 15 days after each Distribution Date (subject to permitted
extensions under the Exchange Act), the Securities Administrator shall prepare
and file on behalf of the Trust Fund any Form 10-D required by the Exchange Act,
in form and substance as required by the Exchange Act.  The Securities
Administrator shall file each Form 10-D with a copy of the related Distribution
Date Statement attached thereto.  Any disclosure in addition to the Distribution
Date Statement that is required to be included on Form 10-D (“Additional Form
10-D Disclosure”) shall be reported by the parties set forth on Exhibit L hereto
to the Depositor and the Securities Administrator and reviewed and approved or
disapproved by the Depositor pursuant to the following paragraph and the
Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Additional Form 10-D Disclosure, except as
set forth in the next paragraph.


(ii)           As set forth on Exhibit L hereto, within 5 calendar days after
the related Distribution Date, (1) the parties set forth thereon shall be
required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com, with a copy by facsimile to 410-715-2380)
and the Depositor, to the extent known by a Responsible Officer thereof, in
EDGAR-compatible form, or in such other form as otherwise agreed upon by the
Securities Administrator and such party, the form and substance of any
Additional Form 10-D Disclosure, if applicable together with an additional
disclosure notification in the form of Exhibit I hereto (an “Additional
Disclosure Notification”) and (2) the Depositor will approve, as to form and
substance, or disapprove, as the case may be, the inclusion of the Additional
Form 10-D Disclosure on Form 10-D.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Additional Form 10-D Disclosure
on Form 10-D pursuant to this paragraph.


(iii)           After preparing the Form 10-D, the Securities Administrator
shall forward electronically a copy of the Form 10-D to the Depositor for
review.  The Securities Administrator will provide a copy of the Form 10-D to
the Depositor by the 11th calendar day after the related Distribution Date. On
the 12th calendar day after the related Distribution Date, the Depositor will
provide any changes or approval to the Securities Administrator (which may be
furnished electronically).  In the absence of receipt of any written changes or
approval, the Securities Administrator shall be entitled to assume that such
Form 10-D is in final form and the Securities Administrator may proceed with the
filing of the Form 10-D.  No later than the 13th calendar day after the related
Distribution Date, a duly authorized representative of the Depositor shall sign
the Form 10-D and return an electronic or fax copy of such signed Form 10-D
(with an original executed hard copy to follow by overnight mail) to the
Securities Administrator.  If a Form 10-D cannot be filed on time or if a
previously filed Form 10-D needs to be amended, the Securities Administrator
will follow the procedures set forth in subsection (d)(ii) of this Section
6.21.  Promptly (but no later than 1 Business Day) after filing with the
Commission, the Securities Administrator will make available on its internet
website a final executed copy of each Form 10-D prepared and filed by the
Securities Administrator.  Each party to this Agreement acknowledges that the
performance by the Securities Administrator of its duties under this Section
6.21(a) related to the timely preparation and filing of Form 10-D is contingent
upon such parties strictly observing all applicable deadlines in the performance
of their duties.  The Securities Administrator shall not have any liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare, execute and/or timely file such Form 10-D, where such
failure results from the Securities Administrator’s inability or failure to
obtain or receive, on a timely basis, any information from any other party
needed to prepare, arrange for execution or file such Form 10-D, not resulting
from its own negligence, bad faith or willful misconduct.

 
75

--------------------------------------------------------------------------------

 


(b)          Reports Filed on Form 10-K.


(i)           On or prior to the 90th day after the end of each fiscal year of
the Trust Fund or such earlier date as may be required by the Exchange Act (the
“10-K Filing Deadline”) (it being understood that the fiscal year for the Trust
Fund ends on December 31st of each year), commencing in March 2013, the
Securities Administrator shall prepare and file on behalf of the Trust Fund any
Form 10-K required by the Exchange Act, in form and substance as required by the
Exchange Act.  Each such Form 10-K shall include the following items, in each
case to the extent they have been delivered to the Securities Administrator
within the applicable time frames set forth in this Agreement, the Custodial
Agreement and the related Servicing Agreement, (1) the Item 1123 Certificate for
each Servicer, each Additional Servicer, the Master Servicer, the Servicing
Administrator and the Securities Administrator as described under Section 6.22,
(2)(A) the Assessment of Compliance with servicing criteria for each Servicer,
the Custodian, each Servicing Function Participant, the Master Servicer, the
Servicing Administrator, the Securities Administrator and any Servicing Function
Participant engaged by such parties (each, a “Reporting Servicer”), as described
under Section 6.23 and the Custodial Agreement and (B) if any Reporting
Servicer’s Assessment of Compliance identifies any material instance of
noncompliance, disclosure identifying such instance of noncompliance, or if any
Reporting Servicer’s Assessment of Compliance is not included as an exhibit to
such Form 10-K, disclosure that such report is not included and an explanation
why such report is not included, (3)(A) the Accountant’s Attestation for each
Reporting Servicer, as described under Section 6.24 and (B) if any Accountant’s
Attestation identifies any material instance of noncompliance, disclosure
identifying such instance of noncompliance, or if any such Accountant’s
Attestation is not included as an exhibit to such Form 10-K, disclosure that
such report is not included and an explanation why such report is not included,
and (4) the certification required under Rule 13a-14(d) and 15d-14(d) under the
Exchange Act executed by the Depositor (provided, however, that the Securities
Administrator, at its discretion, may omit from the Form 10-K any annual
compliance statement, Assessment of Compliance or Accountant’s Attestation that
is not required to be filed with such Form 10-K pursuant to Regulation AB). Any
disclosure or information in addition to (1) through (4) above that is required
to be included on Form 10-K (“Additional Form 10-K Disclosure”) shall be
reported by the parties set forth on Exhibit M hereto to the Depositor and the
Securities Administrator and reviewed and approved or disapproved by the
Depositor pursuant to the following paragraph and the Securities Administrator
will have no duty or liability for any failure hereunder to determine or prepare
any Additional Form 10-K Disclosure, except as set forth in the next paragraph.


(ii)          As set forth on Exhibit M hereto, no later than March 15 following
each fiscal year that the Trust Fund is subject to the Exchange Act reporting
requirements, commencing in March 2013, (1) the parties set forth on Exhibit M
shall be required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com with a copy by facsimile to 410-715-2380)
and the Depositor, to the extent known by a Responsible Officer thereof, a
notice in the form of Exhibit I hereto, along with, in EDGAR-compatible form, or
in such other form as otherwise agreed upon by the Securities Administrator and
such party, the form and substance of any Additional Form 10-K Disclosure, if
applicable, together with any applicable Additional Disclosure Notification and
(2) the Depositor will approve, as to form and substance, or disapprove, as the
case may be, the inclusion of the Additional Form 10-K Disclosure or information
in the Additional Disclosure Notification on Form 10-K.  The Depositor will be
responsible for any reasonable fees and expenses assessed or incurred by the
Securities Administrator in connection with including any Additional Form 10-K
Disclosure or information from the Additional Disclosure Notification in  Form
10-K pursuant to this paragraph.

 
76

--------------------------------------------------------------------------------

 


(iii)         After preparing the Form 10-K, the Securities Administrator shall
forward electronically a copy of the Form 10-K to the Depositor for review.
Within three (3) business days of receipt, but in no event later than March 25,
the Depositor shall notify the Securities Administrator in writing (which may be
furnished electronically) of any changes to or approval of such Form 10-K.  In
the absence of any written changes or approval, the Securities Administrator
shall be entitled to assume that such Form 10-K is in final form.  No later than
the close of business on the 4th Business Day prior to the 10-K Filing Deadline,
a senior officer in charge of securitization of the Depositor shall sign the
Form 10-K and related certifications required under the Exchange Act and return
an electronic or fax copy of such documents  (with an original executed hard
copy to follow by overnight mail) to the Securities Administrator.  If a Form
10-K cannot be filed on time or if a previously filed Form 10-K needs to be
amended, the Securities Administrator will follow the procedures set forth in
Section 6.21(d).  Promptly (but no later than 1 Business Day) after filing with
the Commission, the Securities Administrator will make available on its internet
website a final executed copy of each Form 10-K prepared and filed by the
Securities Administrator.  The parties to this Agreement acknowledge that the
performance by the Securities Administrator of its duties under this Section
6.21(b) related to the timely preparation and filing of Form 10-K is contingent
upon such parties (and the Custodian, the Servicers and any Additional Servicer
or Servicing Function Participant) strictly observing all applicable deadlines
in the performance of their duties.  The Securities Administrator shall not have
any liability for any loss, expense, damage or claim arising out of or with
respect to any failure to properly prepare and/or timely file such Form 10-K,
where such failure results from the Securities Administrator’s inability or
failure to obtain or receive, on a timely basis, any information from any other
party needed to prepare, arrange for execution or file such Form 10-K, not
resulting from its own negligence, bad faith or willful misconduct.


(c)          Reports Filed on Form 8-K.


(i)           Within four (4) Business Days after the occurrence of an event
requiring disclosure on Form 8-K (each such event, a “Reportable Event”), and if
requested by the Depositor, the Securities Administrator shall prepare and file
on behalf of the Trust Fund any Form 8-K, as required by the Exchange Act,
provided that the Depositor shall file the initial Form 8-K in connection with
the issuance of the Certificates.  Any disclosure or information related to a
Reportable Event or that is otherwise required to be included on Form 8-K (“Form
8-K Disclosure Information”) shall be reported by the parties set forth on
Exhibit N hereto to the Depositor and the Securities Administrator and reviewed
and approved or disapproved by the Depositor pursuant to the following paragraph
and the Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Form 8-K Disclosure Information or any
Form 8-K, except as set forth in the next paragraph.


(ii)          As set forth on Exhibit N hereto, for so long as the Trust Fund is
subject to the Exchange Act reporting requirements, no later than the end of
business (New York City time) on the 2nd Business Day after the occurrence of a
Reportable Event (1) the parties to this transaction shall be required to
provide to the Securities Administrator (at cts.sec.notifications@wellsfargo.com
with a copy by facsimile to 410-715-2380) and the Depositor, to the extent known
by a Responsible Officer thereof, a notice in the form of Exhibit I attached
hereto, along with, in EDGAR-compatible form, or in such other form as otherwise
agreed upon by the Securities Administrator and such party, the form and
substance of any Form 8-K Disclosure Information, if applicable, together with
an Additional Disclosure Notification and (2) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the Form
8-K Disclosure Information.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Form 8-K Disclosure Information
on Form 8-K pursuant to this paragraph.  The Securities Administrator has no
duty under this Agreement to monitor or enforce the performance by the parties
listed in Exhibit N of their duties under this paragraph and will not solicit
from such parties any Form 8-K Disclosure Notification.

 
77

--------------------------------------------------------------------------------

 


(iii)         After preparing the Form 8-K, the Securities Administrator shall
forward electronically a copy of the Form 8-K to the Depositor for review.
Promptly, but no later than the close of business on the 3rd Business Day after
the Reportable Event, the Depositor shall notify the Securities Administrator in
writing (which may be furnished electronically) of any changes to or approval of
such Form 8-K. In the absence of receipt of any written changes or approval, the
Securities Administrator shall be entitled to assume that such Form 8-K is in
final form and the Securities Administrator may proceed with the filing of the
Form 8-K. No later than noon (New York City time) on the 4th Business Day after
the Reportable Event, a duly authorized officer of the Depositor shall sign the
Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator. If a Form 8-K cannot be filed on time or if a previously filed
Form 8-K needs to be amended, the Securities Administrator will follow the
procedures set forth in Section 6.21(d). Promptly (but no later than 1 Business
Day) after filing with the Commission, the Securities Administrator will make
available on its internet website a final executed copy of each Form 8-K
prepared and filed by the Securities Administrator. The parties to this
Agreement acknowledge that the performance by the Securities Administrator of
its duties under this Section 6.21(c) related to the timely preparation and
filing of Form 8-K is contingent upon such parties strictly observing all
applicable deadlines in the performance of their duties. The Securities
Administrator shall not have any liability for any loss, expense, damage or
claim arising out of or with respect to any failure to properly prepare and/or
timely file such Form 8-K, where such failure results from the Securities
Administrator’s inability or failure to obtain or receive, on a timely basis,
any information from any other party hereto needed to prepare, arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad
faith or willful misconduct.


(d)          Delisting; Amendments; Late Filings.


(i)           If the Depositor determines that the requirements for suspension
of  the Trust Fund’s Exchange Act reporting requirements set forth in Rule
15d-22(b) of the Exchange Act and  any other applicable regulation are
satisfied, it shall so notify the Securities Administrator.  Following receipt
of such notice, the Securities Administrator shall prepare and file a Form 15
Suspension Notification with respect to the Trust Fund under the Exchange Act (a
“Form 15”).  Subsequent to the filing of a Form 15, if the Depositor determines
that the Trust Fund has once again become subject to the Exchange Act reporting
requirements, then it shall promptly notify the Securities Administrator, and
the Securities Administrator shall recommence preparing and filing required
Exchange Act reports.  Prior to January 30 of the following calendar year, the
Securities Administrator shall, if directed to do so by the Depositor, in
accordance with industry standards, prepare and file a Form 15.


In connection with any direct offering of Certificates by the Depositor, in an
offering registered with the Commission, subsequent to the filing of a Form 15
pursuant to the preceding paragraph: (1) the Depositor shall notify the
Securities Administrator in writing not less than 10 days prior to the date on
which such offering will be made; (2) the Depositor shall cause to be prepared
and filed the initial current report on Form 8-K required to be filed in
connection with such offering; (3) the Securities Administrator, as directed by
the Depositor, shall file a report on Form 10-D for the Distribution Date
following the month in which such offering occurs and, thereafter, any reports
on forms 8-K, 10-K and 10-D in respect of the Trust Fund as and to the extent
required under the Exchange Act, as set forth in this Section (other than the
report referred to in clause (2) above); (4) the Depositor shall be responsible
for notifying the other parties to the transaction of such offering and that the
obligations of such parties to provide information in connection with the
Depositor’s  Exchange Act reporting requirements have been reinstated; and (5)
the Depositor shall be responsible for all reasonable fees and expenses incurred
by the Securities Administrator in connection with such offering, including its
review and approval of any offering document and any amendment to any
transaction document made in connection with such offering.

 
78

--------------------------------------------------------------------------------

 


(ii)          In the event that the Securities Administrator is unable to timely
file with the Commission all or any required portion of any Form 8-K, 10-D or
10-K required to be filed by this Agreement because required disclosure
information was either not delivered to it or delivered to it after the delivery
deadlines set forth in this Agreement or for any other reason, the Securities
Administrator will promptly, but no later than within one Business Day, notify
electronically the Depositor.  In the case of Form 10-D and 10-K, the parties to
this Agreement will cooperate to prepare and file a Form 12b-25 and a 10-D/A or
10-K/A, as applicable, pursuant to Rule 12b-25 of the Exchange Act.  In the case
of Form 8-K, the Securities Administrator will, upon receipt of all required
Form 8-K Disclosure Information and upon the approval and direction of the
Depositor, include such disclosure information on the next Form 10-D.  In the
event that any previously filed Form 8-K, 10-D or 10-K needs to be amended to
include additional disclosure in connection with any additional Form 10-D
disclosure (other than for the purpose of restating any Distribution Date
Statement), additional Form 10-K or Form 8-K disclosure information, the
Securities Administrator will electronically notify the Depositor and the
affected parties and the Securities Administrator shall prepare and file, and
such parties will cooperate in the preparation and filing of any necessary Form
8-K/A, 10-D/A or 10-K/A.  Any Form 15, Form 12b-25 or any amendment to Form 8-K,
10-D or 10-K shall be signed by a senior officer in charge of securitization of
the Depositor.  The parties to this Agreement acknowledge that the performance
by the Securities Administrator of its duties under this Section 6.21(d) related
to the timely preparation and filing of a Form 12b-25 or any amendment to
Form 8-K, 10-D or 10-K is contingent upon each such party performing its duties
under this Section.  The Securities Administrator shall have no liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare and/or timely file any such Form 15, Form 12b-25 or any
amendments to Forms 8-K, 10-D or 10-K, where such failure results from the
Securities Administrator’s inability or failure to obtain or receive, on a
timely basis, any information from any other party needed to prepare, arrange
for execution or file such Form 15, Form 12b-25 or any amendments to Forms 8-K,
10-D or 10-K, not resulting from its own negligence, bad faith or willful
misconduct.


Notwithstanding anything to the contrary herein, the Securities Administrator
shall not file any Form 8-K, Form 10-D or Form 10-K as to which it has received
from the Depositor a notice to the effect that, upon review of the proposed
filing, the Depositor does not approve of such filing.


(e)          Sarbanes-Oxley Certification Back-up.


In connection with the annual certification to be delivered by the Depositor
pursuant to Rules 13a-14d and 15d-14(d) of the Exchange Act, each Servicer,
pursuant to the applicable Servicing Agreement, the Master Servicer and the
Securities Administrator shall provide, and each Servicer, pursuant to the
applicable Servicing Agreement, the Master Servicer and the Securities
Administrator  shall cause any Servicing Function Participant engaged by it to
provide, to the Depositor, by March 15 following each year in which the Trust
Fund is subject to the reporting requirements of the Exchange Act and otherwise
within a reasonable period of time upon request, a certification (each, a
“Back-Up Certificate”), in the form attached hereto as Exhibit J (or in such
other form attached to the applicable Servicing Agreement), upon which the
Depositor and its officers, directors and Affiliates can reasonably rely.  In
the event that a Servicer, the Master Servicer, the Securities Administrator or
any Servicing Function Participant engaged by any such party is terminated or
resigns pursuant to the terms of this Agreement, the applicable Servicing
Agreement or any applicable sub-servicing agreement, as the case may be, such
party shall provide a Back-Up Certificate to the Depositor pursuant to this
Section 6.21(e) with respect to the period of time it was subject to this
Agreement, the applicable Servicing Agreement or any applicable sub-servicing
agreement, as the case may be.


The Master Servicer shall enforce any obligation of the Servicers, to the extent
set forth in the related Servicing Agreement, to deliver to the Master Servicer
the Back-Up Certificate as may be required pursuant to the related Servicing
Agreement.

 
79

--------------------------------------------------------------------------------

 


Section 6.22         Annual Statements of Compliance.


(a)          The Master Servicer, the Securities Administrator, the Servicing
Administrator and each Servicer shall deliver or otherwise make available (and
the Master Servicer, the Securities Administrator, the Servicing Administrator
and each Servicer shall cause any Additional Servicer engaged by it to deliver
or otherwise make available) to the Depositor, the Trustee and the Securities
Administrator on or before March 1 of each year, commencing in March 2013, an
Officer’s Certificate (an “Item 1123 Certificate”) stating, as to the signer
thereof, that (A) a review of such party’s activities during the preceding
calendar year or portion thereof and of such party’s performance under this
Agreement, or such other applicable agreement in the case of an Additional
Servicer, has been made under such officer’s supervision and (B) to the best of
such officer’s knowledge, based on such review, such party has fulfilled all its
obligations under this Agreement, the Servicing Agreement or such other
applicable agreement in the case of an Additional Servicer, in all material
respects throughout such year or portion thereof, or, if there has been a
failure to fulfill any such obligation in any material respect, specifying each
such failure known to such officer and the nature and status thereof.  Promptly
after receipt of each such Item 1123 Certificate, the Depositor shall review
such Item 1123 Certificate and, if applicable, consult with each such party, as
applicable, as to the nature of any failures by such party, in the fulfillment
of any of such party’s obligations hereunder or, in the case of an Additional
Servicer, under such other applicable agreement.


(b)          In the event the Master Servicer, the Securities Administrator or
any Additional Servicer engaged by any such party is terminated or resigns
pursuant to the terms of this Agreement, or any applicable agreement in the case
of an Additional Servicer, as the case may be, such party shall provide an
Item 1123 Certificate pursuant to this Section 6.22 or as required under such
other applicable agreement, as the case may be, notwithstanding any such
termination, assignment or resignation.


(c)          The Master Servicer shall enforce any obligation of any Servicer
and the Servicing Administrator, to the extent set forth in the related
Servicing Agreement, to deliver to the Depositor an Item 1123 Certificate.


Section 6.23         Annual Assessments of Compliance.


(a)           On or before March 1 of each calendar year, commencing in March
2013, the Master Servicer, the Servicing Administrator, the Securities
Administrator and each Servicer, each at its own expense, shall furnish or
otherwise make available, and each such party shall cause any Servicing Function
Participant engaged by it to furnish or otherwise make available, each at its
own expense, to the Securities Administrator, the Trustee and the Depositor, a
report on an assessment of compliance with the Relevant Servicing Criteria (an
“Assessment of Compliance”) that contains (A) a statement by such party of its
responsibility for assessing compliance with the Relevant Servicing Criteria,
(B) a statement that such party used the Relevant Servicing Criteria to assess
compliance with the Relevant Servicing Criteria, (C) such party’s Assessment of
Compliance with the Relevant Servicing Criteria as of and for the fiscal year
covered by the Form 10-K required to be filed pursuant to Section 6.21(b),
including, if there has been any material instance of noncompliance with the
Relevant Servicing Criteria, a discussion of each such failure and the nature
and status thereof, and (D) a statement that a registered public accounting firm
has issued an Accountant’s Attestation on such party’s Assessment of Compliance
with the Relevant Servicing Criteria as of and for such period.


(b)          No later than the end of each fiscal year for the Trust Fund for
which a 10-K is required to be filed, each Servicer, the Servicing Administrator
and the Master Servicer shall each forward to the Securities Administrator the
name of each Servicing Function Participant engaged by it and what Relevant
Servicing Criteria will be addressed in the Assessment of Compliance prepared by
such Servicing Function Participant (provided, however, that the Master Servicer
need not provide such information to the Securities Administrator so long as the
Master Servicer and the Securities Administrator are the same Person). When the
Master Servicer, each Servicer and the Servicing Administrator (or any Servicing
Function Participant engaged by them) submit their Assessments of Compliance to
the Securities Administrator, such parties will also at such time include the
Assessments of Compliance (and Accountant’s Attestation), pursuant to
Sections 6.23 and 6.24, of each Servicing Function Participant engaged by it.

 
80

--------------------------------------------------------------------------------

 


(c)          Promptly after receipt of each Assessment of Compliance, (i) the
Depositor shall review each such report and, if applicable, consult with the
Master Servicer, the Servicing Administrator, the Securities Administrator, a
Servicer, the Custodian and any Servicing Function Participant engaged by such
parties as to the nature of any material instance of noncompliance with the
Relevant Servicing Criteria by each such party, and (ii) the Securities
Administrator shall confirm that the Assessments of Compliance, taken
individually, address the Relevant Servicing Criteria for each party as set
forth on Exhibit K or the applicable exhibit to each Servicing Agreement in
respect of each Servicer and the Servicing Administrator and notify the
Depositor of any exceptions.


(d)          In the event the Master Servicer, the Securities Administrator or
any Servicing Function Participant engaged by any such party is terminated,
assigns its rights and obligations under or resigns pursuant to, the terms of
this Agreement, or any other applicable agreement, as the case may be, such
party shall provide an Assessment of Compliance pursuant to this Section 6.23,
or to such other applicable agreement, notwithstanding any termination,
assignment or resignation.


(e)          The Master Servicer shall enforce any obligation of the Servicers,
the Servicing Administrator and the Custodian, to the extent set forth in the
related Servicing Agreement or the Custodial Agreement, as applicable, to
deliver to the Master Servicer an Assessment of Compliance within the time frame
set forth in, and in such form and substance as may be required pursuant to, the
related Servicing Agreement or the Custodial Agreement, as applicable.  The
Master Servicer shall include all Assessments of Compliance received by it from
the Servicers, the Servicing Administrator and the Custodian with its own
Assessment of Compliance to be submitted to the Securities Administrator
pursuant to this Section.


(f)          The obligations of each party to provide assessments of compliance
and attestations under this Section 6.23 and Section 6.24 shall terminate upon
the filing of a Form 15 suspension notice on behalf of the Trust Fund, but shall
become effective after such a filing if the Trust Fund is required to continue
to file reports under the Exchange Act as contemplated in Section 6.21(d)(i).


Section 6.24         Accountant’s Attestation.


(a)          On or before March 1 of each calendar year, commencing in 2013, the
Master Servicer, the Servicing Administrator, the Securities Administrator and
each Servicer, each at its own expense, shall cause, and each such party shall
cause any Servicing Function Participant engaged by it to cause, each at its own
expense, a registered public accounting firm (which may also render other
services to the Master Servicer, the Servicing Administrator, the Securities
Administrator, a Servicer or such other Servicing Function Participants, as the
case may be) and that is a member of the American Institute of Certified Public
Accountants to furnish a report (the “Accountant’s Attestation”) to the
Securities Administrator and to the Depositor, to the effect that (i) it has
obtained a representation regarding certain matters from the management of such
party, which includes an assertion that such party has complied with the
Relevant Servicing Criteria, and (ii) on the basis of an examination conducted
by such firm in accordance with standards for attestation engagements issued or
adopted by the PCAOB, it is expressing an opinion as to whether such party’s
compliance with the Relevant Servicing Criteria was fairly stated in all
material respects, or it cannot express an overall opinion regarding such
party’s Assessment of Compliance with the Relevant Servicing Criteria.  In the
event that an overall opinion cannot be expressed, such registered public
accounting firm shall state in such report why it was unable to express such an
opinion.  Such report must be available for general use and not contain
restricted use language.


(b)          Promptly after receipt of each Accountant’s Attestation from the
Master Servicer, each Servicer, the Servicing Administrator, the Securities
Administrator, the Custodian or any Servicing Function Participant engaged by
such parties, (i) the Depositor shall review such reports and, if applicable,
consult with such parties as to the nature of any defaults by such parties, in
the fulfillment of any of each such party’s obligations hereunder or under any
other applicable agreement, and (ii) the Securities Administrator shall confirm
that each Assessment of Compliance is coupled with an Accountant’s Attestation
meeting the requirements of this Section and notify the Depositor of any
exceptions.

 
81

--------------------------------------------------------------------------------

 


(c)          The Master Servicer shall include each Accountant’s Attestation
furnished to it by the Servicers, the Servicing Administrator and the Custodian
with its own Accountant’s Attestation to be submitted to the Securities
Administrator pursuant to this Section.


(d)          In the event the Master Servicer, the Servicing Administrator, the
Securities Administrator, the Custodian, any Servicer or any Servicing Function
Participant engaged by any such party, is terminated, assigns its rights and
duties under, or resigns pursuant to the terms of, this Agreement, the Custody
Agreement or a Servicing Agreement, as the case may be, such party shall at its
own expense cause a registered public accounting firm to provide an Accountant’s
Attestation pursuant to this Section 6.24, or other applicable agreement,
notwithstanding any such termination, assignment or resignation.


(e)          The Master Servicer shall enforce any obligation of the Servicers,
the Servicing Administrator and the Custodian, to the extent set forth in the
related Servicing Agreement and the Custodial Agreement, as applicable, to
deliver to the Master Servicer an Assessment of Compliance within the timeframe
set forth in, and in such form and substance as may be required pursuant to, the
related Servicing Agreement or the Custodial Agreement, as applicable.


Section 6.25         Intention of the Parties and Interpretation;
Indemnification.


Each of the parties acknowledges and agrees that the purpose of Sections 6.21,
6.22, 6.23 and 6.24  of this Agreement is to facilitate compliance by the
Depositor with the provisions of Regulation AB promulgated by the Commission
under the Exchange Act (17 C.F.R. §§ 229.1100 - 229.1123), as such may be
amended from time to time and subject to such clarification and interpretive
advice as may be issued by the staff of the Commission from time to time. 
Therefore, each of the parties agrees that (a) the obligations of the parties
hereunder shall be interpreted in such a manner as to accomplish that purpose,
(b) the parties’ obligations hereunder will be supplemented and modified as
necessary to be consistent with any such amendments, interpretive advice or
guidance, convention or consensus among active participants in the asset-backed
securities markets, advice of counsel, or otherwise in respect of the
requirements of Regulation AB, (c) each party shall comply with the reasonable
requests made by the Depositor for delivery of such additional or different
information as the Depositor may determine in good faith is necessary to comply
with the provisions of Regulation AB, which information is available to such
party without unreasonable effort or expense and within such timeframe as may be
reasonably requested, and (d) no amendment of this Agreement shall be required
to effect any such changes in the parties’ obligations as are necessary to
accommodate evolving interpretations of the provisions of Regulation AB.


Each of the Master Servicer, the Securities Administrator, the Custodian and any
Servicing Function Participant engaged by any such party shall indemnify and
hold harmless the Depositor and its Affiliates and each of their directors,
officers, employees, agents, and affiliates from and against any and all claims,
losses, damages, penalties, fines, forfeitures, reasonable legal fees and
related costs, judgments and other costs and expenses arising out of or based
upon (a) any breach by such party of any of its obligations hereunder, including
particularly its obligations to provide any Statement of Compliance, Assessment
of Compliance or Accountant’s Attestation required under Sections 6.22, 6.23 and
6.24, respectively, or any information, data or materials required to be
included in any Exchange Act report or (b) any material misstatement or material
omission in any Statement of Compliance, Assessment of Compliance, Accountant’s
Attestation delivered by it or by any Servicing Function Participation engaged
by it pursuant to this Agreement or any Additional Form 10-D Disclosure,
Additional Form 10-K Disclosure or Form 8-K Disclosure concerning such party. 
If the indemnification provided for herein is unavailable or insufficient to
hold harmless the Depositor or its Affiliates, as the case may be, then each
such party agrees that it shall contribute to the amount paid or payable by the
Depositor and its Affiliates, as applicable, as a result of any claims, losses,
damages or liabilities incurred by such party, in such proportion as is
appropriate to reflect the relative fault of the indemnified party on the one
hand and the indemnifying party on the other.  This indemnification shall
survive the termination of this Agreement or the termination of any party to
this Agreement.

 
82

--------------------------------------------------------------------------------

 


ARTICLE VII


PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND


Section 7.01         Purchase of Mortgage Loans; Termination of Trust Fund Upon
Purchase or Liquidation of All Mortgage Loans.


(a)          The respective obligations and responsibilities of the Trustee, the
Securities Administrator and the Master Servicer created hereby (other than the
obligation of the Securities Administrator to make payments to the
Certificateholders as set forth in Section 7.02), shall terminate on the
earliest of (i) the final payment or other liquidation of the last Mortgage Loan
remaining in the Trust Fund and the disposition of all REO Property, (ii) the
distribution of proceeds in connection with the exercise of the Clean-up Call
and (iii) the Distribution Date immediately following the Latest Possible
Maturity Date; provided, however, that in no event shall the Trust Fund created
hereby continue beyond the expiration of 21 years from the death of the last
survivor of the descendants of Joseph P. Kennedy, the late Ambassador of the
United States to the Court of St. James’s, living on the date hereof.  Any
termination of the Trust Fund shall be carried out in such a manner so that the
termination of each REMIC included therein shall qualify as a “qualified
liquidation” under the REMIC Provisions.


(b)          In connection with an exercise of the Clean-up Call, the Trustee,
at the direction of the Securities Administrator, shall cause each REMIC to
adopt a plan of complete liquidation by complying with the provisions of Section
7.03.


(c)          The Depositor, the Master Servicer, each Servicer, the Servicing
Administrator, the Securities Administrator and the Custodian shall be
reimbursed from the Clean-up Call Price for any Advances, Servicing Advances,
accrued and unpaid Servicing Fees and Master Servicing Fees or other amounts
with respect to the related Mortgage Loans that are reimbursable to such parties
under this Agreement, the related Servicing Agreement or the Custodial Agreement
prior to distributions to any Certificateholder.


(d)          On any date on which the Aggregate Stated Principal Balance is less
than ten percent (10%) of the Aggregate Stated Principal Balance as of the
Cut-off Date, the Master Servicer may terminate the Trust Fund by purchasing all
of the Mortgage Loans and all property acquired in respect of any Mortgage Loan
for the Clean-up Call Price.  The Master Servicer shall provide to the
Securities Administrator not less than thirty (30) days prior written notice of
its intent to exercise its purchase and termination right under this Section
7.01(d) and comply with the requirements of this Article VII to effect a
“qualified liquidation” under the REMIC Provisions.  The Depositor, the
Securities Administrator and the Trustee hereby consent to any such exercise.


Section 7.02         Procedure Upon Redemption and Termination of Trust Fund.


(a)           If on any Determination Date the Master Servicer determines that
there are no outstanding Mortgage Loans, and no other funds or assets in the
Trust Fund other than the funds in the Distribution Account, the Master Servicer
shall direct the Securities Administrator promptly to send a final distribution
notice to each Certificateholder.  Such notice shall specify (A) the
Distribution Date upon which final distribution on the Certificates of all
amounts required to be distributed to Certificateholders pursuant to Section
5.02 will be made upon presentation and surrender of the Certificates at the
Certificate Registrar’s Corporate Trust Office, and (B) that the Record Date
otherwise applicable to such Distribution Date is not applicable, distribution
being made only upon presentation and surrender of the Certificates at the
office or agency of the Certificate Registrar therein specified.  The Securities
Administrator shall give such notice to the Trustee, the Master Servicer and the
Certificate Registrar at the time such notice is given to Holders of the
Certificates.  Upon any such termination, the duties of the Certificate
Registrar with respect to the Certificates shall terminate.

 
83

--------------------------------------------------------------------------------

 
  
Upon termination of the Trust Fund, the Securities Administrator shall
terminate, or request the Master Servicer to terminate, the Distribution Account
and any other account or fund maintained with respect to the Certificates,
subject to the Securities Administrator’s obligation hereunder to hold all
amounts payable to Certificateholders in trust without interest pending such
payment.


(b)           In the event that all of the Holders do not surrender their
Certificates for cancellation within three months after the time specified in
the termination notice, the Securities Administrator shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto.  If within
one year after the second notice any Certificates shall not have been
surrendered for cancellation, the Securities Administrator may take appropriate
steps to contact the remaining Certificateholders concerning surrender of such
Certificates, and the cost thereof shall be paid out of the amounts
distributable to such Holders.  If within two years after the second notice any
Certificates shall not have been surrendered for cancellation, the Securities
Administrator shall, subject to applicable state law relating to escheatment,
hold all amounts distributable to such Holders for the benefit of such Holders. 
No interest shall accrue on any amount held by the Securities Administrator and
not distributed to a Certificateholder due to such Certificateholder’s failure
to surrender its Certificate(s) for payment of the final distribution thereon in
accordance with this Section.


(c)           Any reasonable expenses incurred by the Securities Administrator
or the Trustee in connection with any redemption or termination or liquidation
of the Trust Fund shall be reimbursed from proceeds received from the
liquidation of the Trust Fund.


Section 7.03         Additional Trust Fund Termination Requirements.


(a)          Any termination of the Trust Fund in connection with the Clean-up
Call or involving any other sale of assets of the Trust Fund prior to the final
payment or other liquidation of the last Mortgage Loan remaining in the Trust
Fund shall be effected in accordance with the following additional requirements,
unless the Securities Administrator and the Trustee receive an Opinion of
Counsel (at the expense of the party exercising any right of termination),
addressed to the Securities Administrator and the Trustee to the effect that the
failure of the Trust Fund to comply with the requirements of this Section 7.03
will not result in an Adverse REMIC Event:


(i)           Within 89 days prior to the time of the making of the final
payment on the Certificates, upon notification that a party intends to exercise
its option to cause the termination of the Trust Fund, the Trustee, at the
direction of the Securities Administrator, shall adopt a plan of complete
liquidation of the Trust Fund on behalf of each REMIC, meeting the requirements
of a qualified liquidation under the REMIC Provisions, in the form prepared and
provided by the party exercising its termination right in connection with a
Clean-up Call or by the Depositor in connection with any other termination of
the Trust Fund;


(ii)          Any sale of the Mortgage Loans upon the exercise of a Clean-up
Call shall be a sale for cash and shall occur at or after the time of adoption
of such a plan of complete liquidation and prior to the time of making of the
final payment on or credit to the Certificates, and upon the closing of such a
sale, the Trustee shall deliver or cause the Custodian to deliver the Mortgage
Loans to the purchaser thereof as instructed by the party exercising the
Clean-up Call;


(iii)         On the date specified for final payment of the Certificates, the
Securities Administrator shall make final distributions of principal and
interest on the Certificates in accordance with Section 5.02 and, after payment
of, or provision for payment of any outstanding expenses, distribute or credit,
or cause to be distributed or credited, to the Holders of the Residual
Certificates all cash on hand after such final payment (other than cash retained
to meet claims), and the Trust Fund (and each REMIC) shall terminate at that
time; and

 
84

--------------------------------------------------------------------------------

 


(iv)         In no event may the final payment on or credit to the Certificates
or the final distribution or credit to the Holders of the Residual Certificates
be made after the 89th day from the date on which the plan of complete
liquidation is adopted.


(b)          By its acceptance of a Residual Certificate, each Holder thereof
hereby agrees to accept the plan of complete liquidation adopted by the Trustee
at the direction of the Securities Administrator under this Section and to take
such other action in connection therewith as may be reasonably requested by the
Securities Administrator or any Servicer.


ARTICLE VIII


RIGHTS OF CERTIFICATEHOLDERS


Section 8.01         Limitation on Rights of Holders.


(a)           The death or incapacity of any Certificateholder shall not operate
to terminate this Agreement or the Trust Fund, nor entitle such
Certificateholder’s legal representatives or heirs to claim an accounting or
take any action or proceeding in any court for a partition or winding up of this
Trust Fund, nor otherwise affect the rights, obligations and liabilities of the
parties hereto or any of them.  Except as otherwise expressly provided herein,
no Certificateholder, solely by virtue of its status as a Certificateholder,
shall have any right to vote or in any manner otherwise control the Trustee, the
Master Servicer or the operation and management of the Trust Fund, or the
obligations of the parties hereto, nor shall anything herein set forth, or
contained in the terms of the Certificates, be construed so as to constitute the
Certificateholders from time to time as partners or members of an association,
nor shall any Certificateholder be under any liability to any third person by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.


(b)           No Certificateholder, solely by virtue of its status as
Certificateholder, shall have any right by virtue of or by availing itself of
any provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of an Event
of Default and of the continuance thereof, as hereinbefore provided, and unless,
except as otherwise specified herein, the Holders of Certificates evidencing not
less than 25% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of Certificates of each Class affected thereby shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable indemnity as it may require against the cost, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for sixty
days after its receipt of such notice, request and offer of indemnity, shall
have neglected or refused to institute any such action, suit or proceeding and
no direction inconsistent with such written request has been given such Trustee
during such sixty-day period by such Certificateholders; it being understood and
intended, and being expressly covenanted by each Certificateholder with every
other Certificateholder, the Securities Administrator and the Trustee, that no
one or more Holders of Certificates shall have any right in any manner whatever
by virtue of or by availing itself of any provision of this Agreement to affect,
disturb or prejudice the rights of the Holders of any other of such
Certificates, or to obtain or seek to obtain priority over or preference to any
other such Holder, or to enforce any right under this Agreement, except in the
manner herein provided and for the benefit of all Certificateholders.  For the
protection and enforcement of the provisions of this Section, each and every
Certificateholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.


Section 8.02         Access to List of Holders.


(a)           If the Trustee is not acting as Certificate Registrar, the
Certificate Registrar will furnish or cause to be furnished to the Trustee,
within fifteen days after receipt by the Certificate Registrar of a request by
the Trustee in writing, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Certificateholders of each Class as
of the most recent Record Date.

 
85

--------------------------------------------------------------------------------

 


(b)           If three or more Holders or Certificate Owners (hereinafter
referred to as “Applicants”) apply in writing to the Certificate Registrar, and
such application states that the Applicants desire to communicate with other
Holders with respect to their rights under this Agreement or under the
Certificates and is accompanied by a copy of the communication which such
Applicants propose to transmit, then the Certificate Registrar shall, within
five Business Days after the receipt of such application, afford such Applicants
reasonable access during the normal business hours of the Certificate Registrar
to the most recent list of Certificateholders held by the Certificate Registrar
or shall, as an alternative, send, at the Applicants’ expense, the written
communication proffered by the Applicants to all Certificateholders at their
addresses as they appear in the Certificate Register.


(c)           Every Holder or Certificate Owner, if the Holder is a Clearing
Agency, by receiving and holding a Certificate, agrees with the Depositor, the
Master Servicer, the Securities Administrator, the Certificate Registrar and the
Trustee that neither the Depositor, Master Servicer, the Securities
Administrator, the Certificate Registrar nor the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Certificateholders hereunder, regardless of the source from
which such information was derived.


Section 8.03         Acts of Holders of Certificates.


(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Holders or Certificate Owners, if the Holder is a Clearing Agency, may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and
the Securities Administrator and, where expressly required herein, to the Master
Servicer.  Such instrument or instruments (as the action embodies therein and
evidenced thereby) are herein sometimes referred to as an “Act” of the Holders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agents shall be sufficient for
any purpose of this Agreement and conclusive in favor of the Trustee, the
Securities Administrator and the Master Servicer, if made in the manner provided
in this Section.  Each of the Trustee, the Securities Administrator and the
Master Servicer shall promptly notify the others of receipt of any such
instrument by it, and shall promptly forward a copy of such instrument to the
others.


(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments or deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof.  Whenever
such execution is by an officer of a corporation or a member of a partnership on
behalf of such corporation or partnership, such certificate or affidavit shall
also constitute sufficient proof of his authority.  The fact and date of the
execution of any such instrument or writing, or the authority of the individual
executing the same, may also be proved in any other manner which the Trustee or
the Securities Administrator deems sufficient.


(c)           The ownership of Certificates (whether or not such Certificates
shall be overdue and notwithstanding any notation of ownership or other writing
thereon made by anyone other than the Trustee) shall be proved by the
Certificate Register, and none of the Trustee, the Securities Administrator, the
Master Servicer or the Depositor shall be affected by any notice to the
contrary.


(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Certificate shall bind every future
Holder of the same Certificate and the Holder of every Certificate issued upon
the registration of transfer thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Trustee, the
Securities Administrator or the Master Servicer in reliance thereon, whether or
not notation of such action is made upon such Certificate.

 
86

--------------------------------------------------------------------------------

 
  
ARTICLE IX


ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER SERVICER


Section 9.01         Duties of the Master Servicer; Enforcement of Servicer’s
and Master Servicer’s Obligations.


(a)          The Master Servicer, on behalf of the Trustee and the
Certificateholders shall, from and after the Closing Date, monitor the
performance of the Servicers and the Servicing Administrator under the Servicing
Agreements.  In performing its obligations hereunder, the Master Servicer shall
act in a manner consistent with Accepted Master Servicing Practices.
Furthermore, the Master Servicer shall consult with each Servicer and the
Servicing Administrator as necessary from time to time to carry out the Master
Servicer’s obligations hereunder, shall receive and review all reports,
information and other data provided to the Master Servicer by each Servicer and
shall enforce the obligation of each Servicer and the Servicing Administrator
duly and punctually to perform and observe the covenants, duties, obligations
and conditions to be performed or observed by such Servicer or the Servicing
Administrator under the related Servicing Agreement.  The Master Servicer shall
independently and separately monitor each Servicer’s servicing activities and
the activities of the Servicing Administrator with respect to each related
Mortgage Loan in respect of the provisions of the applicable Servicing
Agreement, reconcile the reports and other data provided to the Master Servicer
pursuant to the previous sentence on a monthly basis based on the Mortgage Loan
data provided to the Master Servicer by or on behalf of the Depositor on the
Closing Date (upon which data the Master Servicer shall be entitled to rely and
with respect to which the Master Servicer shall have no obligation to confirm or
verify) and coordinate corrective adjustments to the records of each Servicer
and the Master Servicer, and based on such reconciled and corrected information,
the Master Servicer shall provide such information to the Securities
Administrator as shall be necessary in order for it to prepare the statements
specified in Section 4.02, and prepare any other information and statements
required to be forwarded by the Master Servicer hereunder. The Master Servicer
shall reconcile the results of its Mortgage Loan monitoring with the actual
remittances of each Servicer to the Distribution Account pursuant to the related
Servicing Agreement.  The Master Servicer shall, in accordance with each
Servicing Agreement, oversee matters relating to the servicing of defaulted
Mortgage Loans, including approving certain Mortgage Loan modifications,
reviewing environmental reports related to foreclosed Mortgage Properties to
determine whether to proceed with a foreclosure, approving certain actions
relating to the management of REO Property and approving the release of the
original borrower of a Mortgage Loan in connection with Mortgage Loan
assumptions.  In its review of the activities of any Servicer and the Servicing
Administrator, the Master Servicer may rely upon an Officer’s Certificate of
such Servicer or the Servicing Administrator (or similar document signed by an
officer of such Servicer or the Servicing Administrator), and such Servicer’s or
the Servicing Administrator’s Assessment of Compliance and related Accountant’s
Attestation or other accountants’ report provided to the Master Servicer
pursuant to the related Servicing Agreement, with regard to such Servicer’s or
the Servicing Administrator’s compliance with the terms of its Servicing
Agreement.  Subject to Section 9.08, the Master Servicer shall not be
responsible or liable for the day-to-day servicing activities of any Servicer or
for any unlawful act or omission, breach, negligence, fraud, willful misconduct
or bad faith of any Servicer.


Upon the occurrence of an event that, unless cured, would constitute grounds for
termination of a Servicer under the related Servicing Agreement, the Master
Servicer shall promptly notify the Trustee and the Depositor thereof, and shall
specify in such notice the action, if any, the Master Servicer is taking in
respect of such default.  So long as any such event of default shall be
continuing, the Master Servicer may, and shall, if it determines such action to
be in the best interests of Certificateholders, (i) terminate all of the rights
and powers of such Servicer pursuant to the applicable provisions of the
Servicing Agreement; (ii) exercise any rights it may have to enforce the
Servicing Agreement against such Servicer; and/or (iii) waive any such default
under the Servicing Agreement or take any other action with respect to such
default as is permitted thereunder.  Notwithstanding the immediately preceding
sentence, if the event of default is the failure of a Servicer or the Servicing
Administrator to remit any payment required to be made under the terms of the
applicable Servicing Agreement, and such failure continues unremedied for the
duration of the applicable grace period, then the Master Servicer shall
terminate all of the rights and powers of such Servicer or the Servicing
Administrator pursuant to the applicable provisions of the related Servicing
Agreement, unless any waiver described under Section 6.16 shall have been
obtained; provided that, upon the occurrence of such an event of default by the
Servicing Administrator, the Master Servicer may, at its option, terminate all
of the rights and powers of Cenlar FSB pursuant to the Cenlar FSB Servicing
Agreement unless such a waiver has been obtained.

 
87

--------------------------------------------------------------------------------

 
  
(b)          Upon any termination by the Master Servicer of the rights and
powers of a Servicer or the Servicing Administrator pursuant to the related
Servicing Agreement, the rights and powers of the Servicer or the Servicing
Administrator with respect to the related Mortgage Loans shall vest in the
Master Servicer and the Master Servicer shall be the successor in all respects
to such Servicer or the Servicing Administrator in its capacity as Servicer or
Servicing Administrator with respect to such Mortgage Loans under the related
Servicing Agreement, unless or until the Master Servicer shall have appointed,
with the consent of the Trustee, such consent not to be unreasonably withheld, a
successor to the Servicer or the Servicing Administrator; provided that, with
respect to the appointment of a successor servicer, in accordance with the
applicable provisions of the related Servicing Agreement, such successor
servicer shall be a Fannie Mae- or Freddie Mac-approved Person that is a member
in good standing of MERS; provided, further, that no Trustee consent shall be
required if the successor servicer or successor servicing administrator is a
Person that was a Servicer on the Closing Date; provided, further, that it is
understood and agreed by the parties hereto that there will be a period of
transition (not to exceed 90 days) before the actual servicing functions can be
fully transferred to a successor servicer or a successor servicing administrator
(including the Master Servicer).  Upon appointment of a successor servicer or
successor servicing administrator, as authorized under this Section 9.01(b),
unless the successor servicer or successor servicing administrator shall have
assumed the obligations of the terminated Servicer or the terminated Servicing
Administrator, as applicable, under such Servicing Agreement, the Master
Servicer, the Trustee and such successor servicer shall enter into a servicing
agreement in a form substantially similar to the affected Servicing Agreement or
into an agreement with such successor servicing administrator in a form mutually
agreed upon by the parties thereto.  In connection with any such appointment,
the Master Servicer may make such arrangements for the compensation of such
successor servicer or successor servicing administrator as it and such successor
shall agree.  The Master Servicer in its sole discretion shall have the right to
agree to compensation of a successor servicer in excess of that permitted to a
Servicer under the Servicing Agreements if such increase is, in its good faith
and judgment,  necessary or advisable to engage a successor servicer. 
Notwithstanding anything herein to the contrary, in no event shall the Master
Servicer be liable for any Servicing Fee or for any differential between the
amount of the Servicing Fee paid to the original servicer and the amount
necessary to induce any successor servicer to act as successor servicer
hereunder.  To the extent the successor servicer assumes the obligations of the
terminated Servicer under the applicable Servicing Agreement, the Master
Servicer may amend such Servicing Agreement to effect such change to the
Servicing Fee without the consent of the Certificateholders.


The Master Servicer shall pay the costs of such enforcement (including the
termination of any Servicer or the Servicing Administrator, the appointment of a
successor servicer or successor servicing administrator or the transfer and
assumption of the servicing or the servicing administration by the Master
Servicer) at its own expense and shall be reimbursed therefor initially (i) by
the terminated Servicer or terminated Servicing Administrator, as applicable,
(ii) from a general recovery resulting from such enforcement only to the extent,
if any, that such recovery exceeds all amounts due in respect of the related
Mortgage Loans, (iii) from a specific recovery of costs, expenses or attorney’s
fees against the party against whom such enforcement is directed, or (iv) to the
extent that such amounts described in (i)-(iii) above are not received by the
Master Servicer within 30 days of the Master Servicer's request for
reimbursement therefor, from the Trust Fund, as provided in Section 9.04.  To
the extent the Master Servicer recovers amounts described in (i)-(iii) above
subsequent to its reimbursement from the Trust Fund pursuant to (iv) above, then
the Master Servicer promptly will reimburse such amounts to the Trust Fund.


If the Master Servicer assumes the servicing or servicing administration with
respect to any of the Mortgage Loans, it will not assume liability for the
representations and warranties of any Servicer or the Servicing Administrator
being replaced or for the errors or omissions of such Servicer or the Servicing
Administrator .

 
88

--------------------------------------------------------------------------------

 


(c)          Upon any termination of the rights and powers of any Servicer or
the Servicing Administrator pursuant to the applicable Servicing Agreement, the
Master Servicer shall promptly notify the Trustee, the Securities Administrator
and each Rating Agency through the Rule 17g-5 Information Provider, specifying
in such notice that the Master Servicer or any successor servicer or successor
servicing administrator, as the case may be, has succeeded the Servicer or the
Servicing Administrator, as applicable, under the related Servicing Agreement,
which notice shall also specify the name and address of any such successor
servicer or successor servicing administrator .


Section 9.02         Assumption of Master Servicing by Trustee.


(a)          In the event the Master Servicer shall for any reason no longer be
the Master Servicer (including by reason of any Event of Default under this
Agreement), the Trustee shall thereupon, in accordance with the terms of
Section 6.14 hereof, assume all of the rights and obligations of such Master
Servicer hereunder and under each Servicing Agreement entered into with respect
to the Mortgage Loans or shall appoint as successor master servicer a Fannie-Mae
or Freddie Mac-approved servicer that is acceptable to the Depositor and each
Rating Agency. The Trustee, its designee or any successor master servicer
appointed by the Trustee shall be deemed to have assumed all of the replaced
Master Servicer’s interest herein and, with respect to each Servicing Agreement,
shall be deemed to have assumed all of the replaced Master Servicer's interest
therein to the same extent as if such Servicing Agreement had been assigned to
the assuming party; provided that the replaced Master Servicer shall not thereby
be relieved of any liability or obligations of such replaced Master Servicer
under such Servicing Agreement accruing prior to its replacement as Master
Servicer, and shall be liable to the Trustee or any successor master servicer
therefor, and hereby agrees to indemnify and hold harmless the Trustee or any
successor master servicer from and against all costs, damages, expenses and
liabilities (including reasonable attorneys’ fees) incurred by the Trustee or
any successor master servicer as a result of such liability or obligations of
the replaced Master Servicer and in connection with the Trustee’s or such
successor master servicer’s assumption (but not its performance, except to the
extent that costs or liability of the Trustee or any successor master servicer
are created or increased as a result of negligent or wrongful acts or omissions
of the replaced Master Servicer prior to its replacement as Master Servicer) of
the Master Servicer’s obligations, duties or responsibilities thereunder.


(b)          The replaced Master Servicer shall, upon request of the Trustee but
at the expense of such replaced Master Servicer, deliver to the assuming party
all documents and records relating to each Servicing Agreement and the related
Mortgage Loans and an accounting of amounts collected and held by it, and
otherwise use its best efforts to effect the orderly and efficient transfer of
each Servicing Agreement to the assuming party.


Section 9.03         Representations, Warranties and Covenants of the Master
Servicer.


(a)          The Master Servicer hereby represents and warrants to the
Depositor, the Securities Administrator (to the extent that the Master Servicer
and the Securities Administrator are not the same Person) and the Trustee, for
the benefit of the Certificateholders, as of the Closing Date that:


(i)           it is validly existing and in good standing under the laws of the
United States of America as a national banking association, and as Master
Servicer has full power and authority to transact any and all business
contemplated by this Agreement and to execute, deliver and comply with its
obligations under the terms of this Agreement, the execution, delivery and
performance of which have been duly authorized by all necessary corporate action
on the part of the Master Servicer;


(ii)          the execution and delivery of this Agreement by the Master
Servicer and its performance and compliance with the terms of this Agreement
will not (A) violate the Master Servicer’s charter or bylaws, (B) violate any
law or regulation or any administrative decree or order to which it is subject
or (C) constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, or result in the breach of, any
material contract, agreement or other instrument to which the Master Servicer is
a party or by which it is bound or to which any of its assets are subject, which
violation, default or breach would materially and adversely affect the Master
Servicer’s ability to perform its obligations under this Agreement;

 
89

--------------------------------------------------------------------------------

 


(iii)         this Agreement constitutes, assuming due authorization, execution
and delivery hereof by the other respective parties hereto, a legal, valid and
binding obligation of the Master Servicer, enforceable against it in accordance
with the terms hereof, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights in general, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);


(iv)         the Master Servicer is not in default with respect to any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency to the extent that any such default would materially and
adversely affect its performance hereunder;


(v)          the Master Servicer is not a party to or bound by any agreement or
instrument or subject to any charter provision, bylaw or any other corporate
restriction or any judgment, order, writ, injunction, decree, law or regulation
that may materially and adversely affect its ability as Master Servicer to
perform its obligations under this Agreement or that requires the consent of any
third person to the execution of this Agreement or the performance by the Master
Servicer of its obligations under this Agreement;


(vi)         no litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;


(vii)        the Master Servicer, or an affiliate thereof the primary business
of which is the servicing of conventional residential mortgage loans, is a
Fannie Mae- or Freddie Mac-approved seller/servicer;


(viii)       no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Master Servicer of or compliance by the Master Servicer with
this Agreement or the consummation of the transactions contemplated by this
Agreement, except such consents, approvals, authorizations and orders (if any)
as have been obtained; and


(ix)          the consummation of the transactions contemplated by this
Agreement are in the ordinary course of business of the Master Servicer.


(b)          It is understood and agreed that the representations and warranties
set forth in this Section shall survive the execution and delivery of this
Agreement. In addition to any indemnity required pursuant to Section 6.25
hereof, the Master Servicer shall indemnify the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee and hold them harmless
against any loss, damages, penalties, fines, forfeitures, legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a material
breach of the Master Servicer’s representations and warranties contained in
Section 9.03(a) or any failure by the Master Servicer to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Agreement. It is understood and agreed that the
enforcement of the obligation of the Master Servicer set forth in this Section
to indemnify the Depositor, the Securities Administrator and the Trustee as
provided in this Section 9.03(b) constitutes the sole remedy (other than as set
forth in Section 6.14) of the Depositor, the Securities Administrator and the
Trustee, respecting a breach of the foregoing representations and warranties.
Such indemnification shall survive any termination of the Master Servicer as
Master Servicer hereunder, and any termination of this Agreement.


Any cause of action against the Master Servicer relating to or arising out of
the breach of any representations and warranties made in this Section 9.03(b)
shall accrue upon discovery of such breach by either the Depositor, the Master
Servicer or the Trustee or written notice thereof by any one of such parties to
the other parties.

 
90

--------------------------------------------------------------------------------

 


The Master Servicer shall not be responsible for the validity, priority,
perfection or sufficiency of the security of the Certificates issued or intended
to be issued hereunder.


(c)          The Master Servicer covenants and agrees that it shall not hold or
purchase any Certificate if its holding or purchase of such Certificate (or
interest therein) would cause the Master Servicer to be required to consolidate
any assets of the Trust Fund on its financial statements under U.S. generally
accepted accounting principles (“Consolidate” or “Consolidation”).  The Master
Servicer shall be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that its holding or purchase
of such Certificate (or interest therein) will not cause the Master Servicer to
be required to Consolidate any assets of the Trust on its financial statements.


If the Master Servicer's holding or purchase of a Certificate (or interest
therein) does in fact cause such Consolidation, then the last preceding
transferee that is not required to Consolidate shall be restored, to the extent
permitted by law, to all rights and obligations as owner of such Certificate
retroactive to the date of such transfer of such Certificate.  If the Master
Servicer holds or purchases a Certificate (or interest therein) in violation of
the restrictions in this Section 9.03(c) and to the extent that the retroactive
restoration of the rights of the owner of such Certificate as described in the
immediately preceding sentence shall be invalid, illegal or unenforceable, then
the Securities Administrator shall have the right, without notice to the owner
or any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose.  The Master Servicer shall promptly endorse and
deliver such Certificate in accordance with the instructions of the Securities
Administrator.  The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the Master Servicer.  The terms and conditions of any sale
under this Section 9.03(c) shall be determined in the sole discretion of the
Securities Administrator, and the Securities Administrator shall not be liable
to any owner of a Certificate as a result of its exercise of such discretion. 
The Master Servicer shall indemnify and hold harmless the Depositor and the
Trust Fund from and against any and all losses, liabilities, claims, costs or
expenses incurred by such parties as a result of such holding or purchase by the
Master Servicer resulting in a Consolidation.


(d)          The Master Servicer covenants and agrees that it shall not transfer
its master servicing rights and duties under this Agreement to an insured
depository institution, as such term is defined in the Federal Deposit Insurance
Act (an “insured depository institution”, and any such insured depository
institution in such capacity, a “master servicer transferee”) unless the Master
Servicer shall have received a representation from the master servicer
transferee that the acquisition of such master servicing rights and duties will
not cause the master servicer transferee to be required to Consolidate any
assets of the Trust Fund on its financial statements.  Any master servicer
transferee shall be deemed to have represented by virtue of its acquisition of
such master servicing rights and duties that such acquisition will not cause
Consolidation.  Any master servicer transferee whose acquisition of such master
servicing rights and duties was effected in violation of the restrictions in
this Section 9.03(d) shall indemnify and hold harmless the Master Servicer, the
Depositor and the Trust Fund from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such
acquisition.


Section 9.04         Compensation to the Master Servicer.


The Master Servicer shall be entitled to be paid from the Trust Fund, and shall
either retain or withdraw from the Distribution Account, (i) its Master
Servicing Fee with respect to each Distribution Date, (ii) all amounts necessary
to reimburse itself for any previously unreimbursed Advances, Servicer Advances
and Nonrecoverable Advances in accordance with the definition of “Available
Distribution Amount” and (iii) in accordance with the second paragraph of
Section 9.01(b), the cost of any enforcement action taken by it under Section
9.01 hereof, including, without limitation, any costs incurred in connection
with the termination of a Servicer or the Servicing Administrator, the
appointment of a successor servicer or successor servicing administrator or the
transfer and assumption of the servicing or servicing administration by the
Master Servicer.  The Master Servicer shall be required to pay all expenses
incurred by it in connection with its activities hereunder and shall not be
entitled to reimbursement therefor except as provided in this Agreement.

 
91

--------------------------------------------------------------------------------

 


In addition, the Depositor agrees, except as otherwise expressly provided
herein, to reimburse the Master Servicer, upon its request, for all reasonable
expenses, disbursements and advances incurred or made by the Master Servicer in
connection with the performance of its duties hereunder (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel), to the extent not otherwise reimbursed pursuant to this Agreement,
except any such expense, disbursement or advance as may be attributable to its
willful misfeasance, bad faith or negligence.


Section 9.05         Merger or Consolidation.


Any Person into which the Master Servicer may be merged or consolidated, or any
Person resulting from any merger, conversion, other change in form or
consolidation to which the Master Servicer shall be a party, or any Person
succeeding to the business of the Master Servicer, shall be the successor to the
Master Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or resulting
Person to the Master Servicer or any Affiliate thereof whose primary business is
the servicing of conventional residential mortgage loans shall be a Person that
shall be qualified and approved to service mortgage loans for Fannie Mae or
Freddie Mac and shall have a net worth of not less than $15,000,000.


Section 9.06         Resignation of Master Servicer.


Except as otherwise provided in Sections 9.05 and 9.07 hereof, the Master
Servicer shall not resign from the obligations and duties hereby imposed on it
unless the Master Servicer’s duties hereunder are no longer permissible under
applicable law or are in material conflict by reason of applicable law with any
other activities carried on by it and such conflict cannot be cured. Any such
determination permitting the resignation of the Master Servicer shall be
evidenced by an Opinion of Counsel that shall be Independent to such effect
delivered to the Trustee. No such resignation shall become effective until the
Trustee shall have assumed, or a successor master servicer shall have been
appointed by the Trustee and until such successor shall have assumed, the Master
Servicer’s responsibilities and obligations under this Agreement. Notice of such
resignation shall be given promptly by the Master Servicer and the Depositor to
the Trustee.


If, at any time, the Master Servicer resigns under this Section 9.06, or
transfers or assigns its rights and obligations under Section 9.07, or is
removed as Master Servicer pursuant to Section 6.14, then at such time Wells
Fargo Bank, N.A. also shall resign (and shall be entitled to resign) as
Securities Administrator, Paying Agent, Authenticating Agent and Certificate
Registrar under this Agreement. In such event, the obligations of each such
party shall be assumed by the Trustee or such successor master servicer
appointed by the Trustee (subject to the provisions of Section 9.02(a)).


Section 9.07         Assignment or Delegation of Duties by the Master Servicer.


Except as expressly provided herein, the Master Servicer shall not assign or
transfer any of its rights, benefits or privileges hereunder to any other
Person, or delegate to or subcontract with, or authorize or appoint any other
Person to perform any of the duties, covenants or obligations to be performed by
the Master Servicer hereunder; provided, however, that the Master Servicer shall
have the right with the prior written consent of the Trustee and the Depositor
(which consent shall not be unreasonably withheld), to delegate or assign to or
subcontract with or authorize or appoint any qualified Person to perform and
carry out any duties, covenants or obligations to be performed and carried out
by the Master Servicer hereunder.  Notice of such permitted assignment shall be
given promptly by the Master Servicer to the Depositor and the Trustee.  If,
pursuant to any provision hereof, the duties of the Master Servicer are
transferred to a successor master servicer, the entire amount of the Master
Servicing Fee and other compensation payable to the Master Servicer pursuant
hereto shall thereafter be payable to such successor master servicer. Such
successor master servicer shall also pay the fees of the Trustee and the
Securities Administrator, as provided herein, and of the Custodian, as provided
in the Custodial Agreement.

 
92

--------------------------------------------------------------------------------

 


Section 9.08         Limitation on Liability of the Master Servicer and Others.


Neither the Master Servicer nor any of the directors, officers, employees or
agents of the Master Servicer shall be under any liability to the Trustee or the
Certificateholders for any action taken or for refraining from the taking of any
action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Master Servicer or
any such person against any liability that would otherwise be imposed by reason
of willful misfeasance, bad faith or negligence in its performance of its duties
or by reason of reckless disregard for its obligations and duties under this
Agreement. The Master Servicer and any director, officer, employee or agent of
the Master Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Master Servicer shall be under no obligation to appear
in, prosecute or defend any legal action that is not incidental to its duties to
master service the Mortgage Loans in accordance with this Agreement and that in
its opinion may involve it in any expenses or liability; provided, however, that
the Master Servicer may in its sole discretion undertake any such action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties hereto and the interests of the Certificateholders
hereunder. In such event, the legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities of the
Trust Fund and the Master Servicer shall be entitled to be reimbursed therefor
out of the Distribution Account.


The Master Servicer shall not be liable for any acts or omissions of any
Servicer except to the extent that damages or expenses are incurred as a result
of such act or omissions and such damages and expenses would not have been
incurred but for the negligence, willful misfeasance, bad faith or recklessness
of the Master Servicer in supervising, monitoring and overseeing the obligations
of the Servicers under this Agreement.


Section 9.09         Indemnification; Third-Party Claims.


In addition to any indemnity required pursuant to Section 6.25 hereof, the
Master Servicer agrees to indemnify the Depositor, the Securities Administrator
(to the extent that the Master Servicer and the Securities Administrator are not
the same Person) and the Trustee, and hold them harmless against any and all
claims, losses, penalties, fines, forfeitures, legal fees and related costs,
judgments, and any other costs, liability, fees and expenses that the Depositor,
the Securities Administrator or the Trustee may sustain as a result of the
Master Servicer’s willful misfeasance, bad faith or negligence in the
performance of its duties hereunder or by reason of its reckless disregard for
its obligations and duties under this Agreement. The Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee shall immediately notify
the Master Servicer if a claim is made by a third party with respect to this
Agreement or the Mortgage Loans entitling the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) or the Trustee to indemnification under
this Section 9.09, whereupon the Master Servicer shall assume the defense of any
such claim and pay all expenses in connection therewith, including counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it or them in respect of such claim.


Section 9.10         Master Servicer Fidelity Bond and Master Servicer Errors
and Omissions Insurance Policy.


The Master Servicer, at its expense, shall maintain in effect a blanket fidelity
bond and an errors and omissions insurance policy, affording coverage with
respect to all directors, officers, employees and other Persons acting on such
Master Servicer’s behalf, and covering errors and omissions in the performance
of the Master Servicer’s obligations hereunder. The errors and omissions
insurance policy and the fidelity bond shall be in such form and amount
generally acceptable for entities serving as master servicers or trustees.

 
93

--------------------------------------------------------------------------------

 


ARTICLE X


REMIC ADMINISTRATION


Section 10.01         REMIC Administration.


(a)           REMIC elections as set forth in the Preliminary Statement to this
Agreement shall be made by the Trustee at the direction of the Securities
Administrator on Forms 1066 or other appropriate federal tax or information
return for the taxable year ending on the last day of the calendar year in which
the Certificates are issued.  The regular interests and residual interest in
each REMIC shall be as designated in the Preliminary Statement to this
Agreement.


(b)           The Closing Date is hereby designated as the “Startup Day” of each
REMIC within the meaning of section 86OG(a)(9) of the Code.  The “latest
possible maturity date” for each REMIC for purposes of Treasury Regulation
1.86OG-1(a)(4) will be the Latest Possible Maturity Date.


(c)           The Securities Administrator shall represent the Trust Fund in any
administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto.  The Securities
Administrator shall pay any and all tax-related expenses (not including taxes)
of each REMIC, including but not limited to any professional fees or expenses
related to audits or any administrative or judicial proceedings with respect to
such REMIC that involve the Internal Revenue Service or state tax authorities,
but only to the extent that (i) such expenses are ordinary or routine expenses,
including expenses of a routine audit but not expenses of litigation (except as
described in (ii)); or (ii) such expenses or liabilities (including taxes and
penalties) are attributable to the negligence or willful misconduct of the
Securities Administrator in fulfilling its duties hereunder (including its
duties as tax return preparer).  The Securities Administrator shall be entitled
to reimbursement of expenses to the extent provided in clause (i) above from the
Distribution Account; provided, however, the Securities Administrator shall not
be entitled to reimbursement for expenses incurred in connection with the
preparation of tax returns and other reports required under Section 6.20 and
this Section.


(d)           The Securities Administrator shall prepare and file, and the
Trustee shall sign, as instructed by the Securities Administrator, all of each
REMIC’s federal and appropriate state tax and information returns as such
REMIC’s direct representative.  The expenses of preparing and filing such
returns shall be borne by the Securities Administrator.  In preparing such
returns, the Securities Administrator shall, with respect to each REMIC created
hereunder other than the Upper-Tier REMIC (each such REMIC, a “Non-Upper-Tier
REMIC”):  (i) treat the accrual period for interests in such Non-Upper-Tier
REMIC as the calendar month; (ii) account for distributions made from such
Non-Upper-Tier REMIC as made on the first day of each succeeding calendar month;
(iii) use the aggregation method provided in Treasury Regulation section
1.1275-2(c); and (iv) account for income and expenses related to such
Non-Upper-Tier REMIC in the manner resulting in the lowest amount of excess
inclusion income possible accruing to the Holder of the residual interest in
such Non-Upper-Tier REMIC.


(e)           The Securities Administrator or its designee shall perform on
behalf of each REMIC all reporting and other tax compliance duties that are the
responsibility of such REMIC under the Code, the REMIC Provisions, or other
compliance guidance issued by the Internal Revenue Service or any state or local
taxing authority.  Among its other duties, if required by the Code, the REMIC
Provisions, or other such guidance, the Securities Administrator shall provide
(i) to the Treasury or other governmental authority such information as is
necessary for the application of any tax relating to the transfer of a Residual
Certificate to any disqualified person or organization pursuant to Treasury
Regulation 1.860E-2(a)(5) and any person designated in Section 860E(e)(3) of the
Code and (ii) to the Trustee such information as is necessary for the Trustee to
provide to the Certificateholders such information or reports as are required by
the Code or REMIC Provisions.

 
94

--------------------------------------------------------------------------------

 


(f)           The Trustee, the Securities Administrator, the Master Servicer and
the Holders of Certificates shall, to the extent within their knowledge and
control, take such actions as may be necessary to maintain the status of each
REMIC as a REMIC under the REMIC Provisions and shall assist each other as
necessary to maintain such status.  None of the Trustee, the Securities
Administrator, the Master Servicer or the Holder of any Residual Certificate
shall knowingly take any action, cause any REMIC to take any action or fail to
take (or fail to cause to be taken) any action that, under the REMIC Provisions,
if taken or not taken, as the case may be, could result in an Adverse REMIC
Event unless the Trustee, the Securities Administrator and the Master Servicer
have received an Opinion of Counsel (at the expense of the party seeking to take
such action or not to take such action) to the effect that the contemplated
action (or inaction, as the case may be) will not cause an Adverse REMIC Event. 
In addition, prior to taking any action with respect to any REMIC or the assets
therein, or causing any REMIC to take any action, which is not expressly
permitted under the terms of this Agreement, any Holder of a Residual
Certificate will consult with the Trustee, the Securities Administrator, the
Master Servicer or their respective designees, in writing, with respect to
whether such action could cause an Adverse REMIC Event to occur with respect to
any REMIC, and no such Person shall take any such action or cause any REMIC to
take any such action as to which the Trustee, the Securities Administrator or
the Master Servicer has advised it in writing that an Adverse REMIC Event could
occur; provided, however, that if no Adverse REMIC Event would occur but such
action could result in the imposition of additional taxes on the Residual
Certificateholders, no such Person shall take any such action, or cause any
REMIC to take any such action without the written consent of the other Residual
Certificateholders.  The Trustee, the Securities Administrator and the Master
Servicer may consult with counsel (and conclusively rely upon the advice of such
counsel) to make such written advice, and the cost of the same shall be borne by
the party seeking to take the action not expressly permitted by this Agreement,
but in no event shall such cost be an expense of the Trustee, Securities
Administrator or the Master Servicer.


(g)          Each Holder of a Residual Certificate shall pay when due any and
all taxes imposed on the related REMIC by federal or state governmental
authorities.  To the extent that such taxes are not paid by a Residual
Certificateholder, the Securities Administrator or the Paying Agent shall pay
any remaining REMIC taxes out of current or future amounts otherwise
distributable to the Holder of the Residual Certificate in any such REMIC or, if
no such amounts are available, out of other amounts held in the Distribution
Account, and shall reduce amounts otherwise payable to holders of regular
interests in any such REMIC, as the case may be.


(h)          The Securities Administrator shall, for federal income tax
purposes, maintain books and records with respect to each REMIC on a calendar
year and on an accrual basis.


(i)           No additional contributions of assets shall be made to any REMIC,
except as expressly provided in this Agreement.


(j)           None of the Trustee, the Securities Administrator nor the Master
Servicer shall enter into any arrangement by which any REMIC will receive a fee
or other compensation for services.


(k)          The Holder (or, if there is more than one such Holder, the Holder
with the largest Percentage Interest) of the Class LT-R Certificate is hereby
designated as “tax matters person” with respect to the Lower-Tier REMIC and the
Holder of the Class R Certificate (or, if there is more than one such Holder,
the Holder with the largest Percentage Interest) is hereby designated as “tax
matters person” with respect to the Upper-Tier REMIC and each such Holder shall
be deemed by the acceptance of its Certificate to have appointed the Securities
Administrator to act as its agent to perform the duties of the “tax matters
person” for each such REMIC.

 
95

--------------------------------------------------------------------------------

 


Section 10.02         Prohibited Transactions and Activities.


None of the Depositor, the Master Servicer or the Trustee shall sell, dispose
of, or substitute for any of the Mortgage Loans, except in a disposition
pursuant to (i) the foreclosure of a Mortgage Loan, (ii) the bankruptcy of the
Trust Fund, (iii) the termination of each REMIC pursuant to Article VII of this
Agreement or (iv) a repurchase of Mortgage Loans pursuant to Article II of this
Agreement, nor acquire any assets for any REMIC, nor sell or dispose of any
investments in the Distribution Account for gain, nor accept any contributions
to any REMIC after the Closing Date, unless it has received an Opinion of
Counsel (at the expense of the party causing such sale, disposition, or
substitution) that such disposition, acquisition, substitution, or acceptance
will not (a) result in an Adverse REMIC Event, (b)  adversely affect the
distribution of interest or principal on the Certificates or (c) result in the
encumbrance of the assets transferred or assigned to the Trust Fund (except
pursuant to the provisions of this Agreement).


Section 10.03         Indemnification With Respect to Prohibited Transactions or
Loss of REMIC Status.


Upon the occurrence of an Adverse REMIC Event due to the negligent performance
by either the Securities Administrator or the Master Servicer of its duties and
obligations set forth herein, the Securities Administrator or the Master
Servicer, as applicable, shall indemnify the Certificateholders of the related
Residual Certificate against any and all losses, claims, damages, liabilities or
expenses (“Losses”) resulting from such negligence; provided, however, that
neither the Securities Administrator nor the Master Servicer shall be liable for
any such Losses attributable to the action or inaction of the Depositor, the
Trustee or the Holder of the Residual Certificate, nor for any such Losses
resulting from misinformation provided by any of the foregoing parties on which
the Securities Administrator or the Master Servicer, as applicable, has relied. 
Notwithstanding the foregoing, however, in no event shall the Securities
Administrator or the Master Servicer have any liability (1) for any action or
omission that is taken in accordance with and in compliance with the express
terms of, or which is expressly permitted by the terms of, this Agreement or
under any Servicing Agreement, (2) for any Losses other than arising out of
malfeasance, willful misconduct or negligent performance by the Securities
Administrator or the Master Servicer, as applicable, of its duties and
obligations set forth herein, and (3) for any special or consequential damages
to Certificateholders of the related Residual Certificate (in addition to
payment of principal and interest on the Certificates).


Section 10.04         REO Property.


(a)          Notwithstanding any other provision of this Agreement, the Master
Servicer, acting on behalf of the Trustee hereunder, shall not, except to the
extent provided in the applicable Servicing Agreement, knowingly permit any
Servicer to rent, lease, or otherwise earn income on behalf of any REMIC with
respect to any REO Property which might cause an Adverse REMIC Event unless the
applicable Servicer has provided to the Trustee and the Securities Administrator
an Opinion of Counsel concluding that, under the REMIC Provisions, such action
would not result in an Adverse REMIC Event.


(b)          The Depositor shall cause the applicable Servicer (to the extent
provided in the related Servicing Agreement) to make reasonable efforts to sell
any REO Property for its fair market value. In any event, however, the Depositor
shall, or shall cause the applicable Servicer (to the extent provided in the
related Servicing Agreement) to, dispose of any REO Property within three years
of its acquisition by the Trust Fund unless the Depositor or the applicable
Servicer (on behalf of the Trust Fund) has received an extension from the
Internal Revenue Service to the effect that, under the REMIC Provisions and any
relevant proposed legislation and under applicable state law, the REMIC may hold
REO Property for a longer period without causing an Adverse REMIC Event. If such
an extension has been received, then the Depositor, acting on behalf of the
Trustee hereunder, shall, or shall cause the applicable Servicer to, continue to
attempt to sell the REO Property for its fair market value for such period
longer than three years as such extension permits (the “Extended Period”). If
such an extension has not been received and the Depositor or the applicable
Servicer, acting on behalf of the Trust Fund hereunder, is unable to sell the
REO Property within 33 months after its acquisition by the Trust Fund, or if
such an extension has been received and the Depositor or the applicable Servicer
is unable to sell the REO Property within the period ending three months before
the close of the Extended Period, the Depositor shall cause the applicable
Servicer, before the end of the three year period or the Extended Period, as
applicable, to (i) purchase such REO Property at a price equal to the REO
Property’s fair market value or (ii) auction the REO Property to the highest
bidder (which may be the applicable Servicer) in an auction reasonably designed
to produce a fair price prior to the expiration of the three-year period or the
Extended Period, as the case may be.

 
96

--------------------------------------------------------------------------------

 


ARTICLE XI


MISCELLANEOUS PROVISIONS


Section 11.01         Binding Nature of Agreement; Assignment.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.


Section 11.02         Entire Agreement.


This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof.  The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.


Section 11.03         Amendment.


(a)           This Agreement may be amended from time to time by written
agreement between the Depositor, the Master Servicer, the Securities
Administrator and the Trustee, without notice to or the consent of any of the
Holders, (i) to cure any ambiguity or mistake, (ii) to cause the provisions
herein to conform to or be consistent with or in furtherance of the statements
made with respect to the Certificates, the Trust Fund or this Agreement in the
Prospectus, or to correct or supplement any provision herein which may be
inconsistent with any other provisions herein or with the provisions of any
Servicing Agreement, (iii) to make any other provisions with respect to matters
or questions arising under this Agreement, (iv) to add, delete, or amend any
provisions to the extent necessary or desirable to comply with any requirements
imposed by the Code and the REMIC Provisions or (v) if necessary in order to
avoid a violation of any applicable law or regulation.  No such amendment
effected pursuant to the preceding sentence shall, as evidenced by an Opinion of
Counsel, result in an Adverse REMIC Event, nor shall such amendment effected
pursuant to clause (iii) of such sentence adversely affect in any material
respect the interests of any Holder.  Prior to entering into any amendment
without the consent of Holders pursuant to this paragraph, the Trustee shall be
provided with an Opinion of Counsel (at the expense of the party requesting such
amendment) to the effect that such amendment is permitted under this Agreement
and, with respect to an amendment effected pursuant to clause (v) above, to the
effect that such amendment is necessary in order to avoid a violation of such
applicable law.


(b)           This Agreement may also be amended from time to time by the
Depositor, the Master Servicer, the Securities Administrator and the Trustee,
with the consent of the Holders of not less than 66-2/3% of the Class Principal
Amount or Class Notional Amount (or Percentage Interest) of each Class of
Certificates affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby. 
For purposes of this paragraph, references to “Holder” or “Holders” shall be
deemed to include, in the case of any Class of Book-Entry Certificates, the
related Certificate Owners.

 
97

--------------------------------------------------------------------------------

 


(c)           Promptly after the execution of any such amendment, the Trustee
shall furnish written notification of the substance of such amendment to each
Holder, the Depositor and each Rating Agency through the Rule 17g-5 Information
Provider.  The Securities Administrator and the Certificate Registrar shall
cooperate with the Trustee in connection with the Trustee's obligations under
this Section 11.03.


(d)           It shall not be necessary for the consent of Holders under this
Section 10.03 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Holders shall be subject to such reasonable regulations as
the Trustee may prescribe.


(e)           Notwithstanding anything to the contrary in any Servicing
Agreement, the Trustee shall not consent to any amendment of any Servicing
Agreement except pursuant to the standards provided in this Section with respect
to amendment of this Agreement.  In addition, none of the Trustee, the Master
Servicer, the Securities Administrator or the Depositor shall consent to any
amendment to any Servicing Agreement unless prior written notice of the
substance of such amendment has been delivered to each Rating Agency through the
Rule 17g-5 Information Provider.


(f)           Prior to the execution of any amendment to this Agreement, each of
the Trustee and the Securities Administrator shall be entitled to receive and
conclusively rely on an Opinion of Counsel (at the expense of the Person seeking
such amendment) stating that the execution of such amendment is authorized and
permitted by this Agreement.  The Trustee and the Securities Administrator may,
but shall not be obligated to, enter into any such amendment which affects the
Trustee’s or the Securities Administrator’s own rights, duties or immunities
under this Agreement.


Section 11.04         Voting Rights.


Except to the extent that the consent of all affected Certificateholders is
required pursuant to this Agreement, with respect to any provision of this
Agreement requiring the consent of Certificateholders representing specified
percentages of aggregate outstanding Certificate Principal Amount or Class
Notional Amount (or Percentage Interest), Certificates owned by the Depositor,
the Master Servicer, the Securities Administrator, the Trustee, any Servicer or
any Affiliate thereof are not to be counted so long as such Certificates are
owned by the Depositor, the Master Servicer, the Securities Administrator, the
Trustee, any Servicer or any Affiliate thereof.


Section 11.05         Provision of Information.


(a)           For so long as any of the Certificates of any Class are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Depositor, the Master Servicer, the Securities
Administrator and the Trustee agree to cooperate with each other to provide to
any Certificateholders and to any prospective purchaser of Certificates
designated by such holder, upon the request of such holder or prospective
purchaser, any information required to be provided to such holder or prospective
purchaser to satisfy the condition set forth in Rule 144A(d)(4) under the
Securities Act.  Any reasonable, out-of-pocket expenses incurred by the Trustee,
the Master Servicer or the Securities Administrator in providing such
information shall be reimbursed by the Depositor.


(b)           The Securities Administrator shall provide to any person to whom a
Prospectus was delivered, upon the written request of such person specifying the
document or documents requested, (i) a copy (excluding exhibits) of any report
on Form 8-K, Form 10-D or Form 10-K (or other prescribed form) filed with the
Securities and Exchange Commission pursuant to Section 6.21 and (ii) a copy of
any other document incorporated by reference in the Prospectus.  Any reasonable
out-of-pocket expenses incurred by the Securities Administrator in providing
copies of such documents shall be reimbursed by the Depositor.

 
98

--------------------------------------------------------------------------------

 


(c)          On each Distribution Date, the Securities Administrator shall
deliver or cause to be delivered by first class mail or make available on its
website to the Depositor, Attention:  Contract Finance, a copy of the report
delivered to Certificateholders pursuant to Section 4.02.


Section 11.06         Governing Law.


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.


Section 11.07         Notices.


(a)          All demands, notices and communications required to be delivered to
the Depositor, the Seller, the Trustee, the Master Servicer, the Securities
Administrator or the Certificate Registrar hereunder shall be in writing and
shall be deemed to have been duly given if (i) personally delivered, (ii) mailed
by registered mail, postage prepaid, (iii) delivered by overnight courier, or
(iv) transmitted via email, telegraph or facsimile, in each instance at the
address listed below, or such other address as may hereafter be furnished by any
party to the other parties in writing:

 
For posting by the Rule 17g-5 Information Provider:


rmbs17g5informationprovider@wellsfargo.com


In the case of the Depositor:


Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
Facsimile number (415) 381-1773
Electronic mail address: Sequoia.Notices@redwoodtrust.com
Attention:  Sequoia Mortgage Trust 2012-1


In the case of the Seller:


Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 330
Mill Valley, CA 94941
Facsimile number (415) 381-1773
Electronic mail address: Sequoia.Notices@redwoodtrust.com
Attention:  Sequoia Mortgage Trust 2012-1


In the case of the Master Servicer and the Securities Administrator:


Wells Fargo Bank, N.A.
P.O. Box 98
Columbia, Maryland  21046

 
99

--------------------------------------------------------------------------------

 
  
(or, for overnight deliveries:
9062 Old Annapolis Road
Columbia, Maryland 21045)


Telephone number:  (410) 884-2000
Facsimile number: (410) 715-2380
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
Attention:  Client Manager — Sequoia Mortgage Trust 2012-1


In the case of the Certificate Registrar:


Wells Fargo Bank, N.A.
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479
Facsimile number: 1-866-614-1273
Electronic mail address: g=cts-spg-team-a-5@wellsfargo.com
Attention: Corporate Trust Services — Sequoia Mortgage Trust 2012-1


In the case of the Trustee:


U.S. Bank National Association
Structured Finance
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Sequoia Mortgage Loan Trust 2012-1


Any such demand, notice or communication shall be deemed to have been received
on the date delivered to the premises of the addressee and (A) if delivered by
registered mail, overnight courier, or facsimile, as evidenced by the date noted
on a return or confirmation of receipt and (B) if delivered by electronic mail,
when sent to the address specified above, provided no error or rejection message
has been received by the sender.


(b)          Notices to any Certificateholder shall be deemed to be duly given
by any party hereto (i) in the case of any holder of a Definitive Certificate,
on the date mailed, first class postage prepaid, to the address of such holder
as included on the certificate register, or (ii) in the case of any book-entry
certificate, on the date when such notice or communication is delivered to the
Clearing Agency, it being understood that the Clearing Agency shall give such
notices and communications to the related underlying participants in accordance
with its applicable rules, regulations and procedures.


All notices or communications to Certificateholders shall also be posted and
made available to all Certificateholders, whether definitive or book-entry, as
well as the Depositor, the Master Servicer, the Securities Administrator and the
Trustee, by the Securities Administrator on the Securities Administrator website
located at www.ctslink.com.  Unless otherwise expressly provided for herein, all
notices and communications required to be delivered hereunder shall be delivered
to such parties and Certificateholders and posted by the Securities
Administrator on the Securities Administrator 's website, in each instance, as
soon as reasonably practicable.


Section 11.08         Severability of Provisions.


If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.
 
 
100

--------------------------------------------------------------------------------

 
 

Section 11.09                Indulgences; No Waivers.


Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.


Section 11.10                Headings Not to Affect Interpretation.


The headings contained in this Agreement are for convenience of reference only,
and they shall not be used in the interpretation hereof.


Section 11.11                Benefits of Agreement.


Nothing in this Agreement or in the Certificates, express or implied, shall give
to any Person, other than the parties to this Agreement and their successors
hereunder and the Holders of the Certificates, any benefit or any legal or
equitable right, power, remedy or claim under this Agreement.


Section 11.12                Special Notices to the Rating Agencies.


(a)           The Depositor shall give prompt notice to each Rating Agency
through the Rule 17g-5 Information Provider of the occurrence of any of the
following events of which it has notice:


(i)           any amendment to this Agreement pursuant to Section 11.03,
including prior advance written notice of any amendment to this Agreement
pursuant to Section 11.03(a);


(ii)          any assignment by the Master Servicer of its rights hereunder or
delegation of its duties hereunder;


(iii)          the occurrence of any Event of Default and any waiver of any
Event of Default pursuant to Section 6.14;


(iv)         any notice of termination given to the Master Servicer pursuant to
Section 6.14 and any resignation of the Master Servicer hereunder;


(v)          the termination of any successor to any Master Servicer pursuant to
Section 6.14;


(vi)         the making of a final payment pursuant to Section 7.01; and


(vii)        any termination of the rights and obligations of a Servicer or the
Servicing Administrator under any Servicing Agreement and any transfer of
servicing or servicing administration under any Servicing Agreement.


(b)          All notices to the Rating Agencies provided for in this Section
shall be in writing and sent first to the Rule 17g-5 Information Provider and
then by first class mail, telecopy, electronic mail or overnight courier, as
follows:
 
 
101

--------------------------------------------------------------------------------

 

 
If to Fitch, to:
Fitch, Inc.
One State Street Plaza, 30th Floor
New York, NY  10004
Attn: SEMT 2012-1


If to KBRA, to:
Kroll Bond Rating Agency, Inc.
599 Lexington Avenue
New York, NY  10022
Attention:  RMBS Surveillance
Email: rmbssurveillance@krollbondratings.com


(c)           The Securities Administrator shall provide or make available to
each Rating Agency through the Rule 17g-5 Information Provider reports prepared
pursuant to Section 4.02 and the reports filed on Form 10-K pursuant to Section
6.21(b)(i)(1) through (4).  In addition, the Securities Administrator shall, at
the expense of the Trust Fund, make available to each Rating Agency through the
Rule 17g-5 Information Provider such information as a Rating Agency may
reasonably request regarding the Certificates or the Trust Fund, to the extent
that such information is reasonably available to the Securities Administrator;
provided, the Securities Administrator shall not be required to post to the Rule
17g-5 Website any information previously posted to and available on the
Securities Administrator’s website.


Section 11.13                Conflicts.


To the extent that the terms of this Agreement conflict with the terms of any
Servicing Agreement, the related Servicing Agreement shall govern.


Section 11.14                Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument.


Section 11.15                No Petitions.


The Trustee and the Master Servicer, by entering into this Agreement, and each
Certificateholder, by accepting a Certificate, hereby covenant and agree that
they shall not at any time institute against the Depositor, or join in any
institution against the Depositor of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Certificates, this Agreement or any of the
documents entered into by the Depositor in connection with the transactions
contemplated by this Agreement.
 
 
102

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers hereunto duly authorized as of the day and
year first above written.


SEQUOIA RESIDENTIAL FUNDING, INC.,
 
as Depositor
       
By:
   
Name: 
   
Title:
         
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
       
By:
   
Name:
   
Title:
         
WELLS FARGO BANK, N.A.,
 
as Master Servicer
       
By:
   
Name:
   
Title:
         
WELLS FARGO BANK, N.A.,
 
as Securities Administrator and Rule 17g-5 Information Provider
     
By:
   
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 


Solely for purposes of Section 2.04 and Section 2.06(b)
 
accepted and agreed to by:
       
REDWOOD RESIDENTIAL ACQUISITION CORPORATION,
as Seller
       
By: 
     
Name:
   
Authorized Signatory
       
Solely for purposes of Section 2.07
 
accepted and agreed to by:
     
SEQUOIA MORTGAGE FUNDING CORPORATION,
 
as Controlling Holder
       
By:
     
Name:
   
Authorized Signatory
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORMS OF CERTIFICATES
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE “UNDERWRITER
EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST
BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC. OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR
HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60),
AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE
COMPANY”).
 
 
 

--------------------------------------------------------------------------------

 
 
IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.




SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS 1-Al


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class 1-A1
Certificates: $179,733,000
 
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: January 2042
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $179,733,000
 
 
Cut-off Date: January 1, 2012
 
 
 
 
 
 
CUSIP: 81744T AA5

 
 
2

--------------------------------------------------------------------------------

 

 
THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class 1-A1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                               
 
 
4

--------------------------------------------------------------------------------

 
 


SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class 1-A1, Class 2-A1, Class R,
Class LT-R, Class 1-AX, Class 2-AX, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of
the Class of 1-AX and 2-AX Certificates or any Residual Certificate, a
Percentage Interest of 100%, by wire transfer in immediately available funds to
an account specified in such request and at the expense of such
Certificateholder requesting such wire transfer by deducting a wire transfer fee
from the related distribution; provided, however, that the final distribution in
respect of any Certificate shall be made only upon presentation and surrender of
such Certificate at the Corporate Trust Office (as defined below); provided,
further, that the foregoing provisions shall not apply to any Certificate as
long as such Certificate remains a Book-Entry Certificate, in which case all
payments made shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2012-1 or at such other address as the Securities Administrator may designate
from time to time.
 
 
5

--------------------------------------------------------------------------------

 
 
The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and in
integral multiples of $1 in excess thereof and, in the case of the 1-A1, Class
2-A1, Class B-1, Class B-2 and Class B-3 Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities and, in the case of the Class B-4
and Class B-5 Certificates, will be maintained in physical form.  The Class 1-AX
and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount and in
integral multiples of $1 in excess thereof and will be registered in the name of
the nominee of the Clearing Agency, which shall maintain such Certificates
through its book-entry facilities.  The Class R, and Class LT-R Certificates
will each be issued as a single Certificate representing the entire Percentage
Interest in that Class and will be maintained in physical form. The Certificates
shall remain outstanding until the final Distribution Date for the Certificates.
 
 
6

--------------------------------------------------------------------------------

 
 
On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.


 
7

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 

       
Dated:                                                          
                                                                       
Signature by or on behalf of Assignor
                                                                         
                                                                     
Authorized Officer
Signature Guaranteed
                                                                         
                                                                     
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.



 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
 

--------------------------------------------------------------------------------

for the account
of                                                                                                                                
 
account number _______________________ or, if mailed by check,
to                                                          
 



--------------------------------------------------------------------------------

Applicable reports and statements should be mailed
to                                                                                       
 

--------------------------------------------------------------------------------

This information is provided
by                                                                                                               
 
the assignee named above, or ______________________________________ as its
agent.
 
 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE “UNDERWRITER
EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST
BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC. OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR
HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60),
AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE
COMPANY”).
 
 
 

--------------------------------------------------------------------------------

 
 
IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.




SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS 2-Al


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class 2-A1
Certificates: $201,698,000
 
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: January 2042
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $201,698,000
 
 
Cut-off Date: January 1, 2012
 
 
 
 
 
 
CUSIP: 81744T AB3

 
 
2

--------------------------------------------------------------------------------

 
 
THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class 2-A1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                              






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                     
AUTHORIZED SIGNATORY
 
Dated:                                              



 
4

--------------------------------------------------------------------------------

 
SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class 1-A1, Class 2-A1, Class R,
Class LT-R, Class 1-AX, Class 2-AX, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of
the Class of 1-AX and 2-AX Certificates or any Residual Certificate, a
Percentage Interest of 100%, by wire transfer in immediately available funds to
an account specified in such request and at the expense of such
Certificateholder requesting such wire transfer by deducting a wire transfer fee
from the related distribution; provided, however, that the final distribution in
respect of any Certificate shall be made only upon presentation and surrender of
such Certificate at the Corporate Trust Office (as defined below); provided,
further, that the foregoing provisions shall not apply to any Certificate as
long as such Certificate remains a Book-Entry Certificate, in which case all
payments made shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2012-1 or at such other address as the Securities Administrator may designate
from time to time.
 
 
5

--------------------------------------------------------------------------------

 

 
The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.
 
 
6

--------------------------------------------------------------------------------

 

 
The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and in
integral multiples of $1 in excess thereof and, in the case of the 1-A1, Class
2-A1, Class B-1, Class B-2 and Class B-3 Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities and, in the case of the Class B-4
and Class B-5 Certificates, will be maintained in physical form.  The Class 1-AX
and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount and in
integral multiples of $1 in excess thereof and will be registered in the name of
the nominee of the Clearing Agency, which shall maintain such Certificates
through its book-entry facilities.  The Class R, and Class LT-R Certificates
will each be issued as a single Certificate representing the entire Percentage
Interest in that Class and will be maintained in physical form. The Certificates
shall remain outstanding until the final Distribution Date for the Certificates.


On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.


 
7

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 

       
Dated:                                                    
                                                                    
Signature by or on behalf of Assignor
                                                              
                                                                  
Authorized Officer
Signature Guaranteed
                                                                      
                                                                  
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.



 
 

--------------------------------------------------------------------------------

 






DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
 

--------------------------------------------------------------------------------

for the account
of                                                                                                   
 
 
account number _______________________ or, if mailed by check,
to                                                     
 



--------------------------------------------------------------------------------

Applicable reports and statements should be mailed
to                                                                
 
 

--------------------------------------------------------------------------------

 
This information is provided
by                                                                    
 
the assignee named above, or ______________________________________ as its
agent.
 
 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL.  THE CERTIFICATE NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE “UNDERWRITER
EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST
BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC. OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR
HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60),
AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE
COMPANY”).
 
 
 

--------------------------------------------------------------------------------

 

 
IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.


 
2

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS 1-AX


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Notional
Amount of the Class 1-AX
Certificates: $179,733,000
  
  
Certificate Interest Rate: Adjustable
  
  
Final Scheduled Distribution
Date: January 2042
  
  
NUMBER 1
Initial Certificate
Notional Amount of this
Certificates: $179,733,000
  
  
Cut-off Date: January 1, 2012
  
  
  
  
  
     
CUSIP: 81744T AC1

 
 
3

--------------------------------------------------------------------------------

 

 
THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Notional Amount of this Certificate by the initial Class Notional
Amount of all Class 1-AX Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose
 
 
4

--------------------------------------------------------------------------------

 
.
IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                              






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                     
AUTHORIZED SIGNATORY
 
Dated:                                              
 
5

--------------------------------------------------------------------------------

 



SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class 1-A1, Class 2-A1, Class R,
Class LT-R, Class 1-AX, Class 2-AX, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2012-1 or at such other address as the Securities Administrator may designate
from time to time.
 
 
6

--------------------------------------------------------------------------------

 

 
The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and in
integral multiples of $1 in excess thereof and, in the case of the 1-A1, Class
2-A1, Class B-1, Class B-2 and Class B-3 Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities and, in the case of the Class B-4
and Class B-5 Certificates, will be maintained in physical form.  The Class 1-AX
and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount and in
integral multiples of $1 in excess thereof and will be registered in the name of
the nominee of the Clearing Agency, which shall maintain such Certificates
through its book-entry facilities.  The Class R, and Class LT-R Certificates
will each be issued as a single Certificate representing the entire Percentage
Interest in that Class and will be maintained in physical form. The Certificates
shall remain outstanding until the final Distribution Date for the Certificates.
 
 
7

--------------------------------------------------------------------------------

 

 
On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.


 
8

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 

       
Dated:                                                          
                                                                 
Signature by or on behalf of Assignor
                                                                
                                                               
Authorized Officer
Signature Guaranteed
                                                                   
                                                               
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.



 
 

--------------------------------------------------------------------------------

 

 
DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
 

--------------------------------------------------------------------------------

for the account
of                                                                                                
 
 
account number _______________________ or, if mailed by check,
to                              
 



--------------------------------------------------------------------------------

Applicable reports and statements should be mailed
to                                               
 

--------------------------------------------------------------------------------

 
This information is provided
by                                                                                                                   
 
the assignee named above, or ______________________________________ as its
agent.
 
 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL.  THE CERTIFICATE NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE “UNDERWRITER
EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST
BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC. OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR
HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60),
AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE
COMPANY”).
 
 
 

--------------------------------------------------------------------------------

 

 
IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.


 
2

--------------------------------------------------------------------------------

 




SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS 2-AX


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Notional
Amount of the Class 2-AX
Certificates: $201,698,000
 
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: January 2042
 
 
NUMBER 1
Initial Certificate
Notional Amount of this
Certificates: $201,698,000
 
 
Cut-off Date: January 1, 2012
 
 
 
 
 
 
CUSIP: 81744T AD9

 
 
3

--------------------------------------------------------------------------------

 

 
THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Notional Amount of this Certificate by the initial Class Notional
Amount of all Class 2-AX Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                               


 
CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                     
AUTHORIZED SIGNATORY
 
Dated:                                               
 
5

--------------------------------------------------------------------------------

 



SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class 1-A1, Class 2-A1, Class R,
Class LT-R, Class 1-AX, Class 2-AX, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2012-1 or at such other address as the Securities Administrator may designate
from time to time.
 
 
6

--------------------------------------------------------------------------------

 

 
The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and in
integral multiples of $1 in excess thereof and, in the case of the 1-A1, Class
2-A1, Class B-1, Class B-2 and Class B-3 Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities and, in the case of the Class B-4
and Class B-5 Certificates, will be maintained in physical form.  The Class 1-AX
and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount and in
integral multiples of $1 in excess thereof and will be registered in the name of
the nominee of the Clearing Agency, which shall maintain such Certificates
through its book-entry facilities.  The Class R, and Class LT-R Certificates
will each be issued as a single Certificate representing the entire Percentage
Interest in that Class and will be maintained in physical form. The Certificates
shall remain outstanding until the final Distribution Date for the Certificates.
 
 
7

--------------------------------------------------------------------------------

 

 
On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.


 
8

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 

         
Dated:                                           
                                                            
Signature by or on behalf of Assignor
                                                          
                                                          
Authorized Officer
Signature Guaranteed
                                                              
                                                          
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.



 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
 

--------------------------------------------------------------------------------

for the account
of                                                                                                                
 
 
account number _______________________ or, if mailed by check,
to                                
 



--------------------------------------------------------------------------------

Applicable reports and statements should be mailed
to                                             
 
 

--------------------------------------------------------------------------------

 
This information is provided
by                                                                     
 
the assignee named above, or ______________________________________ as its
agent.
 
 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE “UNDERWRITER
EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST
BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC. OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR
HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60),
AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE
COMPANY”).
 
 
 

--------------------------------------------------------------------------------

 

 
IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.


SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-l


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-1
Certificates: $11,016,000
 
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: January 2042
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $11,016,000
 
 
Cut-off Date: January 1, 2012
 
 
 
 
 
CUSIP: 81744T AE7

 
 
 

--------------------------------------------------------------------------------

 
 
THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                              
 


CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                     
AUTHORIZED SIGNATORY
 
Dated:                                              
 
 

--------------------------------------------------------------------------------

 



SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class 1-A1, Class 2-A1, Class R,
Class LT-R, Class 1-AX, Class 2-AX, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2012-1 or at such other address as the Securities Administrator may designate
from time to time.
 
 
 

--------------------------------------------------------------------------------

 

 
The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and in
integral multiples of $1 in excess thereof and, in the case of the 1-A1, Class
2-A1, Class B-1, Class B-2 and Class B-3 Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities and, in the case of the Class B-4
and Class B-5 Certificates, will be maintained in physical form.  The Class 1-AX
and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount and in
integral multiples of $1 in excess thereof and will be registered in the name of
the nominee of the Clearing Agency, which shall maintain such Certificates
through its book-entry facilities.  The Class R, and Class LT-R Certificates
will each be issued as a single Certificate representing the entire Percentage
Interest in that Class and will be maintained in physical form. The Certificates
shall remain outstanding until the final Distribution Date for the Certificates.
 
 
 

--------------------------------------------------------------------------------

 

 
On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.
 
 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 

         
Dated:                                                     
                                                                     
Signature by or on behalf of Assignor
                                                                   
                                                                   
Authorized Officer
Signature Guaranteed
                                                                       
                                                                   
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.



 
 

--------------------------------------------------------------------------------

 
 
DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
 

--------------------------------------------------------------------------------

for the account
of                                                                                                                                
 
 
account number _______________________ or, if mailed by check,
to                                     
 



--------------------------------------------------------------------------------

Applicable reports and statements should be mailed
to                                            
 

--------------------------------------------------------------------------------

 
This information is provided
by                                                  
 
the assignee named above, or ______________________________________ as its
agent.
 
 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE “UNDERWRITER
EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST
BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC. OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR
HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60),
AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE
COMPANY”).
 
 
 

--------------------------------------------------------------------------------

 

 
IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.
 
SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-2


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-2
Certificates: $8,315,000
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: January 2042
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $8,315,000
 
 
Cut-off Date: January 1, 2012
 
 
 
 
 
CUSIP: 81744T AF4

 
 
2

--------------------------------------------------------------------------------

 

 
THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-2 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                              






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                     
AUTHORIZED SIGNATORY
 
Dated:                                              
 
4

--------------------------------------------------------------------------------

 



SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class 1-A1, Class 2-A1, Class R,
Class LT-R, Class 1-AX, Class 2-AX, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request, made to the Securities Administrator at least five Business
Days prior to the related Record Date, by any Certificateholder owning an
aggregate initial Certificate Principal Amount of at least $1,000,000 or, in the
case of a Class of Interest-Only Certificates and any Residual Certificate, a
Percentage Interest of 100%, by wire transfer in immediately available funds to
an account specified in the request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2012-1 or at such other address as the Securities Administrator may designate
from time to time.
 
 
5

--------------------------------------------------------------------------------

 

 
The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and in
integral multiples of $1 in excess thereof and, in the case of the 1-A1, Class
2-A1, Class B-1, Class B-2 and Class B-3 Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities and, in the case of the Class B-4
and Class B-5 Certificates, will be maintained in physical form.  The Class 1-AX
and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount and in
integral multiples of $1 in excess thereof and will be registered in the name of
the nominee of the Clearing Agency, which shall maintain such Certificates
through its book-entry facilities.  The Class R, and Class LT-R Certificates
will each be issued as a single Certificate representing the entire Percentage
Interest in that Class and will be maintained in physical form. The Certificates
shall remain outstanding until the final Distribution Date for the Certificates.
 
 
6

--------------------------------------------------------------------------------

 

 
On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.


 
7

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 

     
Dated:                                                          
                                                                              
Signature by or on behalf of Assignor
                                                                        
                                                                        
Authorized Officer
Signature Guaranteed
                                                                            
                                                                        
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.



 
 

--------------------------------------------------------------------------------

 






DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
 

--------------------------------------------------------------------------------

for the account of                                                        
 
 
account number _______________________ or, if mailed by check,
to                                     
 



--------------------------------------------------------------------------------

Applicable reports and statements should be mailed
to                                                                                                                                
 
 

--------------------------------------------------------------------------------

 
This information is provided by                                            
 
the assignee named above, or ______________________________________ as its
agent.
 
 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) 89-90, AS AMENDED, (THE “UNDERWRITER
EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST
BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC. OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR
HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60),
AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE
COMPANY”).
 
 
 

--------------------------------------------------------------------------------

 

 
IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.




SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-3


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-3
Certificates: $5,197,000
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: January 2042
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $5,197,000
 
 
Cut-off Date: January 1, 2012
 
 
 
 
 
CUSIP: 81744T AG2

 
 
2

--------------------------------------------------------------------------------

 

 
THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-3 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                     
AUTHORIZED SIGNATORY
 
Dated:                                               
 
 
4

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class 1-A1, Class 2-A1, Class R,
Class LT-R, Class 1-AX, Class 2-AX, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2012-1 or at such other address as the Securities Administrator may designate
from time to time.
 
 
5

--------------------------------------------------------------------------------

 

 
The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and in
integral multiples of $1 in excess thereof and, in the case of the 1-A1, Class
2-A1, Class B-1, Class B-2 and Class B-3 Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities and, in the case of the Class B-4
and Class B-5 Certificates, will be maintained in physical form.  The Class 1-AX
and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount and in
integral multiples of $1 in excess thereof and will be registered in the name of
the nominee of the Clearing Agency, which shall maintain such Certificates
through its book-entry facilities.  The Class R, and Class LT-R Certificates
will each be issued as a single Certificate representing the entire Percentage
Interest in that Class and will be maintained in physical form. The Certificates
shall remain outstanding until the final Distribution Date for the Certificates.
 
 
6

--------------------------------------------------------------------------------

 

 
On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.


 
7

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)


 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 

         
Dated:                                                    
                                                                        
Signature by or on behalf of Assignor
                                                                   
                                                                  
Authorized Officer
Signature Guaranteed
                                                                      
                                                                  
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.



 
 

--------------------------------------------------------------------------------

 






DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
 

--------------------------------------------------------------------------------

for the account of                                                       
 

--------------------------------------------------------------------------------

account number _______________________ or, if mailed by check,
to                                             
 
 

--------------------------------------------------------------------------------

 
Applicable reports and statements should be mailed
to                                     
 
 

--------------------------------------------------------------------------------

 
This information is provided by                                              
 
the assignee named above, or ______________________________________ as its
agent.
 
 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 

 
NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.


 
2

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-4


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-4
Certificates: $5,404,000
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: January 2042
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $5,404,000
 
 
Cut-off Date: January 1, 2012
 
 
 
 
 
CUSIP: 81744T AH0



 
3

--------------------------------------------------------------------------------

 




THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-4 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                     
AUTHORIZED SIGNATORY
 
Dated:                                               
 
5

--------------------------------------------------------------------------------

 

 


SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class 1-A1, Class 2-A1, Class R,
Class LT-R, Class 1-AX, Class 2-AX, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2012-1 or at such other address as the Securities Administrator may designate
from time to time.
 
 
6

--------------------------------------------------------------------------------

 

 
The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and in
integral multiples of $1 in excess thereof and, in the case of the 1-A1, Class
2-A1, Class B-1, Class B-2 and Class B-3 Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities and, in the case of the Class B-4
and Class B-5 Certificates, will be maintained in physical form.  The Class 1-AX
and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount and in
integral multiples of $1 in excess thereof and will be registered in the name of
the nominee of the Clearing Agency, which shall maintain such Certificates
through its book-entry facilities.  The Class R, and Class LT-R Certificates
will each be issued as a single Certificate representing the entire Percentage
Interest in that Class and will be maintained in physical form. The Certificates
shall remain outstanding until the final Distribution Date for the Certificates.
 
 
7

--------------------------------------------------------------------------------

 

 
On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.


 
8

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 

                                                  
Dated:                                           
                                                              
Signature by or on behalf of Assignor
                                                            
                                                            
Authorized Officer
Signature Guaranteed
                                                                    
                                                            
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.



 
 

--------------------------------------------------------------------------------

 
 
DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 



--------------------------------------------------------------------------------

for the account
of                                                                       
 
 
account number _______________________ or, if mailed by check,
to                                            
 



--------------------------------------------------------------------------------

Applicable reports and statements should be mailed
to                                                                                                                                
 



--------------------------------------------------------------------------------

 
This information is provided by                                               
 
the assignee named above, or ______________________________________ as its
agent.
 
 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 

 
NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.
 
 
2

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-5


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-5
Certificates: $4,365,134
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: January 2042
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $4,365,134
 
 
Cut-off Date: January 1, 2012
 
 
 
 
 
CUSIP: 81744T AJ6



 
3

--------------------------------------------------------------------------------

 




THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-5 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                     
AUTHORIZED SIGNATORY
 
Dated:                                               
 
 
5

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class 1-A1, Class 2-A1, Class R,
Class LT-R, Class 1-AX, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2012-1 or at such other address as the Securities Administrator may designate
from time to time.
 
 
6

--------------------------------------------------------------------------------

 

 
The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and in
integral multiples of $1 in excess thereof and, in the case of the 1-A1, Class
2-A1, Class B-1, Class B-2 and Class B-3 Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities and, in the case of the Class B-4
and Class B-5 Certificates, will be maintained in physical form.  The Class 1-AX
and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount and in
integral multiples of $1 in excess thereof and will be registered in the name of
the nominee of the Clearing Agency, which shall maintain such Certificates
through its book-entry facilities.  The Class R, and Class LT-R Certificates
will each be issued as a single Certificate representing the entire Percentage
Interest in that Class and will be maintained in physical form. The Certificates
shall remain outstanding until the final Distribution Date for the Certificates.
 
 
7

--------------------------------------------------------------------------------

 

 
On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.


 
8

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 

         
Dated:                                                 
                                                                
Signature by or on behalf of Assignor
                                                              
                                                              
Authorized Officer
Signature Guaranteed
                                                                      
                                                              
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.



 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 


 

--------------------------------------------------------------------------------

for the account
of                                                                    
 
 
account number _______________________ or, if mailed by check,
to                                       
 



--------------------------------------------------------------------------------

Applicable reports and statements should be mailed
to                                                                                                                                
 



--------------------------------------------------------------------------------

 
This information is provided
by                                                                
 
the assignee named above, or ______________________________________ as its
agent.
 
 
 

--------------------------------------------------------------------------------

 




THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.


ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS CLASS R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN
AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF
NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.
 
 
 

--------------------------------------------------------------------------------

 

 
NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”).


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.
 
 
2

--------------------------------------------------------------------------------

 
 
SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS R


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Percentage Interest of this
Certificate: 100%
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: January 2042
 
 
NUMBER 1
 
 
Cut-off Date: January 1, 2012
 
 
 
 
 
CUSIP: 81744T AK3



 
3

--------------------------------------------------------------------------------

 




THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate in a Trust Fund, the assets of which
consist of the Mortgage Loans and all interest and principal received thereon
after the Cut-off Date (other than Scheduled Payments due on or prior to the
Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Purchase Agreement, each Servicing Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Insurance Policies relating to the
Mortgage Loans, all cash, instruments or property held or required to be held in
the Custodial Accounts and the Distribution Account and property that secured a
Mortgage Loan; and certain other assets, if any, as described in the Pooling and
Servicing Agreement (the foregoing assets hereinafter collectively referred to
as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                               






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                     
AUTHORIZED SIGNATORY
 
Dated:                                               
 
5

--------------------------------------------------------------------------------

 
 


SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class 1-A1, Class 2-A1, Class R,
Class LT-R, Class 1-AX, Class 2-AX, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2012-1 or at such other address as the Securities Administrator may designate
from time to time.
 
 
6

--------------------------------------------------------------------------------

 

 
The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and in
integral multiples of $1 in excess thereof and, in the case of the 1-A1, Class
2-A1, Class B-1, Class B-2 and Class B-3 Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities and, in the case of the Class B-4
and Class B-5 Certificates, will be maintained in physical form.  The Class 1-AX
and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount and in
integral multiples of $1 in excess thereof and will be registered in the name of
the nominee of the Clearing Agency, which shall maintain such Certificates
through its book-entry facilities.  The Class R, and Class LT-R Certificates
will each be issued as a single Certificate representing the entire Percentage
Interest in that Class and will be maintained in physical form. The Certificates
shall remain outstanding until the final Distribution Date for the Certificates.
 
 
7

--------------------------------------------------------------------------------

 

 
On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.


 
8

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 

         
Dated:                                        
                                                         
Signature by or on behalf of Assignor
                                                       
                                                       
Authorized Officer
Signature Guaranteed
                                                               
                                                       
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.



 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 



--------------------------------------------------------------------------------

for the account of                                                         
 
 
account number _______________________ or, if mailed by check,
to                                          
 
 

--------------------------------------------------------------------------------

Applicable reports and statements should be mailed
to                                                                                                                                
 



--------------------------------------------------------------------------------

This information is provided by                                           
 
the assignee named above, or ______________________________________ as its
agent.
 
 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.


ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS CLASS LT-R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN
AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF
NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS LT-R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.
 
 
 

--------------------------------------------------------------------------------

 

 
NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”).


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.  THIS CERTIFICATE REPRESENTS AN INTEREST
IN BOTH THE MIDDLE TIER REMIC AND THE LOWER TIER REMIC CREATED UNDER AND
PURSUANT TO THE TERMS OF THE POOLING AND SERVICING AGREEMENT (AS DEFINED
HEREIN).


 
2

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS LT-R


Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Percentage Interest of this
Certificate: 100%
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: January 2042
 
 
NUMBER 1
 
 
Cut-off Date: January 1, 2012
 
 
 
 
 
CUSIP: 81744T AL1



 
3

--------------------------------------------------------------------------------

 




THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate in a Trust Fund, the assets of which
consist of the Mortgage Loans and all interest and principal received thereon
after the Cut-off Date (other than Scheduled Payments due on or prior to the
Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Purchase Agreement, each Servicing Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Insurance Policies relating to the
Mortgage Loans, all cash, instruments or property held or required to be held in
the Custodial Accounts and the Distribution Account and property that secured a
Mortgage Loan; and certain other assets, if any, as described in the Pooling and
Servicing Agreement (the foregoing assets hereinafter collectively referred to
as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in February 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, U.S. Bank National Association, as Trustee, has caused this
Certificate to be duly executed.


U.S. BANK NATIONAL ASSOCIATION,
as Trustee




By:                                                     
AUTHORIZED SIGNATORY


Dated:                                                






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:                                                     
AUTHORIZED SIGNATORY
 
Dated:                                                
 
5

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2012-1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of January 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
U.S. Bank National Association, as trustee (the “Trustee”), to which terms,
provisions and conditions thereof the Holder of this Certificate by virtue of
the acceptance hereof assents, and by which such Holder is bound. Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement. The
Certificates consist of the following Classes: Class 1-A1, Class 2-A1, Class R,
Class LT-R, Class 1-AX, Class 2-AX, Class B-1, Class B-2, Class B-3, Class B-4,
and Class B-5.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement.  All
distributions or allocations made with respect to each Class of Certificates on
each Distribution Date shall be allocated among the outstanding Certificates of
such Class based on the Certificate Principal Amount (or Notional Amount) of
each such Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust Services -- Sequoia Mortgage Trust
2012-1 or at such other address as the Securities Administrator may designate
from time to time.
 
 
6

--------------------------------------------------------------------------------

 

 
The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.  Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such
Certificate.  The Pooling and Servicing Agreement also permits the amendment
thereof in certain limited circumstances without the consent of the Holders.


As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Certificate Registrar
duly executed by the Holder thereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of the same Class of
authorized denominations evidencing the same initial Certificate Principal
Amount (or Notional Amount) will be issued to the designated transferee or
transferees.  As provided in the Pooling and Servicing Agreement and subject to
certain limitations therein set forth, this Certificate is exchangeable for new
Certificates of the same Class evidencing the same aggregate initial Certificate
Principal Amount (or Notional Amount) as requested by the Holder surrendering
the same.  No service charge will be made for any such registration of transfer
or exchange, but the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any exchange of Certificates.


The Class 1-A1, Class 2-A1, Class B-1, Class B-2, Class B-3, Class B-4, and
Class B-5 Certificates are issuable only in registered form in minimum
denominations of $100,000 in initial Certificate Principal Amount and in
integral multiples of $1 in excess thereof and, in the case of the 1-A1, Class
2-A1, Class B-1, Class B-2 and Class B-3 Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities and, in the case of the Class B-4
and Class B-5 Certificates, will be maintained in physical form.  The Class 1-AX
and Class 2-AX Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount and in
integral multiples of $1 in excess thereof and will be registered in the name of
the nominee of the Clearing Agency, which shall maintain such Certificates
through its book-entry facilities.  The Class R, and Class LT-R Certificates
will each be issued as a single Certificate representing the entire Percentage
Interest in that Class and will be maintained in physical form. The Certificates
shall remain outstanding until the final Distribution Date for the Certificates.
 
 
7

--------------------------------------------------------------------------------

 

 
On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.


In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.


The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.


As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York.  In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.


 
8

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 

 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 

         
Dated:                                               
                                                           
Signature by or on behalf of Assignor
                                                             
                                                         
Authorized Officer
Signature Guaranteed
                                                                 
                                                         
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.



 
 

--------------------------------------------------------------------------------

 






DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 


 

--------------------------------------------------------------------------------

for the account of                                                              
 
 
account number _______________________ or, if mailed by check,
to                                       
 



--------------------------------------------------------------------------------

Applicable reports and statements should be mailed
to                                        
 



--------------------------------------------------------------------------------

This information is provided
by                                                      
 
the assignee named above, or ______________________________________ as its
agent.
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B


FORM OF RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEREE)
 
 STATE OF
)
 
)           ss.:
 COUNTY OF
)



[NAME OF OFFICER], _________________ being first duly sworn, deposes and says:
 
 
1.
That he [she] is [title of officer] ________________________ of [name of
Purchaser] _________________________________________ (the “Purchaser”), a
_______________________ [description of type of entity] duly organized and
existing under the laws of the [State of __________] [United States], on behalf
of which he [she] makes this affidavit.



 
2.
That the Purchaser’s Taxpayer Identification Number is [           ].



 
3.
That the Purchaser is not a “disqualified organization” within the meaning of
Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the “Code”)
and will not be a “disqualified organization” as of [date of transfer], and that
the Purchaser is not acquiring a Residual Certificate (as defined in the
Agreement) for the account of, or as agent (including a broker, nominee, or
other middleman) for, any person or entity from which it has not received an
affidavit substantially in the form of this affidavit.  For these purposes, a
“disqualified organization” means the United States, any state or political
subdivision thereof, any foreign government, any international organization, any
agency or instrumentality of any of the foregoing (other than an instrumentality
if all of its activities are subject to tax and a majority of its board of
directors is not selected by such governmental entity), any cooperative
organization furnishing electric energy or providing telephone service to
persons in rural areas as described in Code Section 1381(a)(2)(C), any “electing
large partnership” within the meaning of Section 775 of the Code, or any
organization (other than a farmers’ cooperative described in Code Section 521)
that is exempt from federal income tax unless such organization is subject to
the tax on unrelated business income imposed by Code Section 511.



 
4.
That the Purchaser is not, and on __________________ [date of transfer] will not
be, an employee benefit plan or other retirement arrangement subject to Section
406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code (“Code”), (collectively, a “Plan”) or a
person acting on behalf of any such Plan or investing the assets of any such
Plan to acquire a Residual Certificate.



 
5.
That the Purchaser hereby acknowledges that under the terms of the Pooling and
Servicing Agreement, dated as of  January 1, 2012 (the “Agreement”), by and
among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A.,
as Master Servicer and Securities Administrator and U.S. Bank National
Association, as Trustee with respect to Sequoia Mortgage Trust 2012-1 Mortgage
Pass-Through Certificates, no transfer of the Residual Certificates shall be
permitted to be made to any person unless the Certificate Registrar has received
a certificate from such transferee containing the representations in paragraphs
3 and 4 hereof.



 
6.
That the Purchaser does not hold REMIC residual securities as nominee to
facilitate the clearance and settlement of such securities through electronic
book-entry changes in accounts of participating organizations (such entity, a
“Book-Entry Nominee”).

 
 
B-1

--------------------------------------------------------------------------------

 


 
7.
That the Purchaser does not have the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to such Residual Certificate.



 
8.
That the Purchaser will not transfer a Residual Certificate to any person or
entity (i) as to which the Purchaser has actual knowledge that the requirements
set forth in paragraph 3, paragraph 6 or paragraph 10 hereof are not satisfied
or that the Purchaser has reason to believe does not satisfy the requirements
set forth in paragraph 7 hereof, and (ii) without obtaining from the prospective
Purchaser an affidavit substantially in this form and providing to the
Certificate Registrar a written statement substantially in the form of Exhibit C
to the Agreement.



 
9.
That the Purchaser understands that, as the holder of a Residual Certificate,
the Purchaser may incur tax liabilities in excess of any cash flows generated by
the interest and that the Purchaser has and expects to have sufficient net worth
and/or liquidity to pay in full any tax liabilities attributable to ownership of
a Residual Certificate and intends to pay taxes associated with holding such
Residual Certificate as they become due.



 
10.
That the Purchaser (i) is not a Non-U.S. Person or (ii) is a Non-U.S. Person
that holds a Residual Certificate in connection with the conduct of a trade or
business within the United States and has furnished the transferor and the
Certificate Registrar with an effective Internal Revenue Service Form W-8ECI
(Certificate of Foreign Person’s Claim for Exemption From Withholding on Income
Effectively Connected With the Conduct of a Trade or Business in the United
States) or successor form at the time and in the manner required by the Code or
(iii) is a Non-U.S. Person that has delivered to the transferor, the Depositor
and the Certificate Registrar an opinion of a nationally recognized tax counsel
to the effect that the transfer of such Residual Certificate to it is in
accordance with the requirements of the Code and the regulations promulgated
thereunder and that such transfer of a Residual Certificate will not be
disregarded for federal income tax purposes.  “Non-U.S. Person” means an
individual, corporation, partnership or other person other than (i) a citizen or
resident of the United States; (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States or any state
thereof, including for this purpose, the District of Columbia; (iii) an estate
that is subject to U.S. federal income tax regardless of the source of its
income; (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more United
States trustees have authority to control all substantial decisions of the
trust; and, (v) to the extent provided in Treasury regulations, certain trusts
in existence on August 20, 1996 that are treated as United States persons prior
to such date and elect to continue to be treated as United States persons.



 
11.
The Purchaser will not cause income from the Residual Certificate to be
attributable to a foreign permanent establishment or fixed base of the Purchaser
or another U.S. taxpayer.



 
12.
That the Purchaser agrees to such amendments of the Agreement as may be required
to further effectuate the restrictions on transfer of any Residual Certificate
to such a “disqualified organization,” an agent thereof, a Book-Entry Nominee,
or a person that does not satisfy the requirements of paragraph 7 and paragraph
10 hereof.



 
13.
That the Purchaser consents to the designation of the Securities Administrator
to act as agent for the “tax matters person” of each REMIC created by the Trust
Fund pursuant to the Agreement.

 
 
B-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [title of
officer] this _____ day of __________ 20__.



   
[name of Purchaser]
       
By:
   
Name: 
   
Title:
   



Personally appeared before me the above-named [name of officer]
________________, known or proved to me to be the same person who executed the
foregoing instrument and to be the [title of officer] _________________ of the
Purchaser, and acknowledged to me that he [she] executed the same as his [her]
free act and deed and the free act and deed of the Purchaser.


Subscribed and sworn before me this _____ day of __________ 20__.


NOTARY PUBLIC



         
COUNTY OF
         
STATE OF
   



My commission expires the _____ day of __________ 20__.


 
B-3

--------------------------------------------------------------------------------

 
 
EXHIBIT C


RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEROR)


____________________________
Date


Re:             Sequoia Mortgage Trust 2012-1
Mortgage Pass-Through Certificates


_______________________ (the “Transferor”) has reviewed the attached affidavit
of _____________________________ (the “Transferee”), and has no actual knowledge
that such affidavit is not true and has no reason to believe that the
information contained in paragraph 7 thereof is not true, and has no reason to
believe that the Transferee has the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to a Residual Certificate.  In addition, the Transferor has conducted a
reasonable investigation at the time of the transfer and found that the
Transferee had historically paid its debts as they came due and found no
significant evidence to indicate that the Transferee will not continue to pay
its debts as they become due.


Very truly yours,



   
Name:
 
Title:
 

 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF CUSTODIAL AGREEMENT
 
See Exhibit 10.26
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E-1


FORM OF RULE 144A TRANSFER CERTIFICATE
 
Re:         Sequoia Mortgage Trust 2012-1
Mortgage Pass-Through Certificates


Reference is hereby made to the Pooling and Servicing Agreement, dated as
of  January 1, 2012 (the “Pooling and Servicing Agreement”), by and among
Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as
Master Servicer and Securities Administrator and U.S. Bank National Association,
as Trustee.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Pooling and Servicing Agreement.


This letter relates to $__________ initial Certificate Principal Amount or Class
Notional Amount, as applicable, of Class _____ Certificates which are held in
the form of Definitive Certificates registered in the name of  ______________
(the “Transferor”). The Transferor has requested a transfer of such Definitive
Certificates for Definitive Certificates of such Class registered in the name of
[insert name of transferee].


In connection with such request, and in respect of such Certificates, the
Transferor hereby certifies that such Certificates are being transferred in
accordance with (i) the transfer restrictions set forth in the Pooling and
Servicing Agreement and the Certificates and (ii) Rule 144A under the Securities
Act to a purchaser that the Transferor reasonably believes is a “qualified
institutional buyer” within the meaning of Rule 144A purchasing for its own
account or for the account of a “qualified institutional buyer,” which purchaser
is aware that the sale to it is being made in reliance upon Rule 144A, in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction.


This certificate and the statements contained herein are made for your benefit
and the benefit of the Underwriters, the Depositor and the Certificate
Registrar.



   
[Name of Transferor]
 



By:
   
Name: 
   
Title:
   



Dated: ___________, ____


 
E-1-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E-2


FORM OF PURCHASER’S LETTER FOR
QUALIFIED INSTITUTIONAL BUYER


Date


Ladies and Gentlemen:


In connection with our proposed purchase of $______________Class Principal
Amount or Class Notional Amount, as applicable, of Sequoia Mortgage Trust 2012-1
Mortgage Pass-Through Certificates, Class [___] (the “Restricted Certificates”),
we confirm that:
 
(1)
We understand that the Restricted Certificates have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and may not be sold except as permitted in the following sentence. We agree, on
our own behalf and on behalf of any accounts for which we are acting as
hereinafter stated, that if we should sell any Restricted Certificates we will
do so only (A) to the Depositor, (B) to “qualified institutional buyers” (within
the meaning of Rule 144A under the Securities Act) in accordance with Rule 144A
under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, in the case of (B) or (D) above,
prior to such transfer, delivers to the Certificate Registrar under the Pooling
and Servicing Agreement, dated as of January 1, 2012 (the “Agreement”), by and
among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A.,
as Master Servicer and Securities Administrator and U.S. Bank National
Association, as Trustee, a signed letter in the form of this letter; and we
further agree, in the capacities stated above, to provide to any person
purchasing any of the Restricted Certificates from us a notice advising such
purchaser that resales of the Restricted Certificates are restricted as stated
herein.

 
(2)
We understand that, in connection with any proposed resale of any Restricted
Certificates to QIB, we will be required to furnish to the Certificate Registrar
a certification from such transferee in the form hereof to confirm that the
proposed sale is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act. We further
understand that the Restricted Certificates purchased by us will bear a legend
to the foregoing effect.



(3)
We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.



(4)
We are a QIB and we are acquiring the Restricted Certificates purchased by us
for our own account or for one or more accounts (each of which is a QIB) as to
each of which we exercise sole investment discretion.



(5)
We have received such information as we deem necessary in order to make our
investment decision.

 
 
E-2-1

--------------------------------------------------------------------------------

 
 
(6)
If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.



Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.


You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.


Very truly yours,



   
[Purchaser]
       
By:
   
Name: 
   
Title:
   

 
 
E-2-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F


FORM OF PURCHASER’S LETTER FOR
INSTITUTIONAL ACCREDITED INVESTOR


Date


Ladies and Gentlemen:


In connection with our proposed purchase of $______________ Class Principal
Amount or Class Notional Amount, as applicable, of Sequoia Mortgage Trust 2012-1
Mortgage Pass-Through Certificates, Class [___], (the “Restricted
Certificates”), we confirm that:
 
(1)
We understand that the Restricted Certificates have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and may not be sold except as permitted in the following sentence. We agree, on
our own behalf and on behalf of any accounts for which we are acting as
hereinafter stated, that if we should sell any Restricted Certificates we will
do so only (A) to the Depositor, (B) to “qualified institutional buyers” (within
the meaning of Rule 144A under the Securities Act) in accordance with Rule 144A
under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, prior to such transfer, delivers to
the Certificate Registrar under the Pooling and Servicing Agreement, dated as
of  January 1, 2012 (the “Agreement”), by and among Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, and U.S. Bank National Association as Trustee, a signed letter in
the form of this letter; and we further agree, in the capacities stated above,
to provide to any person purchasing any of the Restricted Certificates from us a
notice advising such purchaser that resales of the Restricted Certificates are
restricted as stated herein.

 
(2)
We understand that, in connection with any proposed resale of any Restricted
Certificates to an Institutional Accredited Investor, we will be required to
furnish to the Certificate Registrar a certification from such transferee in the
form hereof to confirm that the proposed sale is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act. We further understand that the Restricted
Certificates purchased by us will bear a legend to the foregoing effect.

 
(3)
We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.

 
(4)
We are an Institutional Accredited Investor and we are acquiring the Restricted
Certificates purchased by us for our own account or for one or more accounts
(each of which is an Institutional Accredited Investor) as to each of which we
exercise sole investment discretion.

 
(5)
We have received such information as we deem necessary in order to make our
investment decision.

 
(6)
If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.

 
 
F-1

--------------------------------------------------------------------------------

 
 
Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.


You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.


Very truly yours,



   
[Purchaser]
       
By:
   
Name: 
   
Title:
   

 
 
F-2

--------------------------------------------------------------------------------

 
 
EXHIBIT G


FORM OF ERISA TRANSFER AFFIDAVIT
  
STATE OF
NEW YORK
)
 
)           ss.:
COUNTY OF
NEW YORK 
)



The undersigned, being first duly sworn, deposes and says as follows:


1.      The undersigned is the ______________________ of ______________ (the
“Investor”), a [corporation duly organized] and existing under the laws of
__________, on behalf of which he makes this affidavit.


2.      The Investor either (x) is not, and on ___________ [date of transfer]
will not be, an employee benefit plan or other retirement arrangement subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (collectively, a “Plan”) or a person acting on behalf of any such Plan
or investing the assets of any such Plan; (y) if the Certificate has been the
subject of an ERISA-Qualifying Underwriting, is an insurance company that is
purchasing the Certificate with funds contained in an “insurance company general
account” as defined in Section V(e) of Prohibited Transaction Class Exemption
(“PTCE”) 95-60 and the purchase and holding of the Certificate are covered under
Sections I and III of PTCE 95-60; or (z) herewith delivers to the Certificate
Registrar an opinion of counsel (a “Benefit Plan Opinion”) satisfactory to the
Certificate Registrar, the Depositor and the Trustee, and upon which the
Certificate Registrar, the Trustee, the Master Servicer, the Depositor and the
Securities Administrator shall be entitled to rely, to the effect that the
purchase or holding of such Certificate by the Investor will not constitute or
result in any non-exempt prohibited transactions under Title I of ERISA or
Section 4975 of the Code and will not subject the Certificate Registrar or the
Trustee to any obligation in addition to those undertaken by such entities in
the Pooling and Servicing Agreement, dated as of January 1, 2012 (the
“Agreement”), by and among Sequoia Residential Funding, Inc., as Depositor,
Wells Fargo Bank, N.A., as Master Servicer and Securities Administrator and U.S.
Bank National Association, as Trustee, by which opinion of counsel shall not be
an expense of the Trust Fund or the above parties.


Capitalized terms used but not defined herein have the meanings given in the
Agreement.


IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to proper authority, by its duly authorized officer, duly
attested, this ____ day of _______________ 20___.



   
[Investor]
       
By: 
   
Name: 
 
Title:
 



ATTEST:


 
G-1

--------------------------------------------------------------------------------

 



STATE OF
)
 
)           ss.:
COUNTY OF
)



Personally appeared before me the above-named ________________, known or proved
to me to be the same person who executed the foregoing instrument and to be the
____________________ of the Investor, and acknowledged that he executed the same
as his free act and deed and the free act and deed of the Investor.


Subscribed and sworn before me this _____ day of _________ 20___.



   
NOTARY PUBLIC
 



My commission expires the
_____ day of __________ 20___.


 
G-2

--------------------------------------------------------------------------------

 
 
EXHIBIT H-1


LIST OF PURCHASE AGREEMENTS


 
1.
Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between Redwood Residential Acquisition Corporation (“RRAC”) and First Republic
Bank, as modified by the related Acknowledgement.



 
2.
Flow Mortgage Loan Sale and Servicing Agreement, dated as of April 8, 2011,
between DLJ Mortgage Capital, Inc. and First Republic Bank, as modified by the
related Acknowledgement.



 
3.
Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July 21,
2010, between RRAC and PHH Mortgage Corporation, as modified by the related
Acknowledgement.



 
4.
Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 30, 2011,
between RRAC and PrimeLending, a PlainsCapital Company, as modified by the
related Acknowledgement.



 
5.
Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 23, 2011,
between RRAC and Flagstar Capital Markets Corporation, as modified by the
related Acknowledgement.



 
6.
Flow Mortgage Loan Purchase and Sale Agreement, dated as of June 1, 2011,
between RRAC and Wintrust Mortgage, a Division of Barrington Bank and Trust, as
modified by the related Acknowledgement.



 
7.
Flow Mortgage Loan Purchase and Sale Agreement, dated as of March 1, 2011,
between RRAC and Sterling Savings Bank, as modified by the related
Acknowledgement.



 
8.
Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and GuardHill Financial Corporation, as modified by the related
Acknowledgement.



 
9.
Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Cole Taylor Bank, as modified by the related Acknowledgement.

 
 
H-1

--------------------------------------------------------------------------------

 
 
EXHIBIT H-2


LIST OF SERVICING AGREEMENTS


 
1.
Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between Redwood Residential Acquisition Corporation (“RRAC”) and First Republic
Bank, as modified by the related Acknowledgement.



 
2.
Flow Mortgage Loan Sale and Servicing Agreement, dated as of April 8, 2011,
between DLJ Mortgage Capital, Inc. and First Republic Bank, as modified by the
related Acknowledgement.



 
3.
Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July 21,
2010, between RRAC and PHH Mortgage Corporation, as modified by the related
Acknowledgement.



 
4.
Flow Mortgage Loan Servicing Agreement, dated as of August 1, 2011, between RRAC
and Cenlar FSB, as amended by Amendment No. 1 to the Flow Mortgage Loan
Servicing Agreement, dated November 3, 2011, and as modified by the related
Acknowledgement.



 
5.
Flow Mortgage Loan Servicing Rights Sale and Servicing Agreement, dated as of
May 5, 2011, among RRAC, Select Portfolio Servicing, Inc. and DLJ Mortgage
Capital, Inc., as modified by the related Acknowledgement.




 
H-2

--------------------------------------------------------------------------------

 
 
EXHIBIT I


ADDITIONAL DISCLOSURE NOTIFICATION


Additional Disclosure Notification


Wells Fargo Bank, N.A., as securities administrator
Fax:  443-367-3307
Email:  cts.sec.notifications@wellsfargo.com


Sequoia Residential Funding, Inc.
Fax:  415-381-1773
Email:  Sequoia.Notices@redwoodtrust.com


Attn:  Corporate Trust Services- Sequoia Mortgage Trust 2012-1, Mortgage
Pass-Through Certificates, Series 2012-1_—SEC REPORT PROCESSING


RE:  **Additional Form [10-D][10-K][8-K] Disclosure** Required


Ladies and Gentlemen:


In accordance with Section 6.21[(a)][(b)][(c)] of the Pooling and Servicing
Agreement, dated as of January 1, 2012 (the “Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and Securities Administrator and U.S. Bank National Association, as
Trustee, with respect to Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through
Certificate, the undersigned, as [          ], hereby notifies you that certain
events have come to our attention that [will] [may] need to be disclosed on Form
[10-D][10-K][8-K].


Description of Additional Form [10-D][10-K][8-K] Disclosure:


List of any Attachments hereto to be included in the Additional Form
[10-D][10-K][8-K] Disclosure:


Any inquiries related to this notification should be directed to
[                       ], phone number:  [         ]; email
address:  [                   ].


[NAME OF PARTY],
 
as [role]
       
By:
   
Name: 
 
Title:
 

 
 
I-1

--------------------------------------------------------------------------------

 
 
EXHIBIT J


BACK-UP CERTIFICATE TO FORM 10-K CERTIFICATE


Sequoia Mortgage Trust 2012-1 (the “Trust”)
Mortgage Pass-Through Certificates


Re:          The Pooling and Servicing Agreement, dated as of  January 1, 2012
(the “Pooling and Servicing Agreement”), by and among Sequoia Residential
Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator and U.S. Bank National Association, as Trustee with
respect to Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates.


I, __________________________, the _________________________ of [NAME OF
COMPANY] (the “Company”) certify to the Depositor and its officers, directors
and affiliates, and with the knowledge and intent that they will rely upon this
certification, that:


(1)                I have reviewed the annual report on Form 10-K for the fiscal
year [____] (the “Annual Report”), and all reports on Form 10-D required to be
filed in respect of period covered by the Annual Report (collectively with the
Annual Report, the “Reports”), of the Trust Fund;


(2)                To my knowledge, (a) the Reports, taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
the Annual Report, and (b) the Company’s assessment of compliance and related
attestation report referred to below, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by such
assessment of compliance and attestation report;


(3)                To my knowledge, the distribution information required to be
provided by the Company under the Pooling and Servicing Agreement has been
provided to the Securities Administrator for inclusion in the Reports is
included in the Reports;


(4)                I am responsible for reviewing the activities performed by
the Company under the Pooling and Servicing Agreement, and based on my knowledge
and the compliance review conducted in preparing the assessment of compliance of
the Company required by the Pooling and Servicing Agreement, and except as
disclosed in the Reports, the Company has fulfilled its obligations under the
Pooling and Servicing Agreement in all material respects; and


(5)                The report on assessment of compliance with servicing
criteria applicable to the Company for asset-backed securities of the Company
and each Subcontractor utilized by the Company and the related attestation
report on assessment of compliance with servicing criteria applicable to it
required to be included in the Annual Report in accordance with Item 1122 of
Regulation AB and Exchange Act Rules 13a-18 and 15d-18 have been included as an
exhibit to the Annual Report.  Any material instances of non-compliance are
described in such report and have been disclosed in the Annual Report.


In giving the certifications above, the Company has reasonably relied on
information provided to it by the following unaffiliated parties: [names of
servicer(s), subservicer(s), custodian(s)]


Date:


By: 
         
[Signature]
 
[Title]
   

 
 
J-1

--------------------------------------------------------------------------------

 
 
EXHIBIT K


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The Assessment of Compliance to be delivered by the parties listed in the table
below shall address, at a minimum, the criteria identified below as “Applicable
Servicing Criteria” for each such party:


Regulation
AB
Reference
Servicing Criteria
Master Servicer
Securities Administrator
Custodian
           
General Servicing Considerations
               
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
X
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
X
   
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.
N/A
N/A
N/A
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
     
Cash Collection and Administration
     
1122(d)(2)(i)
Payments on pool assets are deposited into the appropriate bank collection
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
X
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
X
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
X
   

 
 
K-1

--------------------------------------------------------------------------------

 


1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
X
X
 
1122(d)(2)(v)
Each collection account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
X
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
X
   
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including collection accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
               
Investor Remittances and Reporting
     
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.
X
   
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
X
 

 
 
K-2

--------------------------------------------------------------------------------

 


1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X
   
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X
     
Pool Asset Administration
     
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.
   
X
1122(d)(4)(ii)
Pool assets  and related documents are safeguarded as required by the
transaction agreements
   
X
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
N/A
N/A
N/A
1122(d)(4)(iv)
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.
N/A
N/A
N/A
1122(d)(4)(v)
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
N/A
N/A
N/A
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
N/A
N/A
N/A
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
N/A
N/A
N/A

 
 
K-3

--------------------------------------------------------------------------------

 


1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
N/A
N/A
N/A
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
N/A
N/A
N/A
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.
N/A
N/A
N/A
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
N/A
N/A
N/A
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
N/A
N/A
N/A
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
N/A
N/A
N/A
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
   

 
 
K-4

--------------------------------------------------------------------------------

 


1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
N/A
N/A
N/A



 
K-5

--------------------------------------------------------------------------------

 
 
EXHIBIT L


ADDITIONAL FORM 10-D DISCLOSURE


ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
Party Responsible
Item 1: Distribution and Pool Performance Information
 
Information included in the Distribution Date Statement
Master Servicer
Securities Administrator
Any information required by 1121 which is NOT included on the Distribution Date
Statement
Depositor
Item 2: Legal Proceedings
 
Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:
 
▪ Issuing Entity (Trust Fund)
Trustee, Master Servicer, Securities Administrator and Depositor
▪ Sponsor (Seller)
Seller (if a party to the Pooling and Servicing Agreement) or Depositor
▪ Depositor
Depositor
▪ Trustee
Trustee
▪ Securities Administrator
Securities Administrator
▪ Master Servicer
Master Servicer
▪ Custodian
Custodian
▪ 1110(b) Originator
Depositor
▪ Any 1108(a)(2) Servicer (other than the Master Servicer or the Securities
Administrator)
Servicer (as to itself)
▪ Any other party contemplated by 1100(d)(1)
Depositor
Item 3:  Sale of Securities and Use of Proceeds
 
Information from Item 2(a) of Part II of Form 10-Q:
 
With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K.  Pricing information can be omitted
if securities were not registered.
Depositor

 
 
L-1

--------------------------------------------------------------------------------

 


ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
Party Responsible
Item 4:  Defaults Upon Senior Securities
 
Information from Item 3 of Part II of Form 10-Q:
 
Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)
Securities Administrator
Trustee
Item 5:  Submission of Matters to a Vote of Security Holders
 
Information from Item 4 of Part II of Form 10-Q
Securities Administrator
Trustee
Item 6:  Significant Obligors of Pool Assets
 
Item 1112(b) – Significant Obligor Financial Information*
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
 
Item 7:  Significant Enhancement Provider Information
 
Item 1114(b)(2) – Credit Enhancement Provider Financial Information*
 
▪ Determining applicable disclosure threshold
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
 
Item 1115(b) – Derivative Counterparty Financial Information*
 
▪ Determining current maximum probable exposure
Depositor
▪ Determining current significance percentage
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
 
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
 

 
 
L-2

--------------------------------------------------------------------------------

 



ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
Party Responsible
Item 8:  Other Information
 
Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported
Any party responsible for the applicable Form 8-K Disclosure item
Item 9:  Exhibits
 
Distribution Date Statement to Certificateholders
Securities Administrator
Exhibits required by Item 601 of Regulation S-K, such as material agreements
Depositor

 
 
L-3

--------------------------------------------------------------------------------

 


EXHIBIT M


ADDITIONAL FORM 10-K DISCLOSURE
 
ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
Party Responsible
Item 1B: Unresolved Staff Comments
Depositor
Item 9B:  Other Information
Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported
Any party responsible for disclosure items on Form 8-K
Item 15:  Exhibits, Financial Statement Schedules
Securities Administrator
Depositor
Reg AB Item 1112(b):  Significant Obligors of Pool Assets
 
Significant Obligor Financial Information*
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
 
Reg AB Item 1114(b)(2):  Credit Enhancement Provider Financial Information
 
▪ Determining applicable disclosure threshold
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
 
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
 
Reg AB Item 1115(b):  Derivative Counterparty Financial Information
 
▪ Determining current maximum probable exposure
Depositor
▪ Determining current significance percentage
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
 

 
 
M-1

--------------------------------------------------------------------------------

 


ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
Party Responsible
Reg AB Item 1117: Legal Proceedings
 
Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:
 
▪ Issuing Entity (Trust Fund)
Trustee, Master Servicer, Securities Administrator and Depositor
▪ Sponsor (Seller)
Seller (if a party to the Pooling and Servicing Agreement) or Depositor
▪ Depositor
Depositor
▪ Trustee
Trustee
▪ Securities Administrator
Securities Administrator
▪ Master Servicer
Master Servicer
▪ Custodian
Custodian
▪ 1110(b) Originator
Depositor
▪ Any 1108(a)(2) Servicer (other than the Master Servicer or the Securities
Administrator)
Servicer (as to itself)
▪ Any other party contemplated by 1100(d)(1)
Depositor
Reg AB Item 1119:  Affiliations and Relationships
 
Whether (a) the Sponsor (Seller), Depositor or Issuing Entity is an affiliate of
the following parties, and (b) to the extent known and material, any of the
following parties are affiliated with one another:
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Master Servicer
Master Servicer
▪ Securities Administrator
Securities Administrator
▪ Trustee
Depositor/Sponsor as to (a)
Trustee as to (b)
▪ Any other 1108(a)(3) servicer
Servicer (as to itself)
▪ Any 1110 Originator
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
Depositor/Sponsor
▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor
▪ Any 1115 Derivative Counterparty Provider
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
Depositor/Sponsor

 
 
M-2

--------------------------------------------------------------------------------

 


ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
Party Responsible
Whether there are any “outside the ordinary course business arrangements” other
than would be obtained in an arm’s length transaction between (a) the Sponsor
(Seller), Depositor or Issuing Entity on the one hand, and (b) any of the
following parties (or their affiliates) on the other hand, that exist currently
or within the past two years and that are material to a Certificateholder’s
understanding of the Certificates:
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Master Servicer
Master Servicer
▪ Securities Administrator
Securities Administrator
▪ Trustee
Depositor/Sponsor
▪ Any other 1108(a)(3) servicer
Servicer (as to itself)
▪ Any 1110 Originator
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
Depositor/Sponsor
▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor
▪ Any 1115 Derivative Counterparty Provider
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
Depositor/Sponsor
Whether there are any specific relationships involving the transaction or the
pool assets between (a) the Sponsor (Seller), Depositor or Issuing Entity on the
one hand, and (b) any of the following parties (or their affiliates) on the
other hand, that exist currently or within the past two years and that are
material:
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Master Servicer
Master Servicer
▪ Securities Administrator
Securities Administrator
▪ Trustee
Depositor/Sponsor
▪ Any other 1108(a)(3) servicer
Servicer (as to itself)
▪ Any 1110 Originator
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
Depositor/Sponsor
▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor
▪ Any 1115 Derivative Counterparty Provider
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
Depositor/Sponsor

 
 
M-3

--------------------------------------------------------------------------------

 


EXHIBIT N


ADDITIONAL FORM 8-K DISCLOSURE
 
FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
Party Responsible
Item 1.01- Entry into a Material Definitive Agreement
 
Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.
 
Examples: servicing agreement, custody agreement.
 
Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus
All parties (as to themselves)
Item 1.02- Termination of a Material Definitive Agreement
 
Disclosure is required regarding termination of  any definitive agreement that
is material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.
 
Examples: servicing agreement, custody agreement.
All parties (as to themselves)
Item 1.03- Bankruptcy or Receivership
 
Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:
Depositor
▪ Sponsor (Seller)
Depositor/Sponsor (Seller)
▪ Depositor
Depositor
▪ Master Servicer
Master Servicer
▪ Affiliated Servicer
Servicer (as to itself)
▪ Other Servicer servicing 20% or more of the pool assets at the time of the
report
Servicer (as to itself)
▪ Other material servicers
Servicer (as to itself)
▪ Trustee
Trustee
▪ Securities Administrator
Securities Administrator
▪ Significant Obligor
Depositor

 
 
N-1

--------------------------------------------------------------------------------

 


FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
Party Responsible
▪ Credit Enhancer (10% or more)
Depositor
▪ Derivative Counterparty
Depositor
▪ Custodian
Custodian
Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement
 
Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.
 
Disclosure will be made of events other than waterfall triggers which are
disclosed in the Distribution Date Statements to the certificateholders.
Depositor
Master Servicer
Securities Administrator
Item 3.03- Material Modification to Rights of Security Holders
 
Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.
Securities Administrator
Depositor
Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year
 
Disclosure is required of any amendment “to the governing documents of the
issuing entity”.
Depositor
Item 6.01- ABS Informational and Computational Material
Depositor
Item 6.02- Change of Servicer or Securities Administrator
 
Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers or trustee.
Master Servicer/Securities Administrator/Depositor/
Servicer (as to itself)/Trustee
Reg AB disclosure about any new servicer or master servicer is also required.
Servicer (as to itself)/Master Servicer/Depositor
Reg AB disclosure about any new Trustee is also required.
Depositor/Securities Administrator

 
 
N-2

--------------------------------------------------------------------------------

 


FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
Party Responsible
Item 6.03- Change in Credit Enhancement or External Support
 
Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement
provided.  Applies to external credit enhancements as well as derivatives.
Depositor/Securities Administrator
Reg AB disclosure about any new enhancement provider is also required.
Depositor
Item 6.04- Failure to Make a Required Distribution
Securities Administrator
Item 6.05- Securities Act Updating Disclosure
 
If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.
Depositor
If there are any new servicers or originators required to be disclosed under
Regulation AB as a result of the foregoing, provide the information called for
in Items 1108 and 1110 respectively.
Depositor
Item 7.01- Reg FD Disclosure
All parties (as to themselves)
Item 8.01- Other Events
 
Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to certificateholders.
Depositor
Item 9.01- Financial Statements and Exhibits
Responsible party for reporting/disclosing the financial statement or exhibit

 
 
N-3

--------------------------------------------------------------------------------

 


EXHIBIT O


FORM OF CERTIFICATION FOR NRSROs AND DEPOSITOR
[Date]


Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: RMBS – SEMT 2012-1


Attention:
Sequoia Mortgage Trust 2012-1,

Mortgage Pass-Through Certificates, Series 2012-1


In accordance with the requirements for obtaining certain information pursuant
to the Pooling and Servicing Agreement, dated as of January 1, 2012 (the
“Pooling and Servicing Agreement”), by and among Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, and U.S. Bank National Association, as Trustee with respect to
the above-referenced certificates (the “Certificates”), the undersigned hereby
certifies and agrees as follows:


With respect to any Nationally Recognized Statistical Rating Organization
(“NRSRO”):


 
1.
The undersigned, an NRSRO, has provided the Depositor with the appropriate
certifications under Exchange Act Rule 17g-5(e).

 
2.
The undersigned has access to the Depositor's 17g-5 website, and any
confidentiality agreement applicable to the undersigned with respect to
information obtained from the Depositor's 17g-5 website shall also be applicable
to information obtained from the Rule 17g-5 Website.

 
3.
The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses any information on the Rule 17g-5 Website maintained by
the Securities Administrator.



With respect to the Depositor:


 
1.
The undersigned is the Depositor under the Pooling and Servicing Agreement.



Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Pooling and Servicing Agreement.


BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.
 
 
O-1

--------------------------------------------------------------------------------

 
 
SCHEDULE A


MORTGAGE LOAN SCHEDULE

 
 
Schedule A-1

--------------------------------------------------------------------------------

 
 

 
1
2
3
4
5
6
7
8
9
10
KEY
Primary
Servicer
Servicing
Fee %
Servicing
 Fee—Flatdollar
Servicing
Advance
Methodology
Originator
Loan
Group
Loan
Number
Amortization
Type
Lien
Position
HELOC
Indicator
1
1000938
0.002500
   
1000312
2
1300000980
1
1
0
2
1000938
0.002500
   
1000536
2
1050001057
1
1
0
3
1002338
0.002500
   
1002338
2
3000002004
1
1
0
4
1002338
0.002500
   
1002338
2
909000135
1
1
0
5
1002338
0.002500
   
1002338
1
868000009
1
1
0
6
1000200
0.002500
   
1000200
2
2000000985
1
1
0
7
1000383
0.002500
   
1000536
1
1050001815
1
1
0
8
1002338
0.002500
   
1002338
2
3000001124
1
1
0
9
1000200
0.003750
   
1000200
1
2000000817
2
1
0
10
1000383
0.002500
   
1001863
2
1000001574
1
1
0
11
1002338
0.002500
   
1002338
1
3000000531
2
1
0
12
1002338
0.002500
   
1002338
1
869000011
1
1
0
13
1000938
0.002500
   
1000536
2
1050001035
1
1
0
14
1000938
0.002500
   
1000536
1
1050000663
2
1
0
15
1000938
0.002500
   
1000536
2
1050001065
1
1
0
16
1002338
0.002500
   
1002338
2
3000001305
1
1
0
17
1000938
0.002500
   
1000536
1
1050001087
1
1
0
18
1000383
0.002500
   
1000536
2
1050001571
1
1
0
19
1000383
0.002500
   
1000536
1
1050001189
1
1
0
20
1000938
0.002500
   
1000536
1
1050001007
2
1
0
21
1000383
0.002500
   
1008808
2
1650001624
1
1
0
22
1000383
0.002500
   
1000312
1
1300001182
1
1
0
23
1002338
0.002500
   
1002338
1
868000013
1
1
0
24
1000938
0.002500
   
1000536
2
1050000977
1
1
0
25
1000938
0.002500
   
1000536
1
1050001098
2
1
0
26
1000200
0.002500
   
1000200
2
2000001184
1
1
0
27
1000938
0.002500
   
1000536
2
1050001086
1
1
0
28
1000383
0.002500
   
1008498
2
1150001401
1
1
0
29
1002338
0.002500
   
1002338
1
868000007
1
1
0
30
1000938
0.002500
   
1000536
2
1050000900
1
1
0
31
1000938
0.002500
   
1000536
2
1050000905
1
1
0
32
1000383
0.002500
   
1000536
2
1050001194
1
1
0
33
1000383
0.002500
   
1008498
2
1150001498
1
1
0
34
1000383
0.002500
   
1000312
2
1300001380
1
1
0
35
1000200
0.002500
   
1000200
2
2000000958
1
1
0
36
1000200
0.002500
   
1000200
2
2000000968
1
1
0
37
1000938
0.002500
   
1000536
2
1050001101
1
1
0
38
1000383
0.002500
   
1000536
1
1050001157
1
1
0
39
1000938
0.002500
   
1000536
2
1050001118
1
1
0
40
1002338
0.002500
   
1002338
1
868000017
1
1
0
41
1000383
0.002500
   
1000536
1
1050001167
1
1
0
42
1000383
0.002500
   
1000312
2
1300001181
1
1
0
43
1002338
0.002500
   
1002338
1
3000000613
2
1
0
44
1002338
0.002500
   
1002338
2
3000001072
1
1
0
45
1000383
0.002500
   
1000536
2
1050001275
1
1
0
46
1000383
0.002500
   
1000312
2
1300001221
1
1
0
47
1000938
0.002500
   
1000536
2
1050001011
1
1
0
48
1000938
0.002500
   
1000536
2
1050000970
1
1
0
49
1002338
0.002500
   
1002338
1
868000032
1
1
0
50
1000383
0.002500
   
1000536
1
1050001155
1
1
0
51
1000938
0.002500
   
1000536
2
1050000967
1
1
0
52
1000938
0.002500
   
1000536
1
1050000773
2
1
0
53
1000383
0.002500
   
1000536
2
1050001187
1
1
0
54
1000383
0.002500
   
1000536
1
1050001117
1
1
0
55
1002338
0.002500
   
1002338
1
868000011
1
1
0
56
1000938
0.002500
   
1000536
1
1050000786
2
1
0
57
1000383
0.002500
   
1000536
1
1050001249
1
1
0
58
1000200
0.003750
   
1000200
1
2000000343
2
1
0
59
1000383
0.002500
   
1000536
1
1050001256
1
1
0
60
1000938
0.002500
   
1000536
2
1050000808
1
1
0
61
1000938
0.002500
   
1000536
1
1050001090
1
1
0
62
1000938
0.002500
   
1000536
1
1050000992
2
1
0
63
1000383
0.002500
   
1000536
1
1050001340
1
1
0
64
1000383
0.002500
   
1000536
1
1050001092
2
1
0
65
1002338
0.002500
   
1002338
1
3000000640
2
1
0
66
1000383
0.002500
   
1008498
2
1150001373
1
1
0
67
1000383
0.002500
   
1000536
2
1050001169
1
1
0
68
1002338
0.002500
   
1002338
2
3000001082
1
1
0
69
1000200
0.002500
   
1000200
2
2000000984
1
1
0
70
1002338
0.002500
   
1002338
1
868000026
1
1
0
71
1000383
0.002500
   
1008498
2
1150001400
1
1
0
72
1002338
0.002500
   
1002338
1
868000034
1
1
0
73
1000938
0.002500
   
1000536
2
1050000882
1
1
0
74
1000938
0.002500
   
1001863
2
1000001033
1
1
0
75
1002338
0.002500
   
1002338
2
3000001348
1
1
0
76
1000200
0.002500
   
1000200
2
2000001515
1
1
0
77
1002338
0.002500
   
1002338
1
3000000668
2
1
0
78
1000200
0.003750
   
1000200
1
2000000804
2
1
0
79
1000938
0.002500
   
1000312
2
1300000953
1
1
0
80
1000383
0.002500
   
1008498
2
1150001395
1
1
0
81
1000200
0.003750
   
1000200
1
2000000641
2
1
0
82
1000938
0.002500
   
1000536
2
1050001045
1
1
0
83
1000200
0.002500
   
1000200
2
2000001183
1
1
0
84
1000938
0.002500
   
1000536
1
1050001066
2
1
0
85
1000383
0.002500
   
1000536
2
1050001307
1
1
0
86
1002338
0.002500
   
1002338
1
868000020
1
1
0
87
1000938
0.002500
   
1000536
1
1050001070
2
1
0
88
1002338
0.002500
   
1002338
1
3000000463
2
1
0
89
1000200
0.002500
   
1000200
2
2000000627
1
1
0
90
1000383
0.002500
   
1000536
1
1050001777
2
1
0
91
1000938
0.002500
   
1000536
2
1050001023
1
1
0
92
1000938
0.002500
   
1000312
2
1300001077
1
1
0
93
1000383
0.002500
   
1000536
1
1050001254
1
1
0
94
1002338
0.002500
   
1002338
1
3000000385
2
1
0
95
1002338
0.002500
   
1002338
1
868000031
1
1
0
96
1002338
0.002500
   
1002338
1
868000019
1
1
0
97
1000938
0.002500
   
1000536
2
1050001044
1
1
0
98
1000200
0.002500
   
1000200
2
2000001022
1
1
0
99
1000938
0.002500
   
1000536
2
1050000975
1
1
0
100
1000938
0.002500
   
1000312
1
1300000942
2
1
0
101
1000938
0.002500
   
1000536
2
1050000941
1
1
0
102
1000383
0.002500
   
1008498
2
1150001371
1
1
0
103
1000938
0.002500
   
1000536
2
1050001036
1
1
0
104
1000938
0.002500
   
1000536
2
1050000893
1
1
0
105
1000383
0.002500
   
1008498
2
1150001970
1
1
0
106
1000383
0.002500
   
1000536
1
1050001253
1
1
0
107
1000938
0.002500
   
1000536
1
1050000809
2
1
0
108
1000200
0.003750
   
1000200
1
2000000918
2
1
0
109
1000383
0.002500
   
1000536
2
1050001168
1
1
0
110
1000938
0.002500
   
1000536
2
1050001111
1
1
0
111
1002338
0.002500
   
1002338
1
3000000508
2
1
0
112
1000383
0.002500
   
1008498
2
1150001597
1
1
0
113
1000383
0.002500
   
1000536
1
1050001621
1
1
0
114
1002338
0.002500
   
1002338
2
3000001233
1
1
0
115
1000938
0.002500
   
1000536
2
1050001010
1
1
0
116
1002338
0.002500
   
1002338
2
909000126
1
1
0
117
1000383
0.002500
   
1008498
2
1150001383
1
1
0
118
1002338
0.002500
   
1002338
1
868000024
1
1
0
119
1000938
0.002500
   
1000536
2
1050000861
1
1
0
120
1000383
0.002500
   
1000536
1
1050001433
1
1
0
121
1002338
0.002500
   
1002338
1
868000006
1
1
0
122
1000938
0.002500
   
1000536
2
1050000982
1
1
0
123
1000200
0.002500
   
1000200
2
2000000993
1
1
0
124
1000938
0.002500
   
1000536
1
1050000821
2
1
0
125
1000383
0.002500
   
1000312
2
1300001516
1
1
0
126
1002338
0.002500
   
1002338
2
3000001053
1
1
0
127
1002338
0.002500
   
1002338
1
868000002
1
1
0
128
1000200
0.002500
   
1000200
1
2000001271
1
1
0
129
1000383
0.002500
   
1000312
1
1300001012
2
1
0
130
1000383
0.002500
   
1008498
2
1150001399
1
1
0
131
1002338
0.002500
   
1002338
2
909000134
1
1
0
132
1002338
0.002500
   
1002338
2
3000001349
1
1
0
133
1002338
0.002500
   
1002338
2
3000001595
1
1
0
134
1002338
0.002500
   
1002338
1
3000000779
2
1
0
135
1002338
0.002500
   
1002338
2
3000000913
1
1
0
136
1000383
0.002500
   
1008498
2
1150001384
1
1
0
137
1000200
0.003750
   
1000200
1
2000000956
2
1
0
138
1002338
0.002500
   
1002338
2
3000001357
1
1
0
139
1000938
0.002500
   
1001863
2
1000001034
1
1
0
140
1000200
0.002500
   
1000200
2
2000000867
1
1
0
141
1002338
0.002500
   
1002338
2
3000001334
1
1
0
142
1002338
0.002500
   
1002338
1
868000029
1
1
0
143
1000200
0.002500
   
1000200
2
2000000990
1
1
0
144
1000938
0.002500
   
1001863
2
1000000897
1
1
0
145
1000938
0.002500
   
1000536
2
1050000947
1
1
0
146
1000200
0.002500
   
1000200
2
2000000972
1
1
0
147
1000383
0.002500
   
1008498
2
1150001372
1
1
0
148
1000383
0.002500
   
1008498
2
1150001855
1
1
0
149
1000200
0.003750
   
1000200
1
2000000027
2
1
0
150
1002338
0.002500
   
1002338
1
868000035
1
1
0
151
1000200
0.002500
   
1000200
2
2000001075
1
1
0
152
1000200
0.002500
   
1000200
2
2000000581
1
1
0
153
1000383
0.002500
   
1000536
1
1050001274
1
1
0
154
1002338
0.002500
   
1002338
2
3000001464
1
1
0
155
1000383
0.002500
   
1008498
2
1150001417
1
1
0
156
1000200
0.002500
   
1000200
2
2000000874
1
1
0
157
1000383
0.002500
   
1000536
2
1050001063
1
1
0
158
1002338
0.002500
   
1002338
2
3000001342
1
1
0
159
1002338
0.002500
   
1002338
2
3000001060
1
1
0
160
1002338
0.002500
   
1002338
2
3000001030
1
1
0
161
1000383
0.002500
   
1008498
2
1150001374
1
1
0
162
1002338
0.002500
   
1002338
2
3000001141
1
1
0
163
1000200
0.002500
   
1000200
1
2000001014
1
1
0
164
1000383
0.002500
   
1008498
2
1150001527
1
1
0
165
1002338
0.002500
   
1002338
1
3000000845
2
1
0
166
1002338
0.002500
   
1002338
2
3000001176
1
1
0
167
1000938
0.002500
   
1000536
2
1050000836
1
1
0
168
1000383
0.002500
   
1008498
2
1150001375
1
1
0
169
1002338
0.002500
   
1002338
2
3000001455
1
1
0
170
1002338
0.002500
   
1002338
1
3000000526
2
1
0
171
1000938
0.002500
   
1000536
2
1050000911
1
1
0
172
1000938
0.002500
   
1001863
2
1000000964
1
1
0
173
1002338
0.002500
   
1002338
1
3000000651
2
1
0
174
1000383
0.002500
   
1000536
1
1050001284
1
1
0
175
1002338
0.002500
   
1002338
2
3000001143
1
1
0
176
1000200
0.002500
   
1000200
1
2000001096
1
1
0
177
1000938
0.002500
   
1000536
1
1050001089
1
1
0
178
1000938
0.002500
   
1000536
2
1050000903
1
1
0
179
1000383
0.002500
   
1008498
2
1150001378
1
1
0
180
1000383
0.002500
   
1000536
2
1050001115
1
1
0
181
1002338
0.002500
   
1002338
2
3000001177
1
1
0
182
1000938
0.002500
   
1000536
2
1050001040
1
1
0
183
1000200
0.003750
   
1000200
1
2000000875
2
1
0
184
1000383
0.002500
   
1008498
2
1150001385
1
1
0
185
1000938
0.002500
   
1000536
2
1050000924
1
1
0
186
1000938
0.002500
   
1000536
2
1050001099
1
1
0
187
1000938
0.002500
   
1000536
2
1050000989
1
1
0
188
1002338
0.002500
   
1002338
2
3000001140
1
1
0
189
1000200
0.002500
   
1000200
2
2000000948
1
1
0
190
1000938
0.002500
   
1000536
2
1050001100
1
1
0
191
1000383
0.002500
   
1003970
2
1400001469
1
1
0
192
1000200
0.002500
   
1000200
2
2000000912
1
1
0
193
1002338
0.002500
   
1002338
2
3000001062
1
1
0
194
1002338
0.002500
   
1002338
2
3000001239
1
1
0
195
1000938
0.002500
   
1001863
2
1000000926
1
1
0
196
1002338
0.002500
   
1002338
1
3000000726
2
1
0
197
1000200
0.003750
   
1000200
1
2000000504
2
1
0
198
1000383
0.002500
   
1008498
2
1150001402
1
1
0
199
1002338
0.002500
   
1002338
1
814000006
2
1
0
200
1000383
0.002500
   
1008808
2
1650001511
1
1
0
201
1000200
0.003750
   
1000200
1
2000000834
2
1
0
202
1002338
0.002500
   
1002338
1
868000027
1
1
0
203
1002338
0.002500
   
1002338
2
3000001240
1
1
0
204
1002338
0.002500
   
1002338
1
3000000348
2
1
0
205
1000383
0.002500
   
1000536
1
1050001317
2
1
0
206
1000938
0.002500
   
1000536
2
1050000940
1
1
0
207
1000383
0.002500
   
1003970
2
1400001741
1
1
0
208
1000383
0.002500
   
1008498
2
1150001503
1
1
0
209
1002338
0.002500
   
1002338
2
3000001130
1
1
0
210
1000938
0.002500
   
1000536
2
1050000892
1
1
0
211
1000938
0.002500
   
1000536
2
1050000986
1
1
0
212
1000200
0.002500
   
1000200
2
2000000983
1
1
0
213
1002338
0.002500
   
1002338
2
3000001213
1
1
0
214
1000200
0.003750
   
1000200
1
2000000675
2
1
0
215
1000938
0.002500
   
1000536
1
1050001079
1
1
0
216
1000383
0.002500
   
1000536
2
1050001195
1
1
0
217
1000200
0.002500
   
1000200
2
2000000654
1
1
0
218
1002338
0.002500
   
1002338
1
882000003
1
1
0
219
1002338
0.002500
   
1002338
1
3000000936
2
1
0
220
1002338
0.002500
   
1002338
2
3000001235
1
1
0
221
1002338
0.002500
   
1002338
2
3000001677
1
1
0
222
1000383
0.002500
   
1008498
2
1150001387
1
1
0
223
1002338
0.002500
   
1002338
1
3000000720
2
1
0
224
1000938
0.002500
   
1000536
2
1050000994
1
1
0
225
1000938
0.002500
   
1000536
2
1050001058
1
1
0
226
1002338
0.002500
   
1002338
1
869000007
1
1
0
227
1002338
0.002500
   
1002338
1
869000001
1
1
0
228
1002338
0.002500
   
1002338
2
3000001038
1
1
0
229
1002338
0.002500
   
1002338
2
3000001465
1
1
0
230
1000383
0.002500
   
1008498
2
1150001556
1
1
0
231
1000938
0.002500
   
1001863
1
1000000886
2
1
0
232
1000938
0.002500
   
1000536
1
1050000888
2
1
0
233
1000938
0.002500
   
1000536
2
1050000810
1
1
0
234
1002338
0.002500
   
1002338
1
869000005
1
1
0
235
1000938
0.002500
   
1000536
2
1050001128
1
1
0
236
1002338
0.002500
   
1002338
1
869000010
1
1
0
237
1002338
0.002500
   
1002338
2
3000001214
1
1
0
238
1002338
0.002500
   
1002338
1
868000001
1
1
0
239
1002338
0.002500
   
1002338
1
868000014
1
1
0
240
1002338
0.002500
   
1002338
2
3000001138
1
1
0
241
1000938
0.002500
   
1000536
2
1050000904
1
1
0
242
1002338
0.002500
   
1002338
1
3000000562
2
1
0
243
1002338
0.002500
   
1002338
1
3000000283
2
1
0
244
1000383
0.002500
   
1008498
2
1150001398
1
1
0
245
1000200
0.003750
   
1000200
1
2000001013
2
1
0
246
1002338
0.002500
   
1002338
1
868000018
1
1
0
247
1002338
0.002500
   
1002338
2
3000001197
1
1
0
248
1000938
0.002500
   
1001863
2
1000001043
1
1
0
249
1000938
0.002500
   
1000536
1
1050000790
2
1
0
250
1002338
0.002500
   
1002338
1
3000000551
2
1
0
251
1000383
0.002500
   
1000536
1
1050001227
1
1
0
252
1000383
0.002500
   
1008498
2
1150001397
1
1
0
253
1002338
0.002500
   
1002338
2
3000001142
1
1
0
254
1000938
0.002500
   
1000312
1
1300001120
1
1
0
255
1002338
0.002500
   
1002338
2
3000001031
1
1
0
256
1002338
0.002500
   
1002338
2
3000000851
1
1
0
257
1000200
0.002500
   
1000200
2
2000001041
1
1
0
258
1000938
0.002500
   
1001863
2
1000000969
1
1
0
259
1000383
0.002500
   
1000312
1
1300001270
2
1
0
260
1000383
0.002500
   
1008498
1
1150001632
2
1
0
261
1000383
0.002500
   
1008498
2
1150001481
1
1
0
262
1000938
0.002500
   
1000536
2
1050001112
1
1
0
263
1000383
0.002500
   
1008498
1
1150001694
2
1
0
264
1002338
0.002500
   
1002338
2
3000001325
1
1
0
265
1002338
0.002500
   
1002338
2
3000001367
1
1
0
266
1002338
0.002500
   
1002338
2
3000001407
1
1
0
267
1000383
0.002500
   
1001863
2
1000001642
1
1
0
268
1002338
0.002500
   
1002338
1
3000000468
2
1
0
269
1002338
0.002500
   
1002338
1
3000000501
2
1
0
270
1002338
0.002500
   
1002338
1
3000000795
2
1
0
271
1000383
0.002500
   
1008498
2
1150001376
1
1
0
272
1000383
0.002500
   
1008498
2
1150001537
1
1
0
273
1000938
0.002500
   
1000536
1
1050001001
1
1
0
274
1000200
0.003750
   
1000200
1
2000000678
2
1
0
275
1002338
0.002500
   
1002338
1
3000001116
2
1
0
276
1000200
0.002500
   
1000200
2
2000000792
1
1
0
277
1002338
0.002500
   
1002338
2
3000001355
1
1
0
278
1000200
0.002500
   
1000200
2
2000001190
1
1
0
279
1002338
0.002500
   
1002338
2
3000000920
1
1
0
280
1002338
0.002500
   
1002338
2
3000001073
1
1
0
281
1000200
0.002500
   
1000200
2
2000001162
1
1
0
282
1002338
0.002500
   
1002338
1
3000001278
2
1
0
283
1000383
0.002500
   
1008498
2
1150001411
1
1
0
284
1002338
0.002500
   
1002338
1
882000002
1
1
0
285
1000938
0.002500
   
1000536
2
1050001019
1
1
0
286
1002338
0.002500
   
1002338
1
868000004
1
1
0
287
1000938
0.002500
   
1000536
1
1050001004
2
1
0
288
1002338
0.002500
   
1002338
1
3000000673
2
1
0
289
1002338
0.002500
   
1002338
1
3000000718
2
1
0
290
1002338
0.002500
   
1002338
1
868000003
1
1
0
291
1002338
0.002500
   
1002338
1
868000021
1
1
0
292
1002338
0.002500
   
1002338
2
3000001105
1
1
0
293
1002338
0.002500
   
1002338
2
3000001238
1
1
0
294
1002338
0.002500
   
1002338
1
868000015
1
1
0
295
1002338
0.002500
   
1002338
1
868000016
1
1
0
296
1000383
0.002500
   
1000536
2
1050001338
1
1
0
297
1002338
0.002500
   
1002338
2
3000001097
1
1
0
298
1000938
0.002500
   
1000536
2
1050000922
1
1
0
299
1000200
0.003750
   
1000200
1
2000000806
2
1
0
300
1002338
0.002500
   
1002338
2
3000001231
1
1
0
301
1002338
0.002500
   
1002338
2
3000001236
1
1
0
302
1002338
0.002500
   
1002338
2
3000001304
1
1
0
303
1002338
0.002500
   
1002338
1
3000000435
2
1
0
304
1000938
0.002500
   
1000536
2
1050000781
1
1
0
305
1002338
0.002500
   
1002338
2
3000001146
1
1
0
306
1000383
0.002500
   
1008498
2
1150001517
1
1
0
307
1002338
0.002500
   
1002338
2
3000001132
1
1
0
308
1002338
0.002500
   
1002338
2
3000001139
1
1
0
309
1000383
0.002500
   
1008498
2
1150001899
1
1
0
310
1002338
0.002500
   
1002338
1
868000025
1
1
0
311
1000383
0.002500
   
1008498
2
1150001755
1
1
0
312
1002338
0.002500
   
1002338
2
3000001133
1
1
0
313
1002338
0.002500
   
1002338
1
3000000552
2
1
0
314
1000383
0.002500
   
1000312
2
1300001580
1
1
0
315
1002338
0.002500
   
1002338
2
3000001346
1
1
0
316
1002338
0.002500
   
1002338
2
3000001326
1
1
0
317
1002338
0.002500
   
1002338
1
868000028
1
1
0
318
1002338
0.002500
   
1002338
2
3000001243
1
1
0
319
1002338
0.002500
   
1002338
1
3000000288
2
1
0
320
1000938
0.002500
   
1000536
1
1050001026
2
1
0
321
1000200
0.002500
   
1000200
2
2000001152
1
1
0
322
1002338
0.002500
   
1002338
2
3000001131
1
1
0
323
1002338
0.002500
   
1002338
2
3000001454
1
1
0
324
1002338
0.002500
   
1002338
1
814000005
2
1
0
325
1000383
0.002500
   
1003970
2
1400001850
1
1
0
326
1000938
0.002500
   
1000536
2
1050001110
1
1
0
327
1000938
0.002500
   
1000536
2
1050000944
1
1
0
328
1002338
0.002500
   
1002338
2
3000001145
1
1
0
329
1002338
0.002500
   
1002338
2
3000001578
1
1
0
330
1002338
0.002500
   
1002338
2
3000001003
1
1
0
331
1002338
0.002500
   
1002338
2
3000001408
1
1
0
332
1002338
0.002500
   
1002338
2
3000001507
1
1
0
333
1002338
0.002500
   
1002338
2
3000001135
1
1
0
334
1002338
0.002500
   
1002338
1
868000010
1
1
0
335
1002338
0.002500
   
1002338
1
869000008
1
1
0
336
1002338
0.002500
   
1002338
1
868000012
1
1
0
337
1000938
0.002500
   
1000312
2
1300000978
1
1
0
338
1002338
0.002500
   
1002338
1
868000030
1
1
0
339
1002338
0.002500
   
1002338
2
3000001137
1
1
0
340
1000383
0.002500
   
1000312
2
1300001314
1
1
0
341
1002338
0.002500
   
1002338
2
3000001356
1
1
0
342
1002338
0.002500
   
1002338
1
3000000529
2
1
0
343
1002338
0.002500
   
1002338
1
3000000466
2
1
0
344
1002338
0.002500
   
1002338
1
868000008
1
1
0
345
1002338
0.002500
   
1002338
1
868000023
1
1
0
346
1002338
0.002500
   
1002338
2
3000001248
1
1
0
347
1002338
0.002500
   
1002338
1
856000001
2
1
0
348
1002338
0.002500
   
1002338
2
3000001136
1
1
0
349
1002338
0.002500
   
1002338
1
869000006
1
1
0
350
1002338
0.002500
   
1002338
1
3000000847
2
1
0
351
1002338
0.002500
   
1002338
1
3000000480
2
1
0
352
1002338
0.002500
   
1002338
2
3000001344
1
1
0
353
1002338
0.002500
   
1002338
1
868000033
1
1
0
354
1002338
0.002500
   
1002338
2
3000001144
1
1
0
355
1002338
0.002500
   
1002338
1
3000000262
2
1
0
356
1000383
0.002500
   
1000536
2
1050001179
1
1
0
357
1002338
0.002500
   
1002338
1
3000000557
2
1
0
358
1002338
0.002500
   
1002338
2
3000001418
1
1
0
359
1002338
0.002500
   
1002338
1
869000009
1
1
0
360
1002338
0.002500
   
1002338
1
868000022
1
1
0
361
1000383
0.002500
   
1000536
2
1050001094
1
1
0
362
1002338
0.002500
   
1002338
1
3000000846
2
1
0
363
1000383
0.002500
   
1000536
2
1050001229
1
1
0
364
1002338
0.002500
   
1002338
1
3000000449
2
1
0
365
1000200
0.003750
   
1000200
1
2000000473
2
1
0
366
1002338
0.002500
   
1002338
2
3000001160
1
1
0
367
1002338
0.002500
   
1002338
2
3000001405
1
1
0
368
1002338
0.002500
   
1002338
1
3000000802
2
1
0
369
1002338
0.002500
   
1002338
1
841000001
2
1
0
370
1002338
0.002500
   
1002338
1
869000004
1
1
0
371
1000383
0.002500
   
1000312
1
1300001283
1
1
0
372
1000383
0.002500
   
1000312
2
1300001174
1
1
0
373
1000383
0.002500
   
1000312
2
1300001211
1
1
0
374
1002338
0.002500
   
1002338
2
3000001016
1
1
0
375
1002338
0.002500
   
1002338
2
3000001347
1
1
0
376
1002338
0.002500
   
1002338
2
3000001289
1
1
0
377
1002338
0.002500
   
1002338
2
3000001255
1
1
0
378
1002338
0.002500
   
1002338
2
3000001345
1
1
0
379
1002338
0.002500
   
1002338
2
3000001276
1
1
0
380
1002338
0.002500
   
1002338
2
3000001627
1
1
0
381
1002338
0.002500
   
1002338
2
3000001655
1
1
0
382
1002338
0.002500
   
1002338
2
3000001643
1
1
0
383
1000383
0.002500
   
1000536
1
1050001750
1
1
0
384
1000383
0.002500
   
1000536
1
1050001512
2
1
0
385
1000383
0.002500
   
1000536
2
1050000963
1
1
0
386
1002338
0.002500
   
1002338
1
978000053
2
1
0
387
1002338
0.002500
   
1002338
1
978000051
2
1
0
388
1002338
0.002500
   
1002338
1
978000002
2
1
0
389
1002338
0.002500
   
1002338
1
978000082
2
1
0
390
1002338
0.002500
   
1002338
1
978000059
2
1
0
391
1002338
0.002500
   
1002338
1
978000061
2
1
0
392
1002338
0.002500
   
1002338
1
978000039
2
1
0
393
1002338
0.002500
   
1002338
1
978000035
2
1
0
394
1002338
0.002500
   
1002338
1
978000043
2
1
0
395
1002338
0.002500
   
1002338
1
978000063
2
1
0
396
1002338
0.002500
   
1002338
1
978000065
2
1
0
397
1002338
0.002500
   
1002338
1
978000058
2
1
0
398
1002338
0.002500
   
1002338
1
978000042
2
1
0
399
1002338
0.002500
   
1002338
1
978000055
2
1
0
400
1002338
0.002500
   
1002338
1
978000031
2
1
0
401
1002338
0.002500
   
1002338
1
978000012
2
1
0
402
1002338
0.002500
   
1002338
1
978000036
2
1
0
403
1002338
0.002500
   
1002338
1
978000034
2
1
0
404
1002338
0.002500
   
1002338
1
978000037
2
1
0
405
1000383
0.002500
   
1001863
2
1000001250
1
1
0
406
1000383
0.002500
   
1001863
1
1000001251
1
1
0
407
1000383
0.002500
   
1000536
1
1050001222
1
1
0
408
1000383
0.002500
   
1000536
2
1050001758
1
1
0
409
1000383
0.002500
   
1000536
1
1050001067
2
1
0
410
1000383
0.002500
   
1008498
2
1150001681
1
1
0
411
1000383
0.002500
   
1008498
2
1150001486
1
1
0
412
1000383
0.002500
   
1008498
2
1150001768
1
1
0
413
1000383
0.002500
   
1008498
2
1150001888
1
1
0
414
1000383
0.002500
   
1008808
1
1650001458
1
1
0
415
1000200
0.003750
   
1000200
1
2000001588
2
1
0
416
1000200
0.002500
   
1000200
2
2000001108
1
1
0
417
1000200
0.002500
   
1000200
2
2000001403
1
1
0
418
1000200
0.002500
   
1000200
2
2000000991
1
1
0
419
1000200
0.002500
   
1000200
2
2000001088
1
1
0
420
1000200
0.002500
   
1000200
2
2000001267
1
1
0
421
1000200
0.002500
   
1000200
2
2000001299
1
1
0
422
1000200
0.003750
   
1000200
1
2000001568
2
1
0
423
1000200
0.002500
   
1000200
1
2000001610
1
1
0
424
1000200
0.002500
   
1000200
2
2000001611
1
1
0
425
1000200
0.002500
   
1000200
1
2000001788
1
1
0
426
1000383
0.002500
   
1008808
2
1650001762
1
1
0
427
1000200
0.002500
   
1000200
2
2000001351
1
1
0
428
1000200
0.002500
   
1000200
2
2000001439
1
1
0
429
1002338
0.002500
   
1002338
1
978000003
2
1
0
430
1002338
0.002500
   
1002338
1
978000005
2
1
0
431
1002338
0.002500
   
1002338
1
978000001
2
1
0
432
1002338
0.002500
   
1002338
1
978000009
2
1
0
433
1002338
0.002500
   
1002338
1
978000046
2
1
0
434
1002338
0.002500
   
1002338
1
978000050
2
1
0
435
1002338
0.002500
   
1002338
1
978000049
2
1
0
436
1002338
0.002500
   
1002338
1
978000017
2
1
0
437
1002338
0.002500
   
1002338
1
978000048
2
1
0
438
1002338
0.002500
   
1002338
1
978000054
2
1
0
439
1002338
0.002500
   
1002338
1
978000040
2
1
0
440
1002338
0.002500
   
1002338
1
978000018
2
1
0
441
1002338
0.002500
   
1002338
1
978000047
2
1
0
442
1002338
0.002500
   
1002338
1
978000030
2
1
0
443
1002338
0.002500
   
1002338
1
978000027
2
1
0
444
1002338
0.002500
   
1002338
1
978000033
2
1
0
445
1002338
0.002500
   
1002338
1
978000024
2
1
0
446
1002338
0.002500
   
1002338
1
978000014
2
1
0

 

 
11
12
13
14
15
16
17
18
19
20
KEY
Loan
Purpose
Cash Out
Amount
Total
Origination
and Discount
Points
Covered/
High Cost
Loan Indicator
Relocation
Loan
Indicator
Broker
Indicator
Channel
Escrow
Indicator
Senior
Loan
Amount(s)
Loan Type
of Most
Senior Lien
1
7
         
1
4
0
 
2
7
         
1
4
0
 
3
9
         
1
0
0
 
4
7
         
1
0
0
 
5
9
         
1
0
0
 
6
7
         
1
0
0
 
7
9
         
1
4
0
 
8
7
         
1
0
0
 
9
9
         
1
0
0
 
10
7
         
1
4
0
 
11
7
         
1
0
0
 
12
9
         
1
0
0
 
13
9
         
1
0
0
 
14
7
         
1
4
0
 
15
7
         
1
0
0
 
16
9
         
1
0
0
 
17
9
         
1
0
0
 
18
7
         
1
4
0
 
19
9
         
1
4
0
 
20
9
         
1
0
0
 
21
9
         
1
4
0
 
22
9
         
1
4
0
 
23
7
         
1
0
0
 
24
9
         
1
4
0
 
25
9
         
1
0
0
 
26
6
         
1
0
0
 
27
7
         
1
0
0
 
28
7
         
2
4
0
 
29
9
         
1
0
0
 
30
7
         
1
0
0
 
31
7
         
1
4
0
 
32
7
         
1
4
0
 
33
7
         
1
4
0
 
34
9
         
1
0
0
 
35
7
         
1
4
0
 
36
7
         
1
4
0
 
37
7
         
1
4
0
 
38
7
         
1
4
0
 
39
7
         
1
4
0
 
40
3
         
1
0
0
 
41
9
         
1
0
0
 
42
7
         
1
4
0
 
43
7
         
1
0
0
 
44
9
         
1
0
0
 
45
7
         
1
4
0
 
46
7
         
1
0
0
 
47
7
         
1
4
0
 
48
9
         
1
0
0
 
49
7
         
1
0
0
 
50
3
         
1
0
0
 
51
7
         
1
4
0
 
52
7
         
1
4
0
 
53
9
         
1
0
0
 
54
9
         
1
0
0
 
55
9
         
1
0
0
 
56
7
         
1
0
0
 
57
9
         
1
0
0
 
58
9
         
1
0
0
 
59
9
         
1
0
0
 
60
9
         
1
4
0
 
61
9
         
1
0
0
 
62
7
         
1
0
0
 
63
9
         
1
0
0
 
64
7
         
1
4
0
 
65
9
         
1
0
0
 
66
9
         
2
4
0
 
67
7
         
1
0
0
 
68
7
         
1
0
0
 
69
7
         
1
4
0
 
70
7
         
1
0
0
 
71
3
         
4
4
0
 
72
9
         
1
0
0
 
73
9
         
1
0
0
 
74
7
         
1
4
0
 
75
9
         
1
0
0
 
76
7
         
1
4
0
 
77
9
         
1
4
0
 
78
7
         
1
4
0
 
79
7
         
1
0
0
 
80
9
         
2
4
0
 
81
7
         
1
4
0
 
82
7
         
1
0
0
 
83
7
         
1
4
0
 
84
7
         
1
4
0
 
85
7
         
1
4
0
 
86
9
         
1
0
0
 
87
9
         
1
0
0
 
88
9
         
1
0
0
 
89
9
         
1
4
0
 
90
7
         
1
4
0
 
91
7
         
1
0
0
 
92
9
         
1
4
0
 
93
9
         
1
4
0
 
94
9
         
1
0
0
 
95
6
         
1
0
0
 
96
9
         
1
0
0
 
97
7
         
1
4
0
 
98
9
         
1
4
0
 
99
7
         
1
0
0
 
100
7
         
1
4
0
 
101
7
         
1
0
0
 
102
9
         
2
4
0
 
103
7
         
1
0
0
 
104
9
         
1
0
0
 
105
9
         
4
0
0
 
106
9
         
1
4
0
 
107
7
         
1
0
0
 
108
7
         
1
4
0
 
109
9
         
1
0
0
 
110
7
         
1
4
0
 
111
7
         
1
0
0
 
112
9
         
4
0
0
 
113
9
         
1
4
0
 
114
9
         
1
0
0
 
115
9
         
1
0
0
 
116
7
         
1
0
0
 
117
9
         
2
0
0
 
118
9
         
1
0
0
 
119
7
         
1
0
0
 
120
9
         
1
4
0
 
121
9
         
1
0
0
 
122
7
         
1
0
0
 
123
7
         
1
4
0
 
124
7
         
1
0
0
 
125
7
         
1
4
0
 
126
7
         
1
0
0
 
127
9
         
1
0
0
 
128
9
         
1
4
0
 
129
7
         
1
4
0
 
130
9
         
2
0
0
 
131
9
         
1
0
0
 
132
7
         
1
0
0
 
133
7
         
1
0
0
 
134
7
         
1
0
0
 
135
7
         
1
0
0
 
136
9
         
4
4
0
 
137
7
         
1
4
0
 
138
9
         
1
0
0
 
139
7
         
1
4
0
 
140
7
         
1
4
0
 
141
3
         
1
0
0
 
142
7
         
1
0
0
 
143
7
         
1
4
0
 
144
9
         
1
4
0
 
145
7
         
1
0
0
 
146
3
         
1
4
0
 
147
9
         
4
0
0
 
148
7
         
4
4
0
 
149
7
         
1
0
0
 
150
9
         
1
0
0
 
151
9
         
1
4
0
 
152
7
         
1
0
0
 
153
9
         
1
0
0
 
154
6
         
1
0
0
 
155
7
         
4
0
0
 
156
7
         
1
4
0
 
157
9
         
1
4
0
 
158
9
         
1
0
0
 
159
9
         
1
0
0
 
160
7
         
1
0
0
 
161
7
         
4
0
0
 
162
7
         
1
0
0
 
163
7
         
1
0
0
 
164
9
         
4
0
0
 
165
9
         
1
0
0
 
166
7
         
1
0
0
 
167
9
         
1
4
0
 
168
7
         
4
0
0
 
169
7
         
1
0
0
 
170
6
         
1
0
0
 
171
9
         
1
0
0
 
172
7
         
1
4
0
 
173
7
         
1
0
0
 
174
9
         
1
0
0
 
175
9
         
1
0
0
 
176
7
         
1
4
0
 
177
9
         
1
4
0
 
178
7
         
1
0
0
 
179
3
         
4
0
0
 
180
9
         
1
0
0
 
181
9
         
1
0
0
 
182
7
         
1
0
0
 
183
7
         
1
4
0
 
184
9
         
4
0
0
 
185
9
         
1
4
0
 
186
9
         
1
4
0
 
187
9
         
1
0
0
 
188
7
         
1
0
0
 
189
9
         
1
0
0
 
190
9
         
1
0
0
 
191
7
         
1
4
0
 
192
7
         
1
4
0
 
193
9
         
1
0
0
 
194
9
         
1
0
0
 
195
7
         
1
4
0
 
196
9
         
1
0
0
 
197
7
         
1
0
0
 
198
9
         
4
0
0
 
199
9
         
1
0
0
 
200
9
         
1
0
0
 
201
7
         
1
4
0
 
202
9
         
1
0
0
 
203
7
         
1
0
0
 
204
9
         
1
0
0
 
205
9
         
1
0
0
 
206
7
         
1
4
0
 
207
3
         
1
0
0
 
208
9
         
4
0
0
 
209
9
         
1
0
0
 
210
7
         
1
0
0
 
211
7
         
1
0
0
 
212
9
         
1
0
0
 
213
9
         
1
0
0
 
214
7
         
1
4
0
 
215
9
         
1
0
0
 
216
9
         
1
4
0
 
217
9
         
1
0
0
 
218
9
         
1
0
0
 
219
9
         
1
0
0
 
220
9
         
1
0
0
 
221
7
         
1
4
0
 
222
9
         
4
0
0
 
223
9
         
1
0
0
 
224
7
         
1
0
0
 
225
9
         
1
0
0
 
226
9
         
1
0
0
 
227
7
         
1
0
0
 
228
9
         
1
0
0
 
229
3
         
1
0
0
 
230
7
         
2
0
0
 
231
7
         
1
4
0
 
232
7
         
1
4
0
 
233
9
         
1
0
0
 
234
7
         
1
0
0
 
235
9
         
1
0
0
 
236
7
         
1
0
0
 
237
9
         
1
0
0
 
238
9
         
1
0
0
 
239
3
         
1
0
0
 
240
7
         
1
0
0
 
241
7
         
1
4
0
 
242
9
         
1
0
0
 
243
9
         
1
0
0
 
244
7
         
4
4
0
 
245
7
         
1
0
0
 
246
7
         
1
0
0
 
247
7
         
1
0
0
 
248
7
         
1
4
0
 
249
7
         
1
4
0
 
250
9
         
1
0
0
 
251
7
         
1
0
0
 
252
9
         
4
0
0
 
253
3
         
1
0
0
 
254
9
         
1
0
0
 
255
7
         
1
0
0
 
256
7
         
1
0
0
 
257
7
         
1
4
0
 
258
7
         
1
4
0
 
259
7
         
1
0
0
 
260
9
         
4
0
0
 
261
7
         
4
4
0
 
262
7
         
1
0
0
 
263
7
         
4
0
0
 
264
9
         
1
0
0
 
265
9
         
1
0
0
 
266
9
         
1
0
0
 
267
7
         
1
4
0
 
268
9
         
1
0
0
 
269
9
         
1
0
0
 
270
7
         
1
0
0
 
271
9
         
4
0
0
 
272
9
         
4
0
0
 
273
9
         
1
0
0
 
274
7
         
1
4
0
 
275
3
         
1
0
0
 
276
3
         
1
0
0
 
277
9
         
1
0
0
 
278
9
         
1
0
0
 
279
9
         
1
0
0
 
280
6
         
1
0
0
 
281
7
         
1
4
0
 
282
9
         
1
0
0
 
283
9
         
4
4
0
 
284
9
         
1
0
0
 
285
7
         
1
4
0
 
286
9
         
1
0
0
 
287
7
         
1
0
0
 
288
9
         
1
0
0
 
289
3
         
1
0
0
 
290
9
         
1
0
0
 
291
9
         
1
0
0
 
292
9
         
1
0
0
 
293
6
         
1
0
0
 
294
3
         
1
0
0
 
295
9
         
1
0
0
 
296
7
         
1
4
0
 
297
9
         
1
0
0
 
298
9
         
1
0
0
 
299
7
         
1
0
0
 
300
9
         
1
0
0
 
301
9
         
1
0
0
 
302
3
         
1
0
0
 
303
9
         
1
0
0
 
304
9
         
1
4
0
 
305
7
         
1
0
0
 
306
9
         
4
4
0
 
307
7
         
1
0
0
 
308
7
         
1
4
0
 
309
9
         
4
0
0
 
310
7
         
1
0
0
 
311
7
         
2
4
0
 
312
9
         
1
0
0
 
313
7
         
1
0
0
 
314
7
         
1
4
0
 
315
9
         
1
0
0
 
316
7
         
1
0
0
 
317
9
         
1
0
0
 
318
7
         
1
0
0
 
319
7
         
1
0
0
 
320
9
         
1
0
0
 
321
7
         
1
4
0
 
322
7
         
1
0
0
 
323
9
         
1
0
0
 
324
9
         
1
0
0
 
325
9
         
1
0
0
 
326
7
         
1
0
0
 
327
7
         
1
4
0
 
328
9
         
1
0
0
 
329
6
         
1
0
0
 
330
7
         
1
4
0
 
331
9
         
1
0
0
 
332
9
         
1
0
0
 
333
7
         
1
0
0
 
334
7
         
1
0
0
 
335
3
         
1
0
0
 
336
9
         
1
0
0
 
337
9
         
1
0
0
 
338
9
         
1
0
0
 
339
7
         
1
0
0
 
340
9
         
1
4
0
 
341
7
         
1
0
0
 
342
9
         
1
0
0
 
343
9
         
1
0
0
 
344
9
         
1
0
0
 
345
7
         
1
0
0
 
346
9
         
1
0
0
 
347
9
         
1
0
0
 
348
7
         
1
0
0
 
349
9
         
1
0
0
 
350
9
         
1
0
0
 
351
9
         
1
0
0
 
352
7
         
1
0
0
 
353
7
         
1
0
0
 
354
7
         
1
4
0
 
355
7
         
1
0
0
 
356
9
         
1
0
0
 
357
7
         
1
0
0
 
358
3
         
1
0
0
 
359
9
         
1
0
0
 
360
9
         
1
0
0
 
361
7
         
1
4
0
 
362
9
         
1
0
0
 
363
9
         
1
0
0
 
364
9
         
1
0
0
 
365
9
         
1
0
0
 
366
7
         
1
0
0
 
367
9
         
1
0
0
 
368
3
         
1
0
0
 
369
7
         
1
0
0
 
370
7
         
1
0
0
 
371
3
         
1
0
0
 
372
9
         
1
0
0
 
373
9
         
1
0
0
 
374
9
         
1
0
0
 
375
9
         
1
0
0
 
376
9
         
1
0
0
 
377
3
         
1
0
0
 
378
7
         
1
0
0
 
379
9
         
1
0
0
 
380
9
         
1
0
0
 
381
7
         
1
0
0
 
382
9
         
1
0
0
 
383
9
         
1
4
0
 
384
7
         
1
0
0
 
385
9
         
1
0
0
 
386
6
         
1
0
0
 
387
9
         
1
0
0
 
388
7
         
1
0
0
 
389
6
         
1
0
0
 
390
9
         
1
0
0
 
391
7
         
1
0
0
 
392
7
         
1
0
0
 
393
9
         
1
0
0
 
394
9
         
1
0
0
 
395
7
         
1
0
0
 
396
9
         
1
0
0
 
397
7
         
1
0
0
 
398
9
         
1
0
0
 
399
7
         
1
0
0
 
400
7
         
1
0
0
 
401
9
         
1
0
0
 
402
9
         
1
0
0
 
403
9
         
1
0
0
 
404
3
         
1
0
0
 
405
9
         
1
4
0
 
406
9
         
1
4
0
 
407
7
         
1
0
0
 
408
9
         
1
0
0
 
409
9
         
1
4
0
 
410
3
         
2
4
0
 
411
9
         
4
0
0
 
412
7
         
4
4
0
 
413
7
         
4
4
0
 
414
9
         
1
4
0
 
415
7
         
1
4
0
 
416
7
         
1
4
0
 
417
9
         
1
0
0
 
418
9
         
1
0
0
 
419
9
         
1
0
0
 
420
7
         
1
4
0
 
421
9
         
1
0
0
 
422
7
         
1
0
0
 
423
9
         
1
4
0
 
424
7
         
1
0
0
 
425
7
         
1
4
0
 
426
9
         
1
0
0
 
427
9
         
1
4
0
 
428
3
         
1
0
0
 
429
9
         
1
0
0
 
430
9
         
1
0
0
 
431
7
         
1
0
0
 
432
3
         
1
0
0
 
433
9
         
1
0
0
 
434
9
         
1
0
0
 
435
3
         
1
0
0
 
436
9
         
1
0
0
 
437
3
         
1
0
0
 
438
7
         
1
0
0
 
439
9
         
1
0
0
 
440
7
         
1
0
0
 
441
9
         
1
0
0
 
442
9
         
1
0
0
 
443
9
         
1
0
0
 
444
9
         
1
0
0
 
445
9
         
1
0
0
 
446
3
         
1
0
0
 

 

 
21
22
23
24
25
26
27
28
29
30
KEY
Hybrid
Period of
Most Senior
Lien (in
months)
Neg Am
Limit of
Most Senior
 Lien
Junior
Mortgage
Balance
Origination
Date of
Most Senior
Lien
Origination
Date
Original Loan
Amount
Original
Interest
Rate
Original
Amortization
Term
Original
Term to
Maturity
First Payment
Date
of Loan
1
   
0.00
 
20110728
850000.00
0.048750
360
360
20110901
2
   
0.00
 
20110527
600000.00
0.052500
360
360
20110701
3
   
0.00
 
20110803
222500.00
0.046000
360
360
20111001
4
   
0.00
 
20101202
366750.00
0.054000
360
360
20110201
5
   
0.00
 
20101201
432400.00
0.036500
180
180
20110201
6
   
0.00
 
20110729
432000.00
0.055000
360
360
20110901
7
   
0.00
 
20111019
435500.00
0.037500
180
180
20111201
8
   
0.00
 
20110711
439200.00
0.050000
360
360
20110901
9
   
0.00
 
20110627
444600.00
0.046250
240
360
20110801
10
   
0.00
 
20111010
445000.00
0.046250
360
360
20111201
11
   
0.00
 
20110420
448500.00
0.053000
240
360
20110601
12
   
0.00
 
20110323
465000.00
0.048500
180
180
20110501
13
   
0.00
 
20110725
457500.00
0.045000
360
360
20110901
14
   
0.00
 
20110421
460000.00
0.041250
360
360
20110601
15
   
200000.00
 
20110809
475000.00
0.045000
360
360
20111001
16
   
0.00
 
20110921
475000.00
0.045000
360
360
20111101
17
   
0.00
 
20110825
477000.00
0.038750
180
180
20111001
18
   
0.00
 
20110916
482400.00
0.048750
360
360
20111101
19
   
0.00
 
20110921
485000.00
0.038750
180
180
20111101
20
   
0.00
 
20110801
484850.00
0.042500
360
360
20111001
21
   
0.00
 
20110928
486500.00
0.051250
360
360
20111101
22
   
0.00
 
20110822
490000.00
0.041250
180
180
20111001
23
   
0.00
 
20110425
500000.00
0.049000
180
180
20110601
24
   
0.00
 
20110727
491500.00
0.052500
360
360
20110901
25
   
0.00
 
20110815
503000.00
0.033750
360
360
20111001
26
   
0.00
 
20110831
493240.00
0.048750
360
360
20111001
27
   
0.00
 
20110812
500000.00
0.047500
360
360
20111001
28
   
0.00
 
20110923
500000.00
0.048750
360
360
20111101
29
   
800000.00
 
20101202
697500.00
0.037500
180
180
20110201
30
   
0.00
 
20110610
506000.00
0.048750
360
360
20110801
31
   
0.00
 
20110725
508000.00
0.048750
360
360
20110901
32
   
0.00
 
20110824
508000.00
0.046250
360
360
20111001
33
   
0.00
 
20111004
508000.00
0.047500
360
360
20111201
34
   
0.00
 
20110916
510000.00
0.048750
360
360
20111101
35
   
0.00
 
20110722
516000.00
0.046250
360
360
20110901
36
   
0.00
 
20110811
517000.00
0.046250
360
360
20111001
37
   
0.00
 
20110811
525000.00
0.050000
360
360
20111001
38
   
0.00
 
20110805
530800.00
0.047500
180
180
20111001
39
   
0.00
 
20110907
527600.00
0.048750
360
360
20111101
40
   
100000.00
 
20101216
550000.00
0.044000
180
180
20110201
41
   
0.00
 
20110819
536250.00
0.036250
180
180
20111001
42
   
0.00
 
20110819
542500.00
0.047500
360
360
20111001
43
   
0.00
 
20110406
544000.00
0.047500
240
360
20110601
44
   
0.00
 
20110805
547000.00
0.048000
360
360
20111001
45
   
0.00
 
20110915
546400.00
0.047500
360
360
20111101
46
   
0.00
 
20110923
546800.00
0.048750
360
360
20111101
47
   
0.00
 
20110721
549350.00
0.046250
360
360
20110901
48
   
0.00
 
20110719
550000.00
0.051250
360
360
20110901
49
   
0.00
 
20110105
569400.00
0.046500
180
180
20110301
50
   
0.00
 
20110826
555000.00
0.038750
180
180
20111001
51
   
0.00
 
20110801
552800.00
0.052500
360
360
20111001
52
   
0.00
 
20110429
560000.00
0.042500
360
360
20110601
53
   
0.00
 
20110907
560000.00
0.047500
360
360
20111101
54
   
0.00
 
20110926
566175.00
0.045000
180
180
20111101
55
   
1500000.00
 
20110105
620000.00
0.037000
180
180
20110301
56
   
0.00
 
20110518
570000.00
0.042500
360
360
20110701
57
   
0.00
 
20110524
590000.00
0.041250
180
180
20110701
58
   
0.00
 
20101123
574142.21
0.051250
360
360
20110201
59
   
0.00
 
20110926
572000.00
0.037500
180
180
20111101
60
   
0.00
 
20110613
572000.00
0.052500
360
360
20110801
61
   
0.00
 
20110823
574950.00
0.037500
180
180
20111001
62
   
0.00
 
20110727
575250.00
0.045000
360
360
20110901
63
   
0.00
 
20110923
575500.00
0.037500
180
180
20111101
64
   
0.00
 
20110727
578250.00
0.032500
360
360
20110901
65
   
0.00
 
20110511
580000.00
0.047500
360
360
20110701
66
   
0.00
 
20110919
580000.00
0.052500
360
360
20111101
67
   
0.00
 
20110808
586800.00
0.048750
360
360
20111001
68
   
0.00
 
20110729
590000.00
0.047500
360
360
20111001
69
   
0.00
 
20110815
591000.00
0.050000
360
360
20111001
70
   
0.00
 
20110310
605500.00
0.054000
180
180
20110501
71
   
0.00
 
20110914
591000.00
0.047500
360
360
20111101
72
   
1000000.00
 
20101227
613869.00
0.040000
180
180
20110301
73
   
0.00
 
20110624
600000.00
0.050000
360
360
20110801
74
   
0.00
 
20110805
600000.00
0.050000
360
360
20111001
75
   
0.00
 
20110822
600000.00
0.047000
360
360
20111001
76
   
0.00
 
20110923
600000.00
0.046250
360
360
20111101
77
   
100000.00
 
20110516
600000.00
0.049500
240
360
20110701
78
   
0.00
 
20110613
604000.00
0.040000
360
360
20110801
79
   
0.00
 
20110727
604000.00
0.052500
360
360
20110901
80
   
0.00
 
20110912
603750.00
0.047500
360
360
20111101
81
   
0.00
 
20110502
608000.00
0.051250
360
360
20110701
82
   
0.00
 
20110811
608100.00
0.046250
360
360
20111001
83
   
0.00
 
20110915
609000.00
0.046250
360
360
20111101
84
   
0.00
 
20110824
610000.00
0.031250
360
360
20111001
85
   
0.00
 
20110915
612000.00
0.047500
360
360
20111101
86
   
0.00
 
20101227
637862.82
0.039000
180
180
20110201
87
   
0.00
 
20110725
620000.00
0.042500
360
360
20110901
88
   
0.00
 
20110131
626250.00
0.048500
360
360
20110401
89
   
0.00
 
20110624
624640.00
0.053750
360
360
20110801
90
   
0.00
 
20111006
622400.00
0.035000
360
360
20111201
91
   
0.00
 
20110815
624000.00
0.050000
360
360
20111001
92
   
0.00
 
20110824
626000.00
0.050000
360
360
20111001
93
   
70000.00
 
20111003
628000.00
0.038750
180
180
20111201
94
   
0.00
 
20101102
637000.00
0.047000
240
360
20110101
95
   
0.00
 
20110505
658000.00
0.049000
180
180
20110701
96
   
0.00
 
20101221
676500.00
0.035500
180
180
20110201
97
   
0.00
 
20110721
650000.00
0.048750
360
360
20110901
98
   
0.00
 
20110822
650000.00
0.050000
360
360
20111001
99
   
0.00
 
20110803
650436.00
0.052500
360
360
20111001
100
   
0.00
 
20110701
656000.00
0.045000
360
360
20110801
101
   
0.00
 
20110711
657200.00
0.048750
360
360
20110901
102
   
0.00
 
20110923
660000.00
0.046250
360
360
20111101
103
   
0.00
 
20110725
663750.00
0.046250
360
360
20110901
104
   
0.00
 
20110630
667000.00
0.051250
360
360
20110801
105
   
0.00
 
20111031
668000.00
0.045000
360
360
20120101
106
   
0.00
 
20111003
677000.00
0.038750
180
180
20111201
107
   
0.00
 
20110429
682950.00
0.041250
360
360
20110601
108
   
0.00
 
20110714
680000.00
0.048750
360
360
20110901
109
   
0.00
 
20110819
680000.00
0.047500
360
360
20111001
110
   
0.00
 
20110808
680000.00
0.053750
360
360
20111001
111
   
0.00
 
20110321
680000.00
0.047500
240
360
20110501
112
   
0.00
 
20111003
681600.00
0.048750
360
360
20111101
113
   
0.00
 
20110926
690000.00
0.038750
180
180
20111101
114
   
0.00
 
20110922
685000.00
0.047500
360
360
20111101
115
   
450000.00
 
20110826
687050.00
0.048750
360
360
20111001
116
   
202500.00
 
20101124
697500.00
0.042000
360
360
20110101
117
   
0.00
 
20110914
690000.00
0.048750
360
360
20111101
118
   
0.00
 
20110110
717500.00
0.039000
180
180
20110301
119
   
0.00
 
20110527
700000.00
0.051250
360
360
20110701
120
   
0.00
 
20110928
700000.00
0.037500
180
180
20111101
121
   
0.00
 
20101213
729750.00
0.033500
180
180
20110201
122
   
0.00
 
20110729
700000.00
0.052500
360
360
20110901
123
   
0.00
 
20110815
700000.00
0.052500
360
360
20111001
124
   
0.00
 
20110527
703200.00
0.050000
360
360
20110701
125
   
0.00
 
20111010
700000.00
0.048750
360
360
20111201
126
   
0.00
 
20110824
704000.00
0.047000
360
360
20111001
127
   
1000000.00
 
20110110
729750.00
0.040000
180
180
20110301
128
   
0.00
 
20110926
707639.53
0.037500
180
180
20111101
129
   
0.00
 
20110915
716000.00
0.042500
360
360
20111101
130
   
0.00
 
20110906
717000.00
0.046250
360
360
20111101
131
   
510000.00
 
20101201
729750.00
0.042000
360
360
20110101
132
   
0.00
 
20110824
726000.00
0.047500
360
360
20111001
133
   
0.00
 
20110922
725000.00
0.044500
360
360
20111101
134
   
0.00
 
20110518
730000.00
0.045000
360
360
20110701
135
   
0.00
 
20110713
728000.00
0.050500
360
360
20110901
136
   
0.00
 
20110923
733000.00
0.048750
360
360
20111101
137
   
0.00
 
20110629
737726.00
0.043750
360
360
20110801
138
   
0.00
 
20110921
734000.00
0.046000
360
360
20111101
139
   
0.00
 
20110808
738500.00
0.048750
360
360
20111001
140
   
0.00
 
20110713
742000.00
0.048750
360
360
20110901
141
   
0.00
 
20111004
740000.00
0.046000
360
360
20111201
142
   
0.00
 
20110311
765000.00
0.050000
180
180
20110501
143
   
0.00
 
20110801
750000.00
0.047500
360
360
20111001
144
   
0.00
 
20110706
750000.00
0.051250
360
360
20110901
145
   
0.00
 
20110701
760000.00
0.052500
360
360
20110801
146
   
0.00
 
20110920
760000.00
0.048750
360
360
20111101
147
   
0.00
 
20111006
760000.00
0.052500
360
360
20111201
148
   
0.00
 
20111028
762350.00
0.050000
360
360
20111201
149
   
0.00
 
20100730
784000.00
0.047500
360
360
20100901
150
   
180000.00
 
20101216
800000.00
0.044000
180
180
20110201
151
   
0.00
 
20110915
770000.00
0.048750
360
360
20111101
152
   
0.00
 
20110506
779730.00
0.048750
360
360
20110701
153
   
301775.00
 
20110922
780000.00
0.036250
180
180
20111101
154
   
120000.00
 
20110922
780000.00
0.044000
360
360
20111101
155
   
0.00
 
20110901
780000.00
0.053750
360
360
20111101
156
   
0.00
 
20110623
787500.00
0.052500
360
360
20110801
157
   
0.00
 
20110826
785000.00
0.045000
360
360
20111001
158
   
115000.00
 
20110909
785000.00
0.044500
360
360
20111101
159
   
0.00
 
20110816
790000.00
0.049500
360
360
20111001
160
   
0.00
 
20110720
794800.00
0.047500
360
360
20110901
161
   
0.00
 
20110916
791250.00
0.045000
360
360
20111101
162
   
0.00
 
20110615
796000.00
0.047500
360
360
20110801
163
   
0.00
 
20110825
800000.00
0.037500
180
180
20111001
164
   
0.00
 
20111026
795000.00
0.048750
360
360
20111201
165
   
0.00
 
20110520
800000.00
0.040000
360
360
20110801
166
   
0.00
 
20110811
796000.00
0.046500
240
360
20111001
167
   
0.00
 
20110623
800000.00
0.051250
360
360
20110801
168
   
0.00
 
20110830
800000.00
0.046250
360
360
20111001
169
   
50000.00
 
20110927
800000.00
0.043500
360
360
20111201
170
   
0.00
 
20110323
810000.00
0.047500
360
360
20110501
171
   
0.00
 
20110623
814000.00
0.051250
360
360
20110801
172
   
0.00
 
20110711
812800.00
0.048750
360
360
20110901
173
   
0.00
 
20110421
812000.00
0.049000
240
360
20110601
174
   
0.00
 
20111005
813450.00
0.037500
180
180
20111201
175
   
610000.00
 
20110718
817000.00
0.047500
360
360
20110901
176
   
0.00
 
20110819
825000.00
0.043750
180
180
20111001
177
   
0.00
 
20110909
822000.00
0.042500
180
180
20111101
178
   
0.00
 
20110630
826000.00
0.048750
360
360
20110801
179
   
0.00
 
20110928
824000.00
0.047500
360
360
20111101
180
   
0.00
 
20110915
826000.00
0.050000
360
360
20111101
181
   
0.00
 
20110902
825000.00
0.045500
360
360
20111101
182
   
0.00
 
20110805
828000.00
0.050000
360
360
20111001
183
   
0.00
 
20110718
830000.00
0.036250
360
360
20110901
184
   
0.00
 
20110926
828500.00
0.051250
360
360
20111101
185
   
0.00
 
20110718
839000.00
0.048750
360
360
20110901
186
   
0.00
 
20110818
839600.00
0.042500
360
360
20111001
187
   
0.00
 
20110801
841900.00
0.048750
360
360
20110901
188
   
0.00
 
20110616
850000.00
0.048000
360
360
20110801
189
   
200000.00
 
20110822
850000.00
0.050000
360
360
20111001
190
   
0.00
 
20110815
850000.00
0.052500
360
360
20111001
191
   
0.00
 
20110907
850000.00
0.047500
360
360
20111101
192
   
0.00
 
20110701
855000.00
0.048750
360
360
20110801
193
   
0.00
 
20110805
860000.00
0.048000
360
360
20111001
194
   
0.00
 
20110915
862500.00
0.044500
360
360
20111101
195
   
0.00
 
20110721
864500.00
0.050000
360
360
20110901
196
   
0.00
 
20110519
862000.00
0.047500
240
360
20110701
197
   
0.00
 
20110425
864000.00
0.043750
240
360
20110601
198
   
0.00
 
20110902
870000.00
0.053750
360
360
20111101
199
   
0.00
 
20101110
875000.00
0.045000
240
360
20110101
200
   
0.00
 
20111012
875000.00
0.048750
360
360
20111201
201
   
0.00
 
20110601
875000.00
0.040000
240
360
20110801
202
   
1000000.00
 
20101230
912000.00
0.041000
180
180
20110301
203
   
0.00
 
20110929
884000.00
0.045000
360
360
20111101
204
   
0.00
 
20101026
884000.00
0.048000
240
360
20110101
205
   
300000.00
 
20111013
887000.00
0.035000
360
360
20111201
206
   
0.00
 
20110629
892500.00
0.052500
360
360
20110801
207
   
0.00
 
20111011
892000.00
0.046250
360
360
20111201
208
   
0.00
 
20111107
892000.00
0.047500
360
360
20120101
209
   
60000.00
 
20110225
900000.00
0.048500
360
360
20110501
210
   
0.00
 
20110613
900000.00
0.051250
360
360
20110801
211
   
0.00
 
20110803
900000.00
0.048750
360
360
20111001
212
   
250000.00
 
20110826
900174.00
0.050000
360
360
20111001
213
   
0.00
 
20110919
900000.00
0.045500
360
360
20111101
214
   
0.00
 
20110602
900000.00
0.048750
240
360
20110801
215
   
0.00
 
20110826
920000.00
0.042500
180
180
20111001
216
   
0.00
 
20110826
920000.00
0.046250
360
360
20111001
217
   
0.00
 
20110707
920000.00
0.055000
360
360
20110901
218
   
0.00
 
20101201
956250.00
0.044000
180
180
20110201
219
   
0.00
 
20110721
918750.00
0.036500
240
360
20110901
220
   
129000.00
 
20111019
919000.00
0.044000
360
360
20111201
221
   
0.00
 
20110714
924000.00
0.047000
360
360
20110901
222
   
0.00
 
20110919
923000.00
0.047500
360
360
20111101
223
   
0.00
 
20110603
928000.00
0.046500
360
360
20110801
224
   
0.00
 
20110725
930000.00
0.050000
360
360
20110901
225
   
0.00
 
20110802
929800.00
0.046250
360
360
20111001
226
   
245000.00
 
20101206
985000.00
0.043500
180
180
20110201
227
   
0.00
 
20101215
1000000.00
0.046000
180
180
20110201
228
   
315610.00
 
20110823
940000.00
0.050000
360
360
20111001
229
   
0.00
 
20110922
942500.00
0.044500
360
360
20111101
230
   
0.00
 
20111012
945000.00
0.048750
360
360
20111201
231
   
0.00
 
20110623
956000.00
0.045000
360
360
20110801
232
   
0.00
 
20110603
956000.00
0.040000
360
360
20110801
233
   
0.00
 
20110620
956000.00
0.050000
360
360
20110801
234
   
0.00
 
20110201
984000.00
0.045000
180
180
20110401
235
   
0.00
 
20110825
959000.00
0.051250
360
360
20111001
236
   
0.00
 
20110112
993750.00
0.048500
180
180
20110301
237
   
0.00
 
20110916
965000.00
0.048500
360
360
20111101
238
   
0.00
 
20110210
1000000.00
0.046000
180
180
20110401
239
   
0.00
 
20110202
1000000.00
0.046000
180
180
20110401
240
   
0.00
 
20110609
981600.00
0.049000
360
360
20110801
241
   
0.00
 
20110706
980000.00
0.050000
360
360
20110901
242
   
0.00
 
20110405
987500.00
0.042000
360
360
20110601
243
   
0.00
 
20100921
980000.00
0.047000
240
360
20101101
244
   
0.00
 
20110912
980000.00
0.052500
360
360
20111101
245
   
0.00
 
20110802
980000.00
0.042500
240
360
20111001
246
   
0.00
 
20110506
1000000.00
0.047000
180
180
20110701
247
   
250000.00
 
20110831
985500.00
0.041500
360
360
20111101
248
   
0.00
 
20110801
990000.00
0.048750
360
360
20111001
249
   
0.00
 
20110517
996000.00
0.048750
360
360
20110701
250
   
0.00
 
20110411
1000000.00
0.042500
360
360
20110601
251
   
0.00
 
20110927
999900.00
0.038750
180
180
20111101
252
   
0.00
 
20110912
992000.00
0.047500
360
360
20111101
253
   
500000.00
 
20110623
1000000.00
0.049000
360
360
20110801
254
   
400000.00
 
20110916
1000000.00
0.040000
180
180
20111101
255
   
350000.00
 
20110714
1000000.00
0.047500
360
360
20110901
256
   
0.00
 
20110718
1000000.00
0.050000
360
360
20110901
257
   
0.00
 
20110831
1000000.00
0.048750
360
360
20111001
258
   
0.00
 
20110719
1000000.00
0.048750
360
360
20110901
259
   
0.00
 
20110829
1000000.00
0.030000
360
360
20111001
260
   
0.00
 
20110921
1000000.00
0.042500
360
360
20111101
261
   
0.00
 
20110923
1000000.00
0.047500
360
360
20111101
262
   
0.00
 
20110825
1000000.00
0.050000
360
360
20111001
263
   
0.00
 
20111026
999900.00
0.046250
360
360
20111201
264
   
0.00
 
20111013
1000000.00
0.045500
360
360
20111201
265
   
0.00
 
20111005
1000000.00
0.045500
360
360
20111201
266
   
0.00
 
20111007
1000000.00
0.045500
360
360
20111201
267
   
0.00
 
20111011
1000000.00
0.046250
360
360
20111201
268
   
2000000.00
 
20110202
1000000.00
0.047500
240
360
20110401
269
   
0.00
 
20110310
1000000.00
0.052500
240
360
20110501
270
   
500000.00
 
20110513
1000000.00
0.046000
240
360
20110801
271
   
0.00
 
20110909
1000000.00
0.048750
360
360
20111101
272
   
0.00
 
20110912
1000000.00
0.043750
360
360
20111101
273
   
0.00
 
20110720
1022300.00
0.040000
180
180
20110901
274
   
0.00
 
20110525
1005000.00
0.050000
240
360
20110701
275
   
125000.00
 
20110824
1015000.00
0.040000
360
360
20111101
276
   
0.00
 
20110812
1036355.70
0.052500
360
360
20111001
277
   
0.00
 
20110912
1035000.00
0.045000
360
360
20111101
278
   
0.00
 
20110926
1037100.00
0.046250
360
360
20111101
279
   
0.00
 
20110630
1046250.00
0.049000
360
360
20110901
280
   
0.00
 
20110805
1048000.00
0.048000
360
360
20111001
281
   
0.00
 
20110823
1050000.00
0.048750
360
360
20111001
282
   
0.00
 
20110929
1050000.00
0.029500
360
360
20111201
283
   
0.00
 
20110927
1050000.00
0.050000
360
360
20111201
284
   
150000.00
 
20101203
1100000.00
0.043000
180
180
20110201
285
   
0.00
 
20110808
1060000.00
0.050000
360
360
20111001
286
   
0.00
 
20101223
1100000.00
0.038500
180
180
20110301
287
   
0.00
 
20110728
1065000.00
0.040000
360
360
20110901
288
   
0.00
 
20110504
1070000.00
0.047000
360
360
20110701
289
   
0.00
 
20110517
1071000.00
0.041500
360
360
20110701
290
   
0.00
 
20110128
1100000.00
0.046000
180
180
20110401
291
   
600000.00
 
20110322
1100000.00
0.042000
180
180
20110501
292
   
82500.00
 
20110829
1072500.00
0.045500
360
360
20111101
293
   
0.00
 
20110909
1072000.00
0.044000
360
360
20111101
294
   
0.00
 
20110419
1100000.00
0.047000
180
180
20110601
295
   
0.00
 
20101209
1280000.00
0.043000
180
180
20110201
296
   
0.00
 
20110916
1080000.00
0.048750
360
360
20111101
297
   
204800.00
 
20110824
1100000.00
0.048500
360
360
20111001
298
   
0.00
 
20110725
1100000.00
0.050000
360
360
20110901
299
   
0.00
 
20110527
1100000.00
0.037500
240
360
20110701
300
   
0.00
 
20110909
1100000.00
0.045000
360
360
20111101
301
   
475000.00
 
20110909
1100000.00
0.046000
360
360
20111101
302
   
0.00
 
20110921
1100000.00
0.045000
360
360
20111101
303
   
1000000.00
 
20101112
1100000.00
0.047500
240
360
20110101
304
   
300000.00
 
20110527
1111500.00
0.052500
360
360
20110701
305
   
0.00
 
20110701
1120000.00
0.048000
360
360
20110901
306
   
0.00
 
20110902
1130000.00
0.048750
360
360
20111101
307
   
0.00
 
20110503
1138000.00
0.048000
360
360
20110701
308
   
0.00
 
20110608
1350000.00
0.048500
360
360
20110801
309
   
0.00
 
20111026
1147000.00
0.053750
360
360
20111201
310
   
0.00
 
20110301
1178100.00
0.047000
180
180
20110501
311
   
0.00
 
20111025
1155000.00
0.048750
360
360
20111201
312
   
0.00
 
20110714
1160000.00
0.048500
360
360
20110901
313
   
0.00
 
20110407
1162000.00
0.047500
240
360
20110601
314
   
0.00
 
20111005
1176000.00
0.047500
360
360
20111201
315
   
0.00
 
20110927
1181250.00
0.046000
360
360
20111201
316
   
100000.00
 
20110914
1182000.00
0.044500
360
360
20111101
317
   
400000.00
 
20110207
1225000.00
0.042500
180
180
20110401
318
   
0.00
 
20110831
1190000.00
0.044000
240
360
20111101
319
   
800000.00
 
20100901
1200000.00
0.048000
240
360
20101101
320
   
0.00
 
20110726
1220800.00
0.038750
360
360
20110901
321
   
0.00
 
20110916
1240000.00
0.046250
360
360
20111101
322
   
182500.00
 
20110331
1277500.00
0.050500
360
360
20110601
323
   
350000.00
 
20111013
1250000.00
0.045500
360
360
20111201
324
   
0.00
 
20100914
1270000.00
0.045000
240
360
20101101
325
   
0.00
 
20111110
1271702.00
0.046250
360
360
20120101
326
   
0.00
 
20110822
1275750.00
0.048750
360
360
20111001
327
   
0.00
 
20110805
1282500.00
0.047500
360
360
20111001
328
   
0.00
 
20110714
1350000.00
0.046500
360
360
20110901
329
   
0.00
 
20110920
1360000.00
0.044000
360
360
20111101
330
   
0.00
 
20110725
1398750.00
0.049500
360
360
20111001
331
   
0.00
 
20110923
1400000.00
0.045500
360
360
20111101
332
   
0.00
 
20111013
1400000.00
0.045000
360
360
20111201
333
   
0.00
 
20110628
1440000.00
0.047500
360
360
20110901
334
   
500000.00
 
20101216
1500000.00
0.037500
180
180
20110201
335
   
0.00
 
20110112
1500000.00
0.045500
180
180
20110301
336
   
0.00
 
20110121
1500000.00
0.047500
180
180
20110301
337
   
0.00
 
20110805
1458000.00
0.051250
360
360
20111001
338
   
0.00
 
20110303
1500000.00
0.051000
180
180
20110501
339
   
0.00
 
20110601
1500000.00
0.049000
360
360
20110801
340
   
0.00
 
20110930
1500000.00
0.047500
360
360
20111101
341
   
0.00
 
20110916
1500000.00
0.045000
360
360
20111101
342
   
0.00
 
20110407
1500000.00
0.044500
240
360
20110601
343
   
0.00
 
20110111
1560000.00
0.050500
240
360
20110301
344
   
0.00
 
20110217
1665000.00
0.047000
180
180
20110401
345
   
0.00
 
20110110
1680000.00
0.042500
180
180
20110301
346
   
0.00
 
20110920
1624000.00
0.044500
360
360
20111101
347
   
0.00
 
20100917
1650000.00
0.043500
240
360
20101101
348
   
0.00
 
20110613
1680000.00
0.047500
360
360
20110801
349
   
0.00
 
20101202
1765000.00
0.044000
180
180
20110201
350
   
200000.00
 
20110606
1750000.00
0.045000
360
360
20110801
351
   
0.00
 
20110209
1700000.00
0.049000
240
360
20110401
352
   
0.00
 
20110831
1720000.00
0.043500
360
360
20111101
353
   
500000.00
 
20110426
1775000.00
0.049000
180
180
20110701
354
   
0.00
 
20110628
1765000.00
0.048000
360
360
20110901
355
   
656250.00
 
20100902
1800000.00
0.046000
240
360
20101101
356
   
0.00
 
20110926
1818750.00
0.048750
360
360
20111101
357
   
0.00
 
20110404
1818750.00
0.047000
240
360
20110601
358
   
0.00
 
20111014
1858273.00
0.045500
360
360
20111201
359
   
0.00
 
20101209
1975000.00
0.050000
180
180
20110201
360
   
0.00
 
20101214
2000000.00
0.040500
180
180
20110201
361
   
0.00
 
20110829
1950000.00
0.048750
360
360
20111001
362
   
0.00
 
20110602
1950000.00
0.046000
240
360
20110801
363
   
500000.00
 
20110929
2000000.00
0.046250
360
360
20111101
364
   
500000.00
 
20110106
2000000.00
0.046500
240
360
20110301
365
   
0.00
 
20110226
2000000.00
0.053750
240
360
20110401
366
   
0.00
 
20111004
2062500.00
0.047000
360
360
20111201
367
   
0.00
 
20111013
2063000.00
0.049000
360
360
20111201
368
   
0.00
 
20110511
2130000.00
0.039500
360
360
20110701
369
   
0.00
 
20091016
2145000.00
0.052000
240
360
20091201
370
   
0.00
 
20101108
3000000.00
0.041000
180
180
20110101
371
   
0.00
 
20111019
820000.00
0.038750
180
180
20111201
372
   
0.00
 
20110914
507000.00
0.050000
360
360
20111101
373
   
0.00
 
20110926
525000.00
0.047500
360
360
20111101
374
   
500000.00
 
20110913
1500000.00
0.047000
360
360
20111101
375
   
0.00
 
20110829
1381000.00
0.048500
360
360
20111101
376
   
0.00
 
20110825
939000.00
0.044500
360
360
20111001
377
   
0.00
 
20111006
800000.00
0.044500
360
360
20111201
378
   
0.00
 
20110909
990000.00
0.043000
360
360
20111101
379
   
0.00
 
20110920
743000.00
0.044000
360
360
20111101
380
   
0.00
 
20111004
1169196.00
0.046500
360
360
20111201
381
   
0.00
 
20111011
684375.00
0.047500
360
360
20111201
382
   
100000.00
 
20111108
783357.00
0.045000
360
360
20120101
383
   
0.00
 
20111025
581950.00
0.038750
180
180
20111201
384
   
0.00
 
20111014
826000.00
0.035000
360
360
20111201
385
   
0.00
 
20110815
1844500.00
0.048750
360
360
20111001
386
   
100000.00
 
20110817
2742000.00
0.039500
360
360
20111001
387
   
0.00
 
20110815
1680000.00
0.040000
360
360
20111001
388
   
0.00
 
20110608
1560000.00
0.040500
360
360
20110801
389
   
0.00
 
20110719
715600.00
0.040000
360
360
20110901
390
   
0.00
 
20110802
1050000.00
0.040000
360
360
20111001
391
   
0.00
 
20110801
967200.00
0.040000
360
360
20111001
392
   
0.00
 
20110927
2995000.00
0.040000
360
360
20111101
393
   
100000.00
 
20110928
1650000.00
0.039500
360
360
20111101
394
   
0.00
 
20110816
1315000.00
0.040000
360
360
20111001
395
   
0.00
 
20110818
625000.00
0.039000
360
360
20111001
396
   
0.00
 
20110825
1100000.00
0.040000
360
360
20111001
397
   
0.00
 
20110831
1840000.00
0.039000
360
360
20111001
398
   
0.00
 
20110913
880000.00
0.040000
360
360
20111101
399
   
0.00
 
20110817
1100000.00
0.039500
360
360
20111001
400
   
0.00
 
20110907
643500.00
0.040000
360
360
20111101
401
   
485000.00
 
20111025
2050000.00
0.040000
360
360
20111201
402
   
0.00
 
20110921
700000.00
0.039000
360
360
20111101
403
   
0.00
 
20110929
999000.00
0.039500
360
360
20111101
404
   
100000.00
 
20110926
1300000.00
0.040000
360
360
20111101
405
   
0.00
 
20111020
800000.00
0.048750
360
360
20111201
406
   
0.00
 
20111024
640000.00
0.036250
180
180
20111201
407
   
0.00
 
20110914
500000.00
0.041250
180
180
20111101
408
   
250000.00
 
20110916
1114000.00
0.047500
360
360
20111101
409
   
0.00
 
20110817
671000.00
0.033750
360
360
20111001
410
   
0.00
 
20111103
864000.00
0.048750
360
360
20120101
411
   
0.00
 
20111103
1388500.00
0.048750
360
360
20120101
412
   
0.00
 
20111108
580000.00
0.053750
360
360
20120101
413
   
0.00
 
20111109
763000.00
0.045000
360
360
20120101
414
   
0.00
 
20111017
1290000.00
0.038750
180
180
20111201
415
   
0.00
 
20111013
938000.00
0.042500
360
360
20111201
416
   
0.00
 
20110818
1032000.00
0.048750
360
360
20111001
417
   
0.00
 
20110922
1494000.00
0.047500
360
360
20111101
418
   
0.00
 
20110919
900000.00
0.051250
360
360
20111101
419
   
0.00
 
20110902
464923.00
0.051250
360
360
20111101
420
   
0.00
 
20110923
800000.00
0.048750
360
360
20111101
421
   
0.00
 
20111011
802334.00
0.047500
360
360
20111201
422
   
0.00
 
20110928
1295000.00
0.041250
360
360
20111101
423
   
0.00
 
20111024
711318.20
0.043750
180
180
20111201
424
   
0.00
 
20111027
1087500.00
0.045000
360
360
20111201
425
   
0.00
 
20111026
925000.00
0.036250
180
180
20111201
426
   
0.00
 
20111025
758000.00
0.051250
360
360
20111201
427
   
0.00
 
20111024
775980.00
0.048750
360
360
20111201
428
   
0.00
 
20111027
897437.92
0.046250
360
360
20111201
429
   
0.00
 
20110610
1638000.00
0.042500
360
360
20110801
430
   
475000.00
 
20110629
1100000.00
0.042000
360
360
20110801
431
   
0.00
 
20110629
1200000.00
0.042500
360
360
20110801
432
   
100000.00
 
20110628
632000.00
0.042500
360
360
20110801
433
   
0.00
 
20110802
1100000.00
0.042000
360
360
20111001
434
   
0.00
 
20110804
1425000.00
0.041500
360
360
20111001
435
   
250000.00
 
20110802
1100000.00
0.042500
360
360
20111001
436
   
0.00
 
20111011
966000.00
0.039500
360
360
20111201
437
   
250000.00
 
20110823
1200000.00
0.040500
360
360
20111001
438
   
0.00
 
20110804
960000.00
0.042500
360
360
20111001
439
   
0.00
 
20110922
966000.00
0.039500
360
360
20111101
440
   
0.00
 
20111005
700000.00
0.039500
360
360
20111201
441
   
0.00
 
20110830
700000.00
0.041500
360
360
20111001
442
   
0.00
 
20110902
1775000.00
0.042500
360
360
20111101
443
   
0.00
 
20110908
1650000.00
0.040500
360
360
20111101
444
   
565000.00
 
20110926
1500000.00
0.040500
360
360
20111101
445
   
0.00
 
20110919
1200000.00
0.039500
360
360
20111101
446
   
150000.00
 
20111024
732500.00
0.041000
360
360
20111201

 

 
31
32
33
34
35
36
37
38
39
40
KEY
Interest Type
Indicator
Original
Interest
Only Term
Buy Down
Period
HELOC
Draw Period
Current Loan
Amount
Current
Interest
Rate
Current
Payment
Amount Due
Interest Paid
Through Date
Current Payment
Status
Index Type
1
1
0
0
 
844731.66
0.048750
4498.27
20120101
0
0
2
1
0
0
 
595118.77
0.052500
3313.22
20120101
0
0
3
1
0
0
 
221342.48
0.046000
1140.64
20120101
0
0
4
1
0
0
 
361718.15
0.054000
2059.42
20120101
0
0
5
1
0
0
 
407206.03
0.036500
3123.11
20120101
0
0
6
1
0
0
 
429470.88
0.055000
2452.85
20120101
0
0
7
1
0
0
 
431882.13
0.037500
3167.05
20120101
0
0
8
1
0
0
 
436539.27
0.050000
2357.73
20120101
0
0
9
1
120
0
 
444600.00
0.046250
1713.56
20120101
0
39
10
1
0
0
 
443855.88
0.046250
2287.92
20120101
0
0
11
1
120
0
 
448500.00
0.053000
1980.88
20120101
0
35
12
1
0
0
 
448887.00
0.048500
3640.96
20120101
0
0
13
1
0
0
 
454465.01
0.045000
2318.09
20120101
0
0
14
1
0
0
 
454752.06
0.041250
2229.39
20120101
0
39
15
1
0
0
 
471481.10
0.045000
2406.76
20120101
0
0
16
1
0
0
 
473116.42
0.045000
2406.76
20120101
0
0
17
1
0
0
 
462128.97
0.038750
3498.51
20120101
0
0
18
1
0
0
 
480613.31
0.048750
2552.90
20120101
0
0
19
1
0
0
 
479007.60
0.038750
3557.18
20120101
0
0
20
1
0
0
 
482163.80
0.042500
2385.17
20120101
0
39
21
1
0
0
 
482622.58
0.051250
2648.93
20120101
0
0
22
1
0
0
 
482075.80
0.041250
3655.24
20120101
0
0
23
1
0
0
 
484692.05
0.049000
3927.98
20120101
0
0
24
1
0
0
 
488656.39
0.052500
2714.08
20120101
0
0
25
1
0
0
 
485467.89
0.033750
2223.74
20120101
0
39
26
1
0
0
 
490799.25
0.048750
2610.27
20120101
0
0
27
1
0
0
 
497468.74
0.047500
2608.24
20120101
0
0
28
1
0
0
 
498148.12
0.048750
2646.04
20120101
0
0
29
1
0
0
 
494333.41
0.037500
5072.38
20120101
0
0
30
1
0
0
 
502228.88
0.048750
2677.79
20120101
0
0
31
1
0
0
 
504851.37
0.048750
2688.38
20120101
0
0
32
1
0
0
 
505369.20
0.046250
2611.83
20120101
0
0
33
1
0
0
 
506719.19
0.047500
2649.97
20120101
0
0
34
1
0
0
 
508111.10
0.048750
2698.96
20120101
0
0
35
1
0
0
 
512653.25
0.046250
2652.96
20120101
0
0
36
1
0
0
 
513995.29
0.046250
2658.11
20120101
0
0
37
1
0
0
 
522460.94
0.050000
2818.31
20120101
0
0
38
1
0
0
 
522641.13
0.047500
4128.73
20120101
0
0
39
1
0
0
 
525645.91
0.048750
2792.10
20120101
0
0
40
1
0
0
 
523517.25
0.044000
4179.41
20120101
0
0
41
1
0
0
 
527222.64
0.036250
3866.56
20120101
0
0
42
1
0
0
 
539753.57
0.047500
2829.94
20120101
0
0
43
1
120
0
 
544000.00
0.047500
2153.33
20120101
0
35
44
1
0
0
 
544255.90
0.048000
2869.92
20120101
0
0
45
1
0
0
 
544329.48
0.047500
2850.28
20120101
0
0
46
1
0
0
 
544628.93
0.048750
2893.71
20120101
0
0
47
1
0
0
 
545786.93
0.046250
2824.43
20120101
0
0
48
1
0
0
 
546743.70
0.051250
2994.68
20120101
0
0
49
1
0
0
 
544801.63
0.046500
4399.65
20120101
0
0
50
1
0
0
 
545842.15
0.038750
4070.59
20120101
0
0
51
1
0
0
 
550246.99
0.052500
3052.58
20120101
0
0
52
1
0
0
 
553750.73
0.042500
2754.86
20120101
0
39
53
1
0
0
 
557877.94
0.047500
2921.23
20120101
0
0
54
1
0
0
 
559526.00
0.045000
4331.20
20120101
0
0
55
1
0
0
 
552449.75
0.037000
4493.42
20120101
0
0
56
1
0
0
 
564444.08
0.042500
2804.06
20120101
0
39
57
1
0
0
 
561133.49
0.041250
4401.21
20120101
0
0
58
1
0
0
 
564294.12
0.051250
3126.13
20120101
0
39
59
1
0
0
 
562851.72
0.037500
4159.71
20120101
0
0
60
1
0
0
 
568020.03
0.052500
3158.61
20120101
0
0
61
1
0
0
 
565367.39
0.037500
4181.17
20120101
0
0
62
1
0
0
 
571433.88
0.045000
2914.71
20120101
0
39
63
1
0
0
 
567502.58
0.037500
4185.17
20120101
0
0
64
1
0
0
 
573466.24
0.032500
2516.58
20120101
0
39
65
1
0
0
 
574830.84
0.047500
3025.56
20120101
0
35
66
1
0
0
 
577050.67
0.052500
3202.78
20120101
0
0
67
1
0
0
 
583896.31
0.048750
3105.39
20120101
0
0
68
1
0
0
 
586930.68
0.046000
3024.60
20120101
0
0
69
1
0
0
 
588141.72
0.050000
3172.62
20120101
0
0
70
1
0
0
 
585425.78
0.054000
4915.37
20120101
0
0
71
1
0
0
 
588578.53
0.047500
3082.94
20120101
0
0
72
1
0
0
 
585967.68
0.040000
4540.72
20120101
0
0
73
1
0
0
 
590852.31
0.050000
3220.93
20120101
0
0
74
1
0
0
 
596571.53
0.050000
3220.93
20120101
0
0
75
1
0
0
 
596934.73
0.047000
3111.83
20120101
0
0
76
1
0
0
 
597674.04
0.046250
3084.84
20120101
0
0
77
1
120
0
 
600000.00
0.049500
2475.00
20120101
0
35
78
1
0
0
 
598734.74
0.040000
2883.59
20120101
0
39
79
1
0
0
 
600446.23
0.052500
3335.31
20120101
0
0
80
1
0
0
 
601462.15
0.047500
3149.45
20120101
0
0
81
1
0
0
 
602938.76
0.051250
3310.49
20120101
0
39
82
1
0
0
 
604950.80
0.046250
3126.48
20120101
0
0
83
1
0
0
 
606639.16
0.046250
3131.11
20120101
0
0
84
1
0
0
 
605885.77
0.031250
2613.09
20120101
0
39
85
1
0
0
 
609680.90
0.047500
3192.48
20120101
0
0
86
1
0
0
 
605937.21
0.039000
4686.30
20120101
0
0
87
1
0
0
 
613691.57
0.042500
3050.03
20120101
0
39
88
1
0
0
 
617175.43
0.048500
3304.68
20120101
0
35
89
1
0
0
 
619587.65
0.053750
3497.81
20120101
0
0
90
1
0
0
 
620438.11
0.035000
2794.85
20120101
0
39
91
1
0
0
 
619974.79
0.050000
3349.77
20120101
0
0
92
1
0
0
 
622972.47
0.050000
3360.50
20120101
0
0
93
1
0
0
 
622835.51
0.038750
4606.00
20120101
0
0
94
1
120
0
 
637000.00
0.047000
2494.92
20120101
0
35
95
1
0
0
 
640409.05
0.049000
5169.21
20120101
0
0
96
1
0
0
 
641719.75
0.035500
4852.81
20120101
0
0
97
1
0
0
 
645971.28
0.048750
3439.85
20120101
0
0
98
1
0
0
 
646856.35
0.050000
3489.35
20120101
0
0
99
1
0
0
 
647432.07
0.052500
3591.73
20120101
0
0
100
1
0
0
 
650768.01
0.045000
3323.86
20120101
0
39
101
1
0
0
 
653126.62
0.048750
3477.96
20120101
0
0
102
1
0
0
 
655073.23
0.046250
3393.32
20120101
0
0
103
1
0
0
 
659444.95
0.046250
3412.60
20120101
0
0
104
1
0
0
 
660945.17
0.051250
3631.73
20120101
0
0
105
1
0
0
 
667120.34
0.045000
3384.66
20120101
0
0
106
1
0
0
 
671432.54
0.038750
4965.39
20120101
0
0
107
1
0
0
 
675158.51
0.041250
3309.92
20120101
0
39
108
1
0
0
 
675785.29
0.048750
3598.62
20120101
0
39
109
1
0
0
 
676557.50
0.047500
3547.20
20120101
0
0
110
1
0
0
 
676931.59
0.053750
3807.80
20120101
0
0
111
1
120
0
 
680000.00
0.047500
2691.67
20120101
0
35
112
1
0
0
 
679075.54
0.048750
3607.08
20120101
0
0
113
1
0
0
 
681474.72
0.038750
5060.73
20120101
0
0
114
1
120
0
 
685000.00
0.047500
2711.46
20120101
0
0
115
1
0
0
 
683650.19
0.048750
3635.93
20120101
0
0
116
1
0
0
 
684626.39
0.042000
3410.90
20120101
0
0
117
1
0
0
 
683415.92
0.048750
3651.54
20120101
0
0
118
1
0
0
 
684634.86
0.039000
5271.38
20120101
0
0
119
1
0
0
 
694172.98
0.051250
3811.41
20120101
0
0
120
1
0
0
 
691263.58
0.037500
5090.56
20120101
0
0
121
1
0
0
 
691656.01
0.033500
5163.27
20120101
0
0
122
1
0
0
 
695950.08
0.052500
3865.43
20120101
0
0
123
1
0
0
 
696767.15
0.052500
3865.43
20120101
0
0
124
1
0
0
 
697211.04
0.050000
3774.93
20120101
0
39
125
1
0
0
 
698275.08
0.048750
3704.46
20120101
0
0
126
1
0
0
 
700403.39
0.047000
3651.22
20120101
0
0
127
1
0
0
 
696581.70
0.040000
5397.88
20120101
0
0
128
1
0
0
 
698807.74
0.037500
5146.12
20120101
0
0
129
1
0
0
 
713030.13
0.042500
3522.29
20120101
0
39
130
1
0
0
 
714139.56
0.046250
3686.38
20120101
0
0
131
1
0
0
 
716281.17
0.042000
3568.61
20120101
0
0
132
1
0
0
 
722324.60
0.047500
3787.16
20120101
0
0
133
1
120
0
 
725000.00
0.044500
2688.54
20120101
0
0
134
1
0
0
 
723103.99
0.040000
3487.74
20120101
0
35
135
1
0
0
 
723630.02
0.050500
3930.34
20120101
0
0
136
1
0
0
 
730285.13
0.048750
3879.10
20120101
0
0
137
1
0
0
 
731708.99
0.043750
3683.36
20120101
0
39
138
1
0
0
 
731141.65
0.046000
3762.81
20120101
0
0
139
1
0
0
 
734845.63
0.048750
3908.20
20120101
0
0
140
1
0
0
 
737401.01
0.048750
3926.73
20120101
0
0
141
1
0
0
 
738082.53
0.046000
3793.57
20120101
0
0
142
1
0
0
 
738807.75
0.050000
6049.58
20120101
0
0
143
1
0
0
 
743155.30
0.047500
3912.36
20120101
0
0
144
1
0
0
 
745559.60
0.051250
4083.65
20120101
0
0
145
1
0
0
 
754711.95
0.052500
4196.75
20120101
0
0
146
1
0
0
 
757185.12
0.048750
4021.99
20120101
0
0
147
1
0
0
 
758252.69
0.052500
4196.75
20120101
0
0
148
1
0
0
 
760514.18
0.050000
4092.46
20120101
0
0
149
1
0
0
 
765220.98
0.047500
4089.72
20120101
0
39
150
1
0
0
 
761479.66
0.044000
6079.14
20120101
0
0
151
1
0
0
 
767148.10
0.048750
4074.91
20120101
0
0
152
1
0
0
 
772936.43
0.048750
4126.40
20120101
0
0
153
1
0
0
 
769411.60
0.036250
5624.09
20120101
0
0
154
1
0
0
 
776850.66
0.044000
3905.94
20120101
0
0
155
1
0
0
 
777366.05
0.053750
4367.78
20120101
0
0
156
1
0
0
 
782020.58
0.052500
4348.61
20120101
0
0
157
1
0
0
 
779918.05
0.045000
3977.48
20120101
0
0
158
1
0
0
 
781858.90
0.044500
3954.20
20120101
0
0
159
1
0
0
 
786144.07
0.049500
4216.79
20120101
0
0
160
1
0
0
 
787740.50
0.047500
4146.06
20120101
0
0
161
1
0
0
 
788112.38
0.045000
4009.15
20120101
0
0
162
1
0
0
 
789931.29
0.047500
4152.32
20120101
0
0
163
1
0
0
 
786666.54
0.037500
5817.78
20120101
0
0
164
1
0
0
 
793040.99
0.048750
4207.21
20120101
0
0
165
1
0
0
 
793026.13
0.040000
3819.33
20120101
0
35
166
1
120
0
 
796000.00
0.046500
3084.50
20120101
0
0
167
1
0
0
 
794304.10
0.051250
4355.90
20120101
0
0
168
1
0
0
 
795856.97
0.046250
4113.12
20120101
0
0
169
1
0
0
 
797831.08
0.043500
3982.50
20120101
0
0
170
1
0
0
 
800681.54
0.047500
4225.35
20120101
0
35
171
1
0
0
 
808204.47
0.051250
4432.12
20120101
0
0
172
1
0
0
 
807762.23
0.048750
4301.40
20120101
0
0
173
1
120
0
 
812000.00
0.049000
3315.67
20120101
0
35
174
1
0
0
 
806492.34
0.037500
5915.59
20120101
0
0
175
1
0
0
 
811819.64
0.047500
4261.86
20120101
0
0
176
1
0
0
 
811925.49
0.043750
6258.62
20120101
0
0
177
1
0
0
 
812147.75
0.042500
6183.73
20120101
0
0
178
1
0
0
 
819843.98
0.048750
4371.26
20120101
0
0
179
1
0
0
 
820877.55
0.047500
4298.37
20120101
0
0
180
1
0
0
 
821878.12
0.050000
4434.15
20120101
0
0
181
1
0
0
 
821758.02
0.045500
4204.70
20120101
0
0
182
1
0
0
 
823995.53
0.050000
4444.88
20120101
0
0
183
1
0
0
 
823571.59
0.036250
3785.23
20120101
0
39
184
1
0
0
 
825569.47
0.051250
4511.07
20120101
0
0
185
1
0
0
 
832724.81
0.048750
4440.06
20120101
0
0
186
1
0
0
 
834948.38
0.042500
4130.33
20120101
0
0
187
1
0
0
 
836681.86
0.048750
4455.40
20120101
0
0
188
1
0
0
 
843578.12
0.048000
4459.66
20120101
0
0
189
1
0
0
 
845889.11
0.050000
4562.99
20120101
0
0
190
1
0
0
 
846074.41
0.052500
4693.73
20120101
0
0
191
1
0
0
 
846779.02
0.047500
4434.00
20120101
0
0
192
1
0
0
 
848627.78
0.048750
4524.74
20120101
0
0
193
1
0
0
 
855685.68
0.048000
4512.13
20120101
0
0
194
1
0
0
 
859048.81
0.044500
4344.58
20120101
0
0
195
1
0
0
 
859333.09
0.050000
4640.82
20120101
0
0
196
1
120
0
 
862000.00
0.047500
3412.08
20120101
0
35
197
1
120
0
 
864000.00
0.043750
3150.00
20120101
0
39
198
1
0
0
 
867062.26
0.053750
4871.75
20120101
0
0
199
1
120
0
 
875000.00
0.045000
3281.25
20120101
0
35
200
1
0
0
 
872843.87
0.048750
4630.57
20120101
0
0
201
1
120
0
 
875000.00
0.040000
2916.67
20120101
0
39
202
1
0
0
 
870868.88
0.041000
6791.75
20120101
0
0
203
1
0
0
 
880494.58
0.045000
4479.10
20120101
0
0
204
1
120
0
 
884000.00
0.048000
3536.00
20120101
0
35
205
1
0
0
 
874982.50
0.035000
3983.03
20120101
0
39
206
1
0
0
 
886290.03
0.052500
4928.42
20120101
0
0
207
1
0
0
 
889699.17
0.046250
4586.12
20120101
0
0
208
1
0
0
 
890877.74
0.047500
4653.09
20120101
0
0
209
1
0
0
 
889831.15
0.048500
4749.23
20120101
0
0
210
1
0
0
 
893592.14
0.051250
4900.38
20120101
0
0
211
1
0
0
 
895546.47
0.048750
4762.87
20120101
0
0
212
1
0
0
 
895820.47
0.050000
4832.33
20120101
0
0
213
1
0
0
 
896463.28
0.045500
4586.95
20120101
0
0
214
1
120
0
 
900000.00
0.048750
3656.25
20120101
0
39
215
1
0
0
 
905271.47
0.042500
6920.96
20120101
0
0
216
1
0
0
 
914666.20
0.046250
4730.08
20120101
0
0
217
1
0
0
 
914918.67
0.055000
5223.66
20120101
0
0
218
1
0
0
 
910206.06
0.044000
7266.48
20120101
0
0
219
1
120
0
 
918750.00
0.029500
2258.59
20120101
0
35
220
1
0
0
 
916530.82
0.044000
4602.00
20120101
0
0
221
1
0
0
 
918087.76
0.047000
4792.22
20120101
0
0
222
1
0
0
 
919502.38
0.047500
4814.81
20120101
0
0
223
1
0
0
 
920795.86
0.046500
4785.11
20120101
0
35
224
1
0
0
 
924366.04
0.050000
4992.44
20120101
0
0
225
1
0
0
 
924984.78
0.046250
4780.47
20120101
0
0
226
1
0
0
 
919046.13
0.043500
7459.90
20120101
0
0
227
1
0
0
 
952595.16
0.046000
7701.14
20120101
0
0
228
1
0
0
 
935453.83
0.050000
5046.13
20120101
0
0
229
1
0
0
 
938728.71
0.044500
4747.55
20120101
0
0
230
1
0
0
 
942671.36
0.048750
5001.02
20120101
0
0
231
1
0
0
 
948344.70
0.045000
4843.91
20120101
0
39
232
1
0
0
 
947666.29
0.040000
4564.09
20120101
0
39
233
1
0
0
 
949035.75
0.050000
5132.01
20120101
0
0
234
1
0
0
 
944970.48
0.045000
7527.54
20120101
0
0
235
1
0
0
 
954467.46
0.051250
5221.63
20120101
0
0
236
1
0
0
 
951491.39
0.048500
7781.09
20120101
0
0
237
1
0
0
 
961409.46
0.048500
5092.23
20120101
0
0
238
1
0
0
 
960647.88
0.046000
7701.14
20120101
0
0
239
1
0
0
 
960647.88
0.046000
7701.14
20120101
0
0
240
1
0
0
 
974317.49
0.049000
5209.62
20120101
0
0
241
1
0
0
 
974063.15
0.050000
5260.85
20120101
0
0
242
1
0
0
 
975418.82
0.030000
4170.16
20120101
0
35
243
1
120
0
 
980000.00
0.047000
3838.33
20120101
0
35
244
1
0
0
 
969104.25
0.052500
5411.60
20120101
0
0
245
1
120
0
 
980000.00
0.042500
3470.83
20120101
0
39
246
1
0
0
 
972831.26
0.047000
7752.55
20120101
0
0
247
1
0
0
 
981338.56
0.041500
4790.55
20120101
0
0
248
1
0
0
 
985101.11
0.048750
5239.16
20120101
0
0
249
1
0
0
 
986315.05
0.048750
5270.91
20120101
0
39
250
1
0
0
 
988840.55
0.042500
4919.40
20120101
0
35
251
1
0
0
 
987545.74
0.038750
7333.66
20120101
0
0
252
1
0
0
 
987613.21
0.047500
5174.74
20120101
0
0
253
1
0
0
 
992581.01
0.049000
5307.27
20120101
0
0
254
1
0
0
 
987768.68
0.040000
7396.88
20120101
0
0
255
1
0
0
 
993659.25
0.047500
5216.48
20120101
0
0
256
1
0
0
 
993941.96
0.050000
5368.22
20120101
0
0
257
1
0
0
 
995051.58
0.048750
5292.09
20120101
0
0
258
1
0
0
 
993801.94
0.048750
5292.08
20120101
0
0
259
1
0
0
 
993110.06
0.030000
4216.04
20120101
0
39
260
1
0
0
 
995852.15
0.042500
4919.40
20120101
0
39
261
1
0
0
 
996211.64
0.047500
5216.47
20120101
0
0
262
1
0
0
 
995163.66
0.050000
5368.22
20120101
0
0
263
1
0
0
 
997320.84
0.046250
5140.88
20120101
0
39
264
1
0
0
 
997385.17
0.045500
5096.61
20120101
0
0
265
1
0
0
 
997385.17
0.045500
5096.61
20120101
0
0
266
1
0
0
 
997385.17
0.045500
5096.61
20120101
0
0
267
1
0
0
 
997420.58
0.046250
5141.40
20120101
0
0
268
1
120
0
 
1000000.00
0.047500
3958.33
20120101
0
35
269
1
120
0
 
1000000.00
0.052500
4375.00
20120101
0
35
270
1
120
0
 
1000000.00
0.046000
3833.33
20120101
0
35
271
1
0
0
 
996296.25
0.048750
5292.08
20120101
0
0
272
1
0
0
 
995944.19
0.043750
4992.85
20120101
0
0
273
1
0
0
 
1000383.59
0.040000
7561.83
20120101
0
0
274
1
120
0
 
1004921.42
0.050000
4187.17
20120101
0
39
275
1
0
0
 
1010598.05
0.040000
4845.77
20120101
0
35
276
1
0
0
 
1031569.44
0.052500
5722.80
20120101
0
0
277
1
0
0
 
1030895.80
0.045000
5244.20
20120101
0
0
278
1
0
0
 
1030073.78
0.046250
5332.15
20120101
0
0
279
1
0
0
 
1039794.79
0.049000
5552.73
20120101
0
0
280
1
0
0
 
1042742.56
0.048000
5498.50
20120101
0
0
281
1
0
0
 
1044804.19
0.048750
5556.69
20120101
0
0
282
1
120
0
 
1050000.00
0.029500
2581.25
20120101
0
35
283
1
0
0
 
1047471.48
0.050000
5636.63
20120101
0
0
284
1
0
0
 
1046620.98
0.043000
8302.93
20120101
0
0
285
1
0
0
 
1054873.50
0.050000
5690.31
20120101
0
0
286
1
0
0
 
1049419.20
0.038500
8054.13
20120101
0
0
287
1
0
0
 
1057276.32
0.040000
5084.47
20120101
0
39
288
1
0
0
 
1060377.34
0.047000
5549.43
20120101
0
35
289
1
0
0
 
1060374.21
0.041500
5206.17
20120101
0
35
290
1
0
0
 
1056712.60
0.046000
8471.26
20120101
0
0
291
1
0
0
 
1059866.07
0.042000
8247.26
20120101
0
0
292
1
0
0
 
1068285.42
0.045500
5466.11
20120101
0
0
293
1
0
0
 
1067671.70
0.044000
5368.16
20120101
0
0
294
1
0
0
 
1065777.89
0.047000
8527.80
20120101
0
0
295
1
0
0
 
1065179.42
0.043000
9661.59
20120101
0
0
296
1
0
0
 
1075999.95
0.048750
5715.45
20120101
0
0
297
1
0
0
 
1093068.87
0.048500
5804.62
20120101
0
0
298
1
0
0
 
1093336.17
0.050000
5905.04
20120101
0
0
299
1
120
0
 
1098600.00
0.037500
3433.13
20120101
0
39
300
1
0
0
 
1095638.07
0.045000
5573.54
20120101
0
0
301
1
0
0
 
1093689.05
0.045000
5563.62
20120101
0
0
302
1
0
0
 
1095638.07
0.045000
5573.54
20120101
0
0
303
1
120
0
 
1100000.00
0.047500
4354.17
20120101
0
35
304
1
0
0
 
1102457.52
0.052500
6137.74
20120101
0
0
305
1
0
0
 
1112962.63
0.048000
5876.26
20120101
0
0
306
1
0
0
 
1122896.90
0.048750
5980.05
20120101
0
0
307
1
0
0
 
1127949.14
0.048000
5970.70
20120101
0
0
308
1
0
0
 
1137048.92
0.048500
7123.84
20120101
0
0
309
1
0
0
 
1144423.98
0.053750
6422.87
20120101
0
0
310
1
0
0
 
1136785.47
0.047000
9133.28
20120101
0
0
311
1
0
0
 
1152153.89
0.048750
6112.36
20120101
0
0
312
1
0
0
 
1152777.37
0.048500
6121.23
20120101
0
0
313
1
120
0
 
1162000.00
0.047500
4599.58
20120101
0
35
314
1
0
0
 
1173035.00
0.047500
6134.57
20120101
0
0
315
1
120
0
 
1181250.00
0.046000
4528.13
20120101
0
0
316
1
0
0
 
1177270.38
0.044500
5953.96
20120101
0
0
317
1
0
0
 
1175446.58
0.042500
9215.42
20120101
0
0
318
1
120
0
 
1190000.00
0.044000
4363.33
20120101
0
0
319
1
120
0
 
1200000.00
0.048000
4800.00
20120101
0
35
320
1
0
0
 
1211749.32
0.038750
5740.65
20120101
0
39
321
1
0
0
 
1235193.03
0.046250
6375.33
20120101
0
0
322
1
0
0
 
1139830.28
0.050500
6896.99
20120101
0
0
323
1
0
0
 
1246731.46
0.045500
6370.76
20120101
0
0
324
1
120
0
 
1270000.00
0.045000
4762.50
20120101
0
35
325
1
0
0
 
1270065.03
0.046250
6538.32
20120101
0
0
326
1
0
0
 
1269436.81
0.048750
6751.37
20120101
0
0
327
1
0
0
 
1274794.94
0.047500
6690.13
20120101
0
0
328
1
0
0
 
1341283.46
0.046500
6961.10
20120101
0
0
329
1
0
0
 
1354508.87
0.044000
6810.35
20120101
0
0
330
1
0
0
 
1391922.84
0.049500
7466.11
20120101
0
0
331
1
0
0
 
1394498.44
0.045500
7135.25
20120101
0
0
332
1
0
0
 
1396305.89
0.045000
7093.60
20120101
0
0
333
1
0
0
 
1430869.35
0.047500
7511.73
20120101
0
0
334
1
0
0
 
1424053.42
0.037500
10908.34
20120101
0
0
335
1
0
0
 
1434687.68
0.045500
11513.27
20120101
0
0
336
1
0
0
 
1435707.84
0.047500
11667.48
20120101
0
0
337
1
0
0
 
1451109.02
0.051250
7938.62
20120101
0
0
338
1
0
0
 
1449053.32
0.051000
11940.19
20120101
0
0
339
1
0
0
 
1488871.48
0.049000
7960.91
20120101
0
0
340
1
0
0
 
1493921.58
0.047500
7824.71
20120101
0
0
341
1
0
0
 
1494051.91
0.045000
7600.28
20120101
0
0
342
1
120
0
 
1500000.00
0.044500
5562.50
20120101
0
35
343
1
120
0
 
1560000.00
0.050500
6565.00
20120101
0
35
344
1
0
0
 
1599995.10
0.047000
12907.99
20120101
0
0
345
1
0
0
 
1605112.15
0.042500
12638.28
20120101
0
0
346
1
0
0
 
1617501.76
0.044500
8180.40
20120101
0
0
347
1
120
0
 
1650000.00
0.043500
5981.25
20120101
0
35
348
1
0
0
 
1667191.74
0.047500
8763.68
20120101
0
0
349
1
0
0
 
1675188.78
0.044000
13412.11
20120101
0
0
350
1
0
0
 
1682390.78
0.045000
8867.00
20120101
0
35
351
1
120
0
 
1700000.00
0.049000
6941.67
20120101
0
35
352
1
0
0
 
1712992.55
0.043500
8562.37
20120101
0
0
353
1
0
0
 
1727547.18
0.049000
13944.30
20120101
0
0
354
1
0
0
 
1753909.88
0.048000
9260.35
20120101
0
0
355
1
120
0
 
1800000.00
0.046000
6900.00
20120101
0
35
356
1
0
0
 
1812013.82
0.048750
9624.97
20120101
0
0
357
1
120
0
 
1818750.00
0.047000
7123.44
20120101
0
35
358
1
0
0
 
1853413.93
0.045500
9470.89
20120101
0
0
359
1
0
0
 
1884271.37
0.050000
15618.18
20120101
0
0
360
1
0
0
 
1901049.46
0.040500
14843.93
20120101
0
0
361
1
0
0
 
1930350.65
0.048750
319.56
20120101
0
0
362
1
120
0
 
1950000.00
0.046000
7475.00
20120101
0
35
363
1
0
0
 
1992246.82
0.046250
282.79
20120101
0
0
364
1
120
0
 
2000000.00
0.046500
7750.00
20120101
0
35
365
1
120
0
 
2000000.00
0.053750
8958.33
20120101
0
39
366
1
120
0
 
2062500.00
0.047000
8078.13
20120101
0
0
367
1
0
0
 
2057939.73
0.049000
10948.90
20120101
0
0
368
1
0
0
 
2108109.98
0.039500
10107.65
20120101
0
35
369
1
120
0
 
2145000.00
0.052000
9295.00
20120101
0
35
370
1
0
0
 
2839550.32
0.041000
22341.28
20120101
0
0
371
1
0
0
 
813256.57
0.038750
6014.20
20120101
0
0
372
1
0
0
 
505164.80
0.050000
2721.69
20120101
0
0
373
1
0
0
 
523010.57
0.047500
2738.65
20120101
0
0
374
1
0
0
 
1494263.88
0.047000
7779.57
20120101
0
0
375
1
0
0
 
1373346.44
0.048500
7287.43
20120101
0
0
376
1
0
0
 
933980.99
0.044500
4729.92
20120101
0
0
377
1
0
0
 
797869.87
0.044500
4029.76
20120101
0
0
378
1
0
0
 
985930.27
0.043000
4899.23
20120101
0
0
379
1
120
0
 
743000.00
0.044000
2724.33
20120101
0
0
380
1
120
0
 
1169196.00
0.046500
4530.63
20120101
0
0
381
1
0
0
 
682649.50
0.047500
3570.03
20120101
0
0
382
1
0
0
 
782325.43
0.045000
3969.16
20120101
0
0
383
1
0
0
 
577164.21
0.038750
4268.25
20120101
0
0
384
1
0
0
 
823396.33
0.035000
3709.11
20120101
0
39
385
1
0
0
 
1835372.70
0.048750
9761.25
20120101
0
0
386
1
120
0
 
2742000.00
0.039500
9025.75
20120101
0
35
387
1
0
0
 
1670269.16
0.040000
8020.58
20120101
0
35
388
1
0
0
 
1546520.39
0.040500
7492.72
20120101
0
35
389
1
0
0
 
710410.24
0.040000
3416.39
20120101
0
35
390
1
120
0
 
1050000.00
0.040000
3500.00
20120101
0
35
391
1
120
0
 
967200.00
0.040000
3224.00
20120101
0
35
392
1
120
0
 
2995000.00
0.040000
9983.33
20120101
0
35
393
1
120
0
 
1650000.00
0.039500
5431.25
20120101
0
35
394
1
120
0
 
1315000.00
0.040000
4383.33
20120101
0
35
395
1
120
0
 
625000.00
0.039000
2031.25
20120101
0
35
396
1
120
0
 
1100000.00
0.040000
3666.67
20120101
0
35
397
1
120
0
 
1840000.00
0.039000
5980.00
20120101
0
35
398
1
120
0
 
880000.00
0.040000
2933.33
20120101
0
35
399
1
120
0
 
1100000.00
0.039500
3620.83
20120101
0
35
400
1
120
0
 
643500.00
0.040000
2145.00
20120101
0
35
401
1
120
0
 
2049833.33
0.040000
6832.82
20120101
0
35
402
1
0
0
 
696909.94
0.039000
3301.68
20120101
0
35
403
1
120
0
 
999000.00
0.039500
3288.38
20120101
0
35
404
1
120
0
 
1300000.00
0.040000
4333.33
20120101
0
35
405
1
0
0
 
798028.66
0.048750
4233.67
20120101
0
0
406
1
0
0
 
634374.27
0.036250
4614.64
20120101
0
0
407
1
0
0
 
493945.97
0.041250
3729.84
20120101
0
0
408
1
0
0
 
1109778.64
0.047500
5811.15
20120101
0
0
409
1
0
0
 
666664.63
0.033750
2966.47
20120101
0
39
410
1
0
0
 
862937.64
0.048750
4572.36
20120101
0
0
411
1
0
0
 
1386792.72
0.048750
7348.06
20120101
0
0
412
1
0
0
 
579350.09
0.053750
3247.83
20120101
0
0
413
1
0
0
 
761995.24
0.045000
3866.01
20120101
0
0
414
1
0
0
 
1279391.41
0.038750
9461.37
20120101
0
0
415
1
120
0
 
938000.00
0.042500
3322.08
20120101
0
39
416
1
0
0
 
1026893.26
0.048750
5461.43
20120101
0
0
417
1
0
0
 
1488338.64
0.047500
7793.42
20120101
0
0
418
1
0
0
 
896816.53
0.051250
4900.39
20120101
0
0
419
1
0
0
 
463278.48
0.051250
2531.45
20120101
0
0
420
1
0
0
 
797036.98
0.048750
4233.67
20120101
0
0
421
1
0
0
 
800311.10
0.047500
4185.36
20120101
0
0
422
1
120
0
 
1295000.00
0.041250
4451.56
20120101
0
39
423
1
0
0
 
705702.26
0.043750
5396.21
20120101
0
0
424
1
0
0
 
1084630.46
0.045000
5510.21
20120101
0
0
425
1
0
0
 
917237.63
0.036250
6669.60
20120101
0
0
426
1
0
0
 
756216.36
0.051250
4127.21
20120101
0
0
427
1
0
0
 
772434.47
0.048750
4106.55
20120101
0
0
428
1
0
0
 
895123.04
0.046250
4614.09
20120101
0
0
429
1
120
0
 
1638000.00
0.042500
5801.25
20120101
0
35
430
1
120
0
 
1100000.00
0.042000
3850.00
20120101
0
35
431
1
120
0
 
1200000.00
0.042500
4250.00
20120101
0
35
432
1
120
0
 
626000.00
0.042500
2217.36
20120101
0
35
433
1
120
0
 
1100000.00
0.042000
3850.00
20120101
0
35
434
1
120
0
 
1425000.00
0.041500
4928.13
20120101
0
35
435
1
120
0
 
1100000.00
0.042500
3895.83
20120101
0
35
436
1
120
0
 
966000.00
0.039500
3179.75
20120101
0
35
437
1
120
0
 
1200000.00
0.040500
4050.00
20120101
0
35
438
1
120
0
 
960000.00
0.042500
3400.00
20120101
0
35
439
1
120
0
 
966000.00
0.039500
3179.75
20120101
0
35
440
1
120
0
 
700000.00
0.039500
2304.17
20120101
0
35
441
1
120
0
 
700000.00
0.041500
2420.83
20120101
0
35
442
1
120
0
 
1775000.00
0.042500
6286.46
20120101
0
35
443
1
120
0
 
1650000.00
0.040500
5568.75
20120101
0
35
444
1
120
0
 
1500000.00
0.040500
5062.50
20120101
0
35
445
1
120
0
 
1200000.00
0.039500
3950.00
20120101
0
35
446
1
120
0
 
732500.00
0.041000
2502.71
20120101
0
35

 

 
41
42
43
44
45
46
47
48
49
50
KEY
ARM Look-back
Days
Gross Margin
ARM
Round
Flag
ARM
Round
Factor
Initial Fixed
Rate Period
Initial
Interest
Rate Cap
(Change Up)
Initial
Interest
Rate Cap
(Change
Down)
Subsequent
Interest
Rate
Reset
Period
Subsequent Interest
Rate Cap (Change
Down)
Subsequent Interest
Rate Cap (Change
Up)
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
45
0.022500
3
0.001250
60
0.050000
0.050000
12
0.020000
0.020000
10
                   
11
15
0.016250
3
0.001250
84
99
99
1
99
99
12
                   
13
                   
14
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
15
                   
16
                   
17
                   
18
                   
19
                   
20
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
21
                   
22
                   
23
                   
24
                   
25
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
15
0.016250
3
0.001250
84
99
99
1
99
99
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
53
                   
54
                   
55
                   
56
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
57
                   
58
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
59
                   
60
                   
61
                   
62
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
63
                   
64
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
65
15
0.016250
3
0.001250
120
99
99
1
99
99
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
15
0.016250
3
0.001250
120
99
99
1
99
99
78
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
79
                   
80
                   
81
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
82
                   
83
                   
84
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
85
                   
86
                   
87
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
88
15
0.016250
3
0.001250
120
99
99
1
99
99
89
                   
90
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
91
                   
92
                   
93
                   
94
15
0.016250
3
0.001250
120
99
99
1
99
99
95
                   
96
                   
97
                   
98
                   
99
                   
100
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
108
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
109
                   
110
                   
111
15
0.016250
3
0.001250
120
99
99
1
99
99
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
125
                   
126
                   
127
                   
128
                   
129
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
130
                   
131
                   
132
                   
133
                   
134
15
0.016250
3
0.001250
120
99
99
1
99
99
135
                   
136
                   
137
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
15
0.016250
3
0.001250
84
99
99
1
99
99
166
                   
167
                   
168
                   
169
                   
170
15
0.016250
3
0.001250
120
99
99
1
99
99
171
                   
172
                   
173
15
0.016250
3
0.001250
120
99
99
1
99
99
174
                   
175
                   
176
                   
177
                   
178
                   
179
                   
180
                   
181
                   
182
                   
183
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
184
                   
185
                   
186
                   
187
                   
188
                   
189
                   
190
                   
191
                   
192
                   
193
                   
194
                   
195
                   
196
15
0.016250
3
0.001250
120
99
99
1
99
99
197
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
198
                   
199
15
0.016250
3
0.001250
120
99
99
1
99
99
200
                   
201
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
202
                   
203
                   
204
15
0.016250
3
0.001250
120
99
99
1
99
99
205
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
206
                   
207
                   
208
                   
209
                   
210
                   
211
                   
212
                   
213
                   
214
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
215
                   
216
                   
217
                   
218
                   
219
15
0.016250
3
0.001250
84
99
99
1
99
99
220
                   
221
                   
222
                   
223
15
0.016250
3
0.001250
120
99
99
1
99
99
224
                   
225
                   
226
                   
227
                   
228
                   
229
                   
230
                   
231
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
232
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
233
                   
234
                   
235
                   
236
                   
237
                   
238
                   
239
                   
240
                   
241
                   
242
15
0.016250
3
0.001250
84
99
99
1
99
99
243
15
0.016250
3
0.001250
120
99
99
1
99
99
244
                   
245
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
246
                   
247
                   
248
                   
249
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
250
15
0.016250
3
0.001250
84
99
99
1
99
99
251
                   
252
                   
253
                   
254
                   
255
                   
256
                   
257
                   
258
                   
259
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
260
30
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
261
                   
262
                   
263
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
264
                   
265
                   
266
                   
267
                   
268
15
0.016250
3
0.001250
120
99
99
1
99
99
269
15
0.016250
3
0.001250
120
99
99
1
99
99
270
15
0.016250
3
0.001250
120
99
99
1
99
99
271
                   
272
                   
273
                   
274
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
275
15
0.016250
3
0.001250
120
99
99
1
99
99
276
                   
277
                   
278
                   
279
                   
280
                   
281
                   
282
15
0.016250
3
0.001250
84
99
99
1
99
99
283
                   
284
                   
285
                   
286
                   
287
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
288
15
0.016250
3
0.001250
120
99
99
1
99
99
289
15
0.016250
3
0.001250
84
99
99
1
99
99
290
                   
291
                   
292
                   
293
                   
294
                   
295
                   
296
                   
297
                   
298
                   
299
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
300
                   
301
                   
302
                   
303
15
0.016250
3
0.001250
120
99
99
1
99
99
304
                   
305
                   
306
                   
307
                   
308
                   
309
                   
310
                   
311
                   
312
                   
313
15
0.016250
3
0.001250
120
99
99
1
99
99
314
                   
315
                   
316
                   
317
                   
318
                   
319
15
0.016250
3
0.001250
120
99
99
1
99
99
320
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
321
                   
322
                   
323
                   
324
15
0.016250
3
0.001250
120
99
99
1
99
99
325
                   
326
                   
327
                   
328
                   
329
                   
330
                   
331
                   
332
                   
333
                   
334
                   
335
                   
336
                   
337
                   
338
                   
339
                   
340
                   
341
                   
342
15
0.016250
3
0.001250
84
99
99
1
99
99
343
15
0.016250
3
0.001250
120
99
99
1
99
99
344
                   
345
                   
346
                   
347
45
0.013500
3
0.001250
60
99
99
1
99
99
348
                   
349
                   
350
15
0.016250
3
0.001250
120
99
99
1
99
99
351
15
0.016250
3
0.001250
120
99
99
1
99
99
352
                   
353
                   
354
                   
355
15
0.016250
3
0.001250
120
99
99
1
99
99
356
                   
357
15
0.016250
3
0.001250
120
99
99
1
99
99
358
                   
359
                   
360
                   
361
                   
362
15
0.016250
3
0.001250
120
99
99
1
99
99
363
                   
364
15
0.016250
3
0.001250
120
99
99
1
99
99
365
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
366
                   
367
                   
368
15
0.016250
3
0.001250
84
99
99
1
99
99
369
45
0.014500
3
0.001250
84
99
99
1
99
99
370
                   
371
                   
372
                   
373
                   
374
                   
375
                   
376
                   
377
                   
378
                   
379
                   
380
                   
381
                   
382
                   
383
                   
384
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
385
                   
386
45
0.016250
3
0.001250
120
99
99
1
99
99
387
45
0.016250
3
0.001250
120
99
99
1
99
99
388
45
0.013750
3
0.001250
120
99
99
1
99
99
389
45
0.016250
3
0.001250
120
99
99
1
99
99
390
45
0.016250
3
0.001250
120
99
99
1
99
99
391
45
0.016250
3
0.001250
120
99
99
1
99
99
392
45
0.016250
3
0.001250
120
99
99
1
99
99
393
45
0.016250
3
0.001250
120
99
99
1
99
99
394
45
0.016250
3
0.001250
120
99
99
1
99
99
395
45
0.016250
3
0.001250
120
99
99
1
99
99
396
45
0.016250
3
0.001250
120
99
99
1
99
99
397
45
0.016250
3
0.001250
120
99
99
1
99
99
398
45
0.016250
3
0.001250
120
99
99
1
99
99
399
45
0.016250
3
0.001250
120
99
99
1
99
99
400
45
0.016250
3
0.001250
120
99
99
1
99
99
401
45
0.016250
3
0.001250
120
99
99
1
99
99
402
45
0.016250
3
0.001250
120
99
99
1
99
99
403
45
0.016250
3
0.001250
120
99
99
1
99
99
404
45
0.016250
3
0.001250
120
99
99
1
99
99
405
                   
406
                   
407
                   
408
                   
409
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
410
                   
411
                   
412
                   
413
                   
414
                   
415
45
0.022500
3
0.001250
60
0.05
0.050000
12
0.020000
0.020000
416
                   
417
                   
418
                   
419
                   
420
                   
421
                   
422
45
0.022500
3
0.001250
120
0.05
0.050000
12
0.020000
0.020000
423
                   
424
                   
425
                   
426
                   
427
                   
428
                   
429
45
0.016250
3
0.001250
120
99
99
1
99
99
430
45
0.016250
3
0.001250
120
99
99
1
99
99
431
45
0.016250
3
0.001250
120
99
99
1
99
99
432
45
0.016250
3
0.001250
120
99
99
1
99
99
433
45
0.016250
3
0.001250
120
99
99
1
99
99
434
45
0.016250
3
0.001250
120
99
99
1
99
99
435
45
0.016250
3
0.001250
120
99
99
1
99
99
436
45
0.016250
3
0.001250
120
99
99
1
99
99
437
45
0.016250
3
0.001250
120
99
99
1
99
99
438
45
0.016250
3
0.001250
120
99
99
1
99
99
439
45
0.016250
3
0.001250
120
99
99
1
99
99
440
45
0.016250
3
0.001250
120
99
99
1
99
99
441
45
0.016250
3
0.001250
120
99
99
1
99
99
442
45
0.016250
3
0.001250
120
99
99
1
99
99
443
45
0.016250
3
0.001250
120
99
99
1
99
99
444
45
0.016250
3
0.001250
120
99
99
1
99
99
445
45
0.016250
3
0.001250
120
99
99
1
99
99
446
45
0.016250
3
0.001250
120
99
99
1
99
99

 

 
51
52
53
54
55
56
57
58
59
60
KEY
Lifetime
Maximum
Rate
(Ceiling)
Lifetime
Minimum
Rate
(Floor)
Negative
Amortization
Limit
Initial
Negative
Amortization
Recast
Period
Subsequent
Negative
Amortization
Recast
Period
Initial
Fixed
Payment
Period
Subsequent
Payment
Reset
Period
Initial
Periodic
Payment
Cap
Subsequent
Periodic
Payment
Cap
Initial
Minimum
Payment
Reset
Period
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
0.096250
0.022500
               
10
                   
11
0.103000
0.029000
               
12
                   
13
                   
14
0.091250
0.022500
               
15
                   
16
                   
17
                   
18
                   
19
                   
20
0.092500
0.022500
               
21
                   
22
                   
23
                   
24
                   
25
0.083750
0.022500
               
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
0.097500
0.029000
               
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
0.092500
0.022500
               
53
                   
54
                   
55
                   
56
0.092500
0.022500
               
57
                   
58
0.101250
0.022500
               
59
                   
60
                   
61
                   
62
0.095000
0.022500
               
63
                   
64
0.082500
0.022500
               
65
0.097500
0.029000
               
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
0.099500
0.029000
               
78
0.090000
0.022500
               
79
                   
80
                   
81
0.101250
0.022500
               
82
                   
83
                   
84
0.081250
0.022500
               
85
                   
86
                   
87
0.092500
0.022500
               
88
0.098500
0.029000
               
89
                   
90
0.085000
0.022500
               
91
                   
92
                   
93
                   
94
0.097000
0.029000
               
95
                   
96
                   
97
                   
98
                   
99
                   
100
0.095000
0.022500
               
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
0.091250
0.022500
               
108
0.098750
0.022500
               
109
                   
110
                   
111
0.097500
0.029000
               
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
0.100000
0.022500
               
125
                   
126
                   
127
                   
128
                   
129
0.092500
0.022500
               
130
                   
131
                   
132
                   
133
                   
134
0.095000
0.029000
               
135
                   
136
                   
137
0.093750
0.022500
               
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
0.097500
0.022500
               
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
0.090000
0.029000
               
166
                   
167
                   
168
                   
169
                   
170
0.097500
0.029000
               
171
                   
172
                   
173
0.099000
0.029000
               
174
                   
175
                   
176
                   
177
                   
178
                   
179
                   
180
                   
181
                   
182
                   
183
0.086250
0.022500
               
184
                   
185
                   
186
                   
187
                   
188
                   
189
                   
190
                   
191
                   
192
                   
193
                   
194
                   
195
                   
196
0.097500
0.029000
               
197
0.093750
0.022500
               
198
                   
199
0.095000
0.029000
               
200
                   
201
0.090000
0.022500
               
202
                   
203
                   
204
0.098000
0.029000
               
205
0.085000
0.022500
               
206
                   
207
                   
208
                   
209
                   
210
                   
211
                   
212
                   
213
                   
214
0.098750
0.022500
               
215
                   
216
                   
217
                   
218
                   
219
0.079500
0.029000
               
220
                   
221
                   
222
                   
223
0.096500
0.029000
               
224
                   
225
                   
226
                   
227
                   
228
                   
229
                   
230
                   
231
0.095000
0.027500
               
232
0.090000
0.022500
               
233
                   
234
                   
235
                   
236
                   
237
                   
238
                   
239
                   
240
                   
241
                   
242
0.080000
0.029000
               
243
0.097000
0.029000
               
244
                   
245
0.092500
0.022500
               
246
                   
247
                   
248
                   
249
0.098750
0.022500
               
250
0.092500
0.029000
               
251
                   
252
                   
253
                   
254
                   
255
                   
256
                   
257
                   
258
                   
259
0.080000
0.022500
               
260
0.092500
0.022500
               
261
                   
262
                   
263
0.096250
0.022500
               
264
                   
265
                   
266
                   
267
                   
268
0.097500
0.029000
               
269
0.102500
0.029000
               
270
0.096000
0.029000
               
271
                   
272
                   
273
                   
274
0.100000
0.022500
               
275
0.090000
0.029000
               
276
                   
277
                   
278
                   
279
                   
280
                   
281
                   
282
0.079500
0.029000
               
283
                   
284
                   
285
                   
286
                   
287
0.090000
0.022500
               
288
0.097000
0.029000
               
289
0.091500
0.029000
               
290
                   
291
                   
292
                   
293
                   
294
                   
295
                   
296
                   
297
                   
298
                   
299
0.087500
0.022500
               
300
                   
301
                   
302
                   
303
0.097500
0.029000
               
304
                   
305
                   
306
                   
307
                   
308
                   
309
                   
310
                   
311
                   
312
                   
313
0.097500
0.029000
               
314
                   
315
                   
316
                   
317
                   
318
                   
319
0.098000
0.029000
               
320
0.088750
0.022500
               
321
                   
322
                   
323
                   
324
0.095000
0.029000
               
325
                   
326
                   
327
                   
328
                   
329
                   
330
                   
331
                   
332
                   
333
                   
334
                   
335
                   
336
                   
337
                   
338
                   
339
                   
340
                   
341
                   
342
0.094500
0.029000
               
343
0.100500
0.029000
               
344
                   
345
                   
346
                   
347
0.093500
0.029000
               
348
                   
349
                   
350
0.095000
0.029000
               
351
0.099000
0.029000
               
352
                   
353
                   
354
                   
355
0.096000
0.029000
               
356
                   
357
0.097000
0.029000
               
358
                   
359
                   
360
                   
361
                   
362
0.096000
0.029000
               
363
                   
364
0.096500
0.029000
               
365
0.103750
0.022500
               
366
                   
367
                   
368
0.089500
0.029000
               
369
0.102000
0.029000
               
370
                   
371
                   
372
                   
373
                   
374
                   
375
                   
376
                   
377
                   
378
                   
379
                   
380
                   
381
                   
382
                   
383
                   
384
0.085000
0.022500
               
385
                   
386
0.089500
0.029000
               
387
0.090000
0.029000
               
388
0.090500
0.029000
               
389
0.090000
0.029000
               
390
0.090000
0.029000
               
391
0.090000
0.029000
               
392
0.090000
0.029000
               
393
0.089500
0.029000
               
394
0.090000
0.029000
               
395
0.089000
0.029000
               
396
0.090000
0.029000
               
397
0.089000
0.029000
               
398
0.090000
0.029000
               
399
0.089500
0.029000
               
400
0.090000
0.029000
               
401
0.090000
0.029000
               
402
0.089000
0.029000
               
403
0.089500
0.029000
               
404
0.090000
0.029000
               
405
                   
406
                   
407
                   
408
                   
409
0.083750
0.022500
               
410
                   
411
                   
412
                   
413
                   
414
                   
415
0.092500
0.022500
               
416
                   
417
                   
418
                   
419
                   
420
                   
421
                   
422
0.091250
0.022500
               
423
                   
424
                   
425
                   
426
                   
427
                   
428
                   
429
0.092500
0.029000
               
430
0.092000
0.029000
               
431
0.092500
0.029000
               
432
0.092500
0.029000
               
433
0.092000
0.029000
               
434
0.091500
0.029000
               
435
0.092500
0.029000
               
436
0.089500
0.029000
               
437
0.090500
0.029000
               
438
0.092500
0.029000
               
439
0.089500
0.029000
               
440
0.089500
0.029000
               
441
0.091500
0.029000
               
442
0.092500
0.029000
               
443
0.090500
0.029000
               
444
0.090500
0.029000
               
445
0.089500
0.029000
               
446
0.091000
0.029000
               

 

 
61
62
63
64
65
66
67
68
69
70
KEY
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial
Minimum
Payment
Current
Minimum
Payment
Prepayment
Penalty
Calculation
Prepayment
Penalty
Type
Prepayment
Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
1
 
0
         
0
 
279
2
 
0
         
0
 
197
3
 
0
         
0
 
435
4
 
0
         
0
 
100
5
 
0
         
0
 
396
6
 
0
         
0
 
301
7
 
0
         
0
 
288
8
 
0
     
20
1
60
 
141
9
 
0
         
0
 
286
10
 
0
         
0
 
224
11
 
0
     
20
1
60
 
46
12
 
0
     
20
1
60
 
10
13
 
0
         
0
 
119
14
 
0
         
0
 
292
15
 
0
         
0
 
155
16
 
0
     
98
1
60
 
4
17
 
0
         
0
 
255
18
 
0
         
0
 
268
19
 
0
         
0
 
99
20
 
0
         
0
 
259
21
 
0
         
0
 
218
22
 
0
         
0
 
225
23
 
0
     
20
1
60
 
372
24
 
0
         
0
 
302
25
 
0
         
0
 
49
26
 
0
         
0
 
274
27
 
0
         
0
 
65
28
 
0
         
0
 
175
29
 
0
         
0
 
408
30
 
0
         
0
 
230
31
 
0
         
0
 
146
32
 
0
         
0
 
170
33
 
0
         
0
 
83
34
 
0
         
0
 
199
35
 
0
         
0
 
120
36
 
0
         
0
 
128
37
 
0
         
0
 
295
38
 
0
         
0
 
174
39
 
0
         
0
 
206
40
 
0
     
20
1
60
 
182
41
 
0
         
0
 
265
42
 
0
         
0
 
159
43
 
0
     
20
1
36
 
111
44
 
0
     
98
1
60
 
2
45
 
0
         
0
 
150
46
 
0
         
0
 
186
47
 
0
         
0
 
294
48
 
0
         
0
 
405
49
 
0
         
0
 
166
50
 
0
         
0
 
422
51
 
0
         
0
 
243
52
 
0
         
0
 
192
53
 
0
         
0
 
242
54
 
0
         
0
 
239
55
 
0
         
0
 
361
56
 
0
         
0
 
281
57
 
0
         
0
 
126
58
 
0
         
0
 
91
59
 
0
         
0
 
254
60
 
0
         
0
 
19
61
 
0
         
0
 
151
62
 
0
         
0
 
245
63
 
0
         
0
 
249
64
 
0
         
0
 
432
65
 
0
     
20
1
60
 
3
66
 
0
         
0
 
57
67
 
0
         
0
 
266
68
 
0
     
98
1
60
 
423
69
 
0
         
0
 
80
70
 
0
     
20
1
60
 
376
71
 
0
         
0
 
240
72
 
0
         
0
 
419
73
 
0
         
0
 
68
74
 
0
         
0
 
307
75
 
0
         
0
 
344
76
 
0
         
0
 
217
77
 
0
     
20
1
60
 
167
78
 
0
         
0
 
47
79
 
0
         
0
 
156
80
 
0
         
0
 
183
81
 
0
         
0
 
296
82
 
0
         
0
 
244
83
 
0
         
0
 
14
84
 
0
         
0
 
13
85
 
0
         
0
 
256
86
 
0
         
0
 
446
87
 
0
         
0
 
145
88
 
0
     
20
1
60
 
82
89
 
0
         
0
 
313
90
 
0
         
0
 
260
91
 
0
         
0
 
251
92
 
0
         
0
 
201
93
 
0
         
0
 
23
94
 
0
     
20
1
60
 
321
95
 
0
     
20
1
60
 
403
96
 
0
         
0
 
90
97
 
0
         
0
 
261
98
 
0
         
0
 
191
99
 
0
         
0
 
138
100
 
0
         
0
 
185
101
 
0
         
0
 
85
102
 
0
         
0
 
399
103
 
0
         
0
 
271
104
 
0
         
0
 
250
105
 
0
         
0
 
41
106
 
0
         
0
 
149
107
 
0
         
0
 
247
108
 
0
         
0
 
395
109
 
0
         
0
 
262
110
 
0
         
0
 
431
111
 
0
     
20
1
60
 
17
112
 
0
         
0
 
193
113
 
0
         
0
 
123
114
 
0
     
98
1
60
 
56
115
 
0
         
0
 
187
116
 
0
         
0
 
342
117
 
0
         
0
 
200
118
 
0
     
20
1
60
 
81
119
 
0
         
0
 
275
120
 
0
         
0
 
45
121
 
0
         
0
 
297
122
 
0
         
0
 
101
123
 
0
         
0
 
441
124
 
0
         
0
 
257
125
 
0
         
0
 
179
126
 
0
     
98
1
60
 
8
127
 
0
         
0
 
131
128
 
0
         
0
 
300
129
 
0
         
0
 
163
130
 
0
         
0
 
331
131
 
0
         
0
 
410
132
 
0
     
98
1
60
 
5
133
 
0
     
98
1
60
 
93
134
 
0
     
20
1
60
 
12
135
 
0
         
0
 
42
136
 
0
         
0
 
137
137
 
0
         
0
 
393
138
 
0
     
98
1
60
 
411
139
 
0
         
0
 
316
140
 
0
         
0
 
71
141
 
0
     
98
1
60
 
67
142
 
0
     
20
1
60
 
363
143
 
0
         
0
 
61
144
 
0
         
0
 
425
145
 
0
         
0
 
112
146
 
0
         
0
 
98
147
 
0
         
0
 
190
148
 
0
         
0
 
248
149
 
0
         
0
 
418
150
 
0
     
20
1
60
 
402
151
 
0
         
0
 
227
152
 
0
         
0
 
291
153
 
0
         
0
 
273
154
 
0
     
98
1
60
 
333
155
 
0
         
0
 
312
156
 
0
         
0
 
216
157
 
0
         
0
 
180
158
 
0
         
0
 
154
159
 
0
     
98
1
36
 
377
160
 
0
     
98
1
60
 
161
161
 
0
         
0
 
350
162
 
0
     
98
1
60
 
280
163
 
0
         
0
 
48
164
 
0
         
0
 
442
165
 
0
     
20
1
60
 
33
166
 
0
     
98
1
60
 
352
167
 
0
         
0
 
246
168
 
0
         
0
 
231
169
 
0
     
98
1
60
 
373
170
 
0
     
20
1
60
 
327
171
 
0
         
0
 
258
172
 
0
         
0
 
235
173
 
0
     
20
1
60
 
404
174
 
0
         
0
 
107
175
 
0
     
98
1
60
 
102
176
 
0
         
0
 
214
177
 
0
         
0
 
236
178
 
0
         
0
 
440
179
 
0
         
0
 
351
180
 
0
         
0
 
157
181
 
0
     
98
1
60
 
353
182
 
0
         
0
 
165
183
 
0
         
0
 
55
184
 
0
         
0
 
324
185
 
0
         
0
 
122
186
 
0
         
0
 
263
187
 
0
         
0
 
272
188
 
0
     
98
1
60
 
287
189
 
0
         
0
 
315
190
 
0
         
0
 
211
191
 
0
         
0
 
78
192
 
0
         
0
 
97
193
 
0
     
98
1
60
 
341
194
 
0
     
98
1
60
 
124
195
 
0
         
0
 
309
196
 
0
     
20
1
60
 
379
197
 
0
         
0
 
148
198
 
0
         
0
 
346
199
 
0
     
20
1
60
 
293
200
 
0
         
0
 
336
201
 
0
         
0
 
308
202
 
0
     
20
1
60
 
413
203
 
0
     
98
1
60
 
147
204
 
0
     
20
1
36
 
358
205
 
0
         
0
 
220
206
 
0
         
0
 
92
207
 
0
         
0
 
73
208
 
0
         
0
 
198
209
 
0
     
20
1
60
 
88
210
 
0
         
0
 
106
211
 
0
         
0
 
133
212
 
0
         
0
 
168
213
 
0
     
98
1
60
 
30
214
 
0
         
0
 
27
215
 
0
         
0
 
210
216
 
0
         
0
 
428
217
 
0
         
0
 
340
218
 
0
     
20
1
60
 
374
219
 
0
     
98
1
60
 
1
220
 
0
     
98
1
60
 
35
221
 
0
     
98
1
60
 
383
222
 
0
         
0
 
338
223
 
0
     
20
1
60
 
62
224
 
0
         
0
 
232
225
 
0
         
0
 
267
226
 
0
     
20
1
60
 
409
227
 
0
     
20
1
60
 
50
228
 
0
         
0
 
203
229
 
0
     
98
1
60
 
66
230
 
0
         
0
 
421
231
 
0
         
0
 
143
232
 
0
         
0
 
229
233
 
0
         
0
 
438
234
 
0
     
20
1
60
 
70
235
 
0
         
0
 
252
236
 
0
         
0
 
160
237
 
0
         
0
 
28
238
 
0
     
20
1
60
 
72
239
 
0
     
20
1
60
 
116
240
 
0
     
98
1
60
 
222
241
 
0
         
0
 
108
242
 
0
     
20
1
60
 
1
243
 
0
     
20
1
60
 
362
244
 
0
         
0
 
234
245
 
0
         
0
 
414
246
 
0
     
20
1
60
 
381
247
 
0
     
98
1
60
 
317
248
 
0
         
0
 
439
249
 
0
         
0
 
264
250
 
0
     
20
1
60
 
401
251
 
0
         
0
 
169
252
 
0
         
0
 
212
253
 
0
     
98
1
60
 
386
254
 
0
         
0
 
184
255
 
0
     
98
1
60
 
384
256
 
0
     
20
1
60
 
207
257
 
0
         
0
 
110
258
 
0
         
0
 
348
259
 
0
         
0
 
181
260
 
0
         
0
 
437
261
 
0
         
0
 
433
262
 
0
         
0
 
311
263
 
0
         
0
 
64
264
 
0
     
98
1
60
 
434
265
 
0
     
98
1
60
 
389
266
 
0
     
98
1
60
 
325
267
 
0
         
0
 
172
268
 
0
     
20
1
60
 
385
269
 
0
     
20
1
60
 
63
270
 
0
     
20
1
36
 
162
271
 
0
         
0
 
382
272
 
0
         
0
 
121
273
 
0
         
0
 
269
274
 
0
         
0
 
329
275
 
0
     
98
1
60
 
233
276
 
0
         
0
 
387
277
 
0
     
98
1
60
 
22
278
 
0
         
0
 
326
279
 
0
     
98
1
60
 
24
280
 
0
     
98
1
60
 
29
281
 
0
         
0
 
40
282
 
0
     
98
1
48
 
1
283
 
0
         
0
 
140
284
 
0
     
20
1
60
 
390
285
 
0
         
0
 
310
286
 
0
     
20
1
60
 
3
287
 
0
         
0
 
284
288
 
0
     
20
1
60
 
427
289
 
0
     
20
1
60
 
21
290
 
0
     
20
1
60
 
58
291
 
0
     
20
1
60
 
447
292
 
0
     
98
1
60
 
364
293
 
0
     
98
1
60
 
204
294
 
0
     
20
1
60
 
134
295
 
0
     
20
1
60
 
424
296
 
0
         
0
 
11
297
 
0
     
98
1
60
 
320
298
 
0
         
0
 
299
299
 
0
         
0
 
196
300
 
0
     
98
1
60
 
129
301
 
0
     
98
1
36
 
443
302
 
0
     
98
1
60
 
4
303
 
0
         
0
 
95
304
 
0
         
0
 
330
305
 
0
     
98
1
60
 
394
306
 
0
         
0
 
142
307
 
0
     
20
1
60
 
43
308
 
0
         
0
 
378
309
 
0
         
0
 
367
310
 
0
     
20
1
60
 
132
311
 
0
         
0
 
426
312
 
0
     
98
1
60
 
127
313
 
0
     
20
1
60
 
59
314
 
0
         
0
 
202
315
 
0
     
98
1
60
 
76
316
 
0
     
98
1
60
 
139
317
 
0
     
20
1
60
 
360
318
 
0
     
98
1
60
 
397
319
 
0
     
20
1
60
 
285
320
 
0
         
0
 
282
321
 
0
         
0
 
188
322
 
0
     
20
1
60
 
314
323
 
0
     
98
1
36
 
103
324
 
0
     
20
1
60
 
318
325
 
0
         
0
 
130
326
 
0
         
0
 
370
327
 
0
         
0
 
20
328
 
0
     
98
1
60
 
445
329
 
0
     
98
1
60
 
335
330
 
0
     
98
1
60
 
51
331
 
0
     
98
1
60
 
391
332
 
0
     
98
1
60
 
238
333
 
0
     
98
1
60
 
209
334
 
0
     
20
1
60
 
407
335
 
0
     
20
1
60
 
306
336
 
0
     
20
1
60
 
241
337
 
0
         
0
 
319
338
 
0
     
20
1
60
 
444
339
 
0
     
98
1
60
 
406
340
 
0
         
0
 
173
341
 
0
     
98
1
60
 
322
342
 
0
     
20
1
60
 
118
343
 
0
     
20
1
60
 
359
344
 
0
     
20
1
60
 
205
345
 
0
         
0
 
448
346
 
0
     
98
1
60
 
392
347
 
0
     
20
1
48
 
298
348
 
0
     
98
1
60
 
16
349
 
0
     
20
1
60
 
305
350
 
0
     
20
1
60
 
343
351
 
0
     
20
1
60
 
74
352
 
0
     
98
1
60
 
420
353
 
0
     
20
1
60
 
334
354
 
0
     
98
1
60
 
429
355
 
0
     
20
1
60
 
365
356
 
0
         
0
 
253
357
 
0
     
20
1
60
 
400
358
 
0
     
98
1
60
 
115
359
 
0
     
20
1
60
 
355
360
 
0
     
20
1
60
 
77
361
 
0
         
0
 
223
362
 
0
         
0
 
208
363
 
0
         
0
 
368
364
 
0
     
20
1
60
 
176
365
 
0
         
0
 
44
366
 
0
     
98
1
60
 
213
367
 
0
         
0
 
84
368
 
0
     
20
1
60
 
52
369
 
0
     
20
1
60
 
54
370
 
0
     
20
1
60
 
380
371
 
0
         
0
 
194
372
 
0
         
0
 
177
373
 
0
         
0
 
195
374
 
0
     
98
1
60
 
345
375
 
0
     
98
1
60
 
398
376
 
0
     
98
1
60
 
164
377
 
0
     
98
1
60
 
328
378
 
0
     
98
1
60
 
356
379
 
0
     
98
1
60
 
290
380
 
0
     
98
1
60
 
105
381
 
0
     
98
1
60
 
158
382
 
0
     
98
1
60
 
104
383
 
0
         
0
 
153
384
 
0
         
0
 
144
385
 
0
         
0
 
277
386
 
0
     
98
1
60
 
87
387
 
0
     
98
1
60
 
2
388
 
0
     
98
1
60
 
304
389
 
0
     
98
1
60
 
136
390
 
0
     
98
1
60
 
283
391
 
0
     
98
1
60
 
6
392
 
0
     
98
1
60
 
96
393
 
0
     
98
1
60
 
135
394
 
0
     
98
1
60
 
15
395
 
0
     
98
1
60
 
89
396
 
0
     
98
1
60
 
226
397
 
0
     
98
1
60
 
349
398
 
0
     
98
1
60
 
18
399
 
0
     
98
1
60
 
38
400
 
0
     
98
1
60
 
388
401
 
0
     
98
1
60
 
323
402
 
0
     
98
1
60
 
32
403
 
0
     
98
1
60
 
347
404
 
0
     
98
1
60
 
60
405
 
0
         
0
 
303
406
 
0
         
0
 
366
407
 
0
         
0
 
270
408
 
0
         
0
 
375
409
 
0
         
0
 
228
410
 
0
         
0
 
69
411
 
0
         
0
 
276
412
 
0
         
0
 
171
413
 
0
         
0
 
436
414
 
0
         
0
 
36
415
 
0
         
0
 
221
416
 
0
         
0
 
152
417
 
0
         
0
 
416
418
 
0
         
0
 
412
419
 
0
         
0
 
113
420
 
0
         
0
 
117
421
 
0
         
0
 
39
422
 
0
         
0
 
79
423
 
0
         
0
 
34
424
 
0
         
0
 
237
425
 
0
         
0
 
278
426
 
0
         
0
 
339
427
 
0
         
0
 
189
428
 
0
         
0
 
75
429
 
0
     
98
 
60
 
7
430
 
0
     
98
 
60
 
109
431
 
0
         
0
 
25
432
 
0
     
98
 
60
 
417
433
 
0
     
98
 
60
 
114
434
 
0
     
98
 
60
 
178
435
 
0
     
98
 
60
 
415
436
 
0
     
98
 
60
 
125
437
 
0
     
98
 
60
 
357
438
 
0
     
98
 
60
 
86
439
 
0
     
98
 
60
 
369
440
 
0
     
98
 
60
 
9
441
 
0
     
98
 
60
 
337
442
 
0
         
0
 
430
443
 
0
     
98
 
36
 
94
444
 
0
     
98
 
60
 
37
445
 
0
     
98
 
60
 
332
446
             
0
 
215

 

 
71
72
73
74
75
76
77
78
79
80
KEY
Number of
Mortgaged
Properties
Total
Number of
Borrowers
Self-
employment
Flag
Current
‘Other’
Monthly
Payment
Length of
Employment:
Borrower
Length of
Employment:
Co-Borrower
Years
in Home
FICO
Model
Used
Most
Recent
FICO
Date
Primary Wage
Earner
Original
FICO: Equifax
1
3
 
0
 
8
 
0
1
20111205
 
2
1
 
0
 
6.1
 
0
1
20111205
 
3
2
 
0
 
40
11
5
1
   
4
2
 
0
 
1
0
0
1
20111025
 
5
2
 
0
 
3.4
0
6
1
20111025
 
6
1
 
0
 
0.2
 
0
1
20111205
 
7
2
 
0
 
0
27
9
1
   
8
1
 
0
 
3
2
0
1
20111205
 
9
1
 
0
 
1.07
 
7
1
20111205
 
10
1
 
0
 
1.8
 
0
1
   
11
4
 
1
 
8
 
0
1
20111025
 
12
3
 
1
 
2
6
11
1
20111025
 
13
1
 
0
 
1
 
1
1
20111205
 
14
2
 
0
 
0.2
 
0
1
20111025
 
15
3
 
0
 
1
 
0
1
   
16
4
 
0
 
0
 
21
1
   
17
1
 
1
 
9
9
4
1
   
18
1
 
0
 
2.08
 
0
1
   
19
1
 
1
 
29
18
8
1
   
20
1
 
0
 
8.1
5
9
1
   
21
2
 
0
 
12
11
18.6
1
   
22
1
 
0
 
2
 
6
1
   
23
1
 
0
 
0
 
0
1
20111025
 
24
1
 
0
 
7.1
 
13
1
20111205
 
25
1
 
1
 
16
 
3
1
   
26
1
 
0
 
26.5
 
0
1
   
27
2
 
0
 
0.4
 
0
1
   
28
1
 
0
 
6
 
0
1
   
29
3
 
1
 
4
 
8
1
20111025
 
30
2
 
0
 
20
 
0
1
20111205
 
31
2
 
0
 
16.5
 
0
1
20111205
 
32
2
 
0
 
0.01
 
0
1
   
33
1
 
0
 
0
 
0
1
   
34
1
 
0
 
17
3
2
1
   
35
1
 
0
 
0.55
 
0
1
20111205
 
36
1
 
0
 
0.94
 
0
1
   
37
2
 
1
 
5
 
0
1
   
38
2
 
0
 
2
0
0
1
   
39
1
 
1
 
9
 
0
1
   
40
1
 
1
 
4.6
 
12
1
20111025
 
41
1
 
1
 
13.58
 
10
1
   
42
3
 
1
 
12
 
0
1
   
43
1
 
0
 
3
 
0
1
20111025
 
44
3
 
0
 
6
1
8
1
   
45
2
 
1
 
9
 
0
1
   
46
2
 
1
 
17
 
0
1
   
47
1
 
0
 
0.7
5
0
1
20111205
 
48
1
 
0
 
2.1
18
11
1
20111205
 
49
2
 
0
 
5
20
0
1
20111025
 
50
1
 
1
 
21
 
1.1
1
   
51
1
 
0
 
0.92
 
0
1
   
52
2
 
0
 
19
 
0
1
20111025
 
53
1
 
1
 
18.5
 
4
1
   
54
3
 
0
 
21
 
14
1
   
55
4
 
1
 
29
 
26
1
20111025
 
56
1
 
0
 
10
 
0
1
20111205
 
57
1
 
1
 
18
 
8
1
20111205
 
58
1
 
0
 
2.3
 
9
1
20111025
 
59
2
 
1
 
20
 
8
1
   
60
1
 
0
 
5
11
20
1
20111205
 
61
1
 
1
 
5.83
 
15
1
   
62
2
 
0
 
36.5
 
0
1
20111205
 
63
1
 
1
 
16
8
1.5
1
   
64
1
 
0
 
9.05
12
0
1
20111205
 
65
4
 
1
 
29
 
5
1
20111025
 
66
3
 
1
 
6
5
6
1
   
67
2
 
0
 
9.1
 
0
1
   
68
2
 
0
 
1.6
 
0
1
20111205
 
69
1
 
0
 
29.95
 
0
1
   
70
2
 
0
 
9
 
0
1
20111025
 
71
1
 
0
 
0
 
3
1
   
72
3
 
0
 
2.4
12
8
1
20111025
 
73
1
 
1
 
21
 
5
1
20111205
 
74
2
 
0
 
1
1
0
1
   
75
2
 
1
 
2
9
16
1
   
76
2
 
1
 
13
 
0
1
   
77
4
 
1
 
29
 
7
1
20111025
 
78
2
 
0
 
0.4
 
0
1
20111205
 
79
2
 
0
 
8
3
0
1
20111205
 
80
1
 
0
 
0
 
5
1
   
81
2
 
0
 
11.7
 
0
1
20111025
 
82
1
 
1
 
18
 
0
1
   
83
2
 
0
 
7.7
 
0
1
   
84
2
 
0
 
0.1
 
0
1
   
85
1
 
1
 
10.67
14
0
1
   
86
2
 
0
 
8
 
5
1
20111025
 
87
1
 
0
 
22.6
 
5
1
20111205
 
88
1
 
1
 
3
 
2
1
20111025
 
89
2
 
1
 
23
 
4
1
20111205
 
90
2
 
0
 
24.4
 
0
1
   
91
3
 
1
 
11
6
0
1
   
92
1
 
0
 
5
 
4
1
   
93
2
 
0
 
1.47
 
1.42
1
   
94
2
 
0
 
4
4
3
1
20111025
 
95
1
 
0
 
4
 
0
1
20111025
 
96
1
 
1
 
12
3
6
1
20111025
 
97
4
 
1
 
3.25
 
0
1
20111205
 
98
1
 
0
 
5.18
 
0.25
1
   
99
1
 
1
 
10
 
0
1
   
100
2
 
0
 
11
1
0
1
20111205
 
101
3
 
0
 
23.2
 
0
1
20111205
 
102
2
 
0
 
6
 
8
1
   
103
1
 
0
 
14
 
0
1
20111205
 
104
1
 
0
 
17
 
3
1
20111205
 
105
1
 
0
 
0
 
11
1
   
106
2
 
0
 
0
 
5
1
   
107
2
 
0
 
1.8
5
0
1
20111025
 
108
3
 
1
 
0.3
 
0
1
20111205
 
109
3
 
0
 
16.5
 
4
1
   
110
2
 
0
 
0.2
 
0
1
   
111
1
 
0
 
2.6
 
0
1
20111025
 
112
1
 
0
 
3
 
1
1
   
113
1
 
1
 
5
 
6
1
   
114
2
 
1
 
21
12
30
1
   
115
1
 
1
 
32.08
 
12
1
   
116
1
 
0
 
7
 
0
1
20111025
 
117
1
 
1
 
0
 
4
1
   
118
3
 
1
 
33
30
10
1
20111025
 
119
1
 
0
 
8.8
 
0
1
20111205
 
120
1
 
1
 
3.5
 
2
1
   
121
1
 
1
 
27
3
5
1
20111025
 
122
2
 
1
 
9
 
0
1
20111205
 
123
1
 
0
 
0.08
 
0
1
   
124
1
 
1
 
2.42
 
0
1
20111205
 
125
2
 
0
 
9
 
0
1
   
126
1
 
0
 
2
 
0
1
   
127
9
 
0
 
2
2
33
1
20111025
 
128
1
 
0
 
13.91
 
17.17
1
   
129
2
 
0
 
2.83
10
0
1
   
130
1
 
1
 
0
 
2
1
   
131
1
 
0
 
16
 
5
1
20111025
 
132
2
 
0
 
3
3
0
1
   
133
4
 
0
 
10
 
0
1
   
134
1
 
0
 
2
 
0
1
20111205
 
135
3
 
1
 
4
 
0
1
20111205
 
136
1
 
0
 
0
 
0
1
   
137
1
 
0
 
31.93
 
0
1
20111205
 
138
2
 
0
 
5
3
1
1
   
139
2
 
0
 
5.7
 
0
1
   
140
1
 
0
 
0.3
 
0
1
20111205
 
141
4
 
1
 
7
 
9
1
   
142
2
 
0
 
24
 
0
1
20111025
 
143
1
 
0
 
11.62
 
0
1
   
144
1
 
1
 
16.75
 
4
1
20111205
 
145
2
 
0
 
0
 
0
1
20111205
 
146
1
 
0
 
14.5
 
9
1
   
147
1
 
0
 
0
 
3
1
   
148
1
 
0
 
0
3
0
1
   
149
2
 
0
 
16.1
 
0
1
20111025
 
150
1
 
1
 
8
2
6
1
20111025
 
151
1
 
0
 
2
 
9.75
1
   
152
1
 
0
 
3.35
 
0
1
20111025
 
153
1
 
1
 
6.67
 
5
1
   
154
1
 
1
 
3
4
0
1
   
155
2
 
0
 
0
6
0
1
   
156
4
 
1
 
41
 
0
1
20111205
 
157
2
 
1
 
15
 
1
1
   
158
1
 
0
 
5
 
6
1
   
159
5
 
1
 
0
2
2
1
   
160
1
 
1
 
5
 
2
1
20111205
 
161
3
 
0
 
0
 
0
1
   
162
2
 
0
 
12
 
0
1
20111205
 
163
2
 
0
 
32
 
0
1
   
164
1
 
0
 
0
 
16
1
   
165
3
 
1
 
28
 
13
1
20111205
 
166
1
 
0
 
6
 
0
1
   
167
1
 
0
 
24.5
 
9
1
20111205
 
168
2
 
1
 
0
 
0
1
   
169
1
 
0
 
7
8
0
1
   
170
1
 
0
 
3.8
5
0
1
20111025
 
171
2
 
0
 
4
 
3
1
20111205
 
172
2
 
0
 
10
 
0
1
20111205
 
173
2
 
0
 
16
11
0
1
20111025
 
174
2
 
1
 
25
 
4
1
   
175
1
 
0
 
3
2
3
1
20111205
 
176
4
 
1
 
12
 
0
1
   
177
2
 
1
 
21
 
5
1
   
178
1
 
0
 
1.4
 
0
1
20111205
 
179
3
 
1
 
0
2
0
1
   
180
1
 
0
 
13
 
4
1
   
181
1
 
1
 
3
 
5
1
   
182
1
 
0
 
9
 
0
1
   
183
1
 
0
 
0.6
 
0
1
20111205
 
184
3
 
0
 
0
 
4
1
   
185
1
 
0
 
16
 
6
1
20111205
 
186
4
 
0
 
16
 
1
1
   
187
1
 
0
 
27.5
 
2
1
   
188
1
 
0
 
3
0
0
1
20111205
 
189
1
 
0
 
6.61
 
6.47
1
   
190
1
 
0
 
3
 
3
1
   
191
1
 
1
 
0
 
0
1
   
192
1
 
1
 
0.29
 
0
1
20111205
 
193
1
 
0
 
14
11
4
1
   
194
1
 
1
 
3
3
2
1
   
195
3
 
0
 
12.5
 
0
1
20111205
 
196
1
 
0
 
3.6
 
8
1
20111205
 
197
2
 
0
 
4.5
 
0
1
20111025
 
198
3
 
1
 
0
 
3
1
   
199
3
 
0
 
0
 
11
1
20111025
 
200
1
 
1
 
24
 
24
1
   
201
2
 
0
 
5
 
0
1
20111205
 
202
2
 
1
 
31
 
10
1
20111025
 
203
1
 
0
 
4.6
3
0
1
   
204
1
 
0
 
0
 
7
1
20111025
 
205
2
 
0
 
50.42
 
27.08
1
   
206
4
 
1
 
9
 
0
1
20111205
 
207
1
 
1
 
6
15
6
1
   
208
3
 
1
 
0
 
2
1
   
209
2
 
0
 
1.8
 
2
1
20111025
 
210
1
 
0
 
0.1
 
0
1
20111205
 
211
2
 
0
 
7.5
5
0
1
   
212
2
 
0
 
3
2
22
1
   
213
1
 
0
 
5
12
5
1
   
214
3
 
0
 
13.57
 
0
1
20111205
 
215
1
 
1
 
5
 
3
1
   
216
2
 
0
 
13.9
4
5.5
1
   
217
2
 
1
 
14
 
36
1
20111205
 
218
1
 
1
 
6
 
12
1
20111025
 
219
4
 
0
 
8
8
19
1
20111205
 
220
1
 
0
 
7
 
5
1
   
221
2
 
0
 
10
 
0
1
20111205
 
222
1
 
0
 
0
 
2
1
   
223
1
 
0
 
3
2
5
1
20111205
 
224
2
 
0
 
21
 
0
1
20111205
 
225
1
 
0
 
15.5
 
7
1
   
226
2
 
1
 
25
25
24
1
20111025
 
227
1
 
1
 
16
 
0
1
20111025
 
228
2
 
0
 
10
16
10
1
   
229
3
 
0
 
2
27
2
1
   
230
1
 
1
 
0
 
0
1
   
231
2
 
0
 
14.3
1
0
1
20111205
 
232
2
 
0
 
0.1
 
0
1
20111205
 
233
1
 
1
 
11
 
5
1
20111205
 
234
1
 
0
 
5
 
0
1
20111025
 
235
1
 
1
 
3.9
 
8
1
   
236
4
 
1
 
8
 
0
1
20111025
 
237
3
 
0
 
6
 
12
1
   
238
3
 
0
 
10
 
4
1
20111025
 
239
8
 
1
 
5
 
7
1
20111025
 
240
2
 
0
 
6
0
0
1
20111205
 
241
2
 
0
 
17
 
0
1
20111205
 
242
4
 
0
 
8
25
19
1
20111025
 
243
1
 
0
 
15
18
7
1
20111025
 
244
1
 
0
 
9
0
0
1
   
245
1
 
0
 
2.1
 
0
1
   
246
1
 
0
 
20
1
0
1
20111025
 
247
1
 
0
 
5
0
0
1
   
248
1
 
0
 
0.9
 
0
1
   
249
3
 
1
 
12
 
0
1
20111205
 
250
1
 
0
 
9
 
11
1
20111025
 
251
1
 
1
 
15
 
0
1
   
252
1
 
1
 
9
 
1
1
   
253
3
 
1
 
15
 
14
1
20111205
 
254
1
 
0
 
30
 
12
1
   
255
2
 
0
 
5
6
0
1
20111205
 
256
2
 
0
 
25
 
0
1
20111205
 
257
2
 
0
 
9.35
 
0
1
   
258
3
 
1
 
0.1
 
0
1
20111205
 
259
1
 
0
 
19
 
0
1
   
260
1
 
0
 
3
 
1
1
   
261
1
 
0
 
0
19
0
1
   
262
2
 
0
 
8.6
 
0
1
   
263
2
 
1
 
0
6
0
1
   
264
1
 
1
 
15
11
5
1
   
265
2
 
0
 
17
 
3
1
   
266
3
 
1
 
21
15
0
1
   
267
1
 
1
 
21
 
0
1
   
268
1
 
0
 
10
 
1
1
20111025
 
269
1
 
0
 
22
 
3
1
20111025
 
270
1
 
1
 
1
 
0
1
20111025
 
271
1
 
1
 
3
 
3
1
   
272
1
 
1
 
0
 
9
1
   
273
4
 
1
 
18.67
 
3
1
20111205
 
274
2
 
0
 
14.1
 
0
1
20111205
 
275
2
 
0
 
9
7
8
1
   
276
1
 
0
 
0
 
12.25
1
   
277
1
 
0
 
6
4
1
1
   
278
4
 
1
 
3
 
3
1
   
279
1
 
0
 
20
 
7
1
20111205
 
280
1
 
0
 
5
2
0
1
   
281
1
 
0
 
0.73
9
0
1
   
282
2
 
0
 
7
24
0
1
   
283
3
 
0
 
0
 
1
1
   
284
1
 
0
 
11
 
2
1
20111025
 
285
2
 
0
 
1.5
4
0
1
   
286
3
 
0
 
29
 
5
1
20111025
 
287
2
 
0
 
16.17
 
0
1
20111205
 
288
1
 
0
 
1
 
2
1
20111025
 
289
2
 
0
 
7
 
7
1
20111205
 
290
3
 
1
 
10
 
8
1
20111025
 
291
3
 
1
 
9
 
7
1
20111025
 
292
10
 
0
 
3
6
12
1
   
293
1
 
0
 
1
1
0
1
   
294
3
 
0
 
5
 
1
1
20111025
 
295
3
 
1
 
20
 
14
1
20111025
 
296
1
 
0
 
0.6
 
0
1
   
297
1
 
0
 
4
8
4
1
   
298
1
 
1
 
9.42
 
9
1
20111205
 
299
3
 
0
 
0.8
 
0
1
20111205
 
300
1
 
0
 
3
 
9
1
   
301
5
 
0
 
12
1
6
1
   
302
4
 
0
 
0
 
21
1
   
303
1
 
1
 
15
 
6
1
20111025
 
304
1
 
1
 
21
 
4
1
20111205
 
305
3
 
1
 
23
 
0
1
20111205
 
306
1
 
1
 
9
 
8
1
   
307
1
 
0
 
0.01
 
0
1
20111205
 
308
2
 
0
 
14
1
0
1
20111205
 
309
3
 
1
 
0
6
8
1
   
310
2
 
0
 
9.5
 
0
1
20111025
 
311
3
 
1
 
0
 
0
1
   
312
2
 
0
 
11.9
 
2
1
20111205
 
313
2
 
1
 
15
15
0
1
20111025
 
314
1
 
0
 
7
6
0
1
   
315
1
 
1
 
15
 
4
1
   
316
1
 
0
 
3
2
0
1
   
317
2
 
0
 
2
11
6
1
20111025
 
318
3
 
1
 
10
2
0
1
   
319
2
 
0
 
11
 
0
1
20111025
 
320
2
 
1
 
2.67
 
16
1
20111205
 
321
2
 
0
 
12.2
12
0
1
   
322
1
 
0
 
0.5
12
0
1
20111025
 
323
1
 
0
 
1
 
4
1
   
324
2
 
1
 
23
35
3
1
20111025
 
325
2
 
0
 
0
7
11
1
   
326
1
 
0
 
9.1
10
0
1
   
327
2
 
0
 
0.01
 
0
1
   
328
2
 
1
 
40
30
25
1
20111205
 
329
1
 
0
 
11
 
0
1
   
330
1
 
0
 
1.6
 
0
1
20111205
 
331
1
 
0
 
8
 
4
1
   
332
2
 
0
 
6
 
2
1
   
333
1
 
0
 
2.6
 
0
1
20111205
 
334
2
 
0
 
17
 
0
1
20111025
 
335
1
 
1
 
25
 
17
1
20111025
 
336
1
 
0
 
3
 
4
1
20111025
 
337
2
 
1
 
10
 
1
1
   
338
2
 
1
 
30
 
4
1
20111025
 
339
2
 
1
 
1
1
0
1
20111205
 
340
1
 
1
 
16
 
0.5
1
   
341
3
 
1
 
35
35
0
1
   
342
1
 
0
 
9
5
2
1
20111025
 
343
3
 
0
 
1.5
17
2
1
20111025
 
344
2
 
0
 
17
16
3
1
20111025
 
345
1
 
1
 
20
 
0
1
20111025
 
346
4
 
1
 
10
 
6
1
   
347
1
 
0
 
11.7
 
3
1
20111025
 
348
1
 
0
 
5
6
0
1
20111205
 
349
4
 
1
 
25
 
7
1
20111025
 
350
1
 
1
 
17
27
18
1
20111205
 
351
1
 
1
 
10
 
6
1
20111025
 
352
1
 
0
 
2
10
0
1
   
353
1
 
0
 
11
 
0
1
20111025
 
354
8
 
1
 
7
 
0
1
20111205
 
355
3
 
0
 
0.6
 
0
1
20111025
 
356
1
 
1
 
30
 
18
1
   
357
2
 
1
 
18
 
0
1
20111025
 
358
2
 
1
 
15
6
2
1
   
359
6
 
1
 
29
 
5
1
20111025
 
360
1
 
1
 
6
 
1
1
20111025
 
361
1
 
0
 
6.8
29
0
1
   
362
1
 
1
 
20
 
8
1
20111205
 
363
2
 
1
 
17
 
8
1
   
364
1
 
0
 
2.9
 
3
1
20111025
 
365
1
 
0
 
38
 
8
1
20111025
 
366
1
 
1
 
5.6
 
0
1
   
367
2
 
0
 
6
0
3
1
   
368
1
 
1
 
8
 
4
1
20111025
 
369
2
 
0
 
32
 
0
1
20111025
 
370
2
 
0
 
4
 
0
1
20111025
 
371
2
 
1
 
20
 
5
1
   
372
2
 
0
 
2
13
0.8
1
   
373
1
 
1
 
10
 
4
1
   
374
1
 
0
 
24
1
13
1
   
375
3
 
1
 
16
 
12
1
   
376
3
 
0
 
5
 
9
1
   
377
3
 
1
 
32
 
23
1
   
378
2
 
0
 
5
4
0
1
   
379
1
 
1
 
3.5
 
2
1
   
380
2
 
0
 
8
3
3
1
   
381
2
 
0
 
8
13
0
1
   
382
1
 
1
 
12
 
5
1
   
383
2
 
1
 
5
 
5
1
   
384
2
 
0
 
27.2
 
0
1
   
385
1
 
0
 
2.5
 
0.08
1
   
386
1
 
1
 
4.9
2
0
1
   
387
3
 
0
 
6
1
0
1
   
388
4
 
0
 
9.25
 
0
1
   
389
1
 
1
 
7
 
0
1
   
390
1
 
0
 
11
 
22
1
   
391
2
 
0
 
4.9
 
0
1
   
392
3
 
0
 
6.6
 
0
1
   
393
1
 
1
 
1
 
7
1
   
394
1
 
0
 
15
 
3
1
   
395
2
 
0
 
10
 
0
1
   
396
1
 
0
 
7
 
2
1
   
397
2
 
0
 
5
1
0
1
   
398
1
 
1
 
9
 
2
1
   
399
2
 
1
 
4
 
0
1
   
400
4
 
1
 
33
 
0
1
   
401
1
 
1
 
19
 
9
1
   
402
1
 
0
 
1.6
 
7
1
   
403
1
 
0
 
6
0.7
6
1
   
404
1
 
0
 
43
 
13
1
   
405
1
 
1
 
10
 
1.9
1
   
406
1
 
1
 
5
 
3.5
1
   
407
3
 
0
 
0
 
0
1
   
408
1
 
0
 
6.8
 
1.4
1
   
409
1
 
0
 
3.75
 
0.75
1
   
410
1
 
0
 
4
 
4
1
   
411
1
 
1
 
26
 
4
1
   
412
1
 
0
 
6
 
0
1
   
413
1
 
0
 
6
3
0
1
   
414
2
 
1
 
6.2
 
6
1
   
415
1
 
0
 
15.33
 
0
1
   
416
2
 
0
 
14.02
 
0
1
   
417
1
 
0
 
12.42
11
0.92
1
   
418
2
 
1
 
32
 
11.5
1
   
419
1
 
0
 
1.25
 
6.5
1
   
420
1
 
0
 
9
 
0
1
   
421
1
 
0
 
16.5
 
38
1
   
422
1
 
1
 
4
 
0
1
   
423
2
 
0
 
7
 
2.5
1
   
424
2
 
0
 
0.95
 
0
1
   
425
1
 
0
 
1.65
6
0
1
   
426
1
 
1
 
10.5
 
0.01
1
   
427
1
 
1
 
13
 
6
1
   
428
1
 
1
 
31.04
 
30.08
1
   
429
1
 
1
 
10
 
1
1
   
430
1
 
0
 
2
 
2
1
   
431
1
 
0
 
0.1
4
0
1
   
432
1
 
0
 
15
 
13
1
   
433
2
 
0
 
1
1.5
5
1
   
434
3
 
0
 
1
6
0
1
   
435
1
 
0
 
27
 
11
1
   
436
4
 
0
 
11
 
0
1
   
437
1
 
0
 
2.9
 
2
1
   
438
1
 
0
 
0.2
 
0
1
   
439
1
 
1
 
11.5
 
3
1
   
440
1
 
1
 
11
 
0
1
   
441
3
 
0
 
9
9
9
1
   
442
1
 
0
 
11
 
4
1
   
443
1
 
0
 
10
3
1
1
   
444
2
 
0
 
10
 
1
1
   
445
1
 
1
 
7
7
13
1
   
446
2
 
0
 
3
3
3
1
   

 

 
81
82
83
84
85
86
87
88
89
90
KEY
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary
Wage
Earner
Original
FICO: TransUnion
Original
Primary
Borrower
FICO
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
Vantage
Score:
Primary Borrower
1
         
778
785
 
3
 
2
         
762
758
 
3
 
3
         
795
       
4
         
680
726
 
3
 
5
         
801
798
 
3
 
6
         
714
714
 
3
 
7
         
812
       
8
         
714
690
 
3
 
9
         
798
796
 
3
 
10
         
809
       
11
         
751
760
 
3
 
12
         
790
792
 
3
 
13
         
742
770
 
3
 
14
         
735
743
 
3
 
15
         
731
       
16
         
710
       
17
         
772
       
18
         
720
       
19
         
802
       
20
         
786
       
21
         
765
       
22
         
819
       
23
         
782
681
 
3
 
24
         
777
793
 
3
 
25
         
807
       
26
         
809
       
27
         
762
       
28
         
748
       
29
         
746
674
 
3
 
30
         
783
764
 
3
 
31
         
789
784
 
3
 
32
         
793
       
33
         
777
       
34
         
806
       
35
         
732
772
 
3
 
36
         
785
       
37
         
764
       
38
         
792
       
39
         
770
       
40
         
764
744
 
3
 
41
         
742
       
42
         
748
       
43
         
787
797
 
3
 
44
         
736
       
45
         
791
       
46
         
783
       
47
         
791
787
 
3
 
48
         
789
785
 
3
 
49
         
803
785
 
3
 
50
         
804
       
51
         
753
       
52
         
736
746
 
3
 
53
         
750
       
54
         
797
       
55
         
771
764
 
3
 
56
         
778
807
 
3
 
57
         
796
755
 
3
 
58
         
802
697
 
3
 
59
         
781
       
60
         
724
743
 
3
 
61
         
783
       
62
         
781
787
 
3
 
63
         
793
       
64
         
765
747
 
3
 
65
         
783
790
 
3
 
66
         
742
       
67
         
779
       
68
         
730
748
 
3
 
69
         
785
       
70
         
779
791
 
3
 
71
         
745
       
72
         
787
801
 
3
 
73
         
759
759
 
3
 
74
         
781
       
75
         
801
       
76
         
713
       
77
         
724
706
 
3
 
78
         
762
775
 
3
 
79
         
779
782
 
3
 
80
         
765
       
81
         
781
679
 
3
 
82
         
791
       
83
         
804
       
84
         
778
       
85
         
755
       
86
         
700
708
 
3
 
87
         
796
796
 
3
 
88
         
791
800
 
3
 
89
         
790
786
 
3
 
90
         
717
       
91
         
733
       
92
         
798
       
93
         
765
       
94
         
772
766
 
3
 
95
         
766
757
 
3
 
96
         
794
774
 
3
 
97
         
766
741
 
3
 
98
         
737
       
99
         
766
       
100
         
795
784
 
3
 
101
         
796
804
 
3
 
102
         
793
       
103
         
751
758
 
3
 
104
         
780
778
 
3
 
105
         
711
       
106
         
716
       
107
         
726
686
 
3
 
108
         
809
786
 
3
 
109
         
786
       
110
         
759
       
111
         
720
720
 
3
 
112
         
767
       
113
         
779
       
114
         
821
       
115
         
769
       
116
         
690
695
 
3
 
117
         
813
       
118
         
767
784
 
3
 
119
         
758
760
 
3
 
120
         
791
       
121
         
749
726
 
3
 
122
         
801
788
 
3
 
123
         
777
       
124
         
749
763
 
3
 
125
         
784
       
126
         
768
       
127
         
792
774
 
3
 
128
         
778
       
129
         
780
       
130
         
710
       
131
         
662
687
 
3
 
132
         
716
       
133
         
793
       
134
         
801
769
 
3
 
135
         
716
707
 
3
 
136
         
778
       
137
         
778
758
 
3
 
138
         
773
       
139
         
783
       
140
         
780
710
 
3
 
141
         
794
       
142
         
767
779
 
3
 
143
         
745
       
144
         
783
759
 
3
 
145
         
749
790
 
3
 
146
         
728
       
147
         
786
       
148
         
788
       
149
         
772
775
 
3
 
150
         
714
740
 
3
 
151
         
791
       
152
         
764
756
 
3
 
153
         
786
       
154
         
780
       
155
         
743
       
156
         
776
753
 
3
 
157
         
768
       
158
         
807
       
159
         
783
       
160
         
797
781
 
3
 
161
         
752
       
162
         
718
713
 
3
 
163
         
762
       
164
         
755
       
165
         
805
696
 
3
 
166
         
797
       
167
         
799
808
 
3
 
168
         
792
       
169
         
782
       
170
         
770
778
 
3
 
171
         
767
755
 
3
 
172
         
761
737
 
3
 
173
         
816
813
 
3
 
174
         
750
       
175
         
776
773
 
3
 
176
         
803
       
177
         
796
       
178
         
764
796
 
3
 
179
         
753
       
180
         
726
       
181
         
793
       
182
         
781
       
183
         
744
751
 
3
 
184
         
812
       
185
         
796
805
 
3
 
186
         
767
       
187
         
815
       
188
         
788
779
 
3
 
189
         
780
       
190
         
775
       
191
         
707
       
192
         
759
704
 
3
 
193
         
777
       
194
         
779
       
195
         
791
783
 
3
 
196
         
759
756
 
3
 
197
         
751
775
 
3
 
198
         
757
       
199
         
781
778
 
3
 
200
         
796
       
201
         
754
666
 
3
 
202
         
797
759
 
3
 
203
         
805
       
204
         
790
772
 
3
 
205
         
808
       
206
         
713
729
 
3
 
207
         
727
       
208
         
766
       
209
         
760
780
 
3
 
210
         
761
788
 
3
 
211
         
766
       
212
         
751
       
213
         
791
       
214
         
799
811
 
3
 
215
         
781
       
216
         
773
       
217
         
740
754
 
3
 
218
         
734
779
 
3
 
219
         
788
787
 
3
 
220
         
755
       
221
         
798
728
 
3
 
222
         
785
       
223
         
786
761
 
3
 
224
         
804
790
 
3
 
225
         
787
       
226
         
803
784
 
3
 
227
         
756
778
 
3
 
228
         
775
       
229
         
801
       
230
         
731
       
231
         
792
786
 
3
 
232
         
804
788
 
3
 
233
         
763
761
 
3
 
234
         
738
771
 
3
 
235
         
738
       
236
         
745
756
 
3
 
237
         
782
       
238
         
748
762
 
3
 
239
         
732
768
 
3
 
240
         
757
775
 
3
 
241
         
746
750
 
3
 
242
         
782
781
 
3
 
243
         
783
793
 
3
 
244
         
768
       
245
         
790
       
246
         
806
789
 
3
 
247
         
773
       
248
         
783
       
249
         
786
783
 
3
 
250
         
798
782
 
3
 
251
         
775
       
252
         
778
       
253
         
756
762
 
3
 
254
         
787
       
255
         
767
768
 
3
 
256
         
766
712
 
3
 
257
         
732
       
258
         
776
766
 
3
 
259
         
802
       
260
         
797
       
261
         
720
       
262
         
799
       
263
         
705
       
264
         
779
       
265
         
780
       
266
         
789
       
267
         
774
       
268
         
758
751
 
3
 
269
         
764
779
 
3
 
270
         
751
759
 
3
 
271
         
753
       
272
         
782
       
273
         
780
790
 
3
 
274
         
752
681
 
3
 
275
         
713
       
276
         
729
       
277
         
760
       
278
         
795
       
279
         
749
741
 
3
 
280
         
797
       
281
         
790
       
282
         
764
       
283
         
757
       
284
         
763
764
 
3
 
285
         
736
       
286
         
773
790
 
3
 
287
         
803
796
 
3
 
288
         
746
764
 
3
 
289
         
773
762
 
3
 
290
         
765
738
 
3
 
291
         
749
721
 
3
 
292
         
740
       
293
         
750
       
294
         
778
763
 
3
 
295
         
801
796
 
3
 
296
         
787
       
297
         
793
       
298
         
782
787
 
3
 
299
         
771
761
 
3
 
300
         
780
       
301
         
764
       
302
         
710
       
303
         
806
804
 
3
 
304
         
714
712
 
3
 
305
         
797
759
 
3
 
306
         
726
       
307
         
766
797
 
3
 
308
         
767
784
 
3
 
309
         
795
       
310
         
759
805
 
3
 
311
         
782
       
312
         
782
745
 
3
 
313
         
777
769
 
3
 
314
         
755
       
315
         
723
       
316
         
802
       
317
         
804
793
 
3
 
318
         
767
       
319
         
800
801
 
3
 
320
         
768
766
 
3
 
321
         
792
       
322
         
793
795
 
3
 
323
         
756
       
324
         
785
770
 
3
 
325
         
788
       
326
         
791
       
327
         
760
       
328
         
776
782
 
3
 
329
         
711
       
330
         
797
779
 
3
 
331
         
769
       
332
         
791
       
333
         
717
692
 
3
 
334
         
754
754
 
3
 
335
         
723
725
 
3
 
336
         
762
800
 
3
 
337
         
785
       
338
         
724
701
 
3
 
339
         
806
781
 
3
 
340
         
799
       
341
         
752
       
342
         
722
674
 
3
 
343
         
786
786
 
3
 
344
         
787
783
 
3
 
345
         
792
800
 
3
 
346
         
737
       
347
         
745
789
 
3
 
348
         
770
765
 
3
 
349
         
738
742
 
3
 
350
         
786
768
 
3
 
351
         
710
732
 
3
 
352
         
790
       
353
         
789
786
 
3
 
354
         
794
772
 
3
 
355
         
777
781
 
3
 
356
         
776
       
357
         
776
772
 
3
 
358
         
715
       
359
         
767
759
 
3
 
360
         
785
797
 
3
 
361
         
780
       
362
         
768
733
 
3
 
363
         
778
       
364
         
779
737
 
3
 
365
         
798
797
 
3
 
366
         
800
       
367
         
728
       
368
         
793
782
 
3
 
369
         
782
780
 
3
 
370
         
756
768
 
3
 
371
         
736
       
372
         
798
       
373
         
775
       
374
         
762
       
375
         
786
       
376
         
751
       
377
         
743
       
378
         
779
       
379
         
776
       
380
         
789
       
381
         
798
       
382
         
794
       
383
         
797
       
384
         
800
       
385
         
775
       
386
         
797
       
387
         
736
       
388
         
802
       
389
         
731
       
390
         
812
       
391
         
790
       
392
         
706
       
393
         
786
       
394
         
708
       
395
         
772
       
396
         
756
       
397
         
789
       
398
         
778
       
399
         
798
       
400
         
759
       
401
         
756
       
402
         
808
       
403
         
796
       
404
         
806
       
405
         
814
       
406
         
773
       
407
         
781
       
408
         
781
       
409
         
770
       
410
         
745
       
411
         
792
       
412
         
763
       
413
         
797
       
414
         
788
       
415
         
781
       
416
         
767
       
417
         
791
       
418
         
791
       
419
         
766
       
420
         
787
       
421
         
776
       
422
         
763
       
423
         
750
       
424
         
708
       
425
         
782
       
426
         
761
       
427
         
753
       
428
         
788
       
429
         
753
       
430
         
782
       
431
         
690
       
432
         
791
       
433
         
725
       
434
         
741
       
435
         
770
       
436
         
794
       
437
         
797
       
438
         
806
       
439
         
775
       
440
         
755
       
441
         
743
       
442
         
793
       
443
         
764
       
444
         
784
       
445
         
746
       
446
         
696
       

 

 
91
92
93
94
95
96
97
98
99
100
KEY
VantageScore:
Co-Borrower
Most Recent
VantageScore
Method
VantageScore
Date
Credit
Report:
Longest
Trade Line
Credit
Report:
Maximum
Trade
Line
Credit
Report:
Number
of Trade
Lines
Credit
Line
Usage
Ratio
Most
Recent 12-
month Pay History
Months Bankruptcy
Months Foreclosure
1
             
000000000000
   
2
             
000000000000
   
3
             
000000000000
   
4
             
000000000000
   
5
             
000000000000
   
6
             
000000000000
   
7
             
000000000000
   
8
             
000000000000
   
9
             
000000000000
   
10
             
000000000000
   
11
             
000000000000
   
12
             
000000000000
   
13
             
000000000000
   
14
             
000000000000
   
15
             
000000000000
   
16
             
000000000000
   
17
             
000000000000
   
18
             
000000000000
   
19
             
000000000000
   
20
             
000000000000
   
21
             
000000000000
   
22
             
000000000000
   
23
             
000000000000
   
24
             
000000000000
   
25
             
000000000000
   
26
             
000000000000
   
27
             
000000000000
   
28
             
000000000000
   
29
             
000000000000
   
30
             
000000000000
   
31
             
000000000000
   
32
             
000000000000
   
33
             
000000000000
   
34
             
000000000000
   
35
             
000000000000
   
36
             
000000000000
   
37
             
000000000000
   
38
             
000000000000
   
39
             
000000000000
   
40
             
000000000000
   
41
             
000000000000
   
42
             
000000000000
   
43
             
000000000000
   
44
             
000000000000
   
45
             
000000000000
   
46
             
000000000000
   
47
             
000000000000
   
48
             
000000000000
   
49
             
000000000000
   
50
             
000000000000
   
51
             
000000000000
   
52
             
000000000000
   
53
             
000000000000
   
54
             
000000000000
   
55
             
000000000000
   
56
             
000000000000
   
57
             
000000000000
   
58
             
000000000000
   
59
             
000000000000
   
60
             
000000000000
   
61
             
000000000000
   
62
             
000000000000
   
63
             
000000000000
   
64
             
000000000000
   
65
             
000000000000
   
66
             
000000000000
   
67
             
000000000000
   
68
             
000000000000
   
69
             
000000000000
   
70
             
000000000000
   
71
             
000000000000
   
72
             
000000000000
   
73
             
000000000000
   
74
             
000000000000
   
75
             
000000000000
   
76
             
000000000000
   
77
             
000000000000
   
78
             
000000000000
   
79
             
000000000000
   
80
             
000000000000
   
81
             
000000000000
   
82
             
000000000000
   
83
             
000000000000
   
84
             
000000000000
   
85
             
000000000000
   
86
             
000000000000
   
87
             
000000000000
   
88
             
000000000000
   
89
             
000000000000
   
90
             
000000000000
   
91
             
000000000000
   
92
             
000000000000
   
93
             
000000000000
   
94
             
000000000000
   
95
             
000000000000
   
96
             
000000000000
   
97
             
000000000000
   
98
             
000000000000
   
99
             
000000000000
   
100
             
000000000000
   
101
             
000000000000
   
102
             
000000000000
   
103
             
000000000000
   
104
             
000000000000
   
105
             
000000000000
   
106
             
000000000000
   
107
             
000000000000
   
108
             
000000000000
   
109
             
000000000000
   
110
             
000000000000
   
111
             
000000000000
   
112
             
000000000000
   
113
             
000000000000
   
114
             
000000000000
   
115
             
000000000000
   
116
             
000000000000
   
117
             
000000000000
   
118
             
000000000000
   
119
             
000000000000
   
120
             
000000000000
   
121
             
000000000000
   
122
             
000000000000
   
123
             
000000000000
   
124
             
000000000000
   
125
             
000000000000
   
126
             
000000000000
   
127
             
000000000000
   
128
             
000000000000
   
129
             
000000000000
   
130
             
000000000000
   
131
             
000000000000
   
132
             
000000000000
   
133
             
000000000000
   
134
             
000000000000
   
135
             
000000000000
   
136
             
000000000000
   
137
             
000000000000
   
138
             
000000000000
   
139
             
000000000000
   
140
             
000000000000
   
141
             
000000000000
   
142
             
000000000000
   
143
             
000000000000
   
144
             
000000000000
   
145
             
000000000000
   
146
             
000000000000
   
147
             
000000000000
   
148
             
000000000000
   
149
             
000000000000
   
150
             
000000000000
   
151
             
000000000000
   
152
             
000000000000
   
153
             
000000000000
   
154
             
000000000000
   
155
             
000000000000
   
156
             
000000000000
   
157
             
000000000000
   
158
             
000000000000
   
159
             
000000000000
   
160
             
000000000000
   
161
             
000000000000
   
162
             
000000000000
   
163
             
000000000000
   
164
             
000000000000
   
165
             
000000000000
   
166
             
000000000000
   
167
             
000000000000
   
168
             
000000000000
   
169
             
000000000000
   
170
             
000000000000
   
171
             
000000000000
   
172
             
000000000000
   
173
             
000000000000
   
174
             
000000000000
   
175
             
000000000000
   
176
             
000000000000
   
177
             
000000000000
   
178
             
000000000000
   
179
             
000000000000
   
180
             
000000000000
   
181
             
000000000000
   
182
             
000000000000
   
183
             
000000000000
   
184
             
000000000000
   
185
             
000000000000
   
186
             
000000000000
   
187
             
000000000000
   
188
             
000000000000
   
189
             
000000000000
   
190
             
000000000000
   
191
             
000000000000
   
192
             
000000000000
   
193
             
000000000000
   
194
             
000000000000
   
195
             
000000000000
   
196
             
000000000000
   
197
             
000000000000
   
198
             
000000000000
   
199
             
000000000000
   
200
             
000000000000
   
201
             
000000000000
   
202
             
000000000000
   
203
             
000000000000
   
204
             
000000000000
   
205
             
000000000000
   
206
             
000000000000
   
207
             
000000000000
   
208
             
000000000000
   
209
             
000000000000
   
210
             
000000000000
   
211
             
000000000000
   
212
             
000000000000
   
213
             
000000000000
   
214
             
000000000000
   
215
             
000000000000
   
216
             
000000000000
   
217
             
000000000000
   
218
             
000000000000
   
219
             
000000000000
   
220
             
000000000000
   
221
             
000000000000
   
222
             
000000000000
   
223
             
000000000000
   
224
             
000000000000
   
225
             
000000000000
   
226
             
000000000000
   
227
             
000000000000
   
228
             
000000000000
   
229
             
000000000000
   
230
             
000000000000
   
231
             
000000000000
   
232
             
000000000000
   
233
             
000000000000
   
234
             
000000000000
   
235
             
000000000000
   
236
             
000000000000
   
237
             
000000000000
   
238
             
000000000000
   
239
             
000000000000
   
240
             
000000000000
   
241
             
000000000000
   
242
             
000000000000
   
243
             
000000000000
   
244
             
000000000000
   
245
             
000000000000
   
246
             
000000000000
   
247
             
000000000000
   
248
             
000000000000
   
249
             
000000000000
   
250
             
000000000000
   
251
             
000000000000
   
252
             
000000000000
   
253
             
000000000000
   
254
             
000000000000
   
255
             
000000000000
   
256
             
000000000000
   
257
             
000000000000
   
258
             
000000000000
   
259
             
000000000000
   
260
             
000000000000
   
261
             
000000000000
   
262
             
000000000000
   
263
             
000000000000
   
264
             
000000000000
   
265
             
000000000000
   
266
             
000000000000
   
267
             
000000000000
   
268
             
000000000000
   
269
             
000000000000
   
270
             
000000000000
   
271
             
000000000000
   
272
             
000000000000
   
273
             
000000000000
   
274
             
000000000000
   
275
             
000000000000
   
276
             
000000000000
   
277
             
000000000000
   
278
             
000000000000
   
279
             
000000000000
   
280
             
000000000000
   
281
             
000000000000
   
282
             
000000000000
   
283
             
000000000000
   
284
             
000000000000
   
285
             
000000000000
   
286
             
000000000000
   
287
             
000000000000
   
288
             
000000000000
   
289
             
000000000000
   
290
             
000000000000
   
291
             
000000000000
   
292
             
000000000000
   
293
             
000000000000
   
294
             
000000000000
   
295
             
000000000000
   
296
             
000000000000
   
297
             
000000000000
   
298
             
000000000000
   
299
             
000000000000
   
300
             
000000000000
   
301
             
000000000000
   
302
             
000000000000
   
303
             
000000000000
   
304
             
000000000000
   
305
             
000000000000
   
306
             
000000000000
   
307
             
000000000000
   
308
             
000000000000
   
309
             
000000000000
   
310
             
000000000000
   
311
             
000000000000
   
312
             
000000000000
   
313
             
000000000000
   
314
             
000000000000
   
315
             
000000000000
   
316
             
000000000000
   
317
             
000000000000
   
318
             
000000000000
   
319
             
000000000000
   
320
             
000000000000
   
321
             
000000000000
   
322
             
000000000000
   
323
             
000000000000
   
324
             
000000000000
   
325
             
000000000000
   
326
             
000000000000
   
327
             
000000000000
   
328
             
000000000000
   
329
             
000000000000
   
330
             
000000000000
   
331
             
000000000000
   
332
             
000000000000
   
333
             
000000000000
   
334
             
000000000000
   
335
             
000000000000
   
336
             
000000000000
   
337
             
000000000000
   
338
             
000000000000
   
339
             
000000000000
   
340
             
000000000000
   
341
             
000000000000
   
342
             
000000000000
   
343
             
000000000000
   
344
             
000000000000
   
345
             
000000000000
   
346
             
000000000000
   
347
             
000000000000
   
348
             
000000000000
   
349
             
000000000000
   
350
             
000000000000
   
351
             
000000000000
   
352
             
000000000000
   
353
             
000000000000
   
354
             
000000000000
   
355
             
000000000000
   
356
             
000000000000
   
357
             
000000000000
   
358
             
000000000000
   
359
             
000000000000
   
360
             
000000000000
   
361
             
000000000000
   
362
             
000000000000
   
363
             
000000000000
   
364
             
000000000000
   
365
             
000000000000
   
366
             
000000000000
   
367
             
000000000000
   
368
             
000000000000
   
369
             
000000000000
   
370
             
000000000000
   
371
             
000000000000
   
372
             
000000000000
   
373
             
000000000000
   
374
             
000000000000
   
375
             
000000000000
   
376
             
000000000000
   
377
             
000000000000
   
378
             
000000000000
   
379
             
000000000000
   
380
             
000000000000
   
381
             
000000000000
   
382
             
000000000000
   
383
             
000000000000
   
384
             
000000000000
   
385
             
000000000000
   
386
             
000000000000
   
387
             
000000000000
   
388
             
000000000000
   
389
             
000000000000
   
390
             
000000000000
   
391
             
000000000000
   
392
             
000000000000
   
393
             
000000000000
   
394
             
000000000000
   
395
             
000000000000
   
396
             
000000000000
   
397
             
000000000000
   
398
             
000000000000
   
399
             
000000000000
   
400
             
000000000000
   
401
             
000000000000
   
402
             
000000000000
   
403
             
000000000000
   
404
             
000000000000
   
405
             
000000000000
   
406
             
000000000000
   
407
             
000000000000
   
408
             
000000000000
   
409
             
000000000000
   
410
             
000000000000
   
411
             
000000000000
   
412
             
000000000000
   
413
             
000000000000
   
414
             
000000000000
   
415
             
000000000000
   
416
             
000000000000
   
417
             
000000000000
   
418
             
000000000000
   
419
             
000000000000
   
420
             
000000000000
   
421
             
000000000000
   
422
             
000000000000
   
423
             
000000000000
   
424
             
000000000000
   
425
             
000000000000
   
426
             
000000000000
   
427
             
000000000000
   
428
             
000000000000
   
429
             
000000000000
   
430
             
000000000000
   
431
             
000000000000
   
432
             
000000000000
   
433
             
000000000000
   
434
             
000000000000
   
435
             
000000000000
   
436
             
000000000000
   
437
             
000000000000
   
438
             
000000000000
   
439
             
000000000000
   
440
             
000000000000
   
441
             
000000000000
   
442
             
000000000000
   
443
             
000000000000
   
444
             
000000000000
   
445
             
000000000000
   
446
             
000000000000
   

 
 

 
101
102
103
104
105
106
107
108
109
110
KEY
Primary Borrower
Wage Income
Co-Borrower Wage
Income
Primary
Borrower
Other
Income
Co-Borrower
Other
Income
All
Borrower
Wage
Income
All
Borrower
Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
1
25000
 
9583.33
 
25000
34583.33
1
5
 
3
2
17850
 
0
 
17850
17850
1
5
 
3
3
18750
10833
-1827.08
 
29583.34
27756.26
0
5
 
2
4
10416.67
12083
0
 
22500
22500
0
5
 
2
5
21666.67
5000
490
 
26666.67
27156.67
0
5
 
2
6
16250
 
0
 
16250
16250
1
5
 
3
7
0
29904
4437.31
0
29904.12
34341.43
1
5
 
3
8
18662
0
0
0
18662
18662
0
5
 
2
9
10416.66
 
0
 
10416.66
10416.66
0
5
 
3
10
10833.33
 
0
 
10833.33
10833.33
1
5
 
3
11
32348
 
-6194
 
32348
26154
0
4
 
3
12
9621.32
0
12917.11
2668
9621.32
25206.26
0
4
 
2
13
10081.13
 
0
 
10081.13
10081.13
1
5
 
3
14
15834
 
0
 
15834
15834
1
5
 
3
15
22208.33
 
8333.33
 
22208.33
30541.66
1
5
 
3
16
29975.26
0
0
 
29975.26
29975.26
0
5
 
2
17
28976
4697
0
0
33673
33673
1
5
 
3
18
19250
 
0
 
19250
19250
1
5
 
3
19
6460.86
3400
150
0
9860.86
10010.86
1
5
 
3
20
14862
10379
0
0
25240.53
25240.53
1
5
 
3
21
6390
8637
0
0
15027
15027
1
5
 
3
22
14008.32
 
661
 
14008.32
14669.32
1
5
 
3
23
0
 
13178
 
0
13178
0
5
 
3
24
14875
 
0
 
14875
14875
1
5
 
3
25
4204.17
2992
7581
0
7195.84
14776.84
1
5
 
3
26
10000.5
 
8326.31
 
10000.5
18326.81
0
5
 
3
27
14583.34
 
-122.5
 
14583.34
14460.84
1
5
 
3
28
19900.25
 
0
 
19900.25
19900.25
1
5
 
3
29
0
0
95833.33
 
0
95833.33
0
4
 
2
30
16666.65
 
0
 
16666.65
16666.65
1
5
 
3
31
15000
 
-261
 
15000
14739
1
5
 
3
32
16666.67
 
0
 
16666.67
16666.67
1
5
 
3
33
18250
 
0
 
18250
18250
1
5
 
3
34
15165.89
902
-262.63
0
16067.89
15805.26
1
5
 
3
35
12500
 
0
 
12500
12500
0
5
 
3
36
19837.52
 
0
 
19837.52
19837.52
0
5
 
3
37
0
 
23873
 
0
23873
1
5
 
3
38
9583.34
7917
0
0
17500.02
17500.02
1
5
 
3
39
14023.67
 
0
 
14023.67
14023.67
1
5
 
3
40
0
0
20000
 
0
20000
0
4
 
2
41
0
 
54148
 
0
54148
1
5
 
3
42
10485.5
 
0
 
10485.5
10485.5
1
5
 
3
43
11111.84
2144
0
0
13255.92
13255.92
0
5
 
3
44
19471.13
21615
0
0
37804.13
41086.13
0
5
 
2
45
23852
 
0
 
23852
23852
1
5
 
3
46
51074
 
2548
 
51074
53622
1
5
 
3
47
9564
4932
0
-112
14496
14384
1
5
 
3
48
0
3905
14973
0
3905
18878
1
5
 
3
49
38958.34
0
0
 
38958.34
38958.34
0
5
 
2
50
25367.92
 
0
 
25367.92
25367.92
1
5
 
3
51
17358
0
-1356.37
-337
17358
15664.63
1
5
 
3
52
31834
 
0
 
31834
31834
1
5
 
3
53
58142.45
 
0
 
58142.45
58142.45
1
5
 
3
54
18563
 
1977
 
18563
20540
1
5
 
3
55
0
 
240860
 
0
240860
0
5
 
3
56
14521.68
 
6483
 
14521.68
21004.68
1
5
 
3
57
0
0
10457.38
10605
0
21062.51
1
5
 
3
58
15000.27
 
0
 
15000.27
15000.27
0
5
 
3
59
20454
27346
0
0
47800
47800
1
5
 
3
60
14583.34
4208
671.11
0
18791.69
19462.8
1
5
 
3
61
2125
0
12235.16
4477
2125
18837.44
1
5
 
3
62
17675
 
3497
 
17675
21172
1
5
 
3
63
10751.25
7920
52.67
-2716
18671.25
16008
1
5
 
3
64
11799.99
12917
0
0
24716.66
24716.66
1
5
 
3
65
0
 
52411
 
0
52411
0
4
 
3
66
28545.84
0
0
0
28545.84
28545.84
1
5
 
3
67
14249.99
 
0
 
14249.99
14249.99
1
5
 
3
68
17500
0
1558.45
 
17500
19058.45
0
5
 
2
69
18583.5
0
-125
2467
18583.5
20925.24
1
5
 
3
70
19908.92
0
0
 
19908.92
19908.92
0
5
 
2
71
18335.2
 
0
 
18335.2
18335.2
1
5
 
3
72
57740
11878
7802
0
69618
77420
0
5
 
3
73
22216
 
425
 
22216
22641
1
5
 
3
74
23000
3250
-56.42
0
26249.6
26193.18
1
5
 
3
75
0
12917
13045.84
 
12916.67
25962.51
0
4
 
2
76
22876.92
 
0
 
22876.92
22876.92
0
4
 
3
77
0
 
78692
 
0
78692
0
4
 
2
78
22500
 
0
 
22500
22500
0
5
 
3
79
13000
8333
0
0
21333.33
21333.33
1
5
 
3
80
25000.02
 
0
 
25000.02
25000.02
1
5
 
3
81
32110
 
0
 
32110
32110
0
5
 
3
82
17657
 
0
 
17657
17657
1
5
 
3
83
27083.34
 
0
 
27083.34
27083.34
0
5
 
3
84
17500
0
0
0
17500
17500
1
5
 
3
85
0
4767
16269
0
4766.67
21035.67
1
5
 
3
86
32961
0
0
 
8333
32961
0
5
 
2
87
20083.33
 
0
 
20083.33
20083.33
1
5
 
3
88
43799
 
-88
 
43799
43711
0
4
 
3
89
20585.46
 
3243.9
 
20585.46
23829.36
1
5
 
3
90
15416.66
 
1542.01
 
15416.66
16958.67
1
5
 
3
91
14583.83
7994
10072.08
0
22578.17
32650.25
1
5
 
3
92
15000
 
9571
 
15000
24571
1
5
 
3
93
43750
0
-355
-484
43750.08
42911.08
1
5
 
3
94
15833
6250
0
0
22083
22083
0
5
 
2
95
18750
 
17206
 
18750
35956
0
5
 
2
96
63405.42
0
0
 
23750
63405.42
0
4
 
2
97
21476
 
771
 
21476
22247
1
5
 
3
98
16310.67
 
4876
 
16310.67
21186.67
1
5
 
3
99
18607
 
0
 
18607
18607
1
4
 
3
100
0
18749
12032
0
18749
30781
1
5
 
3
101
18833.34
 
24259.8
 
18833.34
43093.14
1
5
 
3
102
16157.08
0
0
0
16157.08
16157.08
1
5
 
3
103
14908
 
5022
 
14908
19930
1
5
 
3
104
15875
 
-1427
 
15875
14448
1
5
 
3
105
13000
0
5802
1906
13000
20708
1
5
 
3
106
0
 
57950
 
0
57950
1
5
 
3
107
15000
16467
-647
0
31467
30820
1
5
 
3
108
28750.33
 
-2332
 
28750.33
26418.33
0
4
 
3
109
7083.34
5955
0
0
13038.17
13038.17
1
5
 
3
110
29166.67
 
0
 
29166.67
29166.67
1
5
 
3
111
10416.66
 
0
 
10416.66
10416.66
0
5
 
3
112
14642.85
0
0
0
14642.85
14642.85
1
5
 
3
113
20320
10381
0
0
30701
30701
1
5
 
3
114
41666.67
0
0
 
41666.67
41666.67
0
4
 
2
115
0
 
33359
 
0
33359
1
5
 
3
116
20833.33
0
0
 
20833.33
20833.33
0
5
 
2
117
14105.83
 
0
 
14105.83
14105.83
1
5
 
3
118
25374
15000
7179
 
40374
47553
0
4
 
2
119
4410
 
20716
 
4410
25126
1
5
 
3
120
17672
 
0
 
17672
17672
1
5
 
3
121
32109
0
0
 
20705
32109
0
4
 
2
122
15822.04
 
0
 
15822.04
15822.04
1
4
 
3
123
27083.33
 
-1337.42
 
27083.33
25745.91
1
5
 
3
124
0
0
14926
1875
0
16801
0
4
 
3
125
17410.92
 
3889.05
 
17410.92
21299.97
1
5
 
3
126
14262.5
0
0
 
14262.5
14262.5
0
5
 
2
127
0
0
55103.93
 
0
55103.93
0
5
 
2
128
30562.57
 
431.88
 
30562.57
30994.45
0
5
 
3
129
12595
6485
2364.34
0
19080.01
21444.35
1
5
 
3
130
138883.21
 
0
 
138883.21
138883.21
1
5
 
3
131
124165
0
0
 
124165
124165
0
5
 
2
132
13000
0
0
20833
13000
33833.33
0
4
 
2
133
62620.84
0
0
 
62620.84
62620.84
0
5
 
2
134
12500
 
11128
 
12500
23628
0
5
 
2
135
38120
 
-232
 
38120
37888
0
4
 
3
136
18566.17
0
0
0
18566.17
18566.17
1
5
 
3
137
21016.67
 
0
 
21016.67
21016.67
0
5
 
3
138
11972.48
0
0
11875
11972.48
23847.48
0
5
 
2
139
23322.42
0
0
0
23322.42
23322.42
1
5
 
3
140
19583.33
 
0
 
19583.33
19583.33
1
5
 
3
141
20416.67
0
86111.92
 
20416.67
106528.59
0
4
 
2
142
35010
10958
159
0
45968.33
46127.33
0
5
 
2
143
28775
 
0
 
28775
28775
0
5
 
3
144
11792
1271
3721
0
13063
16784
1
5
 
3
145
20833
 
-757
 
20833
20076
1
5
 
3
146
18750
 
0
 
18750
18750
0
5
 
3
147
19564
0
0
 
19564
19564
1
5
 
3
148
20155.84
 
0
 
20155.84
20155.84
1
5
 
3
149
19013
 
5833
 
19013
24846
0
5
 
3
150
11186
7808
0
674
18994
19668
0
4
 
2
151
14166.67
 
0
 
14166.67
14166.67
0
5
 
3
152
21186.5
 
9144.76
 
21186.5
30331.26
1
5
 
3
153
25714.92
 
-3770.58
 
25714.92
21944.34
1
5
 
2
154
27148
0
0
5701
27148
32848.83
0
4
 
2
155
23036.25
 
0
 
23036.25
23036.25
1
5
 
3
156
105721
 
-1221
 
105721
104500
0
5
 
3
157
19276
 
0
 
19276
19276
1
5
 
3
158
30697
0
0
 
17083
30697
0
5
 
2
159
0
4583
19478.33
1154
4583.33
25215.3
0
4
 
2
160
13950
0
0
 
12133
13950
0
4
 
2
161
20258.28
6626.53
0
0
26884.81
26884.81
1
5
 
3
162
0
0
52204.67
 
0
52204.67
0
5
 
2
163
66666.67
 
0
 
66666.67
66666.67
0
5
 
3
164
18176.17
0
0
0
18176.17
18176.17
1
5
 
3
165
44582
 
0
 
44582
44582
0
4
 
2
166
13333.34
0
0
 
13333.34
13333.34
0
5
 
2
167
34527
 
0
 
34527
34527
1
5
 
3
168
26624
 
0
 
26624
26624
1
5
 
3
169
11065
5264
0
 
16329
16329
0
5
 
2
170
9625
7800
0
0
17425
17425
0
5
 
2
171
16666.66
 
21351.29
 
16666.66
38017.95
1
5
 
3
172
18333.33
 
0
 
18333.33
18333.33
1
5
 
3
173
14475
6204
0
0
20678.9
20678.9
0
5
 
2
174
23433.32
23433
5897.15
2148
46866.64
54911.79
1
5
 
3
175
41751.24
0
2555.25
0
25084.24
44306.49
0
5
 
2
176
0
 
52392
 
0
52392
0
4
 
3
177
18750
 
-143.25
 
18750
18606.75
1
5
 
3
178
21875
 
0
 
21875
21875
1
5
 
3
179
10404.83
10232.5
0
0
20637.33
20637.33
1
5
 
3
180
13892
 
0
 
13892
13892
1
5
 
3
181
12880.66
 
27526
 
12880.66
40406.66
0
4
 
3
182
18750.01
 
-106.42
 
18750.01
18643.59
1
5
 
3
183
19166.68
 
0
 
19166.68
19166.68
0
5
 
3
184
0
0
28666.53
858.9
0
29525.43
1
5
 
3
185
12000
 
9645.05
 
12000
21645.05
1
5
 
3
186
0
 
24417.83
 
0
24417.83
1
5
 
3
187
16291.68
 
0
 
16291.68
16291.68
1
5
 
3
188
13750
11250
0
0
25000
25000
0
5
 
2
189
20219.58
 
0
 
20219.58
20219.58
1
5
 
3
190
26265
 
0
 
26265
26265
1
5
 
3
191
55614
0
0
0
55614
55614
1
5
 
3
192
14462.75
 
0
 
14462.75
14462.75
0
4
 
3
193
11730
20583
0
0
32313.33
32313.33
0
5
 
2
194
0
0
23880.25
 
0
23880.25
0
4
 
2
195
41925
 
0
 
41925
41925
1
5
 
3
196
18333
 
7291
 
18333
25624
0
5
 
3
197
31250
 
0
 
31250
31250
0
5
 
3
198
53839
5633
1076
0
59472
60548
1
5
 
3
199
0
0
59876
 
0
59876
0
5
 
2
200
8200
 
7170
 
8200
15370
1
5
 
3
201
13033.33
 
1860.93
 
13033.33
14894.26
0
5
 
3
202
60689
 
10647
 
60689
71336
0
5
 
2
203
 
20833
0
0
20833.33
20833.33
0
5
 
2
204
0
 
12058.67
 
0
12058.67
0
5
 
2
205
32916.67
 
0
 
32916.67
32916.67
1
5
 
3
206
96744
 
0
 
96744
96744
1
5
 
3
207
16666.67
23483
0
0
40149.67
40149.67
1
5
 
3
208
51069
 
0
 
51069
51069
1
5
 
3
209
46403.66
0
0
 
16666.66
46403.66
0
5
 
2
210
19000
 
0
 
19000
19000
1
5
 
3
211
14145.74
11359
6412
0
25504.27
31916.27
1
5
 
3
212
2013.88
7847
4444.2
4378
9860.54
18682.78
0
5
 
3
213
0
4435
35843.92
-174
4435.44
40105.36
0
5
 
3
214
44961
 
0
 
44961
44961
0
5
 
3
215
36060
 
0
 
36060
36060
1
5
 
3
216
19833.34
14166
0
0
33999.34
33999.34
1
5
 
3
217
5856
8875
8604
985
14731
24320
0
4
 
3
218
20458
6517
23782
0
26974.67
50756.67
0
4
 
2
219
0
62500
0
216667
62500
279166.67
0
5
 
2
220
25000
0
0
 
25000
25000
0
5
 
2
221
16666.67
 
11250
 
16666.67
27916.67
0
5
 
2
222
16905.99
0
0
0
16905.99
16905.99
1
5
 
3
223
35420
15208
0
0
50628
50628
0
5
 
2
224
17063.28
11667
3755.25
420
28730.28
32905.53
1
5
 
3
225
29166.66
 
0
 
29166.66
29166.66
1
5
 
3
226
0
0
58086.59
 
0
58086.59
0
4
 
2
227
0
 
111284
 
0
111284
0
4
 
3
228
26333.07
12882
0
1660
39215.22
40874.89
0
5
 
2
229
0
41917
0
 
41917
41917
0
5
 
2
230
77248.33
 
0
 
77248.33
77248.33
1
5
 
3
231
14583.34
 
18089.17
 
14583.34
32672.51
1
5
 
3
232
29165.59
 
0
 
29165.59
29165.59
1
5
 
3
233
216921
 
0
 
216921
216921
1
5
 
3
234
64111.41
0
0
 
64111.41
64111.41
0
5
 
2
235
12076.13
25320
0
0
37396.13
37396.13
1
5
 
3
236
0
 
55759
 
0
55759
0
4
 
2
237
35868.78
0
10
 
35868.78
35878.78
0
5
 
2
238
54728.1
0
111577.5
 
54728.1
166305.6
0
5
 
2
239
85125
 
-4994
 
85125
80131
0
4
 
2
240
20267.26
11250
0
0
27558.93
31517.26
0
5
 
2
241
23000
 
0
 
23000
23000
1
5
 
3
242
0
62500
-2995
206066
62500
265571
0
5
 
3
243
21462
6067
-923
0
27528.66
26605.66
0
5
 
2
244
20833.33
8583.34
0
0
29416.67
29416.67
1
5
 
3
245
18500
 
1786.08
 
18500
20286.08
0
5
 
3
246
26642.33
14166
0
 
40808.7
40808.7
0
5
 
2
247
16667
10096
2904
 
26763
29667
0
5
 
2
248
31666.68
 
0
 
31666.68
31666.68
1
5
 
3
249
17083
 
49991
 
17083
67074
1
4
 
3
250
17083
 
20935
 
17083
38018
0
5
 
2
251
0
 
20868.08
 
0
20868.08
1
5
 
3
252
0
 
31502
 
0
31502
1
5
 
3
253
45701
0
32152.67
-9
45701
77844.88
0
4
 
3
254
60000
 
0
 
60000
60000
1
5
 
3
255
22917
22500
0
 
28750.34
45417.34
0
5
 
2
256
38270.5
0
5936.42
 
38270.5
44206.92
0
5
 
2
257
28099
 
10019
 
28099
38118
0
5
 
3
258
44583.33
 
0
 
44583.33
44583.33
1
5
 
3
259
13132.49
 
14842.16
 
13132.49
27974.65
1
5
 
3
260
12366.67
12904.1
0
0
25270.77
25270.77
1
5
 
3
261
63351.83
 
0
 
63351.83
63351.83
1
5
 
3
262
0
 
36788
 
0
36788
1
5
 
3
263
22083
 
38750
 
22083
60833
1
5
 
3
264
0
4000
101964.33
 
4000
105964.33
0
4
 
2
265
0
0
23495.58
-333
0
23162.25
0
5
 
2
266
0
7000
49569.5
21227
7000
77796.17
0
4
 
2
267
21416.66
 
6316.33
 
21416.66
27732.99
1
5
 
3
268
216951
 
-1912
 
216951
215039
0
5
 
2
269
6500
 
26619
 
6500
33119
0
5
 
2
270
27467
 
-96
 
27467
27371
0
4
 
2
271
4166.67
0
27097.41
0
4166.67
31264.08
1
5
 
3
272
28947.5
 
0
 
28947.5
28947.5
1
5
 
3
273
120000
 
0
 
120000
120000
1
5
 
3
274
40916.67
 
0
 
40916.67
40916.67
0
5
 
3
275
16650
20165
373
 
36815
37188
0
5
 
2
276
0
0
53762.93
2078.58
0
55841.51
1
5
 
2
277
20833
20833
0
 
41666
41666
0
5
 
2
278
46780.25
 
3329.29
 
46780.25
50109.54
0
4
 
3
279
15077.96
0
10026.67
 
15077.96
25104.63
0
5
 
2
280
20833.35
9875
0
0
30708.35
30708.35
0
5
 
2
281
25000
14499
0
0
39498.97
39498.97
0
5
 
3
282
0
171851
0
 
62500
171850.84
0
5
 
2
283
47970.76
0
0
0
47970.76
47970.76
1
5
 
3
284
69241
 
0
 
69241
69241
0
5
 
2
285
0
5417
10950
10927
5416.67
27293.67
1
5
 
3
286
580
0
48797.33
 
580
49377.33
0
5
 
2
287
18750
 
15595
 
18750
34345
1
5
 
3
288
16666.66
 
10288
 
16666.66
26954.66
1
5
 
2
289
31250
 
48578
 
31250
79828
0
5
 
2
290
0
 
513926
 
0
513926
0
4
 
2
291
0
0
37200.33
 
0
37200.33
0
4
 
2
292
17598.59
0
33907
 
17598.59
51505.59
0
5
 
2
293
22525
20833
0
 
43358
43358
0
5
 
2
294
0
0
234232.67
 
0
234232.67
0
5
 
2
295
0
17500
96502
78570
17500
192572
0
4
 
2
296
20833.33
 
0
 
20833.33
20833.33
1
5
 
3
297
15325.91
0
687.75
7593
9583.33
23606.19
0
5
 
2
298
29655
 
-20
 
29655
29635
1
5
 
3
299
20300
 
0
 
20300
20300
1
5
 
3
300
24919.5
0
2083.34
 
24919.5
27002.84
0
5
 
2
301
51273
0
20188
0
51273
71461
0
5
 
2
302
0
0
29975.26
 
0
29975.26
0
5
 
2
303
100000
 
0
 
100000
100000
0
5
 
3
304
89927
 
0
 
89927
89927
1
5
 
3
305
21083.33
0
21415.67
 
21083.33
42499
0
4
 
2
306
63694.38
 
0
 
63694.38
63694.38
1
5
 
3
307
19000
 
1772.17
 
19000
20772.17
0
5
 
2
308
16666.67
17500
12372.77
0
34166.67
46539.44
0
5
 
3
309
36241
 
0
 
36241
36241
1
5
 
3
310
30833
 
0
 
30833
30833
0
5
 
2
311
83728.33
0
0
0
83728.33
83728.33
1
5
 
3
312
39583.32
 
0
 
39583.32
39583.32
0
5
 
3
313
21703
2083
196
0
23786
23982
0
4
 
3
314
24638.46
10948
3333
-2445
35586.46
36474.46
1
5
 
3
315
0
0
41874.23
 
0
41874.23
0
4
 
2
316
17908
14499
0
 
27749
32407
0
5
 
2
317
89036.4
0
3164
 
89036.4
92200.4
0
5
 
2
318
16666.67
4167
1625
 
20833.34
22458.34
0
4
 
2
319
191847
 
13321
 
191847
205168
0
5
 
3
320
64156
 
-3441
 
64156
60715
1
5
 
3
321
 
25000
0
3870
25000
28869.64
0
5
 
3
322
21666
6635
0
0
28301
28301
0
5
 
2
323
23749
0
3100
 
15833
26849
0
5
 
2
324
24965.08
0
393.24
 
24965.08
25358.32
0
4
 
2
325
41666.67
0
0
0
41666.67
41666.67
1
5
 
3
326
5833.34
10000
21698
0
15833.34
37531.34
1
5
 
3
327
20616.66
 
12500
 
20616.66
33116.66
0
5
 
3
328
0
100
26277.33
1916
100
28293.33
0
4
 
2
329
31538.5
0
31332
 
31538.5
62870.5
0
5
 
2
330
62425
0
0
 
62425
62425
0
5
 
2
331
19308
0
1516
 
12000
20824
0
5
 
2
332
15000
0
7341
 
15000
22341
0
5
 
2
333
25236.76
 
8683.34
 
25236.76
33920.1
0
5
 
2
334
0
0
58789.58
 
0
58789.58
0
5
 
2
335
227397
0
-1382
3442
227397
229457
0
4
 
2
336
16666
 
41666
 
16666
58332
0
5
 
2
337
17491
 
44837.96
 
17491
62328.96
1
5
 
3
338
255290
 
0
 
255290
255290
0
4
 
2
339
0
0
28470.46
0
0
28470.46
0
4
 
2
340
38560
 
-44
 
38560
38516
1
5
 
3
341
0
0
83500
 
0
83500
0
4
 
2
342
56990
10136
-43912
0
67126
23214
0
5
 
2
343
16667
13750
9302
0
30417
39719
0
5
 
3
344
0
0
302175
 
0
302175
0
5
 
2
345
3817.58
0
298113.57
 
3817.58
301931.15
0
4
 
2
346
0
0
39437.58
 
0
39437.58
0
4
 
2
347
20833
 
12520
 
20833
33353
0
5
 
2
348
33333.34
20833
0
0
54166.68
54166.68
0
5
 
2
349
0
0
138373
-11020
0
127353
0
4
 
2
350
108110
2545
-1794
0
110655
108861
0
4
 
3
351
12309
 
8174
 
12309
20483
0
4
 
3
352
35208.34
11306
0
 
25250.01
46514.18
0
5
 
2
353
260416.67
0
0
 
47916.67
260416.67
0
5
 
2
354
91666
0
0
 
91666
91666
0
4
 
2
355
90000
 
0
 
90000
90000
0
5
 
2
356
0
 
59613
 
0
59613
1
5
 
3
357
41641
 
0
 
41641
41641
1
5
 
3
358
14303
0
27250
 
14303
41553
0
4
 
2
359
0
0
171523.17
 
0
171523.17
0
4
 
2
360
16666.67
0
37500
 
16666.67
54166.67
0
4
 
2
361
18333.33
5892
15414
0
24225.66
39639.66
1
5
 
3
362
0
 
60702
 
0
60702
0
4
 
2
363
82488
 
-640
 
82488
81848
1
5
 
3
364
16667
 
48833
 
16667
65500
0
5
 
3
365
40270.75
 
13683.75
 
40270.75
53954.5
0
5
 
3
366
98715.75
0
0
 
98715.75
98715.75
0
4
 
2
367
66457.67
34991
0
 
63782.06
101448.81
0
5
 
2
368
492222
 
-3249
 
492222
488973
0
4
 
2
369
220514
 
14154
 
220514
234668
0
5
 
2
370
0
0
112500
 
0
112500
0
5
 
2
371
40561
12962
0
0
53523
53523
1
5
 
3
372
8870
9119
0
0
17989.07
17989.07
1
5
 
3
373
141365
 
-103
 
141365
141262
1
5
 
3
374
132486.42
8464
11191.17
 
111346.17
152141.51
0
5
 
2
375
55830.17
0
252
-2351
55829.97
53730.97
0
5
 
2
376
43602
0
   
43602
43602
0
5
 
2
377
0
14583
0
0
14583.33
14583.33
0
4
 
3
378
19269.17
0
 
3152
19269.17
22421
0
5
 
2
379
21667
0
   
16667
21667
0
4
 
2
380
16693
8618
   
25311
25311
0
5
 
2
381
7000
10839
3848
 
14344
21687
0
5
 
2
382
41667
0
   
41667
41667
0
4
 
2
383
30466
 
-4349
 
30466
26117
1
5
 
3
384
28337.01
 
0
 
28337.01
28337.01
1
5
 
3
385
60838
 
1216.16
 
60838
62054.16
1
5
 
3
386
56250.01
0
   
16666.67
56250.01
0
4
 
2
387
19471.13
21615
   
37804.13
41086.13
0
5
 
2
388
0
0
53982.75
 
0
53982.75
0
5
 
2
389
46041.67
0
   
46041.67
46041.67
0
4
 
2
390
137044.79
0
   
25000
137044.79
0
5
 
2
391
24173.08
0
   
24173.08
24173.08
0
5
 
2
392
216540.86
0
   
216540.86
216540.86
0
5
 
2
393
0
0
44692.25
 
0
44692.25
0
4
 
2
394
29166.67
0
   
29166.67
29166.67
0
5
 
2
395
0
0
9917
 
0
9917
0
5
 
2
396
48677
0
-3738.75
 
48677
44938.25
0
5
 
2
397
26330
7500
908
 
33830
34738
0
5
 
2
398
36014.91
0
   
36014.91
36014.91
0
4
 
2
399
21769.89
 
15000
 
21769.89
36769.89
0
4
 
3
400
0
4059
68950
 
4059
73009
0
4
 
2
401
0
0
56165.58
 
0
56165.58
0
4
 
2
402
12500
0
2500
 
12500
15000
0
5
 
2
403
17333
10000
   
27333
27333
0
5
 
2
404
16000
0
4575.32
679
16000
21254.03
0
5
 
2
405
73902
 
0
 
73902
73902
1
5
 
3
406
22083.33
 
25369.33
 
22083.33
47452.66
1
5
 
3
407
0
 
26380.5
 
0
26380.5
1
5
 
3
408
29166.67
 
-1084
 
29166.67
28082.67
1
5
 
3
409
18000
 
0
 
18000
18000
1
5
 
3
410
7692
 
12972
 
7692
20664
1
5
 
3
411
60144.92
     
60144.92
60144.92
1
5
 
3
412
18333.33
     
18333.33
18333.33
1
5
 
3
413
9694
11868.83
   
21562.83
21562.83
1
5
 
3
414
19590
53994
-716.67
0
73584
72867.33
1
5
 
3
415
21250
 
7103.73
 
21250
28353.73
0
5
 
3
416
37500
 
0
 
37500
37500
0
5
 
3
417
3166.68
5897
12709.29
0
9064.1
21773.39
1
5
 
3
418
21235
 
7285
 
21235
28520
0
4
 
3
419
25000
 
0
 
25000
25000
0
5
 
3
420
17260.94
 
0
 
17260.94
17260.94
1
5
 
3
421
28977.41
 
0
 
28977.41
28977.41
0
5
 
3
422
91568
 
0
 
91568
91568
1
5
 
3
423
6250.01
 
33537.83
 
6250.01
39787.84
0
5
 
3
424
36249.98
 
0
 
36249.98
36249.98
0
5
 
3
425
11250
10244
0
0
21494.42
21494.42
0
5
 
3
426
15403
9349
-61
0
24752
24691
1
5
 
3
427
22472
 
0
 
22472
22472
0
4
 
3
428
55310.17
 
0
 
55310.17
55310.17
0
4
 
3
429
0
 
29373.25
 
0
29373.25
0
4
 
2
430
10417
 
25143
 
10417
35560
0
5
 
3
431
31250
0
   
31250
31250
0
5
 
2
432
2083.34
 
19226.96
 
2083.34
21310.3
0
5
 
2
433
16666.67
15416.66
   
32083.33
32083.33
0
5
 
2
434
41666.67
9583.34
6666.67
 
51250.01
57916.68
0
5
 
2
435
1000
 
31609.36
 
1000
32609.36
0
5
 
2
436
66666.67
0
   
66666.67
66666.67
0
5
 
2
437
76097
0
3467
 
76097
79564
0
5
 
2
438
12500
 
163.08
 
12500
12663.08
0
5
 
3
439
8544
 
1568
 
8544
10112
1
4
 
3
440
12779.42
0
   
12779.42
12779.42
0
4
 
2
441
41666.68
19614.52
   
61281.2
61281.2
0
5
 
2
442
67973.62
0
   
20833.34
67973.62
0
5
 
2
443
25000
24167
0
0
49167
49167
0
5
 
2
444
57249
0
-1871.92
 
57249
55377.08
0
5
 
2
445
33333
2500
417
 
35833
36250
0
4
 
2
446
22979.48
0
3360.33
-3910.17
18276.9
22429.64
0
5
 
2

 

 
111
112
113
114
115
116
117
118
119
KEY
Co-Borrower
Employment
Verification
Borrower
Asset
Verification
Co-Borrower
Asset
Verification
Liquid /
Cash
Reserves
Monthly
Debt All
Borrowers
Originator
DTI
Fully
Indexed
Rate
Qualification
Method
Percentage of
Down
Payment from
Borrower Own
Funds
1
 
4
 
280977.59
6607.72
0.3211370
   
100
2
 
4
 
67845.85
2701.18
0.3369410
   
100
3
 
4
 
445928.5
11072.12
0.4400000
     
4
 
4
 
89819.65
5689.59
0.3444000
   
100
5
 
4
 
394379
4209.20
0.2700000
     
6
 
4
 
80008.04
519.81
0.1829330
   
100
7
 
4
 
99291.47
2862.62
0.1755800
   
0
8
 
4
 
41632.08
4547.22
0.3700000
   
100
9
 
4
 
317624.41
934.09
0.2541750
   
0
10
 
4
 
227525.91
522.43
0.2594170
   
100
11
 
4
 
88679.31
7852.29
0.3759720
   
100
12
 
4
 
523052.28
5433.29
0.3600000
     
13
 
4
 
150727.38
2214.40
0.4496010
   
0
14
 
4
 
52115.08
1911.49
0.2615180
   
100
15
 
4
 
1282389.79
8628.89
0.3613310
   
100
16
 
4
 
222962
10482.60
0.4300000
     
17
 
4
 
35179.94
3425.30
0.2056190
   
0
18
 
4
 
108712.39
3945.21
0.3375640
   
100
19
 
4
 
197197.74
957.35
0.4509630
   
0
20
 
4
 
140598.99
4042.08
0.2546400
   
0
21
 
4
 
168753.5
3098.42
0.3824680
   
0
22
 
4
 
186651.51
1753.98
0.3687440
   
0
23
 
3
 
733425.81
1171.64
0.3869790
   
100
24
 
4
 
114625.62
1464.78
0.2809320
   
0
25
 
4
 
1547020.09
2521.92
0.3211550
   
0
26
 
4
 
66563.46
1393.20
0.2184490
   
100
27
 
4
 
217950.73
2377.55
0.3447790
   
100
28
 
4
 
444656.92
2394.89
0.2533100
   
100
29
 
4
 
4664970.35
14094.29
0.2000000
     
30
 
4
 
32002.48
4457.85
0.4281390
   
100
31
 
4
 
26032.92
2506.82
0.3524800
   
100
32
 
4
 
25291.91
1813.59
0.2655250
   
100
33
 
3
 
114700.17
5486.68
0.4458440
   
100
34
 
4
 
45201.73
1716.84
0.2793880
   
0
35
 
4
 
23097.16
2527.39
0.4144280
   
100
36
 
4
 
174110.72
1519.58
0.2105950
   
100
37
 
4
 
566480.15
1440.44
0.1783920
   
100
38
 
4
 
38634.37
1776.49
0.3374410
   
100
39
 
4
 
90218.86
1375.80
0.2972050
   
100
40
 
4
 
321267.5
1420.59
0.2800000
     
41
 
4
 
158457.26
2959.72
0.1260670
   
0
42
 
4
 
569675.03
883.89
0.3541870
   
100
43
 
3
 
174281.56
1397.33
0.2678550
   
100
44
 
4
 
1202236.51
15207.98
0.4400000
     
45
 
4
 
52279.52
3687.55
0.2741000
   
100
46
 
4
 
409649
11126.30
0.2614600
   
100
47
 
4
 
206528.35
1568.56
0.3054080
   
100
48
 
4
 
81183.86
1613.14
0.2440840
   
0
49
 
4
 
1718910.88
5729.52
0.2600000
   
100
50
 
4
 
32215.05
749.01
0.1899880
   
0
51
 
4
 
168866.12
974.30
0.2570680
   
0
52
 
4
 
175079.56
2532.32
0.1660860
   
100
53
 
4
 
84349.97
2949.88
0.1009780
   
0
54
 
4
 
323483.83
5805.89
0.4935290
     
55
 
3
 
7312769.8
12744.69
0.0715690
   
0
56
 
4
 
693552.66
2118.66
0.2343630
   
100
57
 
3
 
251390.84
1760.16
0.2925280
   
0
58
 
4
 
114924.48
1298.84
0.2949930
   
0
59
 
4
 
94868.21
4875.40
0.1890190
   
0
60
 
4
 
39798.11
2732.33
0.3026770
   
0
61
 
4
 
387184.58
5403.00
0.5087830
   
0
62
 
4
 
247995.79
6274.13
0.4340090
   
100
63
 
4
 
232458.43
2943.91
0.4453450
   
0
64
 
4
 
89202.62
1791.34
0.1742920
   
100
65
 
3
 
1065861
21484.45
0.4676500
   
0
66
 
4
 
40886.08
7571.65
0.3774430
     
67
 
4
 
84578.16
2613.44
0.4013220
   
100
68
 
4
 
1310078.3
4545.66
0.4000000
   
100
69
 
4
 
51562.23
1284.90
0.2130210
   
100
70
 
4
 
298465.53
2849.11
0.3900000
   
100
71
 
3
 
221562.03
3533.12
0.3608390
     
72
 
4
 
1781201.56
19087.49
0.3051950
   
0
73
 
4
 
305701.07
2661.81
0.2598270
     
74
 
4
 
36785.06
3829.23
0.2691600
   
100
75
 
4
 
1722180.6
4676.92
0.3000000
     
76
 
4
 
103703.55
5546.10
0.3772770
   
100
77
 
3
 
217671.7
10767.05
0.1682770
   
0
78
 
4
 
204115.86
3759.76
0.2952600
   
100
79
 
4
 
192540.05
5106.27
0.3956990
   
100
80
 
4
 
697832.98
4058.18
0.2883050
     
81
 
4
 
707898.31
7463.61
0.3355370
   
100
82
 
4
 
111691.56
4085.20
0.4084320
   
100
83
 
4
 
103711.13
3155.04
0.2321040
   
100
84
 
4
 
253287.54
4831.06
0.4253800
   
100
85
 
4
 
235344.8
4163.27
0.3496800
   
100
86
 
4
 
1431138.3
3224.35
0.2400000
     
87
 
4
 
191833.13
3308.61
0.3166130
   
0
88
 
4
 
195637.05
1794.57
0.1166580
   
0
89
 
4
 
34537.93
1140.39
0.1946420
   
0
90
 
4
 
125501.58
3195.09
0.3532080
   
100
91
 
4
 
50985.89
10492.47
0.4239550
   
100
92
 
4
 
80924.61
1929.00
0.2152740
   
0
93
 
4
 
54048.55
4280.03
0.2070800
   
0
94
 
3
 
227638.33
3096.05
0.2531800
   
0
95
 
3
 
375838.81
1953.31
0.1980900
   
100
96
 
4
 
274154.65
2755.84
0.1200000
     
97
 
4
 
100868.55
7508.97
0.4921480
   
100
98
 
4
 
215550.72
4423.69
0.3734910
   
0
99
 
4
 
44982.27
1180.15
0.2564560
   
100
100
 
4
 
153163.89
6954.87
0.3339310
   
100
101
 
3
 
293960.88
7751.90
0.2605950
   
100
102
 
4
 
51020.24
2128.81
0.3417780
     
103
 
4
 
108910.74
3926.42
0.3682400
   
100
104
 
4
 
95127.78
1259.29
0.3385260
   
100
105
 
4
 
305338.68
3302.89
0.3229450
     
106
 
4
 
2031838.28
2532.53
0.1293860
   
0
107
 
4
 
310544.55
7170.30
0.3400460
   
100
108
 
4
 
454898.32
10909.59
0.5491720
   
100
109
 
4
 
92927.41
2009.26
0.4261690
   
0
110
 
4
 
81648.26
8867.16
0.4345700
   
17.35
111
 
3
 
214178.84
1018.09
0.3561370
   
100
112
 
4
 
42229.54
2874.39
0.4426370
     
113
 
4
 
609917.43
4885.75
0.3239790
   
0
114
 
4
 
1357047.9
4371.87
0.1700000
     
115
 
4
 
50286.67
11410.25
0.4510380
   
0
116
 
4
 
2040624.3
4714.11
0.3900000
   
100
117
 
4
 
173146.9
1585.88
0.3712950
     
118
 
4
 
7554322
5665.81
0.2300000
     
119
 
4
 
1045423.81
4910.85
0.3471410
   
100
120
 
4
 
136006.75
2591.83
0.4347210
   
0
121
 
4
 
1907531.5
3185.07
0.2600000
     
122
 
4
 
135267.05
2142.89
0.3797440
   
100
123
 
4
 
463206.61
3027.96
0.2677470
   
100
124
 
4
 
253135.66
3030.57
0.4050650
   
100
125
 
4
 
150568.29
4178.02
0.3700700
   
100
126
 
4
 
186890.79
2339.04
0.4200000
   
100
127
 
4
 
1421909.5
9480.19
0.2700000
     
128
 
4
 
471565.29
1054.08
0.2000420
   
0
129
 
4
 
65626.65
1272.82
0.2236070
   
99.62
130
 
4
 
243704.5
8467.98
0.0875150
     
131
 
4
 
3782636.63
11331.20
0.1200000
   
100
132
 
4
 
387620
3656.17
0.2200000
   
100
133
 
4
 
1038502.3
19854.96
0.3600000
   
100
134
 
3
 
292364.22
1778.57
0.2318170
   
100
135
 
4
 
491112.28
9095.02
0.3437860
   
100
136
 
4
 
144896
983.53
0.2619080
     
137
 
4
 
18464.22
3589.92
0.3460720
   
100
138
 
4
 
117467.5
1960.59
0.2400000
     
139
 
4
 
573373.71
4069.65
0.3420680
   
12.83
140
 
4
 
328991.82
1837.17
0.2943270
   
100
141
 
4
 
3500606.82
27099.72
0.2900000
     
142
 
4
 
1026116.7
16163.41
0.4815580
   
100
143
 
4
 
364416.06
3195.18
0.2470040
   
100
144
 
4
 
468393.4
1550.65
0.3356950
   
0
145
 
4
 
88729.66
6312.49
0.5234730
   
100
146
 
4
 
105082.54
3922.88
0.4237260
   
0
147
 
4
 
84674.66
2860.16
0.3607090
     
148
 
4
 
509981.3
3862.18
0.3946570
   
100
149
 
4
 
327745.78
5819.96
0.3988440
   
100
150
 
3
 
244402.89
1798.70
0.4005410
   
0
151
 
4
 
127630.03
1632.89
0.4029030
   
0
152
 
4
 
245523.97
2092.57
0.2050350
   
100
153
 
4
 
107512.52
2372.34
0.3643960
   
0
154
 
4
 
47503.73
3320.80
0.2200000
   
50.25
155
 
4
 
2530637.08
5661.42
0.4353660
   
100
156
 
4
 
531781.27
14876.06
0.1839680
   
100
157
 
4
 
87125.39
3673.53
0.3969190
   
0
158
 
4
 
855090.06
2492.18
0.2100000
     
159
 
4
 
1223322.1
3347.81
0.3000000
     
160
 
4
 
450221.14
1294.45
0.3900000
   
100
161
 
4
 
79979.04
5627.50
0.3584420
   
100
162
 
4
 
179130.78
5766.58
0.1900000
   
100
163
 
4
 
873105.41
9209.49
0.2254090
   
100
164
 
4
 
275322
2282.52
0.3570460
     
165
 
3
 
1126608
14722.69
0.4159080
   
0
166
 
4
 
208252.63
1315.50
0.3300000
   
100
167
 
3
 
1504995.52
2208.99
0.1901380
   
0
168
 
4
 
91282.1
1731.91
0.2195400
   
100
169
 
4
 
123810.83
2385.82
0.3900000
   
100
170
 
3
 
282059.42
1662.45
0.3378930
   
100
171
 
4
 
121931.72
4838.48
0.2438480
   
0
172
 
4
 
138214.71
2366.58
0.3637080
   
100
173
 
3
 
1156381.42
4978.47
0.4010920
   
0
174
 
4
 
509366.85
4512.10
0.1898990
   
0
175
 
4
 
1300772.9
5928.63
0.2300000
     
176
 
4
 
722776.49
6964.39
0.2523860
   
100
177
 
4
 
71195.23
1114.36
0.3922280
   
0
178
 
4
 
52031.9
1954.16
0.2891620
   
100
179
 
4
 
121993.33
4454.75
0.4241400
     
180
 
4
 
42981.61
2068.21
0.4680650
     
181
 
3
 
2117481.1
7937.78
0.3005070
   
0
182
 
4
 
121488.59
1804.47
0.3352010
   
100
183
 
4
 
454252.61
2881.61
0.3478350
   
100
184
 
4
 
643724.86
1904.19
0.2172790
     
185
 
4
 
150180.1
2359.15
0.3141230
   
0
186
 
4
 
43131.7
1193.03
0.2180110
   
0
187
 
4
 
334780.27
3013.41
0.4584430
     
188
 
4
 
277474.72
2790.34
0.2900000
   
24
189
 
4
 
262008.54
2018.31
0.3254910
   
0
190
 
4
 
82746.65
2634.63
0.2790160
   
0
191
 
3
 
1259086.02
16040.07
0.3681460
   
100
192
 
4
 
190750.47
1237.22
0.3983990
   
100
193
 
4
 
87062.16
1737.37
0.1934030
   
0
194
 
4
 
246177.5
4491.12
0.3700000
     
195
 
4
 
141604.87
4379.01
0.2151420
   
100
196
 
4
 
255524.58
2820.32
0.2432250
   
0
197
 
4
 
158926.67
5218.34
0.2677870
   
100
198
 
4
 
75257.43
6198.00
0.1828260
     
199
 
4
 
23378754
4502.63
0.1300000
     
200
 
4
 
69421.21
1048.11
0.3694650
   
0
201
 
4
 
55453.38
1444.91
0.2928360
   
100
202
 
3
 
217231.49
9717.04
0.2314230
   
0
203
 
4
 
175785.71
1959.92
0.3090730
   
100
204
 
3
 
1189045.05
809.06
0.3603270
   
0
205
 
4
 
298686.51
3319.37
0.2218450
   
0
206
 
4
 
564682.18
10626.18
0.1607810
   
100
207
 
4
 
115193.56
5530.99
0.2519850
     
208
 
4
 
134643.94
11353.62
0.3134330
     
209
 
4
 
1696640.85
11028.01
0.3400000
     
210
 
4
 
414553.25
1735.54
0.3492590
   
100
211
 
4
 
1572098.55
7773.55
0.3927910
   
100
212
 
4
 
441056.91
2565.06
0.3959470
   
0
213
 
3
 
822609.53
1679.68
0.1562540
   
0
214
 
4
 
802441.5
9575.50
0.2942940
   
100
215
 
4
 
126310.45
3507.30
0.2891920
   
0
216
 
4
 
41971.22
4058.61
0.2584960
   
0
217
 
4
 
670083.09
4199.66
0.3874720
   
0
218
 
3
 
599530.57
3186.21
0.2059370
   
0
219
 
4
 
25860820
25122.14
0.1000000
     
220
 
4
 
252148.78
3898.01
0.3400000
     
221
 
4
 
652421.33
5818.58
0.3800880
   
100
222
 
4
 
149435.3
1621.34
0.3807020
     
223
 
4
 
321835.1
2173.81
0.1374520
   
0
224
 
4
 
2382600.49
8712.84
0.4165040
   
100
225
 
3
 
393929.95
5677.53
0.3585600
   
0
226
 
4
 
1327343.2
7061.76
0.2500000
     
227
 
3
 
525758.51
22804.03
0.2741200
   
100
228
 
4
 
1030531.35
5172.60
0.2500000
     
229
 
4
 
1185020
4893.36
0.2300000
     
230
 
4
 
77555.04
19374.54
0.3155480
   
100
231
 
4
 
157342.53
4639.38
0.2902530
   
100
232
 
4
 
116748.66
6953.49
0.3949030
   
100
233
 
4
 
4332546.5
8869.37
0.0645460
   
0
234
 
4
 
456660
806.95
0.1300000
   
100
235
 
4
 
79670.28
5154.30
0.2774600
   
0
236
 
3
 
574231.82
17258.95
0.4490760
   
100
237
 
4
 
377104.76
8900.49
0.3900000
     
238
 
4
 
788338.29
47179.71
0.3300000
     
239
 
3
 
111173.17
15280.27
0.2867980
   
0
240
 
4
 
72576.88
7712.47
0.4100000
   
100
241
 
4
 
161151.88
2313.05
0.3293000
   
100
242
 
3
 
13374387.59
29070.57
0.1276480
   
0
243
 
3
 
483286.8
3385.13
0.2715010
   
0
244
 
4
 
48499.7
3528.92
0.3039270
   
100
245
 
4
 
726943.57
2264.07
0.2827010
   
100
246
 
4
 
1288885.1
2041.55
0.2400000
   
100
247
 
4
 
1211357.13
2922.87
0.2600000
   
100
248
 
4
 
904418.98
5868.21
0.3507590
   
100
249
 
4
 
96588.41
15184.31
0.3049650
   
87.95
250
 
3
 
1215628.14
2310.64
0.1901740
   
0
251
 
4
 
2233811.4
3469.35
0.5176810
   
100
252
 
4
 
147882.28
2039.28
0.2290020
     
253
 
3
 
385253.04
6343.46
0.1496660
   
0
254
 
4
 
11890171.42
8460.58
0.2642910
   
0
255
 
4
 
572264.1
5229.52
0.2300000
   
100
256
 
4
 
527747.6
7893.86
0.3000000
   
100
257
 
4
 
687196.52
9834.86
0.3968450
   
100
258
 
4
 
162243.86
7653.58
0.2903700
   
100
259
 
4
 
7530078.52
4067.87
0.2961220
   
100
260
 
4
 
588784.18
2698.90
0.3014670
     
261
 
4
 
2267542.87
5173.74
0.1640080
   
100
262
 
4
 
870977.57
9493.32
0.4039780
   
100
263
 
4
 
274045.8
7488.96
0.2076150
   
100
264
 
4
 
5129387.7
2320.89
0.0700000
     
265
 
4
 
493840.5
2315.31
0.3200000
     
266
 
4
 
1806729.4
17176.43
0.2863000
     
267
 
4
 
260430.48
2086.84
0.2606370
   
100
268
 
3
 
2652103.01
21754.96
0.1195750
   
0
269
 
3
 
473501.37
1786.06
0.1860280
   
0
270
 
3
 
3334231.89
6447.22
0.3756000
   
100
271
 
4
 
1418403.07
5106.10
0.3325920
     
272
 
4
 
265364.72
3677.94
0.2995350
     
273
 
4
 
1259608.08
11229.21
0.1565920
   
0
274
 
4
 
278240.04
10052.36
0.3480210
   
100
275
 
4
 
781869.5
2591.83
0.2000000
     
276
 
4
 
105456.36
4527.92
0.1835680
   
0
277
 
4
 
278694.28
4338.99
0.2300000
     
278
 
4
 
660168.34
1825.86
0.1428470
   
0
279
 
4
 
1387942.5
2982.84
0.3400000
     
280
 
4
 
346523.67
1587.43
0.2307490
   
100
281
 
4
 
279462.73
2231.20
0.1971670
   
100
282
 
4
 
15064522
30070.41
0.1900000
     
283
 
4
 
94953.07
8579.31
0.2963460
     
284
 
3
 
309227.16
3392.01
0.1689020
   
0
285
 
4
 
171928.31
5718.94
0.4180180
   
100
286
 
4
 
2852971.1
16634.54
0.5000000
     
287
 
4
 
250968.26
8746.54
0.4027080
   
100
288
 
3
 
142886.54
4656.50
0.3786330
   
0
289
 
3
 
399938.73
10218.91
0.1932290
   
0
290
 
3
 
2683191.67
39207.21
0.0927730
   
0
291
 
4
 
6773486.5
7748.89
0.4300000
     
292
 
4
 
1096749.7
11015.68
0.3200000
     
293
 
4
 
168327.01
2436.28
0.1800000
   
20
294
 
4
 
11898668.93
47688.04
0.2400000
     
295
 
3
 
1625776.37
23182.53
0.1705550
   
0
296
 
4
 
566881.7
2080.86
0.3742230
   
100
297
 
4
 
192327.79
3637.87
0.4000000
     
298
 
4
 
1267231.12
2061.26
0.2688140
   
0
299
 
4
 
864653.49
4832.72
0.4074000
   
100
300
 
4
 
1128886.3
3067.37
0.3200000
     
301
 
4
 
729881.6
12962.57
0.2603050
   
0
302
 
4
 
222962
7315.82
0.4300000
     
303
 
3
 
26921298.03
16914.73
0.2126890
   
0
304
 
4
 
872922.67
12264.38
0.2046340
   
0
305
 
4
 
401175.8
8573.41
0.3400000
   
100
306
 
3
 
145179.94
7709.27
0.2149220
     
307
 
3
 
272354
2202.31
0.3934590
   
100
308
 
3
 
1091910.45
7463.67
0.3134440
   
100
309
 
3
 
376055.54
7973.72
0.3972460
     
310
 
3
 
635477.98
11541.12
0.3743106
   
100
311
 
4
 
309057.3
15371.75
0.2565930
   
100
312
 
3
 
861528.28
4291.64
0.2630620
   
0
313
 
3
 
503412.53
6183.40
0.4496280
   
100
314
 
4
 
398839.3
5011.48
0.3055850
   
100
315
 
4
 
197378.5
5940.43
0.2500000
     
316
 
4
 
576766.52
3120.00
0.2800000
   
100
317
 
4
 
227131.15
6458.66
0.1700000
     
318
 
4
 
897961
5293.76
0.4300000
   
100
319
 
3
 
15012429.31
16698.53
0.1047850
   
100
320
 
4
 
112385.58
7877.30
0.2242930
   
0
321
 
4
 
250692.49
5803.30
0.4218490
   
100
322
 
4
 
167430.8
3574.38
0.3700000
   
100
323
 
4
 
1254387
4637.33
0.4100000
     
324
 
4
 
417036
4873.66
0.3800000
     
325
 
4
 
3166669
10165.01
0.4008800
     
326
 
4
 
1213579.22
2310.72
0.2414540
   
100
327
 
4
 
728541.48
5638.37
0.3722750
   
100
328
 
4
 
242746
1809.83
0.3100000
     
329
 
4
 
272523.43
13332.85
0.2120701
   
100
330
 
4
 
1734733.72
11261.39
0.3000000
   
100
331
 
4
 
611717
2443.79
0.4600000
     
332
 
4
 
3068140.8
5662.18
0.2534434
     
333
 
3
 
410665.94
7549.69
0.4440260
   
100
334
 
4
 
3367380.5
9668.01
0.3500000
   
100
335
 
3
 
4364634.61
29320.21
0.1779570
   
0
336
 
3
 
4938437.32
16585.73
0.2843284
   
0
337
 
4
 
318121.14
10431.72
0.2947320
   
0
338
 
3
 
4221438.43
46076.25
0.2272570
   
0
339
 
4
 
1295717.69
4850.81
0.4500000
   
100
340
 
3
 
106405.68
4829.57
0.3285460
   
0
341
 
4
 
1375865
6594.72
0.1700000
     
342
 
3
 
1357511.86
4022.56
0.4129000
   
0
343
 
3
 
3890633.11
10761.98
0.4362390
   
0
344
 
4
 
2288878.23
17309.52
0.1000000
     
345
 
4
 
69302224
2458.28
0.0500000
   
100
346
 
4
 
2431194
7200.27
0.3900000
     
347
 
3
 
881014.06
4300.21
0.3082620
   
0
348
 
4
 
2875931.61
9111.32
0.3300000
   
100
349
 
4
 
1163121.67
41895.91
0.4342890
   
0
350
 
4
 
928742.98
5972.72
0.1363180
   
0
351
 
3
 
537615.26
4766.37
0.5715980
   
0
352
 
4
 
888734
7252.46
0.3400000
   
100
353
 
4
 
1065391.7
22514.03
0.1400000
   
100
354
 
4
 
8342071.9
15489.48
0.2700000
   
100
355
 
3
 
1445494.41
15737.07
0.2515230
   
100
356
 
4
 
1017090.82
5667.73
0.2565330
   
0
357
 
4
 
363742.44
3087.35
0.2452100
   
100
358
 
4
 
11021455
3826.08
0.3200000
     
359
 
4
 
4130812.2
52991.10
0.4000000
     
360
 
4
 
1508628.71
1947.75
0.3100000
     
361
 
4
 
225717.29
1462.30
0.2972240
   
100
362
 
3
 
2837402.5
5053.35
0.2063910
   
0
363
 
4
 
247668.91
9899.54
0.2465830
   
0
364
 
3
 
780397.82
8688.01
0.2509620
   
0
365
 
4
 
477122.4
9754.55
0.3468270
   
0
366
 
4
 
603457
14626.49
0.2300000
   
100
367
 
4
 
1023995.6
10355.36
0.2100000
     
368
 
3
 
2079150.45
6131.64
0.0332110
   
0
369
 
3
 
641449.13
13430.48
0.0968410
   
100
370
 
4
 
27450690
10283.73
0.2900000
   
100
371
 
4
 
220469.95
8690.55
0.2747370
   
0
372
 
4
 
201928.26
2695.11
0.3011160
   
0
373
 
4
 
808537.61
21188.59
0.1693820
   
0
374
 
4
 
3440512.8
7434.58
0.1000000
     
375
 
3
 
498490.16
2233.01
0.1771870
   
0
376
 
4
 
1043919.8
10966.80
0.3600000
     
377
 
3
 
240708.89
1516.36
0.3803050
   
0
378
 
4
 
1053998
1827.07
0.3000000
   
100
379
 
4
 
839387.71
2909.09
0.2600000
     
380
 
4
 
45988.96
6859.32
0.4500000
     
381
 
4
 
412349.88
6406.00
0.4600000
   
100
382
 
4
 
750686.24
1447.56
0.1300000
     
383
 
4
 
216822.14
5986.54
0.3926480
   
0
384
 
4
 
1029817.59
3819.30
0.2656740
   
100
385
 
4
 
530263.4
14439.87
0.3900000
   
0
386
 
4
 
2019555.3
6724.25
0.2800000
   
100
387
 
4
 
1204027
9235.59
0.4200000
     
388
 
4
 
643078.3
6542.80
0.2600000
   
100
389
 
4
 
67513.23
3029.45
0.1400000
   
100
390
 
4
 
7484388
6093.14
0.0700000
     
391
 
4
 
317416.55
2819.27
0.2500000
   
100
392
 
4
 
3379045
16001.57
0.1200000
   
100
393
 
4
 
278613.13
4847.97
0.2300000
     
394
 
4
 
424378
3200.00
0.2600000
     
395
 
4
 
682829
2133.89
0.4200000
   
100
396
 
4
 
390704
3523.45
0.1600000
     
397
 
4
 
490976.85
7220.44
0.3800000
   
100
398
 
4
 
249141.19
2108.76
0.1400000
     
399
 
3
 
888306.49
8926.64
0.3412430
   
100
400
 
4
 
690443
14647.07
0.2300000
   
100
401
 
4
 
311404.02
7208.07
0.2500000
     
402
 
4
 
1168174
1798.32
0.3400000
     
403
 
4
 
1249418.8
1631.56
0.1800000
     
404
 
4
 
907578
3318.12
0.3600000
     
405
 
4
 
368764.11
1237.07
0.0740270
   
0
406
 
4
 
194199.76
3191.56
0.1645050
   
0
407
 
4
 
2027260.32
7275.68
0.4171840
   
100
408
 
4
 
440752.17
3793.63
0.3420180
   
0
409
 
4
 
110827.09
3585.26
0.3639850
   
0
410
 
4
 
659465.19
2346.32
0.3348180
     
411
 
4
 
317922.24
5537.27
0.2142380
     
412
 
4
 
108830.84
4454.22
0.4201120
   
100
413
 
4
 
91578.31
1726.53
0.2593600
   
34.299
414
 
4
 
812087.03
10426.67
0.2729350
   
0
415
 
4
 
341692.35
4318.46
0.2694720
   
100
416
 
4
 
309057
5747.51
0.2989050
   
100
417
 
4
 
275318.31
2460.51
0.4709380
   
0
418
 
4
 
205294.2
3604.11
0.2981940
   
0
419
 
4
 
1237894.8
1575.95
0.1642960
   
0
420
 
4
 
283351.4
1509.11
0.3327040
   
100
421
 
4
 
34982.05
3766.78
0.2744250
   
0
422
 
3
 
341152.61
5275.53
0.1062280
   
100
423
 
4
 
119486.27
2725.45
0.2041240
   
0
424
 
4
 
417970.23
5506.68
0.3039140
   
100
425
 
4
 
273359.01
2234.90
0.4142700
   
100
426
 
3
 
74009.3
3253.08
0.2989060
     
427
 
4
 
86375.34
1949.47
0.2694920
   
0
428
 
4
 
231365.02
4663.47
0.1677370
   
0
429
 
4
 
1377839.92
3153.42
0.3048580
   
0
430
 
3
 
1862909.82
5768.16
0.2704770
   
0
431
 
4
 
400691.88
3562.50
0.2500000
   
100
432
 
4
 
400637.7
1302.21
0.1661420
   
0
433
 
4
 
969122.73
5133.33
0.2800000
     
434
 
4
 
1091009.25
13026.04
0.3100000
     
435
 
3
 
3034096.46
4399.80
0.2543940
     
436
 
4
 
11692159.56
3486.92
0.1000000
     
437
 
4
 
2285209.5
5497.68
0.1200000
     
438
 
3
 
622664.84
1872.32
0.4163540
   
100
439
 
3
 
182280.88
1508.22
0.4636050
   
0
440
 
4
 
270735.41
1785.24
0.3200000
   
100
441
 
4
 
2635299
16576.34
0.3100000
     
442
 
4
 
1109435.92
3229.85
0.1400000
     
443
 
3
 
1164488.77
4950.97
0.2139590
   
0
444
 
4
 
601619.91
7674.23
0.2300000
     
445
 
4
 
2110523.65
1850.00
0.1600000
     
446
 
4
 
1199466.45
6244.85
0.3900000
     

 

   
120
121
122
123
124
125
126
127
128
129
130
KEY
 
City
State
Postal Code
Property Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
1
 
CREDIT RIVER
MN
55372
1
1
1625000.00
1650000.00
3
20110706
   
2
 
BRENTWOOD
TN
37027
7
1
750000.00
765000.00
3
20110516
   
3
 
CLIO
CA
96106
6
2
 
330000.00
3
20110706
   
4
 
SAN JOSE
CA
95112
15
3
489000.00
489000.00
3
20101119
   
5
 
SAN RAFAEL
CA
94901
1
1
 
935000.00
3
20101108
   
6
 
DENVER
CO
80206
1
1
540000.00
548000.00
3
20110718
   
7
 
PEWEE VALLEY
KY
40056
1
1
 
670000.00
3
20110916
   
8
 
BEDFORD
NH
03110
1
1
549000.00
555000.00
3
20110427
   
9
 
LITTLETON
CO
80124
7
1
 
596000.00
3
20110505
   
10
 
Poulsbo
WA
98370
1
1
665000.00
600000.00
3
20110915
   
11
 
NEW YORK
NY
10038
4
3
690000.00
690000.00
3
20110211
   
12
 
SEBASTOPOL
CA
95472
1
2
 
1400000.00
3
20110301
   
13
 
BOYNTON BEACH
FL
33473
7
1
 
840000.00
3
20110706
   
14
 
SOUTH LYON
MI
48178
1
1
575000.00
682100.00
3
20110415
   
15
 
WHEATON
IL
60187
7
1
900000.00
900000.00
3
20110722
   
16
 
INDIAN WELLS
CA
92210
6
2
 
775000.00
3
20110906
   
17
 
GEORGETOWN
TX
78628
7
1
 
1000000.00
3
20110730
   
18
 
MIDLAND
TX
79701
1
1
603000.00
630000.00
3
20110824
   
19
 
VERDI
NV
89439
1
1
 
825000.00
3
20110902
   
20
 
UNIVERSITY PARK
TX
75225
1
1
 
1350000.00
3
20110713
   
21
 
Birmingham
MI
48009
1
1
 
695000.00
3
20110805
   
22
 
CHICAGO
IL
60611
4
1
 
715000.00
3
20110701
   
23
 
LOS ANGELES
CA
90019
1
1
869000.00
869000.00
3
20110414
   
24
 
SCOTTSDALE
AZ
85260
1
1
 
765000.00
3
20110715
   
25
 
DALLAS
TX
75214
1
1
 
860000.00
3
20110726
   
26
 
ALLEN
TX
75013
7
1
616550.00
625000.00
3
20110811
   
27
 
LONG GROVE
IL
60047
7
1
625000.00
640000.00
3
20110722
   
28
 
VERO BEACH
FL
32963
1
1
910000.00
910000.00
3
20110823
   
29
 
LA JOLLA
CA
92037
1
1
 
4200000.00
3
20101106
   
30
 
OAK RIDGE
TN
37830
1
1
723000.00
750000.00
3
20110601
   
31
 
KATY
TX
77494
7
1
635000.00
639000.00
3
20110616
   
32
 
WARSAW
IN
46580
1
1
635000.00
650000.00
3
20110722
   
33
 
AVON
CT
06001
1
1
635000.00
640000.00
3
20110902
   
34
 
ARLINGTON HEIGHTS
IL
60005
1
1
 
700000.00
3
20110824
   
35
 
WEST CHESTER
PA
19382
7
1
645000.00
650000.00
3
20110629
   
36
 
BARRINGTON
IL
60010
1
1
975000.00
925000.00
3
20110706
   
37
 
RENO
NV
89511
1
1
700000.00
705000.00
3
20110728
   
38
 
ALLEN
TX
75013
7
1
663500.00
668000.00
3
20110726
   
39
 
PLANO
TX
75093
7
1
659500.00
705000.00
3
20110808
   
40
 
HERMOSA BEACH
CA
90254
1
1
 
1000000.00
3
20101111
   
41
 
PLANO
TX
75093
7
1
 
825000.00
3
20110715
   
42
 
CASTLE ROCK
CO
80104
7
1
775000.00
775000.00
3
20110729
   
43
 
SAN FRANCISCO
CA
94114
3
1
680000.00
680000.00
3
20110329
   
44
 
STINSON BEACH
CA
94970
1
2
 
800000.00
3
20110727
   
45
 
CARY
NC
27518
7
1
683200.00
690000.00
3
20110830
   
46
 
BARRINGTON
IL
60010
7
1
683500.00
685000.00
3
20110818
   
47
 
LAKE OSWEGO
OR
97034
1
1
686700.00
750000.00
3
20110705
   
48
 
TUSCOLA
TX
79562
1
1
 
825000.00
3
20110404
   
49
 
PRINCETON
NJ
08540
3
1
780000.00
782000.00
3
20101130
   
50
 
BRENTWOOD
TN
37027
7
1
 
950000.00
3
20110722
   
51
 
SCOTTSDALE
AZ
85255
7
1
691000.00
695000.00
3
20110702
   
52
 
PANAMA CITY BEACH
FL
32413
7
2
867500.00
775000.00
3
20110421
   
53
 
AUSTIN
TX
78731
1
1
 
1215000.00
3
20110810
   
54
 
PLANO
TX
75093
7
1
 
710000.00
3
20110803
   
55
 
PALO ALTO
CA
94304
6
1
 
4000000.00
3
20101215
   
56
 
DALLAS
TX
75225
1
1
1175818.00
1228000.00
3
20110503
   
57
 
KENNEDYVILLE
MD
21645
1
1
 
1300000.00
3
20110331
   
58
 
CORRALES
NM
87048
1
1
 
900000.00
3
20100930
   
59
 
MIDLAND
TX
79705
7
1
 
1350000.00
3
20110901
   
60
 
NEEDHAM
MA
02492
1
1
 
852000.00
3
20110520
   
61
 
JACKSONVILLE
FL
32225
1
1
 
1190000.00
3
20110801
   
62
 
LIBERTY HILL
TX
78642
7
2
885000.00
890000.00
3
20110712
   
63
 
ROWLETT
TX
75088
1
1
 
1000000.00
3
20110907
   
64
 
ALLEN
TX
75013
7
1
722818.00
725000.00
3
20110711
   
65
 
LAGUNA BEACH
CA
92651
4
3
 
1330000.00
3
20110413
   
66
 
LEESVILLE
SC
29070
7
1
 
950000.00
3
20110819
   
67
 
DALLAS
TX
75214
1
1
733500.00
784800.00
3
20110802
   
68
 
CORTE MADERA
CA
94925
1
1
849000.00
849000.00
3
20110719
   
69
 
MOORESVILLE
NC
28117
7
1
985000.00
1050000.00
3
20110708
   
70
 
SAN FRANCISCO
CA
94114
3
3
865000.00
865000.00
3
20110209
   
71
 
BATON ROUGE
LA
70810
7
1
 
1070000.00
3
20110816
   
72
 
LAFAYETTE
CA
94549
1
1
 
3200000.00
3
20101028
   
73
 
DALLAS
TX
75230
1
1
 
870000.00
3
20110608
   
74
 
Seattle
WA
98105
1
1
750000.00
750000.00
3
20110714
   
75
 
RANCHO MIRAGE
CA
92270
6
1
 
1200000.00
3
20110615
   
76
 
NEW ALBANY
OH
43054
7
1
750000.00
750000.00
3
20110909
   
77
 
SAN FRANCISCO
CA
94108
4
1
 
1200000.00
3
20110512
   
78
 
TOPSFIELD
MA
01983
1
1
755000.00
755000.00
3
20110503
   
79
 
ELMHURST
IL
60126
1
1
755000.00
790000.00
3
20110621
   
80
 
PARKLAND
FL
33067
7
1
 
805000.00
3
20110808
   
81
 
LONE TREE
CO
80124
7
1
760000.00
765000.00
3
20110414
   
82
 
SPRING
TX
77389
7
1
760187.00
764000.00
3
20110720
   
83
 
INVERNESS
IL
60010
7
1
870000.00
870000.00
3
20110817
   
84
 
ESSEX
MA
01929
1
1
960000.00
960000.00
3
20110803
   
85
 
DALLAS
TX
75214
1
1
765000.00
765000.00
3
20110901
   
86
 
LARCHMONT
NY
10538
1
1
 
940000.00
3
20101110
   
87
 
BELLAIRE
TX
77401
1
1
 
975500.00
3
20110713
   
88
 
SAN FRANCISCO
CA
94107
3
1
 
835000.00
3
20110106
   
89
 
YAKIMA
WA
98908
7
1
 
800000.00
3
20110502
   
90
 
LONG GROVE
IL
60060
7
1
829900.00
850000.00
3
20110912
   
91
 
THE WOODLANDS
TX
77389
7
1
780000.00
790000.00
3
20110715
   
92
 
EVANSTON
IL
60201
1
1
 
930000.00
3
20110711
   
93
 
MIDDLETON
WI
53562
1
1
 
1000000.00
3
20110818
   
94
 
SAN FRANCISCO
CA
94109
2
1
 
950000.00
3
20101017
   
95
 
SAN FRANCISCO
CA
94105
4
1
822700.00
825000.00
3
20110418
   
96
 
MONTCLAIR
NJ
07043
1
1
 
1000000.00
3
20101123
   
97
 
GRANBURY
TX
76048
7
1
849000.00
880000.00
3
20110709
   
98
 
CENTENNIAL
CO
80016
1
1
 
1035000.00
3
20110802
   
99
 
NICEVILLE
FL
32578
1
1
867249.00
900000.00
3
20110707
   
100
 
LIBERTYVILLE
IL
60048
1
1
820000.00
930000.00
3
20110610
   
101
 
DALLAS
TX
75214
1
1
821500.00
850000.00
3
20110627
   
102
 
SEATTLE
WA
98105
1
1
 
1200000.00
3
20110822
   
103
 
ALLEN
TX
75013
7
1
885000.00
925000.00
3
20110715
   
104
 
SUNNYVALE
TX
75182
7
1
 
845000.00
3
20110519
   
105
 
MC LEAN
VA
22101
1
1
 
2300000.00
3
20110927
   
106
 
OXFORD
MD
21654
1
1
 
3475000.00
3
20110830
   
107
 
FRISCO
TX
75034
7
1
853700.00
875000.00
3
20110314
   
108
 
PALMETTO BAY
FL
33157
1
1
925000.00
925000.00
3
20110513
   
109
 
UNIVERSITY PARK
TX
75205
1
1
 
945500.00
3
20110801
   
110
 
LAKE TAPPS
WA
98391
1
1
850000.00
850000.00
3
20110727
   
111
 
LARKSPUR
CA
94939
1
1
850000.00
850000.00
3
20110302
   
112
 
HOUSTON
TX
77005
1
1
 
857500.00
3
20110920
   
113
 
OXFORD
MD
21654
7
1
 
2900000.00
3
20110718
   
114
 
EAST QUOGUE
NY
11942
1
2
 
950000.00
3
20110822
   
115
 
GLENVIEW
IL
60025
1
1
 
1600000.00
3
20110728
   
116
 
CARLSBAD
CA
92009
6
1
1200000.00
1200000.00
3
20101101
   
117
 
CHICAGO
IL
60614
1
1
 
1075000.00
3
20110829
   
118
 
ASHLAND
OR
97520
1
1
 
1025000.00
3
20101221
   
119
 
DALLAS
TX
75225
1
1
2250000.00
2375000.00
3
20110511
   
120
 
HOUSTON
TX
77041
7
1
 
935000.00
3
20110831
   
121
 
PIEDMONT
CA
94611
1
1
 
2300000.00
3
20101122
   
122
 
POWAY
CA
92064
1
1
1180000.00
1350000.00
3
20110630
   
123
 
PEPPER PIKE
OH
44124
7
1
875000.00
934000.00
3
20110714
   
124
 
FAIRVIEW
TX
75069
7
1
879000.00
885000.00
3
20110518
   
125
 
LAKEVILLE
MN
55044
7
1
875000.00
960000.00
3
20111005
   
126
 
CAMBRIDGE
MA
02138
3
1
880000.00
925000.00
3
20110726
   
127
 
SAN FRANCISCO
CA
94115
1
1
 
7750000.00
3
20101216
   
128
 
DENVER
CO
80206
1
1
 
1575000.00
3
20110829
   
129
 
HINSDALE
IL
60521
1
1
895000.00
895000.00
3
20110624
   
130
 
MIAMI BEACH
FL
33139
3
1
 
1640000.00
3
20110811
   
131
 
WOODSIDE
CA
94062
1
1
 
5300000.00
3
20100622
   
132
 
DUXBURY
MA
02332
1
1
907500.00
915000.00
3
20110602
   
133
 
NEW YORK
NY
10011
2
1
1450000.00
1450000.00
3
20110901
   
134
 
BELLEVUE
WA
98004
1
1
1200000.00
1200000.00
3
20110427
   
135
 
OYSTER BAY
NY
11771
1
1
925000.00
925000.00
3
20110415
   
136
 
DENVER
CO
80220
1
1
 
1100000.00
3
20110827
   
137
 
FRISCO
TX
75034
7
1
922158.00
925000.00
3
20110624
   
138
 
SAN FRANCISCO
CA
94109
3
1
 
1000000.00
3
20110912
   
139
 
Mercer Island
WA
98040
7
1
1055000.00
1100000.00
3
20110714
   
140
 
AVON
CT
06001
1
1
1042000.00
1047000.00
3
20110518
   
141
 
QUOGUE
NY
11959
1
2
 
1850000.00
3
20110630
   
142
 
LOS ANGELES
CA
90015
4
2
1178000.00
1050000.00
3
20110114
   
143
 
SAN FRANCISCO
CA
94115
3
1
2200000.00
2200000.00
3
20110711
   
144
 
Medina
WA
98039
1
1
 
1430000.00
3
20110613
   
145
 
CARY
NC
27518
1
1
950000.00
960000.00
3
20110601
   
146
 
KINNELON
NJ
07405
7
1
 
1300000.00
3
20110702
   
147
 
DEERFIELD
IL
60015
1
1
 
950000.00
3
20110810
   
148
 
DALLAS
TX
75225
1
1
965000.00
1100000.00
3
20111004
   
149
 
SKILLMAN
NJ
08558
1
1
980000.00
985000.00
3
20100617
   
150
 
SAN FRANCISCO
CA
94127
1
1
 
1325000.00
3
20101210
   
151
 
LOS ALTOS
CA
94024
1
1
 
1600000.00
3
20110725
   
152
 
WEST HARTFORD
CT
06117
7
1
1299550.00
1300000.00
3
20110328
   
153
 
UNIVERSITY PARK
TX
75225
1
1
 
1600000.00
3
20110826
   
154
 
TIBURON
CA
94920
1
1
1310000.00
1310000.00
3
20110914
   
155
 
PALM SPRINGS
CA
92264
1
2
1200000.00
1200000.00
3
20110824
   
156
 
AUSTIN
TX
78738
1
2
1050000.00
1050000.00
3
20110526
   
157
 
ACWORTH
GA
30101
1
1
 
1250000.00
3
20110712
   
158
 
LEXINGTON
MA
02420
1
1
 
1200000.00
3
20110829
   
159
 
DANVILLE
CA
94526
6
1
 
2300000.00
3
20110726
   
160
 
SAN FRANCISCO
CA
94103
1
1
993500.00
995000.00
3
20110713
   
161
 
RANCHO PALOS VERDES
CA
90275
1
1
1055000.00
1140000.00
3
20110819
   
162
 
MORAGA
CA
94556
1
1
995000.00
1000000.00
3
20110606
   
163
 
BOSTON
MA
02115
4
1
1200000.00
1225000.00
3
20110721
   
164
 
PASADENA
CA
91106
1
1
 
1225000.00
3
20111014
   
165
 
KENTFIELD
CA
94904
1
1
 
2350000.00
3
20110429
   
166
 
SAN FRANCISCO
CA
94118
1
1
995000.00
995000.00
3
20110722
   
167
 
DALLAS
TX
75230
1
1
 
1200000.00
3
20110609
   
168
 
NASHVILLE
TN
37215
1
1
1150000.00
1150000.00
3
20110817
   
169
 
LOS ANGELES
CA
90025
1
1
1225000.00
1225000.00
3
20110917
   
170
 
SAN  FRANCISCO
CA
94117
3
1
1012500.00
1012500.00
3
20110316
   
171
 
HOUSTON
TX
77024
7
1
 
1035000.00
3
20110615
   
172
 
Seattle
WA
98112
1
1
1016000.00
1050000.00
3
20110630
   
173
 
OAKLAND
CA
94611
1
1
1015000.00
1015000.00
3
20110414
   
174
 
WASHINGTON
DC
20007
1
2
 
1795000.00
3
20110902
   
175
 
WESTON
MA
02493
1
1
 
2300000.00
3
20110623
   
176
 
SAINT GEORGE
UT
84770
7
2
1100000.00
1250000.00
3
20110715
   
177
 
MAUMELLE
AR
72113
7
1
 
1200000.00
3
20110808
   
178
 
BRANFORD
CT
06405
1
1
1033000.00
1075000.00
3
20110610
   
179
 
SOLANA BEACH
CA
92075
1
1
 
2300000.00
3
20110719
   
180
 
HOUSTON
TX
77005
1
1
 
1180000.00
3
20110810
   
181
 
FRANKFORT
MI
49635
1
2
 
1450000.00
3
20110811
   
182
 
NAPERVILLE
IL
60540
1
1
1060000.00
1035000.00
3
20110725
   
183
 
CARLISLE
MA
01741
1
1
1037500.00
1040000.00
3
20110525
   
184
 
LAGUNA BEACH
CA
92651
1
1
 
2500000.00
3
20110815
   
185
 
ELLICOTT CITY
MD
21042
7
1
 
1200000.00
3
20110607
   
186
 
BATON ROUGE
LA
70810
7
1
 
1500000.00
3
20110728
   
187
 
HOUSTON
TX
77019
7
1
 
1550000.00
3
20110711
   
188
 
SAN FRANCISCO
CA
94118
1
1
1245000.00
1245000.00
3
20110607
   
189
 
BELMONT
CA
94002
1
1
 
1660000.00
3
20110628
   
190
 
MAPLE GROVE
MN
55311
1
1
 
1091000.00
3
20110721
   
191
 
Jericho
NY
11753
1
1
1530000.00
1475000.00
3
20110804
   
192
 
BOULDER
CO
80304
1
1
1405500.00
1450000.00
3
20110611
   
193
 
Palo Alto
CA
94301
3
1
 
1375000.00
3
20110801
   
194
 
PIEDMONT
CA
94610
1
1
 
1150000.00
3
20110830
   
195
 
Edmonds
WA
98026
1
1
1235000.00
1235000.00
3
20110627
   
196
 
CORTE MADERA
CA
94925
1
1
 
1150000.00
3
20110513
   
197
 
LADUE
MO
63124
7
1
1080000.00
1080000.00
3
20110228
   
198
 
WHITTIER
CA
90605
7
1
 
1200000.00
3
20110824
   
199
 
SAN FRANCISCO
CA
94109
3
1
 
1575000.00
3
20101012
   
200
 
Mill Valley
CA
94941
1
1
 
2507000.00
3
20110923
   
201
 
SUNNYVALE
CA
94087
1
1
1316000.00
1316000.00
3
20110511
   
202
 
SAN FRANCISCO
CA
94123
1
1
 
2650000.00
3
20101204
   
203
 
NEWTON
MA
02458
3
1
1105000.00
1105000.00
3
20110826
   
204
 
SAN FRANCISCO
CA
94121
1
1
 
3500000.00
3
20101018
   
205
 
DELAFIELD
WI
53029
1
1
 
1650000.00
3
20110906
   
206
 
OLD SAYBROOK
CT
06475
1
1
1275000.00
1600000.00
3
20110624
   
207
 
Sands Point
NY
11050
1
1
 
1750000.00
3
20110929
   
208
 
MISSION
TX
78572
7
1
 
1115000.00
3
20110913
   
209
 
WINCHESTER
MA
01890
1
1
 
1200000.00
3
20110201
   
210
 
KURE BEACH
NC
28449
1
2
1200000.00
1247000.00
3
20110517
   
211
 
OAK ISLAND
NC
28465
1
2
1550000.00
1594500.00
3
20110714
   
212
 
SARATOGA
CA
95070
1
1
 
2400000.00
3
20110526
   
213
 
SAN RAFAEL
CA
94901
1
1
 
1800000.00
3
20110831
   
214
 
WESTFIELD
NJ
07090
1
1
1500500.00
1507000.00
3
20110415
   
215
 
HOUSTON
TX
77055
1
1
 
1150000.00
3
20110715
   
216
 
DANVILLE
CA
94506
7
1
 
1150000.00
3
20110809
   
217
 
MILLBRAE
CA
94030
1
1
 
1150000.00
3
20110523
   
218
 
BEVERLY HILLS
CA
90211
1
1
 
1275000.00
3
20101115
   
219
 
San Francisco
CA
94109
3
3
 
1225000.00
3
20110715
   
220
 
RYE
NY
10580
1
1
 
1310000.00
3
20110822
   
221
 
SAN JUAN CAPISTRANO
CA
92675
6
1
1155000.00
1155000.00
3
20110621
   
222
 
SAN DIEGO
CA
92130
7
1
 
1300000.00
3
20110822
   
223
 
SAN FRANCISCO
CA
94110
1
1
 
1160000.00
3
20110504
   
224
 
DALLAS
TX
75287
7
1
1240000.00
1250000.00
3
20110713
   
225
 
DALLAS
TX
75209
7
1
 
2290000.00
3
20110719
   
226
 
LOS ANGELES
CA
91604
1
1
 
1750000.00
3
20101117
   
227
 
NEW YORK
NY
10024
2
2
4925000.00
4925000.00
3
20101012
   
228
 
STANFORD
CA
94305
1
1
 
1800000.00
3
20110802
   
229
 
TIBURON
CA
94920
3
1
 
1450000.00
3
20110914
   
230
 
AVENTURA
FL
33160
4
1
1350000.00
1350000.00
3
20110818
   
231
 
Seattle
WA
98103
1
1
1195000.00
1195000.00
3
20110613
   
232
 
FRANKLIN
TN
37069
7
1
1195000.00
1200000.00
3
20110512
   
233
 
DALLAS
TX
75230
1
1
 
1850000.00
3
20110514
   
234
 
BROOKLYN
NY
11211
4
1
1230000.00
1230000.00
3
20101201
   
235
 
DALLAS
TX
75229
1
1
 
1255000.00
3
20110719
   
236
 
LA JOLLA
CA
92037
1
2
1325000.00
1370000.00
3
20101231
   
237
 
STINSON BEACH
CA
94970
1
2
 
1375000.00
3
20110825
   
238
 
NEW YORK
NY
10017
4
2
 
4700000.00
3
20101202
   
239
 
NEWTON
MA
02458
1
1
 
1675000.00
3
20110120
   
240
 
PIEDMONT
CA
94611
1
1
1227000.00
1230000.00
3
20110525
   
241
 
MENLO PARK
CA
94025
7
1
1225000.00
1250000.00
3
20110603
   
242
 
SAN FRANCISCO
CA
94133
4
3
 
1450000.00
3
20110404
   
243
 
SAN FRANCISCO
CA
94118
1
1
 
1400000.00
3
20100902
   
244
 
AUSTIN
TX
78703
1
1
1225000.00
1230000.00
3
20110727
   
245
 
LOS GATOS
CA
95032
1
1
1680000.00
1680000.00
3
20110713
   
246
 
SAN FRANCISCO
CA
94121
1
1
1500000.00
1500000.00
3
20110426
   
247
 
BURLINGAME
CA
94010
1
1
1642500.00
1600000.00
3
20110812
   
248
 
Seattle
WA
98105
1
1
1650000.00
1702000.00
3
20110714
   
249
 
FORT WORTH
TX
76108
1
1
1245000.00
1280000.00
3
20110513
   
250
 
SAN FRANCISCO
CA
94118
1
1
 
1800000.00
3
20110406
   
251
 
CULVER
IN
46511
1
2
1600000.00
1600000.00
3
20110818
   
252
 
SAN MARINO
CA
91108
1
1
 
1395000.00
3
20110822
   
253
 
NAPA
CA
94558
1
1
 
2500000.00
3
20110616
   
254
 
LAKE BLUFF
IL
60044
1
1
 
2500000.00
3
20110812
   
255
 
SAN FRANCISCO
CA
94131
1
1
1800000.00
1800000.00
3
20110622
   
256
 
NEW YORK
NY
10003
4
1
3340000.00
3340000.00
3
20110420
   
257
 
LOWER GWYNEDD
PA
19002
1
1
1650000.00
1650000.00
3
20110720
   
258
 
Bellingham
WA
98229
1
1
1250000.00
1250000.00
3
20110614
   
259
 
HINSDALE
IL
60521
1
1
1775000.00
1775000.00
3
20110820
   
260
 
IRVINE
CA
92603
7
1
 
1775000.00
3
20110812
   
261
 
COTO DE CAZA
CA
92679
7
2
2075000.00
2075000.00
3
20110809
   
262
 
IRVINE
CA
92603
7
1
2498800.00
2500000.00
3
20110801
   
263
 
HOUSTON
TX
77024
1
1
2820000.00
3000000.00
3
20110930
   
264
 
SAN FRANCISCO
CA
94115
12
1
 
3050000.00
3
20110901
   
265
 
TIBURON
CA
94920
1
1
 
1350000.00
3
20110914
   
266
 
BLAINE COUNTY
ID
83333
1
2
 
1940000.00
3
20110915
   
267
 
Fox Island
WA
98333
1
1
1475000.00
1475000.00
3
20110926
   
268
 
SAN FRANCISCO
CA
94118
1
1
 
5300000.00
3
20110121
   
269
 
SAN FRANCISCO
CA
94115
3
1
 
1300000.00
3
20110202
   
270
 
MALIBU
CA
90265
1
1
2625000.00
2625000.00
3
20110512
   
271
 
NEWPORT COAST
CA
92657
7
1
 
4000000.00
3
20110726
   
272
 
MANHATTAN BEACH
CA
90266
1
1
 
2000000.00
3
20110813
   
273
 
AUSTIN
TX
78731
7
1
 
1600000.00
3
20110610
   
274
 
DENVER
CO
80209
1
1
1350000.00
1340000.00
3
20110424
   
275
 
PIEDMONT
CA
94611
1
1
 
1450000.00
3
20110804
   
276
 
SARATOGA
CA
95070
1
1
 
2390000.00
3
20110502
   
277
 
SAN FRANCISCO
CA
94114
1
1
 
1310000.00
3
20110901
   
278
 
SAN DIEGO
CA
92130
1
1
 
1575000.00
3
20110812
   
279
 
SAN FRANCISCO
CA
94117
1
1
 
1395000.00
3
20110620
   
280
 
PIEDMONT
CA
94611
1
1
1325000.00
1310000.00
3
20110721
   
281
 
PHILADELPHIA
PA
19118
1
1
1400000.00
1400000.00
3
20110714
   
282
 
SAN FRANCISCO
CA
94133
4
3
 
1480000.00
3
20110914
   
283
 
CALABASAS
CA
91302
7
1
 
1500000.00
3
20110809
   
284
 
LOS ANGELES
CA
90024
1
1
 
2425000.00
3
20101115
   
285
 
PARADISE VALLEY
AZ
85253
1
1
1325000.00
1350000.00
3
20110718
   
286
 
LAGUNA BEACH
CA
92651
1
2
 
3500000.00
3
20101210
   
287
 
FRISCO
TX
75034
7
1
1420000.00
1425000.00
3
20110714
   
288
 
NEW YORK
NY
10011
4
1
 
1620000.00
3
20110412
   
289
 
NANTUCKET
MA
02554
1
2
 
1785000.00
3
20110502
   
290
 
NORTHPORT
NY
11768
1
1
 
3500000.00
3
20101210
   
291
 
SAN FRANCISCO
CA
94131
1
1
 
2475000.00
3
20110302
   
292
 
ORINDA
CA
94563
1
1
 
1650000.00
3
20110808
   
293
 
LOS GATOS
CA
95032
1
1
1340000.00
1340000.00
3
20110819
   
294
 
LA CANADA FLINTRIDGE
CA
91011
1
1
 
1800000.00
3
20110325
   
295
 
PARK CITY
UT
84060
3
2
 
2000000.00
3
20101112
   
296
 
EASTON
MD
21601
1
1
1440000.00
1440000.00
3
20110830
   
297
 
SAN FRANCISCO
CA
94118
13
1
 
1750000.00
3
20110801
   
298
 
DALLAS
TX
75230
1
1
 
2000000.00
3
20110627
   
299
 
LITTLETON
CO
80127
7
1
1620000.00
1650000.00
3
20110510
   
300
 
SAN DIEGO
CA
92107
1
1
 
1780000.00
3
20110728
   
301
 
LAFAYETTE
CA
94549
1
1
 
2100000.00
3
20110819
   
302
 
NEWPORT BEACH
CA
92662
1
1
 
1915000.00
3
20110907
   
303
 
SAN FRANCISCO
CA
94115
1
1
 
12000000.00
3
20101029
   
304
 
LAGUNA BEACH
CA
92651
1
1
 
2540000.00
3
20110423
   
305
 
SAN FRANCISCO
CA
94118
1
2
1600000.00
1600000.00
3
20110624
   
306
 
MIAMI
FL
33156
1
1
 
1750000.00
3
20110719
   
307
 
PLEASANTON
CA
94566
6
1
1460000.00
1460000.00
3
20110426
   
308
 
SAN FRANCISCO
CA
94115
1
1
1800000.00
1800000.00
3
20110530
   
309
 
PEBBLE BEACH
CA
93953
1
1
 
2050000.00
3
20110902
   
310
 
VAIL
CO
81657
1
1
1683000.00
1880000.00
3
20110210
   
311
 
Breckenridge
CO
80424
1
2
1650000.00
1650000.00
3
20111001
   
312
 
LOS ANGELES
CA
90077
3
1
 
1450000.00
3
20110622
   
313
 
CALABASAS AREA
CA
91302
1
1
1660000.00
1660000.00
3
20110325
   
314
 
UNIVERSITY PARK
TX
75225
1
1
1470000.00
1500000.00
3
20110922
   
315
 
TARZANA
CA
91356
1
1
 
1575000.00
3
20110303
   
316
 
WOODSIDE
CA
94062
1
1
1602500.00
1605000.00
3
20110831
   
317
 
LOS ALTOS
CA
94022
1
1
 
2250000.00
3
20101213
   
318
 
SAN RAFAEL
CA
94901
1
1
1700000.00
1700000.00
3
20110825
   
319
 
SAN FRANCISCO
CA
94123
13
1
3410000.00
3410000.00
3
20100824
   
320
 
HIGHLAND PARK
TX
75205
1
1
 
1580000.00
3
20110629
   
321
 
DENVER
CO
80209
1
1
1550000.00
1550000.00
3
20110822
   
322
 
HILLSBOROUGH
CA
94010
1
1
1825000.00
1825000.00
3
20110311
   
323
 
SAN FRANCISCO
CA
94115
13
1
 
2900000.00
3
20110927
   
324
 
SAN FRANCISCO
CA
94133
2
1
 
1750000.00
3
20100812
   
325
 
Spring Lake
NJ
07762
1
2
 
2000000.00
3
20111030
   
326
 
MANHATTAN BEACH
CA
90266
1
1
1701000.00
1825000.00
3
20110801
   
327
 
DARIEN
CT
06820
1
1
1710000.00
1730000.00
3
20110701
   
328
 
SAN FRANCISCO
CA
94117
1
1
 
1950000.00
3
20110629
   
329
 
WOODSIDE
CA
94062
1
1
1700000.00
1750000.00
3
20110907
   
330
 
LOS ANGELES
CA
90210
6
2
1865000.00
1865000.00
3
20110706
   
331
 
SAN FRANCISCO
CA
94118
13
1
 
1750000.00
3
20110513
   
332
 
SAUSALITO
CA
94965
15
1
 
2000000.00
3
20110923
   
333
 
PLEASANTON
CA
94566
6
1
1800000.00
1800000.00
3
20110613
   
334
 
NEWPORT BEACH
CA
92660
6
1
3900000.00
4300000.00
3
20101115
   
335
 
HOLLADAY
UT
84121
1
1
 
3050000.00
3
20101215
   
336
 
TIBURON
CA
94920
1
1
 
2700000.00
3
20101213
   
337
 
SAINT CHARLES
IL
60175
1
1
 
2350000.00
3
20110706
   
338
 
BEDFORD CORNERS
NY
10549
1
3
 
2000000.00
3
20110201
   
339
 
SAN FRANCISCO
CA
94123
1
1
3825000.00
3825000.00
3
20110522
   
340
 
HINSDALE
IL
60521
1
1
 
2000000.00
3
20110902
   
341
 
RANCHO SANTA FE
CA
92067
6
1
2100000.00
2200000.00
3
20110830
   
342
 
SANTA MONICA
CA
90402
1
1
 
2500000.00
3
20110328
   
343
 
SAN FRANCISCO
CA
94114
1
1
 
2800000.00
3
20101222
   
344
 
NEW YORK
NY
10013
4
1
 
4300000.00
3
20110105
   
345
 
NANTUCKET
MA
02554
1
2
2400000.00
2600000.00
3
20101217
   
346
 
MENLO PARK
CA
94025
6
1
 
2550000.00
3
20110826
   
347
 
SAN FRANCISCO
CA
94131
1
1
 
2100000.00
3
20100811
   
348
 
WATER MILL
NY
11976
1
1
2100000.00
2100000.00
3
20110523
   
349
 
HOLLADAY
UT
84121
1
1
 
3350000.00
3
20101119
   
350
 
SAN FRANCISCO
CA
94123
1
1
 
5500000.00
3
20110531
   
351
 
NEW YORK
NY
10075
4
1
 
3000000.00
3
20101026
   
352
 
TIBURON
CA
94920
1
1
2150000.00
2250000.00
3
20110818
   
353
 
IRVINE
CA
92603
6
1
3100000.00
3100000.00
3
20110418
   
354
 
SAN FRANCISCO
CA
94127
1
1
3265000.00
3265000.00
3
20110620
   
355
 
SAN FRANCISCO
CA
94121
1
1
3275000.00
3275000.00
3
20100820
   
356
 
DALLAS
TX
75225
1
1
 
2425000.00
3
20110719
   
357
 
LOS ANGELES(BEVERLY HILL)
CA
90210
1
1
2425000.00
2425000.00
3
20110323
   
358
 
BOSTON
MA
02116
1
1
 
3125000.00
3
20110815
   
359
 
NEWPORT BEACH
CA
92663
6
3
 
5150000.00
3
20101116
   
360
 
SAG HARBOR
NY
11963
1
1
 
2900000.00
3
20101115
   
361
 
HONOLULU
HI
96816
1
1
2600000.00
2600000.00
3
20110812
   
362
 
LOS ANGELES
CA
91356
1
1
 
3250000.00
3
20110512
   
363
 
MANHATTAN BEACH
CA
90266
1
1
 
5000000.00
3
20110824
   
364
 
NEW YORK
NY
10024
2
1
 
5000000.00
3
20101122
   
365
 
NEWPORT COAST
CA
92657
7
1
 
3400000.00
3
20110107
   
366
 
NEW YORK
NY
10023
4
1
2750000.00
2750000.00
3
20110708
   
367
 
NEW YORK
NY
10282
4
1
 
3250000.00
3
20110914
   
368
 
OLD WESTBURY
NY
11568
1
1
 
3550000.00
3
20110418
   
369
 
WATER MILL
NY
11976
1
2
3300000.00
3300000.00
3
20091006
   
370
 
SAN FRANCISCO
CA
94123
1
1
4775000.00
4775000.00
3
20101021
   
371
 
NORTHFIELD
IL
60093
1
1
 
3000000.00
3
20110802
   
372
 
ELK GROVE VILLAGE
IL
60007
7
1
 
640000.00
3
20110813
   
373
 
Hinsdale
IL
60521
1
1
 
925000.00
3
20110820
   
374
 
LOS ANGELES
CA
90049
1
1
 
7200000.00
3
20110802
   
375
 
SAN FRANCISCO
CA
94114
3
1
 
1900000.00
3
20110805
   
376
 
ANGWIN
CA
94508
1
1
 
1275000.00
3
20110812
   
377
 
EMERALD HILLS
CA
94062
1
1
 
1300000.00
3
20110831
   
378
 
SAN FRANCISCO
CA
94131
1
1
1460000.00
1460000.00
3
20110822
   
379
 
REDWOOD CITY
CA
94061
1
1
 
1050000.00
3
20110831
   
380
 
SAN FRANCISCO
CA
94131
1
1
 
1825000.00
3
20110926
   
381
 
ZEPHYR COVE
NV
89448
6
2
912500.00
1014000.00
3
20110926
   
382
 
BROOKLYN
NY
11201
1
1
 
1600000.00
3
20111003
   
383
 
AUSTIN
TX
78703
1
1
 
1060000.00
3
20111012
   
384
 
WRIGHTSVILLE BEACH
NC
28480
1
2
1180000.00
1220000.00
3
20110816
   
385
 
PLYMOUTH
MN
55447
7
1
 
2635000.00
3
20110728
   
386
 
NEW YORK
NY
10013
4
1
4060000.00
4200000.00
3
20110624
   
387
 
PALO ALTO
CA
94301
1
1
 
3350000.00
3
20110705
   
388
 
SAN JOSE
CA
95120
1
1
1950000.00
1950000.00
3
20110523
   
389
 
TOPANGA
CA
90290
1
1
894500.00
899000.00
3
20110606
   
390
 
NEW YORK
NY
10075
2
1
 
8900000.00
3
20110628
   
391
 
WELLESLEY
MA
02482
1
1
1209000.00
1209000.00
3
20110707
   
392
 
NEW YORK
NY
10065
1
1
4860000.00
4900000.00
3
20110713
   
393
 
PALOS VERDES ESTATES
CA
90274
1
1
 
2575000.00
3
20110805
   
394
 
BELVEDERE
CA
94920
1
1
 
2300000.00
3
20110719
   
395
 
SAN FRANCISCO
CA
94122
1
1
1300000.00
1300000.00
3
20110715
   
396
 
CALABASAS
CA
91302
6
1
 
1900000.00
3
20110728
   
397
 
HILLSBOROUGH
CA
94010
1
1
2300000.00
2325000.00
3
20110801
   
398
 
SAN JOSE
CA
95125
1
1
 
1100000.00
3
20110810
   
399
 
SAN FRANCISCO
CA
94118
1
1
2400000.00
2400000.00
3
20110808
   
400
 
NAPA
CA
94558
1
2
858000.00
860000.00
3
20110812
   
401
 
HILLSBOROUGH
CA
94010
1
1
 
3900000.00
3
20110914
   
402
 
MILL VALLEY
CA
94941
1
1
 
2400000.00
3
20110818
   
403
 
MENLO PARK
CA
94025
1
1
 
1500000.00
3
20110831
   
404
 
BERKELEY
CA
94705
1
1
 
2725000.00
3
20110830
   
405
 
Missoula
MT
59803
1
1
 
1050000.00
3
20110829
   
406
 
Spokane
WA
99224
1
1
 
800000.00
3
20110825
   
407
 
MONTAGUE
MI
49437
1
2
825000.00
830000.00
3
20110823
   
408
 
LOS ANGELES
CA
90210
1
1
 
1900000.00
3
20110821
   
409
 
HOUSTON
TX
77024
1
1
 
1300000.00
3
20110802
   
410
 
KILLINGWORTH
CT
06419
1
1
 
1500000.00
3
20110717
   
411
 
HORSESHOE BAY
TX
78657
7
1
 
2350000.00
3
20110927
   
412
 
FORT LAUDERDALE
FL
33301
1
1
725000.00
760000.00
3
20110930
   
413
 
IRVINE
CA
92620
7
1
1030000.00
1065000.00
3
20111020
   
414
 
Dana Point
CA
92629
7
1
 
1950000.00
3
20110919
   
415
 
WINDERMERE
FL
34786
7
1
1340000.00
1650000.00
3
20110914
   
416
 
MENDHAM
NJ
07945
1
1
1290000.00
1290000.00
3
20110715
   
417
 
LOS ALTOS HILLS
CA
94022
1
1
 
2300000.00
3
20110330
   
418
 
CARMEL
CA
93921
1
2
 
2120000.00
3
20110711
   
419
 
WEST DES MOINES
IA
50265
1
1
 
725000.00
3
20110727
   
420
 
ARNOLD
MD
21012
1
1
1000000.00
1000000.00
3
20110822
   
421
 
ENCINO
CA
91316
1
1
 
1300000.00
3
20110819
   
422
 
RANCHO SANTA FE
CA
92067
7
1
1850000.00
1850000.00
3
20110915
   
423
 
ANNAPOLIS
MD
21401
1
1
 
900000.00
3
20110919
   
424
 
COTO DE CAZA
CA
92679
7
1
1450000.00
1450000.00
3
20110914
   
425
 
SAN FRANCISCO
CA
94110
3
1
1175000.00
1185000.00
3
20111006
   
426
 
Magnolia
TX
77355
7
1
 
1100000.00
3
20111007
   
427
 
DENVER
CO
80209
1
1
 
1025000.00
3
20110909
   
428
 
NEW YORK
NY
10025
2
1
 
1850000.00
3
20110915
   
429
 
NEWPORT BEACH
CA
92625
6
1
 
2340000.00
3
20110520
   
430
 
HILLSBOROUGH
CA
94010
1
1
 
2550000.00
3
20110601
   
431
 
RYE
NY
10580
1
1
1633000.00
1633000.00
3
20110609
   
432
 
SAN DIEGO
CA
92110
1
1
 
1170000.00
3
20110530
   
433
 
BROOKLINE
MA
02445
1
1
 
1575000.00
3
20110617
   
434
 
SOUTHAMPTON
NY
11968
1
2
 
2850000.00
3
20110627
   
435
 
PORTOLA VALLEY
CA
94028
1
1
 
2400000.00
3
20110711
   
436
 
NEW YORK
NY
10128
2
1
 
4500000.00
3
20110808
   
437
 
SAN FRANCISCO
CA
94121
1
1
 
2525000.00
3
20110717
   
438
 
MILL VALLEY
CA
94941
1
1
1200000.00
1200000.00
3
20110713
   
439
 
SAN DIEGO AREA OF LA JOLL
CA
92037
1
1
 
1450000.00
3
20110826
   
440
 
NEW YORK
NY
10011
2
1
925000.00
875000.00
3
20110825
   
441
 
TARZANA
CA
91356
1
1
 
1550000.00
3
20110801
   
442
 
NEW YORK
NY
10026
4
1
 
2775000.00
3
20110805
   
443
 
PALO ALTO
CA
94301
1
1
 
2200000.00
3
20110812
   
444
 
SAN FRANCISCO
CA
94118
1
1
 
3400000.00
3
20110830
   
445
 
LOS ANGELES
CA
90049
1
1
 
2175000.00
3
20110825
   
446
 
ENCINO
CA
91316
1
1
 
1300000.00
3
20110829
   

 

 
131
132
133
134
135
136
137
138
139
140
KEY
Most
Recent
Property
Value2
Most
Recent
Property
Valuation
Type
Most
Recent
Property
Valuation
Date
Most
Recent
AVM
Model
Name
Most
Recent
AVM
Confidence
Score
Original
CLTV
Original
LTV
Original
Pledged
Assets
Mortgage Insurance
Company
Name
Mortgage
Insurance
Percent
1
         
0.523077
0.523077
0
0
0
2
         
0.800000
0.800000
0
0
0
3
         
0.674242
0.674242
0
0
0
4
         
0.750000
0.750000
0
0
0
5
         
0.462460
0.462460
0
0
0
6
         
0.800000
0.800000
0
0
0
7
         
0.650000
0.650000
0
0
0
8
         
0.800000
0.800000
0
0
0
9
         
0.745973
0.745973
0
0
0
10
         
0.741667
0.741667
0
0
0
11
         
0.650000
0.650000
0
0
0
12
         
0.332143
0.332143
0
0
0
13
         
0.544643
0.544643
0
0
0
14
         
0.800000
0.800000
0
0
0
15
         
0.750000
0.527778
0
0
0
16
         
0.612903
0.612903
0
0
0
17
         
0.477000
0.477000
0
0
0
18
         
0.800000
0.800000
0
0
0
19
         
0.587879
0.587879
0
0
0
20
         
0.359148
0.359148
0
0
0
21
         
0.700000
0.700000
0
0
0
22
         
0.685315
0.685315
0
0
0
23
         
0.575374
0.575374
0
0
0
24
         
0.642484
0.642484
0
0
0
25
         
0.584884
0.584884
0
0
0
26
         
0.800000
0.800000
0
0
0
27
         
0.800000
0.800000
0
0
0
28
         
0.549451
0.549451
0
0
0
29
         
0.356548
0.166071
0
0
0
30
         
0.699862
0.699862
0
0
0
31
         
0.800000
0.800000
0
0
0
32
         
0.800000
0.800000
0
0
0
33
         
0.800000
0.800000
0
0
0
34
         
0.728571
0.728571
0
0
0
35
         
0.800000
0.800000
0
0
0
36
         
0.558919
0.558919
0
0
0
37
         
0.750000
0.750000
0
0
0
38
         
0.800000
0.800000
0
0
0
39
         
0.800000
0.800000
0
0
0
40
         
0.650000
0.550000
0
0
0
41
         
0.650000
0.650000
0
0
0
42
         
0.700000
0.700000
0
0
0
43
         
0.800000
0.800000
0
0
0
44
         
0.683750
0.683750
0
0
0
45
         
0.799766
0.799766
0
0
0
46
         
0.800000
0.800000
0
0
0
47
         
0.799985
0.799985
0
0
0
48
         
0.666667
0.666667
0
0
0
49
         
0.730000
0.730000
0
0
0
50
         
0.584211
0.584211
0
0
0
51
         
0.800000
0.800000
0
0
0
52
         
0.722581
0.722581
0
0
0
53
         
0.460905
0.460905
0
0
0
54
         
0.797430
0.797430
0
0
0
55
         
0.530000
0.155000
0
0
0
56
         
0.484769
0.484769
0
0
0
57
         
0.453846
0.453846
0
0
0
58
         
0.637936
0.637936
0
0
0
59
         
0.423704
0.423704
0
0
0
60
         
0.671362
0.671362
0
0
0
61
         
0.483151
0.483151
0
0
0
62
         
0.650000
0.650000
0
0
0
63
         
0.575500
0.575500
0
0
0
64
         
0.799994
0.799994
0
0
0
65
         
0.436090
0.436090
0
0
0
66
         
0.610526
0.610526
0
0
0
67
         
0.800000
0.800000
0
0
0
68
         
0.694935
0.694935
0
0
0
69
         
0.600000
0.600000
0
0
0
70
         
0.700000
0.700000
0
0
0
71
         
0.552336
0.552336
0
0
0
72
         
0.504334
0.191834
0
0
0
73
         
0.689655
0.689655
0
0
0
74
         
0.800000
0.800000
0
0
0
75
         
0.500000
0.500000
0
0
0
76
         
0.800000
0.800000
0
0
0
77
         
0.583333
0.500000
0
0
0
78
         
0.800000
0.800000
0
0
0
79
         
0.800000
0.800000
0
0
0
80
         
0.750000
0.750000
0
0
0
81
         
0.800000
0.800000
0
0
0
82
         
0.799935
0.799935
0
0
0
83
         
0.700000
0.700000
0
0
0
84
         
0.635417
0.635417
0
0
0
85
         
0.800000
0.800000
0
0
0
86
         
0.678577
0.678577
0
0
0
87
         
0.635572
0.635572
0
0
0
88
         
0.750000
0.750000
0
0
0
89
         
0.780800
0.780800
0
0
0
90
         
0.749970
0.749970
0
0
0
91
         
0.800000
0.800000
0
0
0
92
         
0.673118
0.673118
0
0
0
93
         
0.698000
0.628000
0
0
0
94
         
0.670526
0.670526
0
0
0
95
         
0.799806
0.799806
0
0
0
96
         
0.676500
0.676500
0
0
0
97
         
0.765607
0.765607
0
0
0
98
         
0.628019
0.628019
0
0
0
99
         
0.749999
0.749999
0
0
0
100
         
0.800000
0.800000
0
0
0
101
         
0.800000
0.800000
0
0
0
102
         
0.550000
0.550000
0
0
0
103
         
0.750000
0.750000
0
0
0
104
         
0.789349
0.789349
0
0
0
105
         
0.290435
0.290435
0
0
0
106
         
0.194820
0.194820
0
0
0
107
         
0.799988
0.799988
0
0
0
108
         
0.735135
0.735135
0
0
0
109
         
0.719196
0.719196
0
0
0
110
         
0.800000
0.800000
0
0
0
111
         
0.800000
0.800000
0
0
0
112
         
0.794869
0.794869
0
0
0
113
         
0.237931
0.237931
0
0
0
114
         
0.721053
0.721053
0
0
0
115
         
0.710656
0.429406
0
0
0
116
         
0.750000
0.581250
0
0
0
117
         
0.641860
0.641860
0
0
0
118
         
0.700000
0.700000
0
0
0
119
         
0.311111
0.311111
0
0
0
120
         
0.748663
0.748663
0
0
0
121
         
0.317283
0.317283
0
0
0
122
         
0.593220
0.593220
0
0
0
123
         
0.800000
0.800000
0
0
0
124
         
0.800000
0.800000
0
0
0
125
         
0.800000
0.800000
0
0
0
126
         
0.800000
0.800000
0
0
0
127
         
0.223194
0.094161
0
0
0
128
         
0.449295
0.449295
0
0
0
129
         
0.800000
0.800000
0
0
0
130
         
0.437195
0.437195
0
0
0
131
         
0.233915
0.137689
0
0
0
132
         
0.800000
0.800000
0
0
0
133
         
0.500000
0.500000
0
0
0
134
         
0.608333
0.608333
0
0
0
135
         
0.787027
0.787027
0
0
0
136
         
0.666364
0.666364
0
0
0
137
         
0.800000
0.800000
0
0
0
138
         
0.734000
0.734000
0
0
0
139
         
0.700000
0.700000
0
0
0
140
         
0.712092
0.712092
0
0
0
141
         
0.400000
0.400000
0
0
0
142
         
0.728571
0.728571
0
0
0
143
         
0.340909
0.340909
0
0
0
144
         
0.524476
0.524476
0
0
0
145
         
0.800000
0.800000
0
0
0
146
         
0.584615
0.584615
0
0
0
147
         
0.800000
0.800000
0
0
0
148
         
0.790000
0.790000
0
0
0
149
         
0.800000
0.800000
0
0
0
150
         
0.739623
0.603774
0
0
0
151
         
0.481250
0.481250
0
0
0
152
         
0.600000
0.600000
0
0
0
153
         
0.676109
0.487500
0
0
0
154
         
0.687023
0.595420
0
0
0
155
         
0.650000
0.650000
0
0
0
156
         
0.750000
0.750000
0
0
0
157
         
0.628000
0.628000
0
0
0
158
         
0.750000
0.654167
0
0
0
159
         
0.343478
0.343478
0
0
0
160
         
0.800000
0.800000
0
0
0
161
         
0.750000
0.750000
0
0
0
162
         
0.800000
0.800000
0
0
0
163
         
0.666667
0.666667
0
0
0
164
         
0.648980
0.648980
0
0
0
165
         
0.340426
0.340426
0
0
0
166
         
0.800000
0.800000
0
0
0
167
         
0.666667
0.666667
0
0
0
168
         
0.695652
0.695652
0
0
0
169
         
0.693878
0.653061
0
0
0
170
         
0.800000
0.800000
0
0
0
171
         
0.786473
0.786473
0
0
0
172
         
0.800000
0.800000
0
0
0
173
         
0.800000
0.800000
0
0
0
174
         
0.453175
0.453175
0
0
0
175
         
0.620435
0.355217
0
0
0
176
         
0.750000
0.750000
0
0
0
177
         
0.685000
0.685000
0
0
0
178
         
0.799613
0.799613
0
0
0
179
         
0.358261
0.358261
0
0
0
180
         
0.700000
0.700000
0
0
0
181
         
0.568966
0.568966
0
0
0
182
         
0.800000
0.800000
0
0
0
183
         
0.800000
0.800000
0
0
0
184
         
0.331400
0.331400
0
0
0
185
         
0.699167
0.699167
0
0
0
186
         
0.559733
0.559733
0
0
0
187
         
0.543161
0.543161
0
0
0
188
         
0.682731
0.682731
0
0
0
189
         
0.632530
0.512048
0
0
0
190
         
0.779102
0.779102
0
0
0
191
         
0.576271
0.576271
0
0
0
192
         
0.608324
0.608324
0
0
0
193
         
0.625455
0.625455
0
0
0
194
         
0.750000
0.750000
0
0
0
195
         
0.700000
0.700000
0
0
0
196
         
0.749565
0.749565
0
0
0
197
         
0.800000
0.800000
0
0
0
198
         
0.725000
0.725000
0
0
0
199
         
0.555556
0.555556
0
0
0
200
         
0.349023
0.349023
0
0
0
201
         
0.664894
0.664894
0
0
0
202
         
0.721509
0.344151
0
0
0
203
         
0.800000
0.800000
0
0
0
204
         
0.252571
0.252571
0
0
0
205
         
0.719394
0.537576
0
0
0
206
         
0.700000
0.700000
0
0
0
207
         
0.509714
0.509714
0
0
0
208
         
0.800000
0.800000
0
0
0
209
         
0.800000
0.750000
0
0
0
210
         
0.750000
0.750000
0
0
0
211
         
0.580645
0.580645
0
0
0
212
         
0.479239
0.375073
0
0
0
213
         
0.500000
0.500000
0
0
0
214
         
0.599800
0.599800
0
0
0
215
         
0.800000
0.800000
0
0
0
216
         
0.800000
0.800000
0
0
0
217
         
0.800000
0.800000
0
0
0
218
         
0.750000
0.750000
0
0
0
219
         
0.750000
0.750000
0
0
0
220
         
0.800000
0.701527
0
0
0
221
         
0.800000
0.800000
0
0
0
222
         
0.710000
0.710000
0
0
0
223
         
0.800000
0.800000
0
0
0
224
         
0.750000
0.750000
0
0
0
225
         
0.406026
0.406026
0
0
0
226
         
0.702857
0.562857
0
0
0
227
         
0.203046
0.203046
0
0
0
228
         
0.697561
0.522222
0
0
0
229
         
0.650000
0.650000
0
0
0
230
         
0.700000
0.700000
0
0
0
231
         
0.800000
0.800000
0
0
0
232
         
0.800000
0.800000
0
0
0
233
         
0.516757
0.516757
0
0
0
234
         
0.800000
0.800000
0
0
0
235
         
0.764143
0.764143
0
0
0
236
         
0.750000
0.750000
0
0
0
237
         
0.701818
0.701818
0
0
0
238
         
0.212766
0.212766
0
0
0
239
         
0.597015
0.597015
0
0
0
240
         
0.800000
0.800000
0
0
0
241
         
0.800000
0.800000
0
0
0
242
         
0.681034
0.681034
0
0
0
243
         
0.700000
0.700000
0
0
0
244
         
0.800000
0.800000
0
0
0
245
         
0.583333
0.583333
0
0
0
246
         
0.666667
0.666667
0
0
0
247
         
0.772188
0.615938
0
0
0
248
         
0.600000
0.600000
0
0
0
249
         
0.800000
0.800000
0
0
0
250
         
0.555556
0.555556
0
0
0
251
         
0.624938
0.624938
0
0
0
252
         
0.711111
0.711111
0
0
0
253
         
0.600000
0.400000
0
0
0
254
         
0.560000
0.400000
0
0
0
255
         
0.750000
0.555556
0
0
0
256
         
0.299401
0.299401
0
0
0
257
         
0.606061
0.606061
0
0
0
258
         
0.800000
0.800000
0
0
0
259
         
0.563380
0.563380
0
0
0
260
         
0.563380
0.563380
0
0
0
261
         
0.481928
0.481928
0
0
0
262
         
0.400192
0.400192
0
0
0
263
         
0.354574
0.354574
0
0
0
264
         
0.327869
0.327869
0
0
0
265
         
0.740741
0.740741
0
0
0
266
         
0.515464
0.515464
0
0
0
267
         
0.677966
0.677966
0
0
0
268
         
0.566038
0.188679
0
0
0
269
         
0.769231
0.769231
0
0
0
270
         
0.571429
0.380952
0
0
0
271
         
0.250000
0.250000
0
0
0
272
         
0.500000
0.500000
0
0
0
273
         
0.638938
0.638938
0
0
0
274
         
0.750000
0.750000
0
0
0
275
         
0.786207
0.700000
0
0
0
276
         
0.433622
0.433622
0
0
0
277
         
0.790076
0.790076
0
0
0
278
         
0.658476
0.658476
0
0
0
279
         
0.750000
0.750000
0
0
0
280
         
0.800000
0.800000
0
0
0
281
         
0.750000
0.750000
0
0
0
282
         
0.709459
0.709459
0
0
0
283
         
0.700000
0.700000
0
0
0
284
         
0.515464
0.453608
0
0
0
285
         
0.800000
0.800000
0
0
0
286
         
0.314286
0.314286
0
0
0
287
         
0.750000
0.750000
0
0
0
288
         
0.660494
0.660494
0
0
0
289
         
0.600000
0.600000
0
0
0
290
         
0.314286
0.314286
0
0
0
291
         
0.686869
0.444444
0
0
0
292
         
0.700000
0.650000
0
0
0
293
         
0.800000
0.800000
0
0
0
294
         
0.611111
0.611111
0
0
0
295
         
0.640000
0.640000
0
0
0
296
         
0.750000
0.750000
0
0
0
297
         
0.745600
0.628571
0
0
0
298
         
0.550000
0.550000
0
0
0
299
         
0.679012
0.679012
0
0
0
300
         
0.617978
0.617978
0
0
0
301
         
0.750000
0.523810
0
0
0
302
         
0.574413
0.574413
0
0
0
303
         
0.175000
0.091667
0
0
0
304
         
0.555709
0.437598
0
0
0
305
         
0.700000
0.700000
0
0
0
306
         
0.645714
0.645714
0
0
0
307
         
0.779452
0.779452
0
0
0
308
         
0.750000
0.750000
0
0
0
309
         
0.559512
0.559512
0
0
0
310
         
0.700000
0.700000
0
0
0
311
         
0.700000
0.700000
0
0
0
312
         
0.800000
0.800000
0
0
0
313
         
0.700000
0.700000
0
0
0
314
         
0.800000
0.800000
0
0
0
315
         
0.750000
0.750000
0
0
0
316
         
0.800000
0.737598
0
0
0
317
         
0.722222
0.544444
0
0
0
318
         
0.700000
0.700000
0
0
0
319
         
0.586510
0.351906
0
0
0
320
         
0.772658
0.772658
0
0
0
321
         
0.800000
0.800000
0
0
0
322
         
0.800000
0.700000
0
0
0
323
         
0.551724
0.431034
0
0
0
324
         
0.725714
0.725714
0
0
0
325
         
0.635851
0.635851
0
0
0
326
         
0.750000
0.750000
0
0
0
327
         
0.750000
0.750000
0
0
0
328
         
0.692308
0.692308
0
0
0
329
         
0.800000
0.800000
0
0
0
330
         
0.750000
0.750000
0
0
0
331
         
0.800000
0.800000
0
0
0
332
         
0.700000
0.700000
0
0
0
333
         
0.800000
0.800000
0
0
0
334
         
0.512821
0.384615
0
0
0
335
         
0.491803
0.491803
0
0
0
336
         
0.555556
0.555556
0
0
0
337
         
0.620426
0.620426
0
0
0
338
         
0.750000
0.750000
0
0
0
339
         
0.392157
0.392157
0
0
0
340
         
0.750000
0.750000
0
0
0
341
         
0.714286
0.714286
0
0
0
342
         
0.600000
0.600000
0
0
0
343
         
0.557143
0.557143
0
0
0
344
         
0.387209
0.387209
0
0
0
345
         
0.700000
0.700000
0
0
0
346
         
0.636863
0.636863
0
0
0
347
         
0.785714
0.785714
0
0
0
348
         
0.800000
0.800000
0
0
0
349
         
0.526866
0.526866
0
0
0
350
         
0.354545
0.318182
0
0
0
351
         
0.566667
0.566667
0
0
0
352
         
0.800000
0.800000
0
0
0
353
         
0.733871
0.572581
0
0
0
354
         
0.540582
0.540582
0
0
0
355
         
0.750000
0.549618
0
0
0
356
         
0.750000
0.750000
0
0
0
357
         
0.750000
0.750000
0
0
0
358
         
0.594647
0.594647
0
0
0
359
         
0.383495
0.383495
0
0
0
360
         
0.689655
0.689655
0
0
0
361
         
0.750000
0.750000
0
0
0
362
         
0.600000
0.600000
0
0
0
363
         
0.500000
0.400000
0
0
0
364
         
0.500000
0.400000
0
0
0
365
         
0.588235
0.588235
0
0
0
366
         
0.750000
0.750000
0
0
0
367
         
0.634769
0.634769
0
0
0
368
         
0.600000
0.600000
0
0
0
369
5675000
5
20110310
   
0.650000
0.650000
0
0
0
370
         
0.628272
0.628272
0
0
0
371
         
0.273333
0.273333
0
0
0
372
         
0.792188
0.792188
0
0
0
373
         
0.567568
0.567568
0
0
0
374
         
0.277778
0.208333
0
0
0
375
         
0.726842
0.726842
0
0
0
376
         
0.736471
0.736471
0
0
0
377
         
0.615385
0.615385
0
0
0
378
         
0.678082
0.678082
0
0
0
379
         
0.707619
0.707619
0
0
0
380
         
0.640655
0.640655
0
0
0
381
         
0.750000
0.750000
0
0
0
382
         
0.552098
0.489598
0
0
0
383
         
0.549009
0.549009
0
0
0
384
         
0.700000
0.700000
0
0
0
385
         
0.700000
0.700000
0
0
0
386
         
0.700000
0.675369
0
0
0
387
         
0.501493
0.501493
0
0
0
388
         
0.800000
0.800000
0
0
0
389
         
0.800000
0.800000
0
0
0
390
         
0.117978
0.117978
0
0
0
391
         
0.800000
0.800000
0
0
0
392
         
0.616255
0.616255
0
0
0
393
         
0.679612
0.640777
0
0
0
394
         
0.571739
0.571739
0
0
0
395
         
0.480769
0.480769
0
0
0
396
         
0.578947
0.578947
0
0
0
397
         
0.800000
0.800000
0
0
0
398
         
0.800000
0.800000
0
0
0
399
         
0.458333
0.458333
0
0
0
400
         
0.750000
0.750000
0
0
0
401
         
0.650000
0.525641
0
0
0
402
         
0.291667
0.291667
0
0
0
403
         
0.666000
0.666000
0
0
0
404
         
0.513761
0.477064
0
0
0
405
         
0.761905
0.761905
0
0
0
406
         
0.800000
0.800000
0
0
0
407
         
0.606061
0.606061
0
0
0
408
         
0.717895
0.586316
0
0
0
409
         
0.516154
0.516154
0
0
0
410
         
0.576000
0.576000
0
0
0
411
         
0.590851
0.590851
0
0
0
412
         
0.800000
0.800000
0
0
0
413
         
0.740777
0.740777
0
0
0
414
         
0.661538
0.661538
0
0
0
415
         
0.700000
0.700000
0
0
0
416
         
0.800000
0.800000
0
0
0
417
         
0.649565
0.649565
0
0
0
418
         
0.424528
0.424528
0
0
0
419
         
0.641273
0.641273
0
0
0
420
         
0.800000
0.800000
0
0
0
421
         
0.617180
0.617180
0
0
0
422
         
0.700000
0.700000
0
0
0
423
         
0.790354
0.790354
0
0
0
424
         
0.750000
0.750000
0
0
0
425
         
0.787234
0.787234
0
0
0
426
         
0.689091
0.689091
0
0
0
427
         
0.757054
0.757054
0
0
0
428
         
0.485102
0.485102
0
0
0
429
         
0.700000
0.700000
0
0
0
430
         
0.617647
0.431373
0
0
0
431
         
0.734844
0.734844
0
0
0
432
         
0.625641
0.540171
0
0
0
433
         
0.698413
0.698413
0
0
0
434
         
0.500000
0.500000
0
0
0
435
         
0.562500
0.458333
0
0
0
436
         
0.214667
0.214667
0
0
0
437
         
0.574257
0.475248
0
0
0
438
         
0.800000
0.800000
0
0
0
439
         
0.666207
0.666207
0
0
0
440
         
0.800000
0.800000
0
0
0
441
         
0.451613
0.451613
0
0
0
442
         
0.639640
0.639640
0
0
0
443
         
0.750000
0.750000
0
0
0
444
         
0.607353
0.441176
0
0
0
445
         
0.551724
0.551724
0
0
0
446
         
0.678846
0.563462
0
0
0

 

 
141
142
143
144
145
146
147
148
149
150
KEY
MI:
Lender or
Borrower Paid?
Pool
Insurance Co.
Name
Pool
Insurance
Stop
Loss %
MI
Certificate
Number
Updated
DTI
(Front-end)
Updated
DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
           
20110913
0
0
0.047500
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
                   
108
                   
109
                   
110
                   
111
                   
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
                   
125
                   
126
                   
127
                   
128
                   
129
                   
130
                   
131
                   
132
                   
133
                   
134
           
20111214
0
0
0.045000
135
                   
136
                   
137
                   
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
                   
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
                   
166
                   
167
                   
168
                   
169
                   
170
                   
171
                   
172
                   
173
                   
174
                   
175
                   
176
                   
177
                   
178
                   
179
                   
180
                   
181
                   
182
                   
183
                   
184
                   
185
                   
186
                   
187
                   
188
                   
189
                   
190
                   
191
                   
192
                   
193
                   
194
                   
195
                   
196
                   
197
                   
198
                   
199
                   
200
                   
201
                   
202
                   
203
                   
204
                   
205
                   
206
                   
207
                   
208
                   
209
                   
210
                   
211
                   
212
                   
213
                   
214
                   
215
                   
216
                   
217
                   
218
                   
219
           
20111004
0
0
0.036500
220
                   
221
                   
222
                   
223
                   
224
                   
225
                   
226
                   
227
                   
228
                   
229
                   
230
                   
231
                   
232
                   
233
                   
234
                   
235
                   
236
                   
237
                   
238
                   
239
                   
240
                   
241
                   
242
           
20111004
0
0
0.042000
243
                   
244
                   
245
                   
246
                   
247
                   
248
                   
249
                   
250
                   
251
                   
252
                   
253
                   
254
                   
255
                   
256
                   
257
                   
258
                   
259
                   
260
                   
261
                   
262
                   
263
                   
264
                   
265
                   
266
                   
267
                   
268
                   
269
                   
270
                   
271
                   
272
                   
273
                   
274
                   
275
                   
276
                   
277
                   
278
                   
279
                   
280
                   
281
                   
282
                   
283
                   
284
                   
285
                   
286
                   
287
                   
288
                   
289
                   
290
                   
291
                   
292
                   
293
                   
294
                   
295
                   
296
                   
297
                   
298
                   
299
                   
300
                   
301
           
20111208
0
0
0.046000
302
                   
303
                   
304
                   
305
                   
306
                   
307
                   
308
                   
309
                   
310
                   
311
                   
312
                   
313
                   
314
                   
315
                   
316
                   
317
                   
318
                   
319
                   
320
                   
321
                   
322
                   
323
                   
324
                   
325
                   
326
                   
327
                   
328
                   
329
                   
330
                   
331
                   
332
                   
333
                   
334
                   
335
                   
336
                   
337
                   
338
                   
339
                   
340
                   
341
                   
342
                   
343
                   
344
                   
345
                   
346
                   
347
                   
348
                   
349
                   
350
                   
351
                   
352
                   
353
                   
354
                   
355
                   
356
                   
357
                   
358
                   
359
                   
360
                   
361
                   
362
                   
363
                   
364
                   
365
                   
366
                   
367
                   
368
                   
369
                   
370
                   
371
                   
372
                   
373
                   
374
                   
375
                   
376
                   
377
                   
378
                   
379
                   
380
                   
381
                   
382
                   
383
                   
384
                   
385
                   
386
                   
387
                   
388
                   
389
                   
390
                   
391
                   
392
                   
393
                   
394
                   
395
                   
396
                   
397
                   
398
                   
399
                   
400
                   
401
                   
402
                   
403
                   
404
                   
405
                   
406
                   
407
                   
408
                   
409
                   
410
                   
411
                   
412
                   
413
                   
414
                   
415
                   
416
                   
417
                   
418
                   
419
                   
420
                   
421
                   
422
                   
423
                   
424
                   
425
                   
426
                   
427
                   
428
                   
429
                   
430
                   
431
                   
432
                   
433
                   
434
                   
435
                   
436
                   
437
                   
438
                   
439
                   
440
                   
441
                   
442
                   
443
                   
444
                   
445
                   
446
                   

 

 
151
152
153
154
155
156
157
158
KEY
Pre-
Modification
P&I
Payment
Pre-
Modification
Initial Interest
Rate Change
Downward
Cap
Pre-
Modification
Subsequent
Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-
Modification
I/O Term
Forgiven
Principal
Amount
Forgiven
Interest
Amount
Number of
Modifications
1
               
2
               
3
               
4
               
5
               
6
               
7
               
8
               
9
               
10
               
11
               
12
               
13
               
14
               
15
               
16
               
17
               
18
               
19
               
20
               
21
               
22
               
23
               
24
               
25
               
26
               
27
               
28
               
29
               
30
               
31
               
32
               
33
               
34
               
35
               
36
               
37
               
38
               
39
               
40
               
41
               
42
               
43
               
44
               
45
               
46
               
47
               
48
               
49
               
50
               
51
               
52
               
53
               
54
               
55
               
56
               
57
               
58
               
59
               
60
               
61
               
62
               
63
               
64
               
65
               
66
               
67
               
68
3077.72
     
0
0
0
1
69
               
70
               
71
               
72
               
73
               
74
               
75
               
76
               
77
               
78
               
79
               
80
               
81
               
82
               
83
               
84
               
85
               
86
               
87
               
88
               
89
               
90
               
91
               
92
               
93
               
94
               
95
               
96
               
97
               
98
               
99
               
100
               
101
               
102
               
103
               
104
               
105
               
106
               
107
               
108
               
109
               
110
               
111
               
112
               
113
               
114
               
115
               
116
               
117
               
118
               
119
               
120
               
121
               
122
               
123
               
124
               
125
               
126
               
127
               
128
               
129
               
130
               
131
               
132
               
133
               
134
3698.81
0.05
0
20210601
0
0
0
1
135
               
136
               
137
               
138
               
139
               
140
               
141
               
142
               
143
               
144
               
145
               
146
               
147
               
148
               
149
               
150
               
151
               
152
               
153
               
154
               
155
               
156
               
157
               
158
               
159
               
160
               
161
               
162
               
163
               
164
               
165
               
166
               
167
               
168
               
169
               
170
               
171
               
172
               
173
               
174
               
175
               
176
               
177
               
178
               
179
               
180
               
181
               
182
               
183
               
184
               
185
               
186
               
187
               
188
               
189
               
190
               
191
               
192
               
193
               
194
               
195
               
196
               
197
               
198
               
199
               
200
               
201
               
202
               
203
               
204
               
205
               
206
               
207
               
208
               
209
               
210
               
211
               
212
               
213
               
214
               
215
               
216
               
217
               
218
               
219
2794.53
0.05
0
20180801
120
0
0
1
220
               
221
               
222
               
223
               
224
               
225
               
226
               
227
               
228
               
229
               
230
               
231
               
232
               
233
               
234
               
235
               
236
               
237
               
238
               
239
               
240
               
241
               
242
4829.05
0.05
0
20180501
0
0
0
1
243
               
244
               
245
               
246
               
247
               
248
               
249
               
250
               
251
               
252
               
253
               
254
               
255
               
256
               
257
               
258
               
259
               
260
               
261
               
262
               
263
               
264
               
265
               
266
               
267
               
268
               
269
               
270
               
271
               
272
               
273
               
274
               
275
               
276
               
277
               
278
               
279
               
280
               
281
               
282
               
283
               
284
               
285
               
286
               
287
               
288
               
289
               
290
               
291
               
292
               
293
               
294
               
295
               
296
               
297
               
298
               
299
               
300
               
301
5639.09
     
0
0
0
1
302
               
303
               
304
               
305
               
306
               
307
               
308
               
309
               
310
               
311
               
312
               
313
               
314
               
315
               
316
               
317
               
318
               
319
               
320
               
321
               
322
               
323
               
324
               
325
               
326
               
327
               
328
               
329
               
330
               
331
               
332
               
333
               
334
               
335
               
336
               
337
               
338
               
339
               
340
               
341
               
342
               
343
               
344
               
345
               
346
               
347
               
348
               
349
               
350
               
351
               
352
               
353
               
354
               
355
               
356
               
357
               
358
               
359
               
360
               
361
               
362
               
363
               
364
               
365
               
366
               
367
               
368
               
369
               
370
               
371
               
372
               
373
               
374
               
375
               
376
               
377
               
378
               
379
               
380
               
381
               
382
               
383
               
384
               
385
               
386
               
387
               
388
               
389
               
390
               
391
               
392
               
393
               
394
               
395
               
396
               
397
               
398
               
399
               
400
               
401
               
402
               
403
               
404
               
405
